Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 1 of 244




            Exhibit A
     Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 2 of 244



                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


Mona Abouzied, Individually and on Behalf of   Case No. 4:17-cv-02399
All Others Similarly Situated,

                            Plaintiff,         CLASS ACTION

v.

APPLIED OPTOELECTRONICS, INC.,                 JURY TRIAL DEMANDED
CHIH-HSIANG (THOMPSON) LIN, and
STEFAN J. MURRY,

                            Defendants.




[PROPOSED] SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
         FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 3 of 244



                                                      TABLE OF CONTENTS

I.         SUMMARY OF THE ACTION ............................................................................................ 1
II.        JURISDICTION AND VENUE ............................................................................................ 9
III.       PARTIES ............................................................................................................................... 9
      A.        Lead Plaintiff .................................................................................................................... 9
      B.        The Corporate Defendant ................................................................................................. 9
      C.        The Individual Defendants ............................................................................................. 10
IV. STATEMENT OF FACTS .................................................................................................. 13
      A.        AOI Relies Heavily on Its Internet Data Centers Business ............................................ 13
      B.        AOI’s Internet Data Centers Business Depends Almost Entirely on Sales of Optical
                Transceivers to Three Internet Giants ............................................................................ 15
      1.        Technical Overview of Optical Transceivers ................................................................. 15
      2.        Optical Transceiver Sales ............................................................................................... 17
      C.        Amazon and Facebook Are Required Under Supply Agreements With AOI to Provide
                Forecasts of Their Demand Six to Twelve Months in Advance .................................... 18
      D.        Throughout the Class Period, AOI Touted That It Held a Dominant Technological and
                Manufacturing Position in Cutting-Edge 100G Optical Transceivers When, in Fact,
                Due to Capacity Constraints and Quality Issues, AOI Was Rapidly Losing 100G
                Market Share .................................................................................................................. 22
           1. AOI’s Production Yield on 100G Transceivers Was Abysmal During 2017 ................ 23
           2. AOI’s 25G Laser Chips Had Latent Defects Relating to the Chip Coating Throughout
              the Class Period.............................................................................................................. 26
           3. AOI Lacked the Necessary Quality Controls to Ensure Its 100G Transceivers Were
              Working Properly........................................................................................................... 28
      E.        Amazon and Facebook Reduce Their Orders of 100G Transceivers From AOI As They
                Turn to Other Sources for Future Demand Due to Defective 100G Transceivers and
                AOI’s Inability to Meet Their Demand ......................................................................... 29
           1. Amazon Lowers Forecasts at the Start of the Class Period and Seeks 100G Transceiver
              Parts From MACOM and Fabrinet ................................................................................ 29
           2. Facebook Follows Suit and Seeks to Fill its 100G Demand from Other Sources As a
              Result of AOI’s Defective and Unreliable Transceivers ............................................... 32
           3. The Pattern of 40G and 100G Sales During the Class Period Evidences Consistent
              Failures to Obtain Market Share As a Result of Low Yields and Quality Issues With
              100G Transceivers ......................................................................................................... 35
V.         DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS ........... 36
      A.        False and Misleading Statements Concerning the Competitive and Technological
                Advantages of AOI’s Vertically Integrated Manufacturing Platform ........................... 36

                                                                          ii
     Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 4 of 244



          1. The February 2017 Press Release and Earnings Call .................................................... 36
          2. The 2016 and 2017 Forms 10-K and the 1Q 2017 to 2Q 2018 Forms 10-Q ................. 40
          3. The March 22, 2017 Optical Fiber Communication Conference and Exhibition
             Conference ..................................................................................................................... 43
     B.         False and Misleading Statements Concerning the Threat of the Merchant Model ........ 46
     C.         False and Misleading Statements Concerning Future Demand ..................................... 47
VI. THE TRUTH IS REVEALED OVER SEVERAL PARTIAL CORRECTIVE
    DISCLOSURES WHILE DEFENDANTS CONTINUE TO MISLEAD INVESTORS .... 49
     A.         The August 3, 2017 Press Release Disclosing for the First Time that Sales to Amazon
                of 40G Were Expected to Drop Significantly in Q3 2017 ............................................. 49
     B.         The October 12, 2017 Press Release Reveals That Amazon’s Declining Demand Was
                Not Limited to 40G Transceivers, As Previously Claimed, and Extended to Both 40G
                and 100G Transceivers .................................................................................................. 53
     C.         The February 21, 2018 Press Release Reveals AOI Had Fallen Behind in Its Transition
                to 100G Due to “Customer-Specific” Issues ................................................................. 56
     D.         The May 8, 2018 Press Release Reveals That AOI Continues to Struggle With the
                Transition to 100G ......................................................................................................... 57
     E.         The September 27 and 2018 Admissions That AOI Was Experiencing Issues With Its
                25G Laser Chips, Forcing AOI to Suspend Shipments to Facebook ............................. 59
VII. POST-CLASS PERIOD EVENTS ...................................................................................... 63
VIII. ADDITIONAL FACTS PROBATIVE OF SCIENTER...................................................... 65
     A.         Defendant’ Belatedly Admitted That the Decline in AOI’s Sales to Amazon and
                Facebook Were the Result of AOI’s Defective 25G Laser Chips Causing Low Yields,
                Production Shortfalls, and Latent Defects in AOI’s 100G Transceivers ....................... 65
     B.         Defendants Were Aware of the Production Issues Plaguing the 100G Transceivers
                Through Weekly R&D Meetings Discussing “Yields,” Reliability Issues, and Other
                Key Metrics .................................................................................................................... 66
     C.         Defendants Were Aware of Amazon and Facebook’s Declining Demand Through
                Projections Reported in the SAP System ....................................................................... 67
     D.         AOI’s Data Center Business Is Its Most Important........................................................ 68
     E.         Motive to Conceal Product Defects ............................................................................... 69
IX. LOSS CAUSATION ............................................................................................................ 70
X.        PRESUMPTION OF RELIANCE; FRAUD-ON-THE-MARKET ..................................... 73
XI. INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND BESPEAKS
    CAUTION DOCTRINE ...................................................................................................... 74
XII. CLASS ACTION ALLEGATIONS .................................................................................... 75
XIII. CLAIMS FOR RELIEF ....................................................................................................... 77
COUNT I ...................................................................................................................................... 77

                                                                         iii
     Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 5 of 244



COUNT II ..................................................................................................................................... 80
PRAYER FOR RELIEF ............................................................................................................... 81
JURY TRIAL DEMANDED ........................................................................................................ 82




                                                                       iv
   Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 6 of 244



       Court-appointed Lead Plaintiff Lawrence Rougier (“Plaintiff”) brings this action pursuant

to Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

individually and on behalf of all other persons or entities who purchased or otherwise acquired

publicly traded common stock and/or call options of Applied Optoelectronics, Inc. (“AOI,”

“Applied Optoelectronics,” or the “Company”) or sold put options of Applied Optoelectronics

from February 23, 2017 through September 27, 2018, both dates inclusive (the “Class Period”)

and were damaged thereby (the “Class”).

       Plaintiff alleges in this Second Consolidated Amended Complaint (the “Complaint”) the

following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon

information and belief as to all other matters based on the investigation conducted by and through

Plaintiff’s undersigned attorneys. This investigation included, among other things, a review and

analysis of: (i) AOI’s public filings with the U.S. Securities and Exchange Commission (“SEC”);

(ii) Company presentations, press releases, and reports; (iii) transcripts of AOI conference calls

with analysts and investors; (iv) securities analysts’ reports and advisories concerning the

Company; (v) news and media reports concerning the Company; (vi) interviews of confidential

witnesses (“CW”) with personal knowledge of relevant facts; and (vii) information readily

obtainable on the internet.

       Plaintiff believes that evidentiary support will exist for the allegations set forth herein after

a reasonable opportunity for discovery. Most of the facts supporting the allegations contained

herein are known only to the Defendants or are exclusively within their control.

       I.      SUMMARY OF THE ACTION

       1.      This action arises out of Defendants’ near two-year campaign to deceive investors

by concealing the inability of AOI’s purported vertical integration model to transition its

                                                   1
   Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 7 of 244



manufacturing from the 40G transceiver to the cutting-edge 100G transceiver to avoid losing its

three large “hyperscale” data center customers—Amazon, Facebook and Microsoft—and stay

ahead of competitors in the highly competitive semiconductor industry.

       2.      AOI is a manufacturer of optical transceivers, which connect computer servers at

massive data centers that communicate data to personal computers, mobile phones, and other

connected devices. AOI makes most of its transceiver components in-house at factories in Texas,

China, and Taiwan.

       3.      During the Class Period, Amazon, Facebook and Microsoft collectively accounted

for between 68% and 80% of AOI’s revenue. Amazon was AOI’s largest customer through the

second quarter 2017, accounting for 50% to 60% of the Company’s total revenue, until it sought

transceivers elsewhere as a result of product defect and yield issues with AOI’s 100G transceivers.

From the third quarter 2017 forward, Facebook, which became an AOI customer in the fourth

quarter 2016, replaced Amazon as AOI’s largest customer, accounting for between 31% and 52%

of AOI’s total revenue during the remainder of the Class Period.

       4.      These data center customers demand faster transceiver technology at lower prices

and in greater volumes than ever before. Thus, the transceiver market is highly competitive:

manufacturers compete fiercely on pricing, technology, and the speed at which they can supply

their customers’ needs.

       5.      Throughout the Class Period, Defendants touted AOI as a “vertically integrated”

Company that could easily respond to its customers’ changing needs by transitioning from older

technology to newer, faster technology at a lower cost and with better quality control than its

competitors. AOI’s “vertically integrated” model purportedly allowed it to manufacture

complicated transceiver components, including the critical “laser chips” (or simply “chip” in the



                                                2
   Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 8 of 244



parlance of Defendants) and optical subassemblies, in its own facilities, rather than procuring

costly components from other suppliers.

       6.      AOI’s manufacturing advantage supposedly allowed it to transition seamlessly

from slower “40G” transceivers, which are comprised of four 10G laser chips, to faster “100G”

transceivers, which are comprised of four 25G laser chips. As Defendants stated on February 23,

2017, the first day of the Class Period:

                Our ability to internally manufacture lasers and light engines combined
                with our ability to quickly transition production between 40G and 100G
                products provides us with cost-leadership advantages, a faster time to
                market and the ability to quickly scale and adjust our throughput to meet
                growing demand.

       7.      Production of AOI’s 100G transceivers began in 2015, but in limited supply due to

the Company’s inability to obtain an acceptable “yield” at the Taiwan facility where the 100G

transceivers are assembled before shipping to customers. “Yield” represents the portion of the total

product produced that is not defective and functions properly. Yield is directly correlated to

profitability and, thus, maintaining an acceptable yield is essential for transceiver manufacturers

like AOI.

       8.      According to confidential witnesses, from the start of production in 2015 until

approximately the third quarter of 2017, AOI’s yield for its 100G transceivers was an abysmal

40%. This level of yield was considered “so bad” that during 2017, AOI was forced to send

engineers from its Sugar Land, Texas facility to Taiwan to fix the problem. Because AOI’s yields

were too low to meet Amazon’s demand at the start of the Class Period, AOI had already received

demand forecasts from Amazon for the following six to twelve months as required by the parties’

supply agreement. These forecasts showed that Amazon’s demand for the upcoming year was

significantly lower, as Amazon was transitioning to obtain transceiver components from other



                                                 3
   Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 9 of 244



suppliers. Indeed, the percentage of AOI’s revenue attributable to Amazon steadily declined

throughout the Class Period, dropping from 63% in Q4 2016 to 56%, 47%, and 10% for the first,

second and third quarters of 2017, respectively.

       9.      While AOI was able to eventually get the yield for 100G transceivers up to an

acceptable level of 80 to 90% by Q4 2017, the 100G transceivers were also plagued with a second

problem that existed prior to the Class Period and persisted throughout—the coating on the

component 25G laser chips that made up the 100G transceiver was defective, making the 100G

transceiver prone to failure within a short period of time after installation at the customers’ data

centers.

       10.     A former AOI design engineer during the Class Period informed AOI management

of the chip coating issue in 2017, but management refused to fix the problem. This witness, who

described the chip coating defect as a “ticking time bomb,” left AOI at the end of 2017, not wanting

to be associated with the inevitable failure of the 100G transceiver. Thus, the reliability issues

persisted throughout the Class Period and AOI’s supposed vertically-integrated factories never

could transition from making older technology to new technology, as Defendants represented.

       11.     These pervasive product issues caused Amazon and Facebook to receive

transceivers with latent defects caused by the defective laser chips that emerged shortly after the

devices had been installed in their data centers.

       12.     As a result of AOI’s inability to meet its top customers’ demand with reliably

functioning 100G transceivers, AOI’s sales plummeted even further when the chips inevitably

failed—Amazon’s sales declined from 47% in the second quarter 2017 to 10% in the third quarter

2017 and, as for Facebook, it suspended and delayed Q3 2018 shipments from AOI, is buying less

in Q4, and prospects for future AOI purchases are dim, as it is now filling its demand for



                                                    4
     Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 10 of 244



transceivers from Intel.

         13.     Defendants were aware of the problems with AOI’s defective transceivers, low

yields, and massively declining sales orders from Amazon and Facebook prior to and throughout

the Class Period. For example, Jason Chien (“Chien”), the director of the manufacturing center in

Taiwan in charge of transceiver production, reported yields directly to Defendant Lin by video

call, phone call, or in-person every couple of weeks throughout the Class Period. Moreover,

Defendant Lin’s special assistant, Chan Chih (David) Chen, attended weekly research and

development (”R&D”) meetings throughout the Class Period during which the defective 100G

transceiver laser chip problems and production delays and shortfalls were discussed and promptly

reported back to Lin. Huanlin Zhang (“Zhang”), the manager responsible for laser chips in the

Sugar Land facility. Zhang ran the R&D meetings and reported on yields directly to Defendant

Lin before earnings reports were issued. Defendants also had access to the SAP enterprise resource

management system (“SAP”) containing real time updates on customer demand and orders as

required by supply agreements with AOI’s customers, including Amazon and Facebook.

         14.     Yet, Defendants falsely asserted throughout the Class Period that its three largest

customers’ demand would continue unabated. For example, Defendant Murry stated during a May

2017 analyst call that “right now, we're using every device that we can make in our internal

production, basically. And given the forecast that we see from the customers, I don’t see that

situation changing. . . .” Defendants further touted throughout the Class Period that they knew the

level of demand AOI could expect from its customers, responding to analysts, “[D]o we have good

visibility into our customers? And I think the answer is yes.”1

         15.     During an August 3, 2017 earnings call, Defendants began to reveal the truth when



1
    Except where otherwise noted, all emphasis in quotations is added.
                                                  5
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 11 of 244



they first disclosed that AOI expected 40G sales from Amazon to sag significantly in the third

quarter and that the Company’s sales of 100G transceivers would not make up the difference. On

the news, the Company’s share price fell over 34% from a close of $97.99 per share on August 3,

2017 to $64.60 per share on August 4, 2017, on unusually high volume.

       16.     Instead of acknowledging that the decline in Amazon revenue represented the new

normal for AOI, Defendants characterized the drop in 40G sales as temporary and reassured

investors that higher sales of 100G transceivers to Amazon would be forthcoming.     In reality,

Amazon had already begun going elsewhere to purchase its 100G transceivers, a fact that would

have been reflected in the forecasts and projections it provided AOI.

       17.     Defendants disclosed neither the 100G transceiver quality issues, nor Amazon’s

declining transceiver sales forecasts to investors. They did just the opposite. During the same

August 3, 2017 earnings call, Defendants reiterated that they expected to see “a resumption of

growth from our largest customer”—Amazon—based on a supposed “significant amount of

committed orders and a good forecast from all 3 of our customers.” To make up for lost sales to

Amazon, AOI focused on increasing its business with an unsuspecting Facebook which, as a

relatively new customer, was not yet aware of the laser chip coating problem.

       18.     In an October 12, 2017 earnings announcement, AOI further shocked the market

when Defendant Murry admitted that—contrary to AOI’s persistent representations that Amazon’s

forecasted demand for 100G was strong—Amazon had lowered its overall demand for both 40G

and 100G. Indeed, revenue from Amazon fell from 47% of AOI’s total revenue to a mere 10%.

On that news, AOI’s share price plummeted by over 20% to a closing price of $47.01 per share on

October 13, 2017, on heavy trading volume.




                                                6
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 12 of 244



       19.     On February 21, 2018, AOI announced that it had fallen behind in its transition

from 40G to 100G due to “customer-specific” issues, i.e. a collapse in Amazon purchases. On this

news, AOI’s shares fell $7.04 from a close of $34.55 on February 21, 2018 to a close of $27.51 on

February 22, 2018.

       20.     Following the disclosures revealing that AOI’s lost sales from Amazon represented

a secular rather than temporary setback, Defendants stoked investor hopes that new business,

particularly from Facebook, would rekindle AOI’s growth. But in fact, still unbeknownst to

investors, the same manufacturing and product quality issues with 25G laser chips and 100G

transceiver that permanently damaged the Amazon relationship during the first part of the Class

Period had also infected AOI’s relationship with Facebook.

       21.     On September 27, 2018, analyst Loop Capital Markets downgraded its

recommendation from Hold to Sell following Loop’s industry checks identifying that: 1) AAOI is

having product quality issues in 100G transceivers, and 2) the pricing environment for 100G data

center optics remains very tough. Loop Capital Markets lowered its price target from $45.00 per

share to $20.00 per share. On Loop Capital Markets’ announcement, AOI’s share price fell from

a close of $31.34 per share on September 26, 2018 to $28.36 per share on September 27, 2018, a

drop of 9.5%, on heavy trading volume.

       22.     The following day, on the morning of September 28, 2018, AOI issued a press

release in which Defendant Lin confirmed AOI’s 25G laser chips were defective and, as a result,

AOI would “suspend” future shipments of the transceivers to a “specific customer,” later identified

as Facebook:

       During the third quarter, we identified an issue with a small percentage of 25G
       lasers within a specific customer environment. Consistent with AOI's commitment
       to supreme product quality and customer support, we mutually agreed with the
       customer to temporarily suspend shipments of certain transceivers utilizing these

                                                7
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 13 of 244



         lasers while we worked to gain a deeper understanding of the scope of the issue
         and implement a solution. We have since determined that less than one percent of
         these lasers were subject to this issue, we have enacted a solution and with the
         agreement of the customer, resumed shipments.

Despite dismissing the 25G laser chip issue as immaterial, in the same press release, AOI lowered

3Q 2018 revenue guidance from between $82 million and $92 million to between $55 million and

$58 million, or approximately 37%.

         23.    Lin’s admission confirms that the reason Amazon was purportedly slow to

transition to 100G was because of AOI’s laser chip issue with its 100G optical transceivers.

Indeed, confidential sources have confirmed that Amazon and Facebook both used the same 25G

laser chips with the same chip coating problem and that Facebook’s issues were the result of

products shipped during the prior year that had started failing.

         24.    Following the analyst’s revelation and Defendants’ admission, AOI’s share price

fell from a close of $28.36 per share on September 27, 2018 to $24.66 per share on September 28,

2018, a drop of 13%, on heavy trading volume, for a total drop from September 26 to 28, 2018 of

21.3%.

         25.    After the Class Period, on November 7, 2018, Defendants announced Q3 2018 net

revenue had declined to $56.4 million as compared to $89 million in the third quarter of 2017. On

the earnings call that immediately followed, Defendant Murry confirmed the laser chip issue and

admitted that AOI had been “troubleshoot[ing]” the 25G laser chip issue for Facebook and that

this “quality issue” prevented AOI from “complet[ing] the manufacturing” process, forcing AOI

to take an approximate $1.5 million inventory write-down in the third quarter.

         26.    As is set forth below, Defendants’ statements and omissions were false and

misleading, and caused damage to Plaintiff and the putative Class.




                                                 8
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 14 of 244



       II.     JURISDICTION AND VENUE

       27.     The federal law claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated

thereunder by the SEC (17 C.F.R. § 240.10b-5).

       28.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa.).

       29.     Venue is proper in this District pursuant to Section 27 of the Exchange Act and

28 U.S.C. § 1391(b) because certain of the acts alleged herein, including the preparation and

dissemination of material false and/or misleading information, occurred in this District.

       30.     In connection with the acts alleged herein, Defendants, directly or indirectly, used

the means and instrumentalities of interstate commerce, including but not limited to the mails,

interstate telephone communications, and the facilities of a national securities exchange.

       III.    PARTIES

               A. Lead Plaintiff

       31.     Court-appointed Lead Plaintiff Lawrence Rougier, as set forth in his certification

and transactions supporting the motion for consolidation of related actions, appointment as Lead

Plaintiff, and for approval of selection counsel, Dkts. 9-2, 9-3 and 9-4, purchased AOI securities

at artificially inflated prices during the Class Period and, as a result, was damaged thereby.

               B. The Corporate Defendant

       32.     Defendant Applied Optoelectronics was incorporated in the State of Texas in 1997

and converted to a Delaware corporation in March of 2013. The Company’s principal executive

offices are located at 13139 Jess Pirtle Blvd., Sugar Land, Texas, 77478. Applied

Optoelectronics’ common stock trades on the NASDAQ under the ticker symbol “AAOI.”



                                                 9
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 15 of 244



                C. The Individual Defendants

       33.      Defendant Chih-Hsiang (Thompson) Lin (“Lin”) founded Applied Optoelectronics

and has been the Company’s President and Chief Executive Officer (“CEO”) since inception.

Defendant Lin has also served as AOI Chairman of the Board since January 2014. He has served

as Director or Chairman of the Board at all times since 1997. Defendant Lin holds a Bachelor’s

degree in Nuclear Engineering from National Tsing Hua University in Taiwan and a Master’s

degree and Ph.D. in Electrical and Computer Engineering from the University of Missouri-

Columbia.

       34.      Defendant Stefan J. Murry (“Murry”) has been AOI’s Chief Financial Officer

(“CFO”) since August 2014 and the Chief Strategy Officer since December 2012. Defendant

Murry has held various positions with the Company since 1997: Vice President of Sales and

Marketing from June 2004 to December 2012; Director of Sales and Marketing from January 2000

to June 2004; and, Senior Engineer of Device Packaging from February 1997 to January 2000.

Murry has been issued multiple patents in the optoelectronics industry and other related industries.

He received his Bachelor’s and Master’s degrees in Physics and a Ph.D. in Electrical Engineering

from the University of Sugar Land.

       35.      Lin and Murry are collectively referred to herein as the “Individual Defendants.”

Applied Optoelectronics and the Individual Defendants are collectively referred to herein as the

“Defendants.”

       36.      Each of the Individual Defendants:

                (a)    directly participated in the management of the Company;

                (b)    was directly involved in the day-to-day operations of the Company at the

                       highest levels;



                                                10
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 16 of 244



               (c)     was privy to confidential proprietary information concerning the Company

                       and its business and operations;

               (d)     was directly or indirectly involved in drafting, producing, reviewing and/or

                       disseminating the false and misleading statements and information alleged

                       herein;

               (e)     was directly or indirectly involved in the oversight or implementation of the

                       Company’s internal controls;

               (f)     was aware of or deliberately recklessly disregarded the fact that the false

                       and misleading statements were being issued concerning the Company;

                       and/or

               (g)     approved or ratified these statements in violation of the federal securities

                       laws.

       37.     Because of the Individual Defendants’ positions within the Company, they had

access to undisclosed information about AOI’s business, operations, operational trends, financial

statements, markets and present and future business prospects via access to internal corporate

documents (including AOI’s operating plans, budgets and forecasts and reports of actual

operations and performance), conversations and connections with other corporate officers and

employees, attendance at management and Board meetings and committees thereof and via reports

and other information provided to them in connection therewith.

       38.     As officers of a publicly-held company whose securities were, and are, registered

with the SEC pursuant to the federal securities laws of the United States, the Individual Defendants

each had a duty to disseminate prompt, accurate and truthful information with respect to AOI’s

financial condition and performance, growth, operations, financial statements, business, markets,



                                                11
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 17 of 244



management, earnings and present and future business prospects, and to correct any previously-

issued statements that had become materially misleading or untrue, so that the market price of

AOI’s publicly-traded securities would be based upon truthful and accurate information. The

Individual Defendants’ misrepresentations and omissions during the Class Period violated these

specific requirements and obligations.

       39.     The Individual Defendants, because of their positions with the Company, possessed

the power and authority to control the contents of AOI’s reports to the SEC, press releases, and

presentations to securities analysts, money and portfolio managers, and institutional investors, i.e.,

the market. Each Individual Defendant was provided with copies of AOI’s reports and press

releases alleged herein to be misleading prior to, or shortly after, their issuance and had the ability

and opportunity to prevent their issuance or cause them to be corrected. Because of their positions

and access to material non-public information available to them, each of these defendants knew

that the adverse facts specified herein had not been disclosed to, and were being concealed from,

the public, and that the positive representations which were being made were then materially false

and/or misleading. The Individual Defendants are liable for the false statements pleaded herein,

as those statements were each “group-published” information, the result of the collective actions

of the Individual Defendants.

       40.     Each of the Individual Defendants are liable as a participant in a fraudulent scheme

and course of business that operated as a fraud or deceit on purchasers of Applied Optoelectronics

Securities by disseminating materially false and misleading statements and/or concealing material

adverse facts. The scheme: (i) deceived the investing public regarding AOI’s business, operations,

management and the intrinsic value of its securities and (ii) caused Plaintiff and other shareholders

to purchase AOI securities at artificially inflated prices.



                                                  12
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 18 of 244



       IV.    STATEMENT OF FACTS

              A. AOI Relies Heavily on Its Internet Data Centers Business

       41.    AOI was founded in 1997 and became a publicly traded company in September

2013. AOI claims to be the leading, vertically-integrated provider of fiber-optic networking

products, designing and manufacturing at varying levels of integration, from components,

subassemblies and modules, to complete turn-key equipment. AOI boasts that its vertically

integrated manufacturing model provides the Company with advantages in rapid product

development, fast response to customer requests, and control over product quality and

manufacturing costs.

       42.    AOI operates manufacturing facilities in Sugar Land, Texas, Ningbo, China (PRC),

and Taipei, Taiwan (ROC). In Texas, AOI has approximately 373 employees and manufactures

laser chips, subassemblies (TOSAs and ROSAs), and components. The subassemblies are used

by the Company’s other facilities to manufacture components.         In Taipei, where AOI has

approximately 1,373 employees, AOI manufactures optical components such as the butterfly laser,

which incorporates laser chips, subassemblies and components manufactured at the Texas

location, as well as the transceivers used by the internet data centers. In Ningbo, where AOI has

approximately 1,308 employees, AOI manufactures the more labor-intensive components and

optical equipment systems, such as optical subassemblies. The majority of AOI’s optical

transceivers utilize the Company’s own lasers and subassemblies (also known as “light engines”).

       43.    AOI has four primary end-markets: internet data center, cable television (“CATV”),

fiber-to-home (“FTTH”), and telecommunications (“telecom”). Sales in all four of AOI’s end

markets are driven by increasing bandwidth demand due to the growth of network-connected

devices, video traffic, cloud computing, and online social networking.        To supply higher


                                               13
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 19 of 244



bandwidth, AOI’s customers must improve their network infrastructure, and more specifically the

equipment that transmits the information must be updated to faster speeds.

       44.     The CATV market is AOI’s most established market, for which it supplies lasers,

transmitters and transceivers, and turn-key equipment to customers such as Cisco Systems, Inc.

and Arris Group, Inc.

       45.     For FTTH, the Company’s newest market, AOI supplies internet service providers

with technology for delivering bandwidth to customers’ homes.

       46.     In the telecom market, AOI’s focus is on supplying optical products designed to

transmit signals used in 4G Long Term Evolution (“LTE”), mobile networks.

       47.     The internet data center market is AOI’s largest and fastest growing market,

providing products to large internet-based (“Web 2.0”) data or “hyperscale” center operators.

       48.     AOI generates the majority of its internet data center revenue from the sale of

optical transceivers. As customer demand has increased, the technology for achieving faster

communication speeds has continued apace. While transceivers capable of transmitting data at one

gigabit per second (“Gbps” or “G”) were cutting-edge in 2013, 40G transceivers had almost

completely supplanted both 1G and 10G transceivers by 2015. 100G transceivers entered the

market in late 2015, but in limited supply, and demand for 40G devices persisted. Indeed, in 2016,

the majority of AOI’s data center sales were for 40G transceivers. However, by the beginning of

the Class Period, customers’ attention had turned to newly developed 100G transceivers and highly

anticipated 200G and 400G transceivers.

       49.     As demonstrated in the chart below, the internet data center end-market represented

approximately 77%, 80%, and 76% of the Company’s revenue for 2016, 2017 and the nine months-

ended September 30, 2018, respectively.



                                               14
     Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 20 of 244



                       AOI TOTAL REPORTED REVENUE BY SEGMENT ($m)

                      Data
                      Center   CATV    Telecom    FTTH       Other      Total
               2014      $64.5   $47.4       $3.9      $13.6       $1.2    $130.4
                           49%    36%         3%        10%         1%
               2015     $123.3   $53.7       $9.7       $2.5       $0.8    $189.9
                           65%    28%         5%         1%         0%
               2016     $201.3   $43.6      $12.9       $1.6       $1.3    $260.7
                           77%    17%         5%         1%         1%
               2017     $306.7   $60.8      $12.9       $0.5       $1.5    $382.3
                           80%    16%         3%         0%         0%
    Nine months-        $158.6   $39.0      $10.4       $0.5       $0.9    $209.4
    ended 9/30/18          76%    19%         5%         0%         0%


                  B. AOI’s Internet Data Centers Business Depends Almost Entirely on Sales
                     of Optical Transceivers to Three Internet Giants

                         1. Technical Overview of Optical Transceivers

         50.      The transceiver used in fiber optic communication systems consists of (1) an optical

transmitter, which converts an electrical signal into an optical signal; (2) a fiber optic cable

containing one more or bundles of optical fibers, through which the optical signal is transmitted;

(3) optical amplifiers to boost the power of the optical signal; and (4) an optical receiver that

reconverts the received optical signal back to the original transmitted electrical signal. 2

         51.      The transmitter in a transceiver receives data in the form of electrical signals sent

by computer devices via fiber optic cables and converts those signals into optical signals (i.e., a

laser beam) using laser diodes, which are “tiny semiconductor devices (chips).”3 The receiver

“use[s] semiconductor detectors (photodiodes or photodetectors) to convert optical signals to

electrical signals”, which can then be transmitted electronically to another computer device.



2
    http://www.iaeng.org/publication/WCE2014/WCE2014_pp438-442.pdf
3
    http://www.thefoa.org/tech/ref/appln/transceiver.html
                                                   15
     Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 21 of 244



         52.    Most of AOI’s transceivers are plugged into switches and computer servers within

hyperscale data centers, which store, process, and communicate massive amounts of data for

websites (like Facebook) or for “cloud computing” services (provided by companies including

Amazon and Microsoft for their own applications and for other businesses). Data from these

centers are then transmitted through network connections to internet service providers, then onto

individual digital devices. Data centers have increased in physical size and accelerated their data

transmission rates to catch up to consumers’ and businesses’ ever-growing consumption of digital

bandwidth. Because the transmission speed of the optical transceiver limits the speed at which a

data center can communicate information, data center customers have sought faster, smaller, and

more energy-efficient transceivers.

         53.    During the Class Period, AOI aggressively pushed its customers (including

Amazon and Facebook) to adopt the CWDM network architecture (“CWDM”) so that they would

save costs by using less fiber in their data centers. CWDM technology allows a transceiver to

transmit 100G or more per second using multiple “lambdas” (i.e., colors) of laser light on a single

optical fiber. When data is being transmitted over long distances (as is the case in increasingly vast

data centers), a CWDM transceiver saves money on fiber optic cable because fewer cables are

needed to transmit the same amount of data.

         54.    An Optical Mux in a 100G CWDM transceiver “multiplexes” the wavelength of a

laser signal using an optical multiplexer (“Mux”), which Mux consolidates multiple optical carrier

signals (e.g., laser light from four different 25G laser diodes in a 100G CWDM4 transceiver) onto

a single-mode fiber (“SMF”) cable by using different lambdas or wavelengths (i.e., colors) of laser

light4 (by contrast, a parallel single-mode 4-lane (“PSM4”) transceiver uses an eight-fiber optical



4
    https://en.wikipedia.org/wiki/Wavelength-division_multiplexing
                                                 16
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 22 of 244



connector). CWDM4 transceivers thus represent an advancement over parallel single motor

(“PSM”) transceivers, which are cheaper on their own because they do not require Mux and Demux

components.

       55.      According to Defendant Murry, during a May 4, 2017 earnings call, “the CWDM

products make up the majority. As a percentage of the overall revenue, it’s more than doubled

since last year.” Similarly, during AOI’s Q3 2017 earnings call, Murry stated that AOI’s “CWDM

full MSA spec 100G transceiver was our fastest-growing datacenter product line in the [third]

quarter,” with “revenue from 100G CWDM products increas[ing] by 21% compared to Q2.”

During the first quarter 2018 Conference Call, Defendant Murry similarly claimed that AOI

“continue[s] to see a trend towards more CWDM and less PSM. I think that’s been a pretty

consistent theme of ours for a number of quarters.”

       56.      Amazon and Facebook received CWDM4 transceivers from AOI throughout the

Class Period.

                       2. Optical Transceiver Sales

       57.      Immediately prior to and during the Class Period, AOI’s three largest internet data

center customers were Amazon, Microsoft, and Facebook. The sales to the foregoing three

customers consist almost entirely of optical transceivers.

       58.      Based on calculations using AOI’s filings, analysts’ reports and publicly available

information, AOI’s revenues from each of those customers were approximately as follows:




                                                17
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 23 of 244



AOI EST. TOTAL REVENUE BY CUSTOMER ($m) (ALL BUSINESS SEGMENTS)

               Net Revenue                                                   All Other
 Quarter                        Amazon       Facebook         Microsoft                Total
               ($m)                                                          Customers
 Q1 2016                $50.4         52%              N/A           25%            23%      100%
 Q2 2016                $55.3         52%              N/A           25%            23%      100%
 Q3 2016                $70.1         56%              N/A           19%            25%      100%
 Q4 2016                $84.9         63%               9%            9%            19%      100%
 Q1 2017                $96.2         56%              19%           19%             6%      100%
 Q2 2017               $117.4         47%              27%            9%            17%      100%
 Q3 2017                $88.9         10%              37%           24%            29%      100%
 Q4 2017                $79.8         21%              33%           19%            27%      100%
 Q1 2018                $65.2         14%              36%           26%            24%      100%
 Q2 2018                $87.8         10%              52%           16%            22%      100%
 Q3 2018                $56.4         15%              31%           22%            32%      100%

       59.     For the full year 2017, Amazon, Facebook and Microsoft represented 35.4%,

28.6%, and 13.8%, respectively, of AOI’s total revenue.

               C. Amazon and Facebook Are Required Under Supply Agreements With AOI
                  to Provide Forecasts of Their Demand Six to Twelve Months in Advance

       60.     An agreement with Facebook entered into on December 20, 2017, effective

November 8, 2017 and disclosed in heavily redacted form by the Company in a Form 8-K filed on

February 21, 2018 (the “Facebook Supply Agreement”) illustrates AOI’s contracting practices

with its largest datacenter customers.

       61.     According to the Facebook Supply Agreement, for calendar years 2019 and 2020,

Facebook will provide “accurate 6 month rolling forecasts to AOI, identifying Facebook’s

potential future product needs and delivery expectations on a calendar quarter basis.”

Furthermore, Facebook was obligated to provide quarterly purchase commitments for 2018 and

“demand forecasts for the subsequent year. . . in [the] third calendar quarter of the current” calendar




                                                  18
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 24 of 244



year and “the parties will finalize the actual CY 2019 support and purchase commitment by

*****.”

       62.       The supply agreement also requires that “Facebook will purchase the balance of

committed demand at the end of each respective quarter at the unit price agreed for the shortfall

quarter pursuant to the table in Table 2” [table of negotiated quarterly price for the product for

2018 with exact amounts hidden]. Fred Chang, the Senior Vice President and North America

General Manager, who reported directly to Defendant Lin, signed the Facebook Supply Agreement

and Master Purchase Agreement on behalf of AOI.

       63.       According to analyst Mark Keheller in a May 2018 report, the Facebook Supply

Agreement called for a minimum purchase commitment of $125 million in 2018.

          64.    The Facebook Supply Agreement has a term of one year and may also be terminated

for cause for, among other reasons, a material breach that is uncured within 30 days after written

notice of such breach.

       65.       Defendant Murry explained this type of contracting on the February 21, 2018

earnings call:

       [A]nd I mentioned earlier and in the 8-K that it is a minimum commitment. This
       is how we operate with some of our other customers as well, in the sense that AOI,
       typically gets a share oftentimes a leading share with our customers. As sort of a
       minimum commitment, but oftentimes, depending on what competitors can
       actually produce and ship in a given quarter, we may have opportunities to take
       additional share.

       66.       In addition, AOI and Facebook entered into a Master Purchase Agreement, which

had no termination date, but which provided for termination: for cause in the event of an uncured

material breach by either party; for the shipment of uncorrected “non-conformities” in products

shipped to Facebook; for an uncured “Epidemic Defect” of a (redacted) number or percentage of

products shipped by AOI to Facebook; and at Facebook’s “convenience.”

                                                19
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 25 of 244



       67.     Based on the publicly available information and information provided by the CWs,

Amazon had a similar supply agreement. In fact, Defendant Murry stated during the August 3,

2017 earnings call that “we do have a significant amount of committed orders and a good forecast

from all 3 of our [large data center] customers,” including Amazon. Thus, the Individual

Defendants knew by the start of the Class Period what Amazon’s purchase commitments were for

both 40G and 100G—prior to the actual drops in sales that AOI eventually disclosed.

       68.     As a result of their forecasting obligations under Amazon and Facebook’s supply

agreements, Defendants had close visibility into its top customers’ demands, had committed

minimum orders, and received projections from them. In fact, Defendants confirmed in their

public statements that they had “good visibility” into their customers’ needs. For example:

   •   So there's a couple of questions in there, I guess. The first one is, do we have good
       visibility into our customers? And I think the answer is yes. I think we continue
       to see ourselves and I believe our customers see us as a key partner, as they rollout
       these new technologies. And so as a key and value partner for them, I think they're
       giving us the best visibility that they possibly can into their future needs. So I think
       we have good very visibility there across all of our major customers, including the
       new ones. … but overall the customers are basically purchasing what they led us to
       expect that they would purchase. And we feel comfortable with their plans for the
       future in terms of our capacity and our ability to meet their needs.
       (February 23, 2017 Conference Call, Defendant Murry)

   •   Based on current orders and forecasts from our customers, we believe that 2017
       datacenter revenue should grow by more than 85% compared with 2016 and would
       include contributions from 3 hyperscale datacenter customers, each of whom will
       represent more than 10% of our annual revenue.
       (May 4, 2017 Conference Call, Defendant Murry)

   •   As far as our plans for the use of those devices, right now, we're using every device
       that we can make in our internal production, basically. And given the forecast that
       we see from the customers, I don’t see that situation changing. . . .
       (May 4, 2017 Conference Call, Defendant Murry)

   •   We expect to see strong growth from 2 out of the 3 large datacenter customers that
       we have and a resumption of growth from our largest customer. In addition to
       that -- you asked whether these are committed orders. There are some committed
       orders out there, not all of that expectation is committed at this point. But we do

                                                 20
    Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 26 of 244



        have a significant amount of committed orders and a good forecast from all 3 of
        our customers.
        (August 3, 2017 Conference Call, Defendant Murry)

    •   Yes, so we don't really give that far out. It's still relatively early in the year. As
        we've mentioned, we've seen - we're looking at a pretty good second half. A lot of
        that is based on orders that we have committed, which is unusual for us to have
        that many committed orders in this early in the year. But there's still a lot of work
        to do before we can confidently project what we're going to be for the whole year.
        (May 8, 2018 Conference Call, Defendant Murry)

    •   No, I don't think our outlook has changed much from a quarter-ago. I think, the
        fact that we have a large portion of our business that's coming from, I would say,
        secure - more secured contracts, we've had in the past makes our visibility a little
        bit better typically. And so I think, nothing has changed really in our outlook from
        before.
        (July 19, 2018 Conference Call, Defendant Murry)

        69.    Confidential Witness One (“CW1”), a sales executive in AOI’S Texas facility from

May until October 2017 for both domestic and international customers purchasing AOI’s laser

chips who was responsible for managing customer relationships confirmed that at periodic

intervals, including before the beginning of each year, AOI’s customers, including Amazon and

Facebook, were required under supply agreements to provide projections of their requirements for

the coming year.5 Customers communicated these projections to sales people via telephone calls

or emails.

        70.    CW1 stated that projection data concerning all products sold by AOI was then

entered into the SAP system. The SAP data was available Companywide to all people at AOI who

were authorized to access the customer accounts, including the Individual Defendants. CW1 also

stated that a file for each customer was maintained by the sales support and accounting teams,



5
  CW1 was supervised by a deputy salesperson, who in turn worked under a deputy salesperson
named Peter Wang (“Wang”). Wang’s manager was Fred Chang (“Chang”). All deputy
salespeople reported to Chang. Defendant Murry introduced Mr. Chang during a March 2018
Investor Session at OFC as “our general manager for U.S. operations, basically our chief operating
officer if you will for our U.S. operations.”
                                                 21
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 27 of 244



containing that customer’s supply/purchase contracts, non-disclosure agreements, production

changes, purchase orders and invoices. Sales support personnel would notify production managers

about the customer’s product requirements and their desired timing for delivery.

       71.     In addition, CW1 attended regular weekly meetings with all salespeople in the

Texas office, including those working on the Amazon and Facebook accounts that were also

attended by Wang and Chang. At the meetings, salespeople reported sales numbers, and other

developments with their accounts, including for Amazon and Facebook.

       72.     CW1 stated that after the weekly sales meetings, Chang apprised Defendant Lin

about the status of all of AOI’s accounts.

       73.     Accordingly, the Individual Defendants were aware of Amazon’s and Facebook’s

demand at all relevant times hereto, including declining demand during the Class Period (discussed

below) and well before they disclosed it to investors.

               D. Throughout the Class Period, AOI Touted That It Held a Dominant
                  Technological and Manufacturing Position in Cutting-Edge 100G Optical
                  Transceivers When, in Fact, Due to Capacity Constraints and Quality
                  Issues, AOI Was Rapidly Losing 100G Market Share

       74.     Throughout the Class Period, AOI falsely represented that, due to this supposed

vertical integration, it was better equipped than its competitors to satisfy customers’ shifting

demands from 40G to 100G transceivers. As it stated during a February 23, 2017 (the first day of

the Class Period) earnings call:

       Our ability to internally manufacture lasers and light engines combined with
       our ability to quickly transition production between 40G and 100G products
       provides us with cost-leadership advantages, a faster time to market and the
       ability to quickly scale and adjust our throughput to meet growing demand.

       75.     During the February 23, 2017 call, Defendant Murry further stated that AOI

“expect[ed] to maintain [its] leadership position as [it] continue[d] the transition to 100G” and that



                                                 22
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 28 of 244



“the similarity between 100G and 40G modules really gives us an advantage in terms of being

able to ramp that up quickly.” Murry also commented that AOI did not see the anticipated decline

in 40G sales as “problematic because we can transition our manufacturing from 40G to 100G and

it just gives us additional capacity on the 100G product. So I will say also that we don’t really

expect a sharp decline in 40G.”

       76.     Another key way in which AOI purportedly distinguished itself was in its in-house

manufacturing of laser chips within the vertical integration module. As Defendant Murry described

the process in a March 22, 2017 Investor Session:

       So, we start with a wafer, a semiconductor material that basically devoid of active
       layers or active devices on there. Upon that substrate material, which we buy and
       other companies presumably buy as well, we do some process called epitaxy. That
       is we're growing additional layers on top of the substrate materials that actually
       form the laser itself, or in the case of the receiver, a photodiode.

       Those layers, essentially, are where all the action is. We do that in-house and as
       we mentioned in the video, we’re one of relatively small number of companies
       that actually has the capability in-house to grow these wafers and to do the
       rest of the laser manufacturing process. And I think that's the key
       differentiator because as you may hear at the show, lasers not only define the
       performance [to date extent] of these modules, but they’re also critical to on-
       time delivery schedule and being able to ramp up as customer demand
       increases, which of course we're seeing in some of the markets that we're in.

       77.     While Defendants publicly represented that AOI could make a seamless transition

from one speed of transceiver to another, behind the scenes, the Company had supply chain issues,

quality control issues and serious latent defects with its 25G laser chips, causing AOI to scramble

to accommodate large-scale production of 100G transceivers to meet its increasingly demanding

customers.

               1. AOI’s Production Yield on 100G Transceivers Was Abysmal During 2017

       78.     Confidential Witness 2 (“CW2”) was employed at AOI in the Sugar Land, Texas

facility as an engineer involved with optical module and transceiver development, as well as

                                                23
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 29 of 244



manufacturing and procurement (i.e., procuring components that AOI did not manufacture itself

at volume prices for the transceivers). CW2 worked for AOI for several years prior to the Class

Period, leaving the Company approximately half-way through it.

       79.     During CW2’s employment at AOI, CW2 attended meetings every Wednesday at

4:30 pm Central Time with all R&D managers at AOI’s Texas facility. CW2 stated that yields for

the 100G transceivers were discussed at these weekly meetings and a frequent topic of discussion

was “yield issues in Taiwan,” where the transceivers were assembled. CW2 explained that at AOI,

each individual chip was supposed to be tested at each stage of the transceiver assembly process

to determine if the device is functioning properly, and the portion that is found to do so is called

the “yield.”

       80.     According to CW2, management was constantly looking at all the yield numbers,

and anything below 90% for a high-profile customer like Facebook or Amazon (who demanded

low prices for their transceivers and thus tightened AOI’s margins on sales to them) would

definitely get management’s attention. This is because yield is directly correlated with profitability

and, thus, maintaining an acceptable level of yield is essential for chip manufacturers like AOI. As

a May 18, 2018 report by McKinsey & Co. explained, “Yield optimization has long been regarded

as one of the most critical, yet difficult to attain goals—thus a competitive advantage in

semiconductor operations.” Thus, yield is one of the most closely guarded secrets in the

semiconductor industry. As semiconductors get more complex, “the risks to yield due to process

variability and contaminations are ever increasing, as is the importance of continuously improving

design and machine capabilities.” Thus, the higher the yield, the more functional chips are

produced and the higher a company’s profitability and margins.




                                                 24
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 30 of 244



       81.     Attaining a sufficiently high yield for a new semiconductor chip, according to

CW2, is a difficult proposition, but a critical one for AOI, which sought to maintain high margins

in a competitive industry. Such a high yield rate was essential for maintaining the profit margins

that supposedly made AOI competitive compared to other transceiver manufacturers, but the

process of generating such results, according to CW2, takes long periods of sustained effort:

“[w]hen you just start a new product, you can’t get 90% yield immediately.”

       82.     Efforts to achieve sufficiently high yields were made by AOI employees around the

world, and up and down the corporate ladder. According to CW2, who personally spoke to Jason

Chien, the director of the Taiwan factory in charge of transceiver production, during CW2’s on-

site visit to the Taiwan facility in mid-2017, Chien had to report directly to Defendant Lin on yields

every couple of weeks throughout the Class Period either by video call, phone call or in-person.

       83.     CW2 stated that (contrary to Defendants’ public assertions) it was difficult to

achieve high production yields during the early months of manufacturing a new product. When

making a new transceiver, AOI employees in Texas (overseen during the Class Period by Jun

Zheng, the VP of the R&D Department in Texas) first design the product, develop a manufacturing

process for it, and produce small quantities of transceivers. The Texas facility then passes the

transceiver’s design and process on to the Taiwan facility for mass production. If production yields

were below AOI’s 90% threshold, Defendants would send engineers from the Sugar Land facility

to Taiwan to fix the problem.

       84.     For example, when AOI was having trouble with yields for its 40G transceivers

before the Class Period, in 2015 and 2016, the Company was compelled to send an engineer from

the Sugar Land facility to Taiwan to increase yields for completed transceivers to the Company

goal of 90% from the then abysmal 40%.



                                                 25
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 31 of 244



       85.     Similarly, according to CW2, when AOI began production of the 100G transceiver

in 2015, the production yield was only 40%. Thus, AOI was, again, forced to send engineers from

the Sugar Land to Taiwan factory in 2017 to fix the problem. CW2 stated that yields for the 100G

transceivers did not increase to acceptable levels of 80% to 90% until late 2017. CW2 knows this

from attending the weekly R&D meetings and from discussions with Chien during CW2’s July

2017 visit, when Chien told CW2 that yields were low and considered a big issue that required

meetings often among management and many other people at the Company.

       86.     According to CW2, Defendants were aware of the yield, production delay, and

quality issues with the 25G laser chips discussed at the R&D meetings from Lin’s special assistant,

Chan Chih (David) Chen, who attended the weekly meetings and promptly reported back to Lin

throughout the Class Period. Before each earnings call during the Class Period, Jun Zheng, the VP

of the R&D Department in Texas, reported directly to Defendant Lin on the specific yield numbers

for AOI’s products, including the 100G transceivers. Jun Zheng had five managers reporting to

him, including three at the Sugar Land facility.

               2. AOI’s 25G Laser Chips Had Latent Defects Relating to the Chip Coating
                  Throughout the Class Period

       87.     CW2 further explained that the process of transitioning from manufacturing chips

for 40G transceivers to those for 100G transceivers was not a simple one because to increase the

speed of a transceiver, AOI could not merely swap out one set of chips for another. Rather, it first

needed to update the capabilities of the Texas facility where it manufactured transceiver chips. The

100G transceivers purchased by Facebook and Amazon require four 25G chips, while the 40G

transceiver requires four 10G chips. According to CW2, the higher the speed, the more difficult it

is to manufacture the chip.




                                                   26
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 32 of 244



       88.     According to CW2, by the summer of 2017, the Company was “desperate” to

increase the Texas facility’s chip production capacity by creating a new tooling or fixture to allow

the Sugar Land facility to coat more chips at the same time. At least midway through the Class

Period, the Sugar Land facility had yet to expand its chip coating capacity.

       89.     Thus, according to CW2, the main capacity constraints were on the chip production

side. The difficulty in switching from one chip to another resulted in delays in manufacturing the

necessary volume of chips, which in turn restricted AOI’s ability to increase the volume of

transceivers assembled in Taiwan.

       90.     Furthermore, CW2 learned that, both before and after CW2 left AOI, the coating

on the 25G laser chips contained in the Facebook and Amazon 100G transceivers had reliability

issues, which meant that the transceivers sold to large data center customers, including Amazon

and Facebook, were intended to have a long lifespan, but in fact were prone to failure within two

years, and that “if they fail in two years that’s a problem.”

       91.     According to CW2, in 2017, a former chip design engineer (referred to here as

CW3) identified problems with the design and/or coating of the 25G laser chips, which CW3

described to CW2 as a “ticking time bomb” that would inevitably lead to the failure of 100G

transceivers containing those chips. CW3 brought those problems to the attention of management.

However, management refused to make any changes to the chip design or production. Because

CW3 did not want to be associated with 100G transceivers containing known latent defects, CW3

resigned from AOI in December 2017.

       92.     CW2 recalled that 100G transceivers containing defective 25G laser chips were

being sent to Amazon as early as December 2016.




                                                 27
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 33 of 244



       93.     CW2 further learned from CW3 that the 100G transceivers shipped out to Facebook

in 2017 had reliability issues and had started to fail by no later than the second quarter of 2018,

when AOI admittedly had to conduct additional substantial testing on the chips before shipment,

at Facebook’s request. CW3 learned of the failures from friends who work at Facebook and

informed CW2 of the transceiver reliability problems there.

       94.     Consequently, far from allowing the Company to be nimble in responding to

customer demand, the vertical integration model stymied AOI’s ability to produce transceivers.

               3. AOI Lacked the Necessary Quality Controls to Ensure Its 100G
                  Transceivers Were Working Properly

       95.     Defendants were also aware that AOI lacked the necessary quality control to ensure

its 100G transceivers were working. CW2 explained that AOI’s hyperscale data center customers

require AOI to provide quality assurance testing on large samples of the transceivers that are

manufactured in Taiwan. The samples are either manufactured and tested in Taiwan, then sent to

the data center customer, or they are tested in Taiwan, then tested in Sugar Land, then sent to the

data center customer.

       96.     However, according to CW2, senior management, including the Individual

Defendants, knew the quality control department at the Sugar Land manufacturing facility lacked

the skills necessary to conduct quality assurance testing and RMA (return material authorization)

troubleshooting for the transceivers sent back from the customers. Consequently, Defendants

delegated the responsibility of testing transceivers to research and development engineers

themselves. Fellow R&D engineers stated to CW2 that they were underequipped to do the job of

both their normal work and the quality assurance, which was outside their job description.

       97.     As a result of AOI’s lack of skill, experience, and resources to conduct proper

testing and quality control, CW2 recalled an incident between March and June 2017 when AOI’s

                                                28
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 34 of 244



Taiwan facility actually sent a defective set of test transceivers to Amazon, which required high

numbers of test devices for their quality assurance process. The customer tested the transceivers,

the performance results were unfavorable, and the R&D transceiver group in Sugar Land was

reprimanded. According to CW2, “You want to send Amazon your best quality products.” But this

time, “’[s]omething happened resulting in inferior parts being selected and then shipped, or the

specs may have drifted out of target due to poor or rushed assembly.” CW2 recalled that, at the

4:30 pm Wednesday meetings he attended, reports were presented concerning Amazon’s

complaints that sample transceivers provided by AOI which were not functioning properly and

were not passing Amazon’s internal qualification process.

               E. Amazon and Facebook Reduce Their Orders of 100G Transceivers From
                  AOI As They Turn to Other Sources for Future Demand Due to Defective
                  100G Transceivers and AOI’s Inability to Meet Their Demand

       98.     While the Company was struggling to meet customer demand as a result of product

quality and yield issues, AOI knew that customers had begun purchasing 100G transceivers

elsewhere. Contrary to the market’s expectation—repeatedly encouraged by Defendants—that

AOI’s vertical integration strategy positioned the Company to easily transition from 40G to 100G

manufacturing and sales, AOI was failing to generate adequate yields to satisfy demand and was

shipping defective transceivers to its customers. As a consequence of these vertical integration

failures, AOI misrepresented its ability to transition its sales from 40G to 100G transceivers.

                      1. Amazon Lowers Forecasts at the Start of the Class Period and Seeks
                         100G Transceiver Parts From MACOM and Fabrinet

       99.     By May 2017, if not earlier, it was clear to Defendants (or they recklessly

disregarded the fact) that large datacenter customers, particularly Amazon, were pursuing

alternatives to AOI’s optical transceivers, including through the so-called “merchant model,” i.e.,

end-users directing the custom assembly of transceivers using parts from a variety of suppliers.

                                                29
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 35 of 244



       100.    A leader in the merchant model of transceiver production is MACOM Technology

Solutions Holdings Inc. (“MACOM”), a semiconductor manufacturer that provides large cloud

data centers with lasers, silicon photonics, and optical subassemblies. During MACOM’s April

25, 2017 earnings call, the company stated: “We’re now being sponsored actively pulled by top

cloud data center customers to provide various solutions through various customers and channels

to fulfill what we expect will be insatiable demand. . . .” On May 16, 2017, at the Cloud Data

Center Forum, MACOM discussed the emerging trend of large datacenters purchasing optical

transceiver parts using the “merchant model” where the datacenter client purchases from MACOM

and can direct where the component goes—whether to another manufacturer in the chain of

production (like AOI) or directly to the datacenter itself. The optical industry is supply constrained

and most of the large datacenters are “professional supply chain managers.” Thus, with the

“merchant model” the large datacenters use their supply chain expertise to “evaluat[e] and

stickhandl[e] technology providers . . .”

       101.    AOI was aware of this “merchant model” and MACOM’s increasing business with

hyperscale data centers, including Amazon. Indeed, Defendant Murry specifically addressed this

issue during a May 4, 2017 conference call. During that call, he contended that “economically,

[the merchant model] doesn’t make sense” because the layers of complexity and additional profit

margins associated with having multiple companies manufacture these datacenter products would

not “result[] in a product that’s less expensive for the end customer than buying it from AOI even

at the profit margins or gross profit levels that we’re at today.” Defendant Lin added that the

companies engaged in the merchant model would have “gross margin[s] [that] will be very low

compared to AOI’s” because the gross margin AOI obtained would have to be “divide[d] [] by 3

companies . . . selling laser, doing types of manufacture, selling transceiver or selling chips.”



                                                 30
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 36 of 244



       102.   On June 26, 2017, Needham & Co. analyst Alex Henderson reported that Fabrinet

had won a project to provide Amazon with 100G CWDM4 optical modules “based on Macom

components,” with production of the 100G multiplexers expected to accelerate in July 2017. More

specifically, Amazon partnered with Fabrinet to produce 100G CWDM4 optical transceivers for

itself. Using the merchant model described herein, MACOM’s components are being used by

Amazon and placed in systems supplied by Fabrinet. Essentially, as a result of AOI’s inability to

meet demand due to product quality and other issues, Amazon has been piecing together its own

100G transceivers using components from MACOM and Fabrinet.              MACOM’s datacenter

revenues show the fruits of this alliance, growing 107% year-over-year from the company’s

quarter-ended December 30, 2016 to December 29, 2017.

       103.   Amazon’s reduced forecasts, according to CW1, were recorded in the SAP system

to which the Individual Defendants had access.

       104.   Nevertheless, on July 13, 2017, AOI issued a press release announcing preliminary

second quarter 2017 earnings that did not address the changed competitive landscape, the known

expected decline in sales to Amazon, or the manufacturing defects plaguing AOI’s laser chips.

Defendant Lin attributed AOI’s above-guidance results to “improvement[s] in our manufacturing

costs, capacity expansion and solid execution by our production team:”

       “I'm pleased to announce that we expect to deliver another record quarter with our
       top and bottom-line results expected to exceed our guidance. said Dr. Thompson
       Lin, Applied Optoelectronics, Inc. founder, president and CEO. “Again, this
       quarter, our results were driven by improvement in our manufacturing costs,
       capacity expansion and solid execution by our production team. We are pleased
       with our performance and look forward to sharing the additional details of our
       second quarter results on our conference call in August.”




                                                 31
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 37 of 244



       105.    As discussed below, just two weeks later, AOI would abandon its future guidance

due to purported lower demand from Amazon for the 100G transceiver as the truth slowly leaked

to the market over a series of partial disclosures.

                      2. Facebook Follows Suit and Seeks to Fill its 100G Demand from
                         Other Sources As a Result of AOI’s Defective and Unreliable
                         Transceivers

       106.    During the remainder of the Class Period, AOI continued to vaunt the merits of its

proprietary manufacturing technology and vertically integrated processes as the driver of future

sales to hyperscale data center customers. Nevertheless, AOI continued to sell 100G transceivers

containing defective 25G laser chips to those customers.

       107.    At a November 5, 2017 Needham Networking & Security Conference (“the

November 2017 Conference”), Defendant Murry disclosed that (after the loss of a significant part

of Amazon’s business) AOI was now being forced to “diversify[] our customer base” and had “40

active qualifications ongoing right now for 100-gig and 200-gig products.”

       108.    Starting in May 2018, subtle signs of Facebook’s dissatisfaction were beginning to

emerge. On May 8, 2018, Defendants reported in AOI’s Form 10-Q for the period-ending March

31, 2018 that sales to another large data center customer had decreased demand for both 40G and

100G transceivers:

       During the three months ended March 31, 2018, revenues in the internet data center
       market decreased by $29.0 million. This decrease was driven primarily by
       decreasing demand for our 40 Gbps and 100 Gbps transceivers as one of our
       customers reduced its demand for optical transceivers due to changes in the
       way they architect their network.

       109.    By August 3, 2018, an analyst at Craig-Hallum expressed concern that AOI would

not meet its 2H 2018 projections because Intel would “likely [] gain a leading share (~50%) of

[Facebook’s] 100G CWDM4-OCP volumes” and stated that an AOI competitor was “also likely a



                                                  32
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 38 of 244



meaningful supplier.” The analyst also stated his expectation that AOI’s 40G business, which

represented 53% of 1Q 2018 data center revenues and which the analyst believed was driven by

Microsoft, “could decline materially by year’s end.”

       110.    Defendants remained coy about looming problems with product failures at

Facebook, now AOI’s biggest customer. On August 7, 2018, Defendant Murry alluded to problems

with the quality of transceivers being sent to AOI’s customers, stating that unidentified “certain

customers” were now requiring AOI to take additional testing steps before shipping transceivers:

       We are also adding additional testing steps that are required by certain
       customers. In the short-term, these additional steps will constrain our
       manufacturing throughput somewhat, but we expect to once again have sufficient
       capacity to meet demand in Q4 of this year. As Thompson mentioned, our
       proprietary optical platform is also a key factor and optimizing the cost structure of
       our datacenter transceivers.
                                          *      *        *
       It applies the multiple SKUs and it applies the multiple customers. It's data that we
       need to take to get a large enough sample size for some of the statistical analysis
       that we need to do for certain customers, including some existing and new
       customers, so we're doing that across the board.

       111.    During the August 2018 Call, Defendant Murry admitted that the additional

required testing was necessary to obtain new customers and would “add a few days to our

manufacturing.” Thus, the vertical integration model would not allow for a quick transition as

previously represented and AOI would be unable to meet customer demand:

       Yes, so we were saying in the prepared remarks, is that we are implementing some
       additional testing procedures as we continue to diversify our customer base.
       Different customers have different requirements in terms of what they expect to see
       relative to design testing and so on and so forth. So we're undertaking some
       additional testing steps in the manufacturing. So will -- what it does is it adds a few
       days to our manufacturing throughput, it takes a little bit longer to manufacture
       the transceivers, it doesn't -- it's not going to meaningfully impact of the cost of the
       modules. But it will link them the time that it takes them to manufacture them. So
       in this quarter, we expect that to constrain our production. In other words, there
       will be more demand than we can supply in this quarter, but as we said in our
       prepared remarks, by the fourth quarter -- early in the fourth quarter, we expect that
       to be normalize. [. . .] It applies to multiple SKUs and it applies to multiple

                                                 33
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 39 of 244



       customers. It's data that we need to take to get a large enough sample size for
       some of the statistical analysis that we need to do for certain customers, including
       some existing and new customers, so we're doing that across-the-board.

       112.     Defendant Murry did not disclose, however, that this customer was Facebook and

that the impetus for the further testing was AOI’s delivery of 100G transceivers containing

defective 25G laser chips.

       113.     Similarly, the Second Quarter Form 10-Q filed with the SEC on August 8, 2018 for

the period-ending June 30, 2018 revealed a continuing decrease in demand for 40G and 100G

transceivers:

       The decrease in revenue during the three months ended June 30, 2018 was driven
       primarily by decreased demand for our 40 Gbps and 100 Gbps transceivers as one
       of our customers reduced its demand for optical transceivers due to changes in the
       way they architect their network.

       114.     Then, at an August 8, 2018 Intel event, Facebook’s VP of Infrastructure commented

that the social media company was rolling out Intel transceivers at scale.

       115.     It was only in late September 2018 that investors began to learn why AOI’s

relationship with Facebook was crumbling. After conducting industry checks, Loop Capital

Markets reported on September 27, 2018 that AAOI was having product quality issues in 100G

transceivers that were being sold to Facebook. As AOI was compelled to admit the following day,

the problem required the Company to suspend all shipments of the product to Facebook.

Although AOI reported the problem as isolated and temporary, a Rosenblatt Securities analyst

reported on November 1, 2018 that “AAOI’s laser quality issue seems to have returned” and that,

as a result, “we believe AAOI will not be able to continue shipping to Facebook.”

       116.     Thus, the laser chip manufacturing problems identified by CW2 in early 2017

persisted through at least the third quarter of 2018—and resulted in the successive loss of business

from Amazon and then Facebook, AOI’s two biggest customers.

                                                34
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 40 of 244



                      3. The Pattern of 40G and 100G Sales During the Class Period
                         Evidences Consistent Failures to Obtain Market Share As a Result
                         of Low Yields and Quality Issues With 100G Transceivers

       117.    The charts below quantify AOI’s failure to obtain or sustain the growth of its 100G

transceiver business, due to low yields and quality issues affecting its sales to Amazon and

Facebook. AOI’s sales of 100G exceeded those of 40G only twice: in Q3 2017, when AOI foresaw

(but hid from investors) the loss of significant 40G business from Amazon, such that the anemic

100G business temporarily grew as a percentage of AOI’s total revenues; and in Q2 2018, when

AOI was knowingly sending large numbers of 100G transceivers with defective 25G lasers to

Facebook. As a direct consequence of the failure of those 100G transceivers, AOI’s revenues from

100G transceiver sales dropped from approximately $40 million in Q2 2018 to approximately

$13.3 million in Q3 2018. Thus, due to the failure of its vertically integrated manufacturing model,

and contrary to its statements throughout the Class Period about its ability to capture 100G market

share, AOI has made less 100G revenue in the third quarter of 2018 than it did in the fourth

quarter of 2016.

        AOI DATA CENTER REVENUES BY TRANSCEIVER SPEED ($m)
   Quarter          40G              100G              Total
 4Q16            $50.4 (74%)      $13.6 (20%)          $68.1
 1Q17            $49.4 (62%)      $23.9 (30%)          $79.6
 2Q17            $56.6 (57%)      $38.7 (39%)          $99.3
 3Q17            $27.0 (41%)      $36.9 (56%)          $65.8
 4Q17            $45.9 (74%)      $12.4 (35%)          $62.0
 1Q18            $27.3 (53%)      $20.8 (41%)          $50.6
 2Q18            $26.9 (39%)      $40.7 (58%)          $69.0
 3Q18            $24.6 (63%)      $13.3 (34%)          $39.0




                                                35
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 41 of 244




                                         AOI data center revenues
                                         by transceiver speed ($m)
                                                                                                         $120.0


                                                                                                         $100.0


                                                                                                         $80.0

                                 $56.6                                                                   $60.0
         $50.4        $49.4
                                                           $45.9
                                    $38.7                                             $40.7
                                               $36.8
                                                                                                         $40.0
                                            $27.0                     $27.3       $26.9       $24.6
                         $23.9
                                                                         $20.7
             $13.6                                            $12.4                              $13.3   $20.0


                                                                                                         $-
            4Q16       1Q17       2Q17       3Q17           4Q17       1Q18         2Q18        3Q18

                                    40G             100G           Total data center Sales



       V.          DEFENDANTS’              MATERIALLY                  FALSE             AND         MISLEADING
                   STATEMENTS
       118.        Throughout the Class Period, Defendants made a variety of misstatements and

misleading omissions which can be organized into the following categories: (1) the competitive

and technological advantages of vertically integrated manufacturing; (2) the threat of the merchant

model; and (3) future customer demand. The specific statements Plaintiff alleges are false and

misleading within the quoted language below are bolded and underlined.

                   A. False and Misleading Statements Concerning the Competitive and
                      Technological Advantages of AOI’s Vertically Integrated Manufacturing
                      Platform
                          1. The February 2017 Press Release and Earnings Call
       119.        The Class Period begins on February 23, 2017, when AOI issued a press release

announcing its fourth quarter and full-year 2016 financial results (the “February 2017 Press




                                                           36
    Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 42 of 244



Release”).6 On the same day, after market close, the Company held an investor call to discuss the

Company’s fourth quarter and full year 2016 financial results (the “February 2017 Call”).

       120.    In the February 2017 Press Release, Defendant Lin falsely represented to investors

that AOI’s vertical integration model gave the Company the ability to get to market faster with the

100G transceiver and quickly scale to meet the demand of its largest customers, stating:

       Our ability to internally manufacture lasers and light engines provides us with
       cost-leadership advantages, a faster time to market, and the ability to quickly
       scale to demand. Looking ahead, as the 100G transition accelerates this year,
       we see the opportunity to build on our momentum and expand our market
       leadership.

       121.    Defendant Murry echoed Lin’s statements during the February 2017 Call, stating:

       Our ability to internally manufacture lasers and light engines combined with
       our ability to quickly transition production between 40G and 100G products
       provides us with cost-leadership advantages, a faster time to market and the
       ability to quickly scale and adjust our throughput to meet growing demand.

                                        *       *      *
       And I think when you are in a situation where supply of some of those components
       may be constrained, or the overall industry capacity is not what is needed to meet
       the demand, if the company that has the ability to ramp up quickly by virtue of
       being integrated in their production like we are that it will do better I think than
       others. And honestly I think that that’s the situation that we're in right now,
       and I think we've been able to start to prove out the value of that vertical
       integration strategy.

       122.    The above statements above were materially false and/or misleading when made

because:

               i.    AOI was taking shortcuts in the manufacturing and quality assurance
                     of its 100G transceivers to increase manufacturing yields, lower costs,
                     and maintain high gross margins, including, at the specific direction
                     of Defendants, designating unqualified and overworked R&D
                     engineers to perform the quality control function.




6
 Unless otherwise noted, all press releases referred to in this section were attached as Exhibit
99.1 to a Form 8-K filed by AOI with the SEC on the date of the press release.
                                                37
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 43 of 244



               ii.   CW2 stated that, as a result of AOI’s lack of quality control, beginning
                     in the first half of 2017 or earlier, AOI was sending its datacenter
                     customers (which included Amazon) 100G transceivers containing
                     25G laser chips that had faulty chip coatings, and thus were prone to
                     failure (reliability issues).

              iii.   Defendants received oral and written reports from weekly R&D
                     meetings showing low manufacturing and assembly yields for its 25G
                     chips and 100G transceivers of as low as 40%, well below the 90%
                     that Defendants expected, demonstrating AOI was experiencing
                     significant production shortfalls due to the manufacturing of defective
                     laser ships and thus was unable to meet Amazon’s demand
                     requirements.

              iv.    Chien, who reported yields directly to defendant Lin by video call,
                     phone call or in person every couple of weeks throughout the Class
                     Period, would have informed Defendant Lin that yield in Taiwan
                     through Q3 2017 was as low as 40% and well below the 90% AOI
                     needed to be profitable;

               v.    Defendants knew from the SAP system and Amazon’s contract
                     requirements that Amazon had significantly reduced its demand for
                     100G transceivers as of the start of the Class Period according to its
                     contractual obligations under a supply agreement that required
                     Amazon to provide AOI with six to twelve-month forecasts.

              vi.    According to CW2, as AOI was trying to transition from 40G to 100G,
                     AOI lacked sufficient production capacity and was “desperate” to
                     increase the Sugar Land facility’s chip production capacity by creating
                     a new tooling or fixture to allow it to coat more chips at the same time
                     and had not done so as of summer 2017.

              vii.   Defendants effectively admitted on September 28, 2018 AOI had sold
                     to its major datacenter customers defective 100G transceivers
                     containing 25G laser chips that were known to be prone to long-term
                     failure.

       123.    As a result of (i) to (vii) above, AOI’s vertical integration model was faulty and

lacked the ability and capacity to transition quickly (if at all) from 40G to 100G manufacturing

and thus could not get to market “faster” or quickly scale up to meet customer demand, as

represented. Moreover, AOI’s faulty vertical integration model did not allow AOI the “ability to

internally manufacture lasers and light engines” to “drive further growth as datacenter operators

                                                38
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 44 of 244



transition to 100G.” Because AOI in fact lacked the touted production capacity and was making

defective transceivers and transceiver components for the 100G, AOI was not better situated than

other transceiver manufacturers who were “constrained” to obtain “supply of some of those

components” and AOI could not “ramp up quickly by virtue of being integrated in their

production.”

       124.    In touting AOI’s vertical integration model, Defendant Murry falsely claimed

during the February 2017 Call that the transition between 40G and 100G transceivers would be

seamless:

       I think we can’t emphasize enough that the light engines, the manufacturing of the
       subassembly that includes the lasers and the rest of the optical components - -
       having our own in-house capability to do that and having a significant
       manufacturing infrastructure for that by virtue of the similarity between 100G
       and 40G modules really gives us an advantage in terms of being able to ramp
       that up quickly.

       125.    The above statement above were materially false and/or misleading when made for

the same reasons stated in paragraphs 122-23 above.

       126.    During the February 2017 Call, Defendant Murry responded to a question from

Troy Jensen of Piper Jaffray about the decline in demand for 40G transceivers claiming 100G sales

would make up for any loss in 40G sales:

       That decline, really, we don’t expect to be problematic because we can
       transition our manufacturing from 40G to 100G and it just gives us additional
       capacity on the 100G product. So I will say also that we don't really expect a
       sharp decline in 40G.

       I think others have maybe speculated that that decline was going to be swift. I think
       there's a lot of reasons why customers can't transition completely away from 40G
       in a short timeframe. So we expect it will be a gradual decline and that 100G
       will more than make up for that.

       127.    The above statement above were materially false and/or misleading when made for

the same reasons stated in paragraphs 122-23 above. Moreover, due to the manufacturing and

                                                39
    Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 45 of 244



product issues with the 25G laser chips, Amazon and other customers would not be transitioning

to the 100G transceiver and, instead, Amazon was lowering its 100G forecasts and looking to

purchase more 40G transceivers. Thus, AOI would not have “additional capacity on the 100G

product” as represented and the 100G would not be able to make up for any loss in 40G sales.

          128.   During the February 23, 2017 Call, Defendant Murry also stated,

          Well, basically we’re using the capacity that we have as we put it online. I think
          there's two ways of looking at it. There’s capacity in terms of current equipment
          and manpower and we're constantly adding to that capacity. And so that's kind of a
          moving target. I think the bigger picture is that we spent, as you know, we spent
          heavily last year on new building infrastructure, particularly here in Sugar Land but
          also in our overseas operations as well.

          And that gives us an ability to have the physical infrastructure to put new
          equipment in to be able to continue that ramp. So on both those counts, I think
          we’ve been able to keep up with our customers' demand and actually I think
          we’ve been able to gain some incremental advantage over competitors who
          maybe didn’t have that sort of latent capacity available to help customers
          when they saw a surge in demand.

          129.   The statements above were materially false and/or misleading when made for the

same reasons stated in paragraphs 122-23 above. Moreover, as a result of the product and

manufacturing defects associated with the 100G transceiver, AOI was unable to keep up with

Amazon’s hefty demand and was experiencing production shortfalls from yield and reliability

issues.

                         2. The 2016 and 2017 Forms 10-K and the 1Q 2017 to 2Q 2018 Forms
                            10-Q


          130.   Defendants Lin and Murry signed all of the Forms 10-K and 10-Q filed by AOI

with the SEC during the Class Period.7



7
 Annual Report on Form 10-K with the SEC for the year-ended December 31, 2017 (the “2017
10-K,” filed Feb. 28, 2018); Annual Report on Form 10-K with the SEC for the year-ended Dec.
31, 2016 (the “2016 10-K,” filed Mar. 9, 2017); Quarterly Report on Form 10-Q for the three
                                                   40
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 46 of 244



       131.    Both the 2016 and 2017 10-Ks falsely claimed that AOI’s vertical integration model

gave it a decisive competitive advantage by providing better quality control of AOI’s products,

reduced costs and the ability to transition to new products quickly:

       The internet data center market is our largest and fastest growing market. Our
       customers in this market are generally large internet-based (“Web 2.0”) data center
       operators, to whom we supply optical transceivers that plug into switches and
       servers within the data center and allow these network devices to send and receive
       data over fiber optic cables. The majority of the data center optical transceivers that
       we sell utilize our own lasers and subassemblies (we refer to the transceivers
       subassemblies as “light engines”), and we believe that our in-house technology
       and manufacturing capability for these lasers and subassemblies gives us an
       advantage over many of our competitors who often lack either development or
       manufacturing capabilities for these advanced optical modules. 2016 10-K at
       3-4; 2017 10-K at 4.

                                        *       *      *
       Deliver high quality, reliable products in high volume [emphasis in original]. As
       a vertically integrated supplier, we are able to monitor and maintain quality
       control throughout the production process, using our internally produced
       components where possible for our final products. With manufacturing facilities
       in the U.S., Taiwan and China, we can support high volume production and timely
       delivery for our customers around the world. 2016 10-K at 5; 2017 10-K at 6.

                                         *       *      *
       With a vertically integrated manufacturing process, we produce many of our own
       laser chips and other parts required to manufacture our optical components.
       Through this model, we are able to reduce development time and product costs
       as well as enhance quality control. We incorporate our own components into our
       transceivers, subsystems and equipment products wherever possible. In instances
       where we do not produce components ourselves, we source them from external
       suppliers and regularly evaluate these relationships in an attempt to reduce risk and
       lower cost. 2016 10-K at 10; 2017 10-K at 10.




months ended Mar. 31, 2017 (the “1Q 2017 10-Q,” filed May 9, 2017). Quarterly Report on Form
10-Q for the three months ended June 30, 2017 (the “2Q 2017 10-Q,” filed Aug. 8, 2017);
Quarterly Report on Form 10-Q for the three months ended Sept. 30, 2017 (the “3Q 2017 10-Q,”
filed Nov. 8, 2017); Quarterly Report on Form 10-Q for the three months ended Mar. 30, 2018
(the “1Q 2018 10-Q,” filed May 8, 2018); Quarterly Report on Form 10-Q for the three months
ended June 30, 2018 (the “2Q 2018 10-Q,” filed Aug. 8, 2018) (the “False and Misleading SEC
Filings”).


                                                 41
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 47 of 244



       132.    The above statement above were materially false and/or misleading when made for

the same reasons stated in paragraphs 122-23 above.             Thus, AOI’s purported in-house

manufacturing capability did not give it the advantage over competitors that it was representing as

Amazon was already decreasing its demand and going elsewhere to fill its transceiver needs due

to quality control issues resulting from manufacturing and product defects relating to the 100G

transceiver.

       133.    The 2016 10-K, 2017 10-K, and all 10-Qs during the Class Period also falsely

touted the purported advantages of AOI’s vertical integration model and that, as a result, AOI’s

lasers were “proven” reliable:

       Our vertically integrated manufacturing model provides us several
       advantages, including rapid product development, fast response times to
       customer requests and control over product quality and manufacturing costs.
       We design, manufacture and integrate our own analog and digital lasers using a
       combination of Metal Organic Chemical Vapor Deposition, or MOCVD, and our
       proprietary Molecular Beam Epitaxy, or MBE, fabrication process, which we
       believe is unique in our industry. We manufacture the majority of the laser chips
       and optical components that are used in our products. The lasers we manufacture
       are proven to be reliable over time and highly tolerant of changes in temperature
       and humidity, making them well-suited to the CATV and FTTH markets where
       networking equipment is often installed outdoors. 2016 10-K at 4; 1Q 2017 10-Q
       at 19-20; 2Q 2017 10-Q at 19; 3Q 2017 10-Q at 20; 2017 10-K at 4; 1Q 2018 10-Q
       at 21; 2Q 2018 10-Q at 21-22.

       134.    The above statement above were materially false and/or misleading when made for

the same reasons stated in paragraphs 122-23 above. Moreover, according to CW2, AOI was

experiencing latent reliance issues with its 100G transceivers and thus, its laser chips were

unreliable, resulted in AOI experiencing production shortfalls and Amazon reducing its demand

for 100G transceivers as of the beginning of the Class Period while it sought supply elsewhere.

       135.    In the 2016 and 2017 10-Ks, AOI falsely attributed its competitive strengths to its

vertical integration model and resulting product reliability:



                                                 42
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 48 of 244



       We believe the principal competitive factors in our target markets include the
       following: use of internally manufactured components; product breadth and
       functionality; timing and pace of new product development; breadth of customer
       base; technological expertise; reliability of products; product pricing; and
       manufacturing efficiency. We believe that we compete favorably with respect to
       the above factors based on our MBE and MOCVD processes, our vertically
       integrated model, the performance and reliability of our product offerings,
       and our technical expertise in light engine design and manufacture.

       2016 10-K at 11-12; 2017 10-K at 11-12.

       136.   The above statement above were materially false and/or misleading when made for

the same reasons stated in paragraphs 122-23 above.

                      3. The March 22, 2017 Optical Fiber Communication Conference
                         and Exhibition Conference

       137.   On March 22, 2017, Defendant Murry participated in an investor session at the

Optical Fiber Communication Conference and Exhibition (“OFC”) (the “2017 OFC Conference”)

where he spoke at length about the benefits of AOI’s vertically integrated manufacturing.

       138.   Defendant Murry, describing AOI’s chip-making process, stated at the 2017 OFC

Conference:

       So, we start with a wafer, a semiconductor material that basically devoid of active
       layers or active devices on there. Upon that substrate material, which we buy and
       other companies presumably buy as well, we do some process called epitaxy. That
       is we're growing additional layers on top of the substrate materials that actually
       form the laser itself, or in the case of the receiver, a photodiode.

       Those layers, essentially, are where all the action is. We do that in-house and as
       we mentioned in the video, we're one of relatively small number of companies
       that actually has the capability in-house to grow these wafers and to do the
       rest of the laser manufacturing process. And I think that's the key
       differentiator because as you may hear at the show, lasers not only define the
       performance [to date extent] [bracketed text in original] of these modules, but
       they're also critical to on-time delivery schedule and being able to ramp up as
       customer demand increases, which of course we're seeing in some of the
       markets that we're in.




                                               43
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 49 of 244



       139.    The above statement above were materially false and/or misleading when made for

the same reasons stated in paragraphs 122-23 above.

       140.    Defendant Murry further emphasized the purported benefits of AOI’s vertical

integration manufacturing process at the 2017 OFC Conference, stating:

       So what does vertical integration do for us? Faster time to market, because we
       don't have to rely on a very long supply chain of different suppliers that all
       have to align in terms of schedules, we can do most of that in-house. So, we
       tend to be faster time to market, perhaps more than -- in time to market, I should
       say, what we're really talking about here is time to volume.

       That is there maybe companies out there that can deliver a small quantity of
       transceivers in a very short time, but what really matters to our customers is
       how fast can we get them the volumes that they need within their applications.
       So in the data center, it's not about making the first few samples or the first
       100 units, it's about how fast can you really scale the business. And I think
       vertical integration gives us a big advantage in terms of time to scale.

       141.    The above statement in paragraph 140 was materially false and/or misleading when

made for the same reasons stated in paragraphs 122-23 above. Moreover, as a result of numerous

product and manufacturing issues relating to the 100G, AOI’s in-house processes could not

provide AOI with the ability to quickly “scale” to meet demand for 100Gs because, as CW2

recounted, during the Class Period, AOI was unable to rapidly produce defect-free transceivers, as

illustrated by AOI’s shipment to Amazon of a smaller set of defective test transceivers during

March to June 2017.

       142.    At the 2017 OFC Conference, Defendant Murry also stated,

       So one of themes that AOI has promulgated throughout the years, especially in our
       data center business is we like to keep a great deal of commonality in terms of the
       way that products are designed and manufactured from one generation of products
       to another. That gives us the ability to flexibly shift from -- for example in the
       data center world from 40 gigabits per second to 100 gigabits per second
       without having through radically change our production process or invest in
       massive amounts of new equipment or whatever. And we can also change back
       and forth flexibly as customer demand changes, again a very important aspect
       of vertical integration particularly to our customers.

                                               44
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 50 of 244




       And finally rapid response to the customer and market demand, so as we see
       these shifts and changes in the marketplace, the one thing I can say about the optical
       industry is that it's a very fast moving market. There's a lot of shifts and demand
       from time to time and as we bring our new customers, those demands change as
       well because not every customer needs exactly the same type of product. So, the
       ability to flexibly change or adapt to the customer demand I think is also key
       part of that vertical integration strategy.

       143.    The above statement above were materially false and/or misleading when made for

the same reasons stated in paragraphs 122-23 above and, thus, it was false and misleading to tout

that AOI’s vertical integration gave it “the ability to flexibly shift” from 40G to 100G, to “change

back and forth flexibly as customer demand changes,” and to “flexibly change or adapt to the

customer demand.”

       144.    At the 2017 OFC Conference, Defendant Murry also stated,

       We do see a lot of pull from customers to add capacity. Fortunately, we made a lot
       of investments last year and the year before that allow us to have -- at least AOI to
       have the ability to add that capacity relatively quickly and I think we're getting
       a pretty strong customer response, a positive customer response based on our
       -- the plans that we've disclosed to them about how we plan to meet their
       upcoming increasing demand.

       Some facts last year, we increased our production of data center transceiver
       products last year by about 70% from Q1 to Q4, but we didn't increase our
       headcount at all. And one of the things that we did last year was we spent a lot of
       money -- and actually the year before, but we spent a lot of money and time doing
       process automation, being able to do more of the production that we do in an
       automated fashion. That is much easier to scale than manual -- more manual
       processes, and so that investment along with the investment that we made in the
       fab, really gives us the ability to scale our production pretty rapidly and we think
       we're doing a reasonably good job of anticipating and meeting the demands of
       the customers have told us that they're going to need for this year and next year.

       145.    The above statement above were materially false and/or misleading when made for

the same reasons stated in paragraphs 122-23 above. Moreover, AOI was unable to meet Amazon’s

demands due to low yields and faulty chip coating issues. Thus, Amazon had already started

transitioning its business elsewhere.

                                                45
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 51 of 244



               B. False and Misleading Statements Concerning the Threat of the Merchant
                  Model
       146.    On May 4, 2017, AOI issued a press release announcing the Company’s first quarter

2017 financial results (the “May 2017 Press Release”) and, after market close, held an investor

earnings call (the “May 2017 Call”). During the May 2017 Call, Defendant Murry stated, in

response to a Cowen analyst’s question concerning white-box model competition:

       As of now, you don't see -- you don’t foresee, you don’t anticipate being intercepted
       in a meaningful way at any of Amazon, Microsoft or Facebook. There’s nothing
       you're aware of at this point that will cause you concern that there's a share shift to
       one or more other competitors?”

       [Murry:] “That's correct.”

       147.    During the May 2017 Call, Defendant Murry also stated, in response to a Raymond

James analyst’s question, “Can you help us understand the potential for [the merchant model] as a

competitive threat?”,

       So we have a great deal of vertical integration, as we’ve talked about ever since we
       went public. We do a lot of these things in house. We make our own lasers, we
       build our own light engines, we do our own production, we do our own testings,
       okay? There are companies out there that have talked about sort of disaggregating
       that, if you will, and one company will grow the laser chip, somebody else will do
       the assembly, somebody else will do the test, somebody makes the chips, et cetera,
       et cetera, okay. Relative to our business model – I mean, this has been the big
       advantage of our business model. And I will point out to you, at this point, we've
       got a 5-plus year track record in the datacenter industry of high -- highly successful
       business, as evidenced by this quarter and our previous -- really, going back 4, 5
       years, you can look at our results. The vertically integrated business model, we
       believe, is the best way to economically manufacture these datacenter products.
       And there are competitors out there that are talking about doing different
       business models. But economically, that just doesn’t make sense. If you have to
       add multiple companies’ profit margins in there along with all the vagaries of the
       manufacturing that is yields and things that change over time and inventory
       management, we've done the modeling and there's just no way that, that results in
       a product that's less expensive for the end customer than buying it from AOI even
       at the profit margins or gross profit levels that we're at today. So yes, it's possible
       to do it that way potentially, but it doesn't result in a lower-cost product. [. . .] And
       all of that assumes that they would be as good as AOI is at all of those
       operations, which we don't think is possible given the fact that we are the
       demonstrated leader in this industry.

                                                  46
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 52 of 244




       148.     The statements above were materially false and/or misleading when made because:

                i.   Amazon, AOI’s largest customer at the time accounting for approximately
                     35% of AOI’s revenues in 2017, had already began moving toward the
                     merchant model and was ordering transceiver components from manufacturers
                     including MACOM, which publicly disclosed this strategy as early as April
                     2017, and Fabrinet

               ii.   Defendants knew from the SAP system and Amazon’s contract requirements
                     that Amazon had significantly reduced its demand for 100G transceivers.

              iii.   Defendants knew or recklessly disregarded that, as Fabrinet and MACOM
                     publicly disclosed as early as April or May 2017, Amazon was acquiring
                     components for its transceivers elsewhere;

              iv.    Because the disadvantages of the “merchant model” articulated by
                     Defendant—including problems with “testing” and that “economically, [the
                     competitors’ model] doesn’t make sense”—were shared by the “vertical
                     integration” model, it was false and misleading to tout AOI’s “vertical
                     integration” and its status as “the demonstrated leader in this industry” as
                     ensuring that “different business models” would not “be as good as AOI is at
                     all of those operations.”

                C. False and Misleading Statements Concerning Future Demand
       149.     During the February 2017 Call, Defendant Murry falsely claimed, in response to an

analyst’s question regarding the ramp-up in production for 100G that customers were ordering

what they said they would:

       The other question that you had was related to what Troy was asking about too in
       terms of the 100G ramp up. What I could say is we're tracking as expected on the
       100G. I think there's always hiccups in the plan from time to time, but overall the
       customers are basically purchasing what they led us to expect that they would
       purchase. And we feel comfortable with their plans for the future in terms of
       our capacity and our ability to meet their needs.

       150.     The statement above was materially false and/or misleading when made because,

as a result product AOI’s defective 100G transceivers, faulty vertical integration model, lack of

quality control, low yield and reliability issues, Amazon had already reduced its forecasted orders




                                                47
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 53 of 244



and was going elsewhere to fill demand. Thus, customer demand was not, as Defendants

represented, consistent with prior forecasts.

       151.    During the May 2017 Call, Defendant Murry touted the Company’s status as a

purported “cost leader” as leading to its future success in both 40G and 100G transceivers:

       Based on current orders and forecasts from our customers, we believe that 2017
       datacenter revenue should grow by more than 85% compared with 2016 and would
       include contributions from 3 hyperscale datacenter customers, each of whom will
       represent more than 10% of our annual revenue. [. . . ] So when you talk about for
       AOI, will 40G be higher in 2017 compared to 2016, the answer is probably yes.
       However, I would caution that, that doesn't necessarily mean that that's the same
       thing for the industry, right, because we added a significant new customer for 40G
       during the year. Overall, I would say in general terms, while I can't speak to the
       specifics of the industry, I think it's widely acknowledged and most people would
       agree that 100 gig is growing. We were first to market with 100-gig products,
       first to volume with those products and we believe we’re the cost leader on
       those products. So I think we're going to be very successful in both 100G and
       40G throughout the year.

       152.    The statement above was materially false and/or misleading when made for the

reasons set forth in paragraphs 122 and 150 above. Moreover, Defendants knew, based on

Amazon’s minimum purchase obligations and forecasted requirements documented in the SAP

system, that demand for AOI’s 100G transceivers was not going to grow at the rate Defendants

represented (if at all) because Amazon had committed order amounts and gave purchase forecasts

to AOI throughout the Class Period. In light of these facts, it was false and misleading to state that

AOI could use its “first to market” status to be “very successful in both 100G and 40G throughout

the year.”




                                                 48
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 54 of 244



       VI.     THE TRUTH IS REVEALED OVER SEVERAL PARTIAL CORRECTIVE
               DISCLOSURES WHILE DEFENDANTS CONTINUE TO MISLEAD
               INVESTORS

               A. The August 3, 2017 Press Release Disclosing for the First Time that Sales
                  to Amazon of 40G Were Expected to Drop Significantly in Q3 2017

       153.    On August 3, 2017, AOI issued a press release after market hours announcing the

Company’s final financial results for the second quarter of 2017 ending June 30, 2017 (the “August

2017 Press Release”) and held an earnings call (the “August 2017 Call”). In the August 2017

Press Release, Defendants were forced to reveal that “a large datacenter customer”—known to be

Amazon—had decreased its demand for the 40G products going into the third quarter of 2017.

Defendant Lin stated,

       We are pleased with our team’s continued solid execution in the quarter, which
       marked our ninth consecutive quarter of generating record datacenter revenue.
       However, as we look into the third quarter, we see softer than expected demand
       for our 40G solutions with one of our large customers that will offset the
       sequential growth and increased demand we expect in 100G. We believe AOI has
       a leading position in the advanced optics market and we continue to expand
       within our existing customer base as well as engage with new customers for
       100G technologies and beyond.

       154.    During the August 2017 Call, Defendant Murry echoed Lin’s earlier statements:

       As we look into Q3, we see softer than expected demand for our 40G solutions
       with one of our large datacenter customers that will offset the sequential
       growth and increased demand we expect to see in 100G. This slowdown in 40G
       demand has been anticipated for some time, but the decline in Q3 is greater than
       previously expected. [. . .]

       155.    In fact, during Q3 2017, AOI’s sales of 40G transceivers dropped from

approximately $56.6 million to $27 million, while its sales of 100G transceivers increased only

negligibly, increasing by only $1.8 million from Q2 2017. Thus, it was known to Defendants at

the time of the August 2017 Call that, contrary to Defendants’ representations, AOI was not




                                               49
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 55 of 244



successfully transitioning from 40G to 100G; rather, it was losing ground in the entirety of its

transceiver business.

       156.    When questioned by a Roth Capital Partners analyst during the August 2017 Call

about how AOI could pre-report a “record performance” (as AOI stated in the August 2017 Press

Release) only to report a substantial decline in 40G sales two weeks later, Defendant Murry

claimed it was a “recent development:”

       Q: ROTH CAPITAL PARTNERS: “I’m curious as to how -- you seem to have
       been caught off-guard in terms of the decline on 40 gig. Is that something that
       transferred from your customer recently? Or is that something that was
       communicated in the middle of the quarter?”

       A: MURRY: It’s a recent development. And again, it's not that we didn’t expect
       40 gig to decline with this customer or the other customers, we knew it would. It’s
       just coming a little bit faster which, in the end, means a faster transition to 100
       gig, which is not a bad thing. But obviously, in this particular quarter, it’s
       happened faster than we expected. . . In this case, the information that we got
       about the 40 gig actually did happen post the pre-announcement, but that
       wouldn’t necessarily change our thinking about whether or not to preannounce.

       157.    On the news of the dramatic decline in Amazon’s demand for 40G transceivers, the

Company’s share price fell over 34%.

       158.    AOI, however, continued to make deceptive statements during August 2017 Call,

stating that 100G demand with Amazon was on track: “We continue to expect to have 3

hyperscale customers, each represent more than 10% of our revenue for the full year 2017”;

and that AOI had “meaningful 100 gig revenue with our largest customer as well as our other

customers.”

       159.    Defendants also continued to mislead investors about the purported “strength” of

its faltering vertical integration manufacturing and its benefits that set AOI apart from competitors,

stating in the August 2017 Press Release:




                                                 50
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 56 of 244



      AOI achieved another record performance driven by strong demand for our market-
      leading datacenter products and continued improvement in our manufacturing costs
      and capacity expansion,” said Dr. Thompson Lin, Applied Optoelectronics, Inc.
      founder, president and CEO. “Our record gross margin and earnings
      demonstrate the strength of our business model and deep manufacturing
      know-how. We believe our ability to leverage our vertical integration and
      proprietary manufacturing processes to drive greater efficiencies and shorten
      our production cycle times sets AOI apart from others in the industry.”

      160.         The above statements in paragraphs 158-59 were materially false and misleading

when because:

              i.     AOI was taking shortcuts in the manufacturing and quality assurance of
                     its 100G transceivers to increase manufacturing yields, lower costs, and
                     maintain high gross margins, including, at the specific direction of
                     Defendants, designating unqualified and overworked R&D engineers to
                     perform the quality control function.

             ii.     CW2 stated that, as a result of AOI’s lack of quality control, beginning
                     in the first half of 2017 or earlier, AOI was sending its datacenter
                     customers (which included Amazon) 100G transceivers containing 25G
                     laser chips that had faulty chip coatings, and thus were prone to failure
                     (reliability issues).

          iii.       Defendants received oral and written reports from weekly R&D meetings
                     showing low manufacturing and assembly yields for its 25G chips and
                     100G transceivers of as low as 40%, well below the 90% that Defendants
                     expected, demonstrating AOI was experiencing significant production
                     shortfalls due to the manufacturing of defective laser ships and thus was
                     unable to meet Amazon’s demand requirements.

          iv.        Chien, who reported yields directly to defendant Lin by video call, phone
                     call or in person every couple of weeks throughout the Class Period,
                     would have informed Defendant Lin that yield in Taiwan through Q3
                     2017 was as low as 40% and well below the 90% AOI needed to be
                     profitable.

             v.      Defendants knew from the SAP system and Amazon’s contract
                     requirements that Amazon had significantly reduced its demand for
                     100G transceivers and, thus, Amazon would not provide meaningful 100
                     gig revenue.

          vi.        According to CW2, as AOI was trying to transition from 40G to 100G,
                     AOI lacked sufficient production capacity and was “desperate” to
                     increase the Sugar Land facility’s chip production capacity by creating a

                                                   51
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 57 of 244



                    new tooling or fixture to allow it to coat more chips at the same time and
                    had not done so as of summer 2017.

           vii.     Defendants effectively admitted on September 28, 2018 AOI had sold to
                    its major datacenter customers defective 100G transceivers containing
                    25G laser chips that were known to be prone to long-term failure.

       161.       Defendant Murry also dismissed the effects on its business of decreased Amazon

demand or the MACOM-Fabrinet partnership and assured investors during the August 2017 Call

that the “merchant model” was no threat to AOI’s business or relationship with Amazon:

       So first of all, we don't believe that the MACOM-Fabrinet alliance is actually
       producing anything or is likely to produce any products or any meaningful
       quantities, certainly, in the next quarter or 2, probably longer than that. In addition
       to that, in the long term, and in the short term, we don't see any cost advantage to
       this model. AOI, as we mentioned, is currently very highly vertical integrated
       on the most expensive components, meaning the lasers. As we announced in
       the call, we also intend to produce other optical components that we currently
       don't produce internally, which will further enhance the extent of our vertical
       integration, and we think this gives us a significant cost even against the
       MACOM-Fabrinet business model or any of the other competitive business
       models that we're aware of.

       162.       The above statements were materially false and misleading when made because:

          i.      Amazon, AOI’s largest customer at the time accounting for approximately
                  35% of AOI’s revenues in 2017, had already began moving toward the
                  merchant model and was ordering transceiver components from
                  manufacturers including MACOM, which publicly disclosed this strategy
                  as early as April 2017, and Fabrinet;

        ii.       Defendants knew or recklessly disregarded that, as Fabrinet and MACOM
                  publicly disclosed as early as April or May 2017, Amazon was acquiring
                  components for its transceivers elsewhere;

        iii.      On June 26, 2017, Amazon, Fabrinet, and MACOM entered into an alliance
                  to build transceivers.

        iv.       Defendants knew from the SAP system and Amazon’s contract
                  requirements that Amazon had significantly reduced its demand for 100G
                  transceivers early in the Class Period.




                                                  52
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 58 of 244



               B. The October 12, 2017 Press Release Reveals That Amazon’s Declining
                  Demand Was Not Limited to 40G Transceivers, As Previously Claimed,
                  and Extended to Both 40G and 100G Transceivers

       163.    On October 12, 2017, AOI issued a press release announcing preliminary financial

results for the third quarter ended September 30, 2017 (the “October 2017 Press Release”)

reporting third quarter 2017 revenue in the range of $88 million to $89 million, falling far short of

its previous revenue outlook of $107 million to $115 million. The October 2017 Press Release

revealed for the first time that it was not just sales of 40G to Amazon that were impacted but, in

fact, Amazon had decreased sales of both 40G and 100G transceivers:

       Our preliminary results for the third quarter fell short of prior estimates and were
       negatively impacted by lower than expected sales to one of our large datacenter
       customers.

       164.    During an investor call that same day (the “October 2017 Call”), Defendant Murry

revealed that revenue fell short of AOI’s previous guidance for the third quarter of 2017 by

approximately $18 million, or 20%, due specifically to lower demand from “a large datacenter

customer.” While AOI had partially disclosed that this customer, Amazon, would be reducing its

purchases of 40G products during the August 3, 2017 earnings call, AOI was now forced to reveal

that Amazon was purchasing very little of any type of the Company’s products. Revenue from

Amazon had in fact dropped from 47% of total revenue during the second quarter of 2017 to a

mere 10% during the third quarter of 2017:

       We are disappointed with our third quarter performance. We indicated last
       quarter that we expected to see softer 40G demand. However, we saw lower
       demand overall from one of our large customers. Revenue from this customer in
       the quarter was approximately 10% of total revenue compared with 47% last
       quarter.

       165.    Upon the news, AOI’s stock price dropped 20%, from an October 12, 2017 close

of $58.84 to a close of $47.01 on October 13, 2017.



                                                 53
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 59 of 244



        166.    Defendants, however, continued their charade, falsely claiming that the reason for

Amazon’s declining demand was unrelated to AOI and instead, was due to Amazon’s slower

transition from 40G to 100G transceivers:

        We continue to have ongoing discussions with this customer and based on our
        conversations, we believe that the disruption in order flow is related to the
        ongoing transition from 40G to 100G and not specific to AOI. We also do not
        expect the inventory stock in our VOI hub to be impaired because forecasts indicate
        that this inventory will be consumed over time.

        167.    Defendants further assured investors that AOI would not be saddled with excess

inventory it could not sell because Amazon was going to increase its orders by purchasing any

extra inventory and thus, inventory conditions would “normalize” in 2018:

        We continue to have ongoing discussions with this customer and based on those
        conversations, we believe the disruption in order flow is related to the ongoing
        transition from 40G to 100G and not specific to AOI. We believe there was
        some inventory buildup during the transition and based on conversations with
        this customer, we believe that inventory conditions will normalize within the
        first half of next year

        168.    During the Q3 2017 earnings call on November 7, 2017, one analyst directly

questioned Defendants’ explanations given for the 100G decrease by Amazon, to which Defendant

Murry side-stepped responding, and added in follow-up that “we remain a major supplier to all of

our major customers for their long-reach transceiver needs and intra-datacenter applications. And

I’ll kind of leave it at that as far as customer positioning”:

        Simon Matthew Leopold - Raymond James & Associates, Inc., Research
        Division - Research Analyst
        Great. That's very helpful. Pleased to hear that. The other thing is -- and I'm
        assuming I've entered formulas correctly, so apology if I botch this. But I think the
        100 gig business was down sequentially. So given that the primary explanation is a
        pause of 40 to 100 gig, I would have imagined you'd sell every piece of 100-gig
        gear. So maybe help us understand if: one, I did the math correctly; and two, if so,
        why would 100 gig be down in your third quarter.

        Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy
        Officer

                                                  54
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 60 of 244



          Well, I think we saw an overall decline -- as we mentioned in our prepared remarks,
          we saw an overall decline in business from one customer. So that included both 40
          gig and 100 gig. On the other hand, the other customers that we had, were actually
          up for 100 gig, so that didn't quite balance out the overall decline from the one
          customer.

          169.   The above statements were materially false and misleading when made for the

reasons stated in paragraphs 122, 148, and 150 above. For those reasons, Defendants knew

Amazon was not going to increase its orders in 2018 and the decline in Amazon’s demand was not

the result of a slower transition from 40G to 100G. Rather, Amazon was going elsewhere to meet

its transceiver needs. Thus, inventory conditions would not normalize because Amazon did not

intend to resume purchasing AOI products, certainly not at the levels it had been before the Class

Period.

          170.   Despite the serious problems with AOI’s vertical integration and manufacturing

process, Defendants continued to tout it as giving AOI a competitive advantage that allowed the

Company to adapt quickly to shift from 40G to 100G transceivers. On November 14, 2017, AOI,

represented by Defendant Murry, gave a presentation at the November 2017 Conference during

which he stated:

          And so by having that flexible capacity support, for example, when we’ve seen
          rapid shifts from 40 gig to 100 gig or demand changes, we can adapt to those
          demand changes relatively quickly compared to a company that had to rely on
          a long supply chain to be able to react to those changes. And that rapid
          response that we have also allows us to keep our customers very happy, right.
          I mean let's face it, they need product and they need it at the right time and
          the companies that can supply that and react to their changes in demand are
          generally ones that are going to be the most successful.

          I mean we view our customer base as some of the, let’s say, the customers that we
          have are among the most fast moving high-tech dynamic companies out there in
          the world and our ability to keep up with their pace of innovation is very important
          to them both in terms of keeping our manufacturing efficient, but also in terms of
          meeting their needs. And so having that vertical integration, having a great deal
          of scale in-house allows us to keep our customers happy and maintain high
          gross margins in the process.

                                                  55
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 61 of 244




       171.    The above statements were materially false and misleading when made for the

reasons stated in paragraphs 122-23 above. Moreover, as a result of AOI’s faulty manufacturing

and quality control, defective transceivers and low yield, AOI was unable to adapt quickly to

changes in customer needs or meet customer demand, causing at least Amazon, its largest

customer, to reduce its sales from 48% in Q218 to 10% in Q318. Thus, AOI’s largest customer

was far from “happy” with the Company and AOI was not able to generate “a great deal of scale

in-house” as represented.

               C. The February 21, 2018 Press Release Reveals AOI Had Fallen Behind in
                  Its Transition to 100G Due to “Customer-Specific” Issues

       172.    On February 21, 2018, AOI issued a press release announcing the Company’s

financial results for the fourth quarter and year-ended December 31, 2017 (the “February 2018

Press Release”) and held an earnings call (the “February 2018 Call”).

       173.    During the February 2018 Call, the staggering effect of Amazon’s 100G purchasing

withdrawal was exposed to investors with reported 100G sales dropping from 56% of data center

revenues during the third quarter to 35% during the fourth quarter of 2017.

       174.    When questioned by analysts about the “skew . . . in favor of 40 gig,” Defendant

Murry admitted “[i]t’s largely customer specific.” Instead of pointing to the 40G to 100G transition

as the reason behind shifting demand, when asked whether there was “any particular seasonality

that drives the sequential weakness in the fourth quarter,” Defendant Murry responded, “I can’t

really comment on the specific customers and their trends. But I think, it’s not reasonable to expect

that, in any given quarter, there can be a lot of things that affect a particular customer’s purchasing

partners, timing of orders, specific things that they’re doing within their datacenters, what type of

products they’re deploying to mix.”



                                                  56
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 62 of 244



       175.    On this news, AOI’s shares fell $7.04 from a close of $34.55 on February 21, 2018

to a close of $27.51 on February 22, 2018.

               D. The May 8, 2018 Press Release Reveals That AOI Continues to Struggle
                  With the Transition to 100G

       176.    On May 8, 2018, AOI issued a press release announcing its first quarter 2018

financial results (the “May 2018 Press Release”) reporting that, compared to Q1 2017, total

revenue was down $31 million (to $65.2 million); GAAP gross margin was down 3.5% (to 39.6%);

GAAP net income was down $17.7 million, or $0.89 per diluted share (to $2.1 million and $0.11);

and non-GAAP net income was down $16.2 million, or $0.82 per diluted share (to $5.6 million

and $0.28). On the same day, after market close, AOI held a conference call to discuss its first

quarter financial results (the “May 2018 Call”).

       177.    During the May 2018 Call, Defendant Murry continued to tout AOI’s vertical

integration model and boldly projected 100G transceiver sales to “more than double” in the second

half of 2018, despite known manufacturing and product issues with the 25G laser chips and 100G

transceivers, quality control problems, and low yield:

       We continue to maintain focus on diversifying our customer base and in the quarter
       had nine design wins, including five for our 100G products. We believe our cost
       leadership, scalable production capacity, in-house component supply and
       track record of innovation will allow us to be successful in this customer
       engagements.
                                           *      *       *
       On a more positive note, market trends were in line with our expectations. We
       couldn’t believe in the first quarter we represent the pattern of a decline there in the
       demand we have seen over the past few quarters. There is an inventory condition
       has begun to normalize with our expectation [being] that [inventory levels] will
       return to more normal level later this year. We also currently expect 100G
       volumes to more than double in the second half of the year over the first half
       as we deliver on the committed orders we announced last quarter. We also met
       good profit in diversifying our customer base with nine design wins, including five
       for our 100G products and some of this design wins were with new customers.




                                                   57
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 63 of 244



          178.   The above statements were materially false and misleading when made for the

reasons stated in paragraphs 122 and 150 above. Thus, AOI’s 100G transceiver sales were going

to decline. Indeed, AOI’s Q1 2018 100G sales were far lower than 100G sales in Q1, Q2, and Q3

2017.

          179.   On August 7, 2018, AOI issued a press release announcing the Company’s second

quarter 2018 financial results (the “August 2018 Press Release”). The August 2018 Press Release

announced yet another quarter of disappointing results, with revenue declining from $117.4

million in the second quarter 2017 to $87.8 million in the second quarter 2018. The August 2018

Press Release stated that the company expected third quarter 2018 revenue to be in the range of

$82 million to $92 million.

          180.   On the earnings call that occurred that day after market close (the “August 2018

Call”), Defendant Lin reiterated the importance of vertical integration to the Company’s success,

without disclosing the endemic problems with the laser chips manufactured in AOI’s facilities. He

stated,

          We believe the new innovative technologies and techniques that we have
          developed position us well to build on our momentum. The cost advantage,
          time to market and flexibility afforded us through our vertical integration is a
          significant factor in our success and sets us apart from the competition.

          181.   The above statements were materially false and misleading when made for the

reasons set forth in paragraphs 122-23 above.

          182.   Also during the August 2018 Call, Loop Capital Markets analyst James Kisner

specifically asked the Individual Defendants about the threat of the white box model (i.e., the

merchant model), to which Defendant Lin provided a boastful and misleading response:

                  Q: KISNER: Okay. And also this has been a topic in the past about your
          customers, you're kind of in run going to the manufacturing partners and making
          their own white box transceivers in this quarter, obviously, I'm sure you saw that

                                                 58
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 64 of 244



       the competitor, another player in this space talked about that becoming a more
       serious effort again after kind of head fate [sic] 18 months ago. I'm just wondering,
       if you give any updated thoughts on that, is that something that you're going to be
       worried about at all? Just any updated thoughts on kind of white box transceiver
       idea would be helpful. Thanks

                A: LIN: And I can see something missing in this model is not radio [sic
       throughout]. Who is responsible for the year loss for the automation? For the
       manufacturing processing improvement? Who’s responsible for the quality issue?
       That's not clear. I think there's still many issues in this model. I don’t seeing it
       really work, all right? And I don’t believe there comes a manufacturer like
       people in Taiwan. I don't believe they will be responsible for this kind of job,
       so who will be responsible? Will it be the end customer responsible for this? But
       I don't think really do they have the right people to take care of this issue because
       it’s difficult to have manpower. It’s not easy. And AOI is very quick, we always
       spent many years. So we know how to do automation. We know how to
       improve the process. This is very important. The year could be very bit different
       between company from 72% to 95%, there's a huge difference, so who is
       responsible? So there's many questions that need to be answered.

       183.   The above statements were materially false and misleading when made for the

reasons set forth in paragraph 148 above.

              E. The September 27 and 2018 Admissions That AOI Was Experiencing
                 Issues With Its 25G Laser Chips, Forcing AOI to Suspend Shipments to
                 Facebook

       184.   On September 27, 2018, analyst Loop Capital Markets downgraded its

recommendation from Hold to Sell following Loop’s “industry checks suggesting that: 1) AAOI

is having product quality issues in 100G CWDM4 transceivers, and 2) the pricing environment for

100G data center optics remains very tough.” Loop Capital Markets lowered its price target from

$45 to $20.

       185.   On the date of Loop Capital Market’s announcement, AOI’s share price fell from a

close of $31.34 on September 26, 2018 to $28.36 on September 27, 2018, a drop of 9.5%, on heavy

trading volume.




                                                59
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 65 of 244



       186.    The following day, on the morning of September 28, 2018 AOI issued a press

release (filed on Form 8-K) in which it stated that the Company had lowered 3Q 2018 revenue

guidance from between $82 million and $92 million to between $55 million and $58 million.

       187.    In the same press release, Defendant Lin admitted that

       During the third quarter, we identified an issue with a small percentage of 25G
       lasers within a specific customer environment. Consistent with AOI's commitment
       to supreme product quality and customer support, we mutually agreed with the
       customer to temporarily suspend shipments of certain transceivers utilizing these
       lasers while we worked to gain a deeper understanding of the scope of the issue
       and implement a solution. We have since determined that less than one percent of
       these lasers were subject to this issue, we have enacted a solution and with the
       agreement of the customer, resumed shipments.

       188.    Following the analyst’s revelation and Defendants’ admission, AOI’s share price

fell from a close of $28.36 on September 27, 2018 to $24.66 on September 28, 2018, a drop of

13%, on heavy trading volume. By Monday, October 1, the share price had fallen to $24.00. The

share price continued to plummet until it reached $23.36 on October 2, 2018, a drop of 17.6% from

its September 27, 2018 close.

       189.    Other analysts were quick to investigate the cause of the significant shortfall in

projected earnings. An analyst from Cowen and Company cast a skeptical eye on AOI’s

explanation:

       Taking AAOI’s 9/28/18 press release at face value, the issue appears to be
       transitory in nature--isolated to one customer and already to have been addressed.
       That said, to be clear, AAOI’s assertions notwithstanding, its press release raises
       some unanswered questions. . . Admittedly, we are giving AAOI the benefit of
       the doubt. As for the unanswered questions, in short, was the issue specific to a
       dedicated production line for the customer in question, which, based on the size
       of the expected shortfall—almost $40M—we believe to be [Facebook]? We
       assume the answer is yes[.] Even assuming AAOI has a dedicated 25G laser and
       100G CWDM4 module production line for FB, a related question is what, if
       anything, is different in AAOI’s production line for 25G lasers and 100G
       CWDM4 modules for FB from its 25G laser and 100G CWDM4 production lines
       for other customers? [O]therwise, we do not understand how AAOI can assert
       that it is an issue isolated to a single customer. 25G lasers go into 100G CWDM4

                                               60
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 66 of 244



       modules, which are used, to varying extent, by other AAOI customers beyond just
       FB. And if not—and perhaps even if so—the thought arises that AMZN, MSFT
       and other existing and prospective customers would at a minimum be concerned
       as to prospective issues with their AAOI sourced transceivers.

       190.   With respect to Cowen’s question as to why there would be defects only in the laser

chips were deployed across many products—and not just a small percentage of those shipped to

Facebook in 3Q 2018—Cowen was right to be concerned. Indeed, as Defendant Murry stated in

the August 3, 2017 earnings call, the hundreds of thousands or millions of laser chips being

manufactured by AOI “will continue to be leveraged across our product portfolio.”

       191.   The Cowen analyst also stated that, based on the 3Q18 revenue shortfall, it had

lowered not only the 3Q18 forecast, but also its “4Q18 and CY19-20 forecasts entirely driven in

our FB and 100G revenue forecasts.” Furthermore, the Cowen analyst stated,

       We also have reduced our 3Q18 gross and operating margin forecasts given
       AAOI’s fully vertically integrated manufacturing model and attending likely
       adverse impact of the revenue shortfall. We have decreased our total revenue and
       PF (ex-ESC) EPS forecasts as follows: CY18 by ($47M)/($0.78) to $300M/$1.75;
       CY19 by ($11M)/($0.10) to $405M/$3.53; and CY20 by ($13M)/($0.12) to
       $449M/$4.03.Our decreased Data Center transceiver revenue forecast drives all of
       our decreased total revenue forecast.

       192.   Also on September 28, 2018, Loop Capital Markets issued a follow-up report,

entitled “We Don’t Think They Are Out of the Woods Yet; Maintain Sell Rating,” in which he

stated that AOI’s disclosure of laser chip problems was “[c]onsistent with our downgrade report

yesterday.” AOI’s disclosure did not change Loop’s “sell” rating.

       Negative Pre-Announcement. This morning, AAOI negatively pre-announced 3Q
       results. Consistent with our downgrade report yesterday (link here), the company
       stated that a laser product quality issue led to a delay of 3Q shipments. The company
       now expects 3Q revenue of $55-$58 million versus prior guidance of $82-$92
       million. The company stated that the issue only affected a small percentage of 25G
       lasers in a specific customer environment and that the company has enacted a
       solution and resumed shipments.




                                                61
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 67 of 244



       We Remain Cautious; Maintaining Sell Rating. While AAOI is indicating that
       this issue is largely resolved, the company didn't provide any key financial details
       on 3Q results such as gross margin, nor did the company provide an outlook for
       4Q. At this point we're wondering if the company might have to make pricing
       concessions to make up for the issue, and it's also possible that other customers
       could change their purchasing behavior as result of this development. We believe
       investors should exercise caution. We're maintaining our Sell rating.

       193.    The same day, Northland Capital Markets noted that, among the myriad “risks in

the 100G Cloud Datacom market” it had identified, “25G laser product quality at AAOI was not

among them.” Northland stated that “given the highly competitive environment at FB and

elsewhere AAOI is in danger of share loss to INTC and Innolight.” Northland further stressed that

the quality control problems at AOI could strengthen the competitive position of other market

participants, including MACOM:

       Given that internal control over the laser/manufacturing processes has been one
       of the main selling points for vertical integration, we believe AAOI[’]s continued
       struggles make the emerging outsource/whitebox model ramping at MTSI
       [MACOM] in 2H18 more attractive to Cloud providers. We also believe these
       issues put a premium of 25G datacom laser quality with OCLR [Oclaro Inc.] at the
       top of the pack from a merchant standpoint and one of several reasons to own LITE
       [Lumentum Holdings Inc.] at current levels heading out of the show. Finally, we
       see potential benefits for FNSR [Finisar Corporation] as the industry's largest
       datacom optics supplier despite no exposure to date at FB. Finally, INTC noted at
       the ECOC show a 100G datacom transceiver run rate that has eclipsed 1MM units,
       adding additional competitive intensity to the mix at FB.

       194.    On September 28, 2018, an analyst at Piper Jaffray reiterated its “neutral” rating

for AOI, based on the analyst’s belief that the laser chip issue “was a company specific quality

problem.” The analyst stated [his] belief that

       Applied has built a solid business with industry leading margins supplying quality
       optical transceivers to customers like Facebook and Amazon, but we have recently
       been neutral on the stock given the high degree of customer concentration risk
       and these results exemplify these concerns.

       195.    Both Cowen and Northland Capital Markets stated on September 28, 2018 their

view that the quality issue with 25G lasers affected Facebook based on the size of the shortfall in

                                                 62
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 68 of 244



Q3 earnings against the Company’s earlier forecast. A Piper Jaffray analyst stated that day his

belief that the customer was either Facebook or Amazon.

         196.   The details concerning the extent of the failure of AOI’s vertically integrated

manufacturing platform, and its impact on AOI’s biggest customer relationships, have continued

to emerge.

         VII.   POST-CLASS PERIOD EVENTS

         197.   On November 1, 2018, Jun Zhang of Rosenblatt Securities reported that AOI’s laser

chip issue at Facebook was ongoing and, on that basis, slashed revenue projections for Q4 2018

from $96 million to $30 million due to the expected continuing loss of Facebook sales.

         198.   On November 7, 2018, Defendants Released the November 2018 Press Release and

held the November 2018 Call concerning Q3 2018 earnings. On the call, Defendant Lin confirmed

the Company’s belated September 28, 2018 admission that AOI had experienced

         [A]n issue we identified with a small percentage of 25G lasers, which led to a
         temporary delay in 1 of digital receiver shipments to a datacenter customer. As
         we work to troubleshoot the issues, we enact a solution quickly and with agreement
         of data customer, resumed shipments. The delay, however, resulted in softer-than-
         expected datacenter revenue of $39 million. We continue to have active
         engagement with this customer and believe we have a solid relationship.

         199.   Defendant Murry admitted that the “issue” that AOI had to “troubleshoot” for the

datacenter customer (which is Facebook) was a “quality issue.” This “quality issue” prevented

AOI from “complet[ing] the manufacturing process” for certain goods during the quarter. He also

alerted investors that AOI would suffer decreased production capacity and increased costs in Q4

due to

         [A]dditional product testing sets that we have implemented in order to further
         reassure our customer base that we have eliminated any potentially troublesome
         laser devices from our inventory, including work in process. Most of these
         additional testing steps are temporary measures to screen existing inventory. In



                                                63
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 69 of 244



       addition to the reduced production capacity, these costs will also temporarily
       increase our cost of goods sold and thus negatively impact our gross margin in Q4.

       200.    Defendant Murry sought to downplay any potential problem with AOI’s customer

relationships by stating that he believed the quality issued had not “affected our business with

other customers,” that AOI “continue[s] to have ongoing discussions and active engagement” with

Facebook and “[w]e currently expect demand from this customer [Facebook] in Q4 to meet our

earlier expectations.” However, when pressed about the health of the Facebook customer

relationship, Defendant Murry did not emphasize the soundness of the products sent to its biggest

customer, but rather conveyed that “what's really important for us is continuing to diversify our

customer base, right?”

       201.    Moreover, Defendants admitted (as analysts ascertained from the September 28,

2018 admissions) that the undisclosed (but known to Defendants) “quality issue” affecting 25G

laser chips in transceivers sent to data center customers had impacted nearly every measure of the

Company’s financial health.

   •   Revenue of $56.4 million was over $24 million below AOI’s originally forecasted Q3
       outlook due to the suspended shipments.

   •   Gross margin declined from 40.4% to 34%, “primarily due to capacity underutilization
       while we worked to resolve the inventory issue we experienced this quarter.”

   •   AOI had been forced to take “about $1.5 million of inventory write-downs related to the
       quality issue.”

   •   Operating expenses increased to 40.4% of revenue compared to 23.7% of revenue in the
       prior quarter “mostly due to higher R&D expense incurred to troubleshoot and resolve the
       issue we experienced in the quarter.”

   •   “[I]t’s reasonable to believe that some of the business [lost by AOI] went to a competitor
       in the quarter.”

       202.    Although Defendants took pains to treat the “quality problem” as a customer- and

product-specific and temporally isolated incident, the prospective financial impact on the

                                               64
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 70 of 244



Company belied those reassurances. As Defendant Murry stated,

   •   AOI projected a fourth-quarter revenue outlook of between $56 million and $63 million,
       which, if achieved, would result in total 2018 revenues of approximately $265 million, a
       31% drop from 2017 revenues of $382.3 million.

   •   AOI would probably fall short of projected 2018 Facebook revenue by $35 million, and,
       as to AOI’s future relationship with Facebook following Q4 2018, all Defendant Murry
       could say was that “we’re still working with them on the time periods [after] that.”

   •   More inventory write downs were likely if testing results were negative: “I wouldn’t expect
       huge inventory adjustments in the fourth quarter, but a lot of that depends on the testing
       that we have ongoing at this point.”

   •   The “additional testing steps” would negatively affect gross margin in Q4, but Defendant
       Murry stated only that “we think that we can get back to that 40% gross margin target
       sometime in the future.”

   •   Production capacity in Q4 was expected to continue to lag demand.

       VIII. ADDITIONAL FACTS PROBATIVE OF SCIENTER

               A. Defendant’ Belatedly Admitted That the Decline in AOI’s Sales to
                  Amazon and Facebook Were the Result of AOI’s Defective 25G Laser
                  Chips Causing Low Yields, Production Shortfalls, and Latent Defects in
                  AOI’s 100G Transceivers

       203.    On September 28, 2018, Defendants finally admitted (after being forced to do so

by a Loop Capital analyst report) that the real reason for AOI’s decaying sales was that AOI’s 25G

laser ships that make up its 100G transceivers that it shopped to its premier customers, Amazon

and Facebook, were defective. Thus, it was not a slow transition from 40G to 100G transceivers

or changes in the way a key customer architect their network that caused the significant drop in

sales, as Defendants were leading investors to believe.

       204.    These manufacturing and chip failures were so grave that AOI was forced to

suspend shipments to Facebook in Q3 2018, indefinitely, and lost the bulk of its revenue from

Amazon and Facebook by the end of the Class Period. This admission demonstrates that the laser

chip manufacturing problems affecting AOI in 2017 and 2018 (as described by CW2 and CW3)

                                                65
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 71 of 244



continued to plague the Company throughout the Class Period. Moreover, this admission came

only a few weeks after AOI falsely and/or misleadingly informed investors on August 8, 2018 in

its 2Q 2018 10-Q that AOI sales were sagging “due to changes in the way [a key customer]

architect[s] their network” and referring to the risk that “manufacturing problems” that could

cause AOI “to lose sales and damage our customer relationships,” without disclosing that the risk

had already materialized.

              B. Defendants Were Aware of the Production Issues Plaguing the 100G
                 Transceivers Through Weekly R&D Meetings Discussing “Yields,”
                 Reliability Issues, and Other Key Metrics

       205.   According to CW2, the Individual Defendants and other senior executives at AOI

were constantly monitoring all aspects of the Company’s operations. Many of the managers at

AOI, CW2 stated, are “yes men” and “the CEO [Lin] rules with fear,” and “would react pretty big

to even the littlest problems,” such that even “small problem would be blown out of proportion.”

       206.   Defendant Lin was fully aware of any production issues with the optical

transceivers, and the component laser chips for its 100G products because his key deputies

attended (and reported back to Lin concerning) the weekly Wednesday R&D meetings held at 4:30

pm Central Time. According to CW2, the main topics of discussion at these weekly meetings

throughout the Class Period always included production capacity and shortfalls and low yield for

the 100G transceiver About 20 people attended these meetings, including various product

managers, engineers, senior engineers. Senior participants included VP of R&D Jun Zheng, who

ran the meeting; Huanlin Zhang, the senior R&D manager responsible for laser chips; I Lung

(Morris) Ho, the Senior R&D Engineer in charge of packaging; Fred (Hung-Lun) Chang, the SVP

of the Optical Component Business Unit; and , and Chan Chih (David) Chen, a special assistant to

Defendant Lin and Assistant VP, Sales & Marketing, who was also in charge of corporate quality



                                               66
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 72 of 244



control and quality assurance. At the time of these meetings, all participants reported to Chen and,

in addition, according to CW2, Chen provided Defendant Lin with updates after the weekly

Wednesday R&D meetings.

       207.    Additionally, CW2 stated that Defendant Lin received monthly status reports from

all R&D managers about transceiver manufacturing issues during the Class Period, including with

respect to AOI’s struggle to increase laser chip manufacturing yields

       208.    Furthermore, at the Wednesday meetings in Texas, the managers (or their lead

engineers) for chips, packaging, and transceivers would each make a PowerPoint presentation.

Each manager uploaded the PowerPoint presentations they gave at the meetings into a “projects

folder” on the shared network drive, which was accessible by the Individual Defendants and

anyone in the R&D department. An Excel file containing notes on what was discussed at the

meetings was prepared for each meeting and placed on the same shared network drive.

       209.    All R&D managers and project managers from the Texas facility also conferenced

with the teams in Taiwan, and likely the People’s Republic of China, once a week as well. At

these meetings, according to CW2, there were discussions about production capacity, yields for

the optical modules and transceivers, production issues and shortfalls.

       210.    Furthermore, Jun Zheng, the VP of the R&D Department in Texas, helped prepare

Defendants Lin and Murry for earnings calls by providing them with information presented during

these meetings. Thus, Defendants were aware of the manufacturing problems that were having a

severe negative effect on AOI’s 100G transceiver yields.

               C. Defendants Were Aware of Amazon and Facebook’s Declining Demand
                  Through Projections Reported in the SAP System

       211.    The Individual Defendants had access to SAP, the Company-wide enterprise

resource planning program that includes customer relationship management tools that track

                                                67
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 73 of 244



customer forecasts and purchases. As described above, Company salespeople entered into the

SAP system the annual, periodic, and updated forecasts provided by AOI’s main customers, which

informed AOI of the type and volume of transceivers the customers would require in the future.

By reviewing this data and reports generated from this data, the Individual Defendants knew or

recklessly disregarded the fact that the forecasts and actual purchases made by Amazon for 100G

transceivers fell far short of what Defendants had been priming investors to expect in the next

quarter.

              D. AOI’s Data Center Business Is Its Most Important

       212.   Defendants have repeatedly underscored the data center market as AOI’s most

important and the primary driver of the Company’s revenues:

   •   “Our revenue growth in the quarter was driven by continued strong demand for our

       market-leading datacenter products….” Defendant Lin, February 2017 Call.

   •   “Demand for our market-leading datacenter products continued to drive our exciting

       result this quarter.” Defendant Lin, May 2017 Call.

   •   “Total revenue for the first quarter grew 91% year-over-year to reach another record $96.2

       million.   This was primarily driven by continued demand for our market-leading

       datacenter products.” Defendant Murry, May 2017 Call.

   •   “Our results were driven by strong demand for our datacenter products….” Defendant

       Lin, August 2017 Call.

       213.   The Company and the Individual Defendants also specifically recognized

Amazon’s major contribution and importance to their data center market and revenues, breaking

out the percentage of revenue attributed to Amazon each quarter and stating, for example: “So,

when we look at our heavy concentration to Amazon, that certainly goes a long way towards


                                               68
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 74 of 244



explaining why we’re so heavily concentrated there. They are just much larger than most of the

other data center operators.”

       214.    Defendants stated numerous times during the Class Period that they had visibility

into its customers’ demand, including, for example, in the 2016 Form 10-K:

       Our sales model focuses on direct engagement and close coordination with our
       customers to determine product design, qualifications, performance and price. . . .
       Throughout our sales cycle, we work closely with our customers to qualify our
       products into their product lines. As a result, we strive to build strategic and long-
       lasting customer relationships and deliver products that are customized to our
       customers’ requirements.

       215.    Furthermore, during the Class Period, the Individual Defendants were AOI’s most

senior executives with direct control and supervision over its business, operations, and public

statements. By virtue of their executive positions, the Individual Defendants knew non-public

material facts concerning AOI’s data center customers, which was the Company’s core business.

               E. Motive to Conceal Product Defects

       216.    Defendants were motivated to deceive the public about the endemic defects in 25G

laser chips and low yields for 100G transceivers because they needed to retain their three biggest

customers—Amazon, Facebook, and Microsoft—and to attract new ones (including a Chinese

datacenter and non-datacenter customers). But they knew that, inevitably, the existing customers’

transceivers would fail (and did fail) and that those customers would consequently look elsewhere

for a better supply of more reliable 100G transceivers.

       217.    Indeed, after the Company’s sales to Amazon plummeted beginning in Q2 2017,

Defendants told investors to put their hopes in large volumes of future sales from Facebook. But,

as Defendants knew from the terms of the Supply Agreement and Master Purchase Agreement

with Facebook, the social media giant imposed onerous terms on its suppliers, ones demanding

reliable delivery of flawless products—which, as Defendants learned from their experience with

                                                69
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 75 of 244



Amazon, AOI was unable to provide. Defendants were thus highly motivated to deceive the public

about problems with its supposedly distinctive vertically integrated model, so that customers

would not forego AOI’s products and look elsewhere—including to merchant model vendors—to

obtain transceivers, and thereby accelerate the decline in AOI’s fortunes that Defendants,

throughout the Class Period, had been so desperate to hide.

        IX.     LOSS CAUSATION

        218.    During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the Company’s stock price

during the Class Period, and operated as a fraud or deceit on acquirers of the Company’s securities.

        219.    As detailed above, when the truth about AOI’s manufacturing problems and loss of

customer demand from Amazon and then Facebook was revealed, the value of the Company’s

securities declined precipitously as the prior artificial inflation no longer propped up its stock price.

The decline in AOI’s share price was a direct result of the nature and extent of Defendants’ fraud

finally being revealed to investors and the market. The timing and magnitude of the securities’

price decline negates any inference that the loss suffered by Plaintiff and other members of the

Class was caused by changed market conditions, macroeconomic or industry factors or Company-

specific facts unrelated to the Defendants’ fraudulent conduct. The economic loss, i.e., damages,

suffered by Plaintiff and other Class members was a direct result of Defendants’ fraudulent scheme

to artificially inflate the Company’s stock price and the subsequent significant decline in the value

of the Company’s share price when Defendants’ prior misrepresentations and other fraudulent

conduct was revealed.

        220.    The artificial inflation created by Defendants’ misrepresentations and omissions

was removed through a series of partial corrective disclosures by Defendants starting with their


                                                   70
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 76 of 244



announcement on August 3, 2017 that one of their largest data center customers—Amazon—

would be decreasing its demand for the Company’s 40 GG products. The market was surprised

by this disclosure and reacted swiftly. AOI’s stock price declined 34% from a close of $97.99 per

share on August 3, 2017, to close at $64.60 per share on August 4, 2017, on heavier than usual

trading volume of more than 17 million shares.

       221.    This disclosure would be the first in a series of many disclosures correcting

Defendants’ prior misrepresentations and omissions concerning the Company’s manufacturing

capacity, manufacturing process, customer demand, and known manufacturing problems with

products purchased and delivered to AOI’s two largest customers—Amazon and Facebook.

       222.    On October 12, 2017, the falsity of Defendants’ statements and omissions further

materialized with the Company’s preliminary financial results for the third quarter of 2017 ending

September 30, 2017, when AOI revealed that Amazon’s demand had dropped to a mere 10% of

the Company’s revenues, that Amazon’s demand for both 40G and 100G products had decreased,

and that despite previous claims otherwise, the vendor warehouse model did not allow AOI to

accurately predict revenues from the customer. Following this news, AOI’s stock price dropped

from a closing price of $58.84 on October 12, 2017, to a closing price of $47.01 on October 13,

2017, over 20%, on heavier than normal trading volume of almost 8.7 million shares.

       223.    On February 21, 2018, Defendants’ disclosed that its transition from 40G to 100G

had been hampered due to “customer-specific” issues, with 100G data center revenues decreasing

from 56% of those revenues during the third quarter of 2017 to 35% during the fourth quarter of

2017. On this news, AOI’s stock price fell over 20% from a closing price of $34.55 on February

21, 2018 to a closing price of $27.51 on February 22, 2018.




                                                 71
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 77 of 244



       224.    On September 27, 2018, analyst Loop Capital Markets reported that “industry

checks suggested that: 1) AAOI is having product quality issues in 100G CWDM4 transceivers,

and 2) the pricing environment for 100g data center optics remains very tough” further revealing

that AOI was experiencing undisclosed product quality issues that would devastate its expected

revenue and deteriorate its relationship with another one of its large customers.

       225.    The next day, on September 28, 2018 AOI issued a press release (filed on Form 8-

K) in which the Company admitted that AOI had issues with its 25G laser ships and, accordingly,

Facebook had suspended shipments. AOI also lowered 3Q 2018 revenue from $82 million and

$92 million to between $55 million and $58 million. All told, from September 26, 2018 to October

1, 2018 the value of AOI’s stock plummeted from $31.34 to $24.00—a drop of over 23%—on

heavy trading volume.

       226.    At all relevant times, Defendants’ materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by the Plaintiff and

other Class members. Those statements were materially false and misleading through their failure

to disclose a true and accurate picture of AOI’s manufacturing capacity, existing problems with its

manufacturing, known or inevitable product failures, and corresponding reductions in customer

demand, as alleged herein. Throughout the Class Period, Defendants publicly issued materially

false and misleading statements and omitted material facts necessary to make Defendants’

statements not false or misleading, causing AOI’s securities to be artificially inflated. Plaintiff and

other Class members purchased AOI’s securities at those artificially inflated prices, causing them

to suffer the damages complained of herein.




                                                  72
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 78 of 244



       X.      PRESUMPTION OF RELIANCE; FRAUD-ON-THE-MARKET

       227.    At all relevant times, the market for Applied Optoelectronics Securities was an

efficient market for the following reasons, among others:

               (a)     AOI Securities met the requirements for listing, and were listed and actively

                       traded on the NASDAQ, a highly efficient market;

               (b)     During the Class Period, AOI Securities were actively traded,

                       demonstrating a strong presumption of an efficient market;

               (c)     As a regulated issuer, AOI filed with the SEC periodic public reports during

                       the Class Period;

               (d)     AOI regularly communicated with public investors via established market

                       communication mechanisms;

               (e)     AOI was followed by securities analysts employed by major brokerage

                       firms who wrote reports that were distributed to the sales force and certain

                       customers of brokerage firms during the Class Period. Each of these reports

                       was publicly available and entered the public marketplace; and

               (f)     Unexpected material news about AOI was rapidly reflected in and

                       incorporated into the Company's stock price during the Class Period.

       228.    As a result of the foregoing, the market for AOI Securities promptly digested

current information regarding AOI from all publicly available sources and reflected such

information in AOI’s stock price. Under these circumstances, all purchasers of Applied

Optoelectronics Securities during the Class Period suffered similar injury through their purchase

of AOI’s Securities at artificially inflated prices, and a presumption of reliance applies.




                                                 73
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 79 of 244



       229.    Alternatively, reliance need not be proven in this action because the action involves

omissions and deficient disclosures. Positive proof of reliance is not a prerequisite to recovery

pursuant to ruling of the United States Supreme Court in Affiliated Ute Citizens of Utah v. United

States, 406 U.S. 128 (1972). All that is necessary is that the facts withheld be material in the sense

that a reasonable investor might have considered the omitted information important in deciding

whether to buy or sell the subject security. Here, the facts withheld are material because an investor

would have considered the Company’s financials and adequacy of internal controls over financial

reporting when deciding whether to purchase and/or sell stock in AOI.

       XI.     INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND
               BESPEAKS CAUTION DOCTRINE

       230.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the false and misleading statements alleged in this

Complaint. The statements alleged to be false and misleading herein all relate to then-existing facts

and conditions.

       231.    To the extent certain of the statements alleged to be misleading or inaccurate may

be characterized as forward looking, they were not identified as “forward-looking statements”

when made and there were no meaningful cautionary language identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements.

       232.    To the extent certain that the statutory safe harbor is determined to apply to any

forward-looking statements pleaded herein, Defendants are also liable for those false or misleading

“forward-looking statements” pleaded because, at the time each “forward-looking statement” was

made, the speaker had actual knowledge that the “forward-looking statement” was false or

misleading and/or the “forward-looking statement” was authorized and/or approved by an

                                                 74
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 80 of 244



executive officer of AOI who knew that the “forward-looking statement” was false when made.

Alternatively, none of the historic or present-tense statements made by the defendants were

assumptions underlying or relating to any plan, projection, or statement of future economic

performance, as they were not stated to be such assumptions underlying or relating to any

projection or statement of future economic performance when made, nor were any of the

projections or forecasts made by the defendants expressly related to or stated to be dependent on

those historic or present-tense statements when made.

       XII.    CLASS ACTION ALLEGATIONS

       233.    Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all individuals and entities who

purchased or otherwise acquired Applied Optoelectronics Securities on the public market during

the Class Period, and were damaged, excluding the Company and its subsidiaries and affiliates,

any their respective officers and directors at all relevant times, the Individual Defendants and each

of their immediate family members, legal representatives, heirs, successors or assigns, and any

entity in which any of the Defendants have or had a controlling interest (the “Class”).

       234.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, AOI securities were actively traded on the NASDAQ.

While the exact number of Class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by AOI or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions. Upon information and belief, these shares are held by thousands if not



                                                 75
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 81 of 244



millions of individuals located geographically throughout the country and possibly the world.

Joinder would be highly impracticable.

       235.    Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by the Defendants’ respective wrongful conduct in

violation of the federal laws complained of herein.

       236.    Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

       237.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               (a)     whether the federal securities laws were violated by the defendants’

                       respective acts as alleged herein;

               (b)     whether statements made by the Defendants to the investing public during

                       the Class Period misrepresented material facts, or omitted material facts

                       necessary in order to make the statements made, in light of the

                       circumstances under which they were made, not misleading;

               (c)     whether the defendants acted knowingly or with deliberate recklessness in

                       issuing false and misleading statements and/or omissions;

               (d)     whether the price of AOI securities during the Class Period was artificially

                       inflated because of the defendants’ conduct complained of herein; and

               (e)     whether the members of the Class have sustained damages and, if so, what

                       is the proper measure of damages.



                                                  76
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 82 of 244



        238.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

        XIII. CLAIMS FOR RELIEF

                                            COUNT I
                Violation of Section 10(b) and Rule 10b-5 Against All Defendants

        239.    Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        240.    During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (1) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (2) cause Plaintiff and

other members of the Class to purchase Applied Optoelectronics Securities at artificially inflated

prices. In furtherance of this unlawful scheme, plan and course of conduct, each of the Defendants

took the actions set forth herein.

        241.    Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (c) engaged in acts, practices, and a course of business that operated

as a fraud and deceit upon the purchasers of the Company’s Securities in an effort to maintain

artificially high market prices for AOI securities in violation of Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder. All Defendants are sued either as primary participants in

the wrongful and illegal conduct charged herein or as controlling persons as alleged below.




                                                 77
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 83 of 244



       242.    Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the business,

operations and future prospects of AOI as specified herein.

       243.    These Defendants employed devices, schemes, and artifices to defraud while in

possession of material adverse non-public information, and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of AOI’s value and performance and

continued substantial growth, which included the making of, or participation in the making of,

untrue statements of material facts and omitting to state material facts necessary in order to make

the statements made about AOI and its business operations and future prospects in the light of the

circumstances under which they were made, not misleading, as set forth more particularly herein,

and engaged in transactions, practices and a course of business that operated as a fraud and deceit

upon the purchasers of Applied Optoelectronics Securities during the Class Period.

       244.    Individual Defendants’ primary liability, and controlling person liability, arises

from the following facts: (1) Individual Defendants were high-level executives, directors, and/or

agents at the Company during the Class Period and members of the Company’s management team

or had control thereof; (2) each Individual Defendant, by virtue of his responsibilities and activities

as a senior officer and/or director of the Company, was privy to and participated in the creation,

development and reporting of the Company’s financial condition; (3) each Individual Defendant

enjoyed significant personal contact and familiarity with the other Individual Defendant and was

advised of and had access to other members of the Company’s management team, internal reports

and other data and information about the Company’s finances, operations, and sales at all relevant

times; and (4) each Individual Defendant was aware of the Company’s dissemination of



                                                  78
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 84 of 244



information to the investing public which they knew or recklessly disregarded was materially false

and misleading.

       245.    Defendants had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing AOI’s operating condition and future business prospects

from the investing public and supporting the artificially inflated price of its securities. As

demonstrated by Defendants’ overstatements and misstatements of the Company’s financial

condition throughout the Class Period, Defendants, if they did not have actual knowledge of the

misrepresentations and omissions alleged, were reckless in failing to obtain such knowledge by

deliberately refraining from taking those steps necessary to discover whether those statements

were false or misleading.

       246.    As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of AOI’s securities was

artificially inflated during the Class Period. In ignorance of the fact that market prices of AOI’s

publicly-traded securities were artificially inflated, and relying directly or indirectly on the false

and misleading statements made by Defendants, or upon the integrity of the market in which the

Securities trades, and/or on the absence of material adverse information that was known to or

recklessly disregarded by Defendants but not disclosed in public statements by Defendants during

the Class Period, Plaintiff and the other members of the Class acquired Applied Optoelectronics’

Securities during the Class Period at artificially high prices and were or will be damaged thereby.




                                                 79
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 85 of 244



        247.     At the time of said misrepresentations and omissions, Plaintiff and other members

of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff and the other

members of the Class and the marketplace known the truth regarding AOI’s financial results,

which was not disclosed by Defendants, Plaintiff and other members of the Class would not have

purchased or otherwise acquired their AOI’s securities, or, if they had acquired such securities

during the Class Period, they would not have done so at the artificially inflated prices that they

paid.

        248.     By virtue of the foregoing, Defendants have violated Section 10(b) of the Exchange

Act, and Rule 10b-5 promulgated thereunder.

        249.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of the Company’s Securities during the Class Period.

        250.     This action was filed within two years of discovery of the fraud and within five

years of each plaintiff’s purchases of Securities giving rise to the cause of action.

                                           COUNT II
               The Individual Defendants Violated Section 20(a) of the Exchange Act

        251.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        252.     The Individual Defendants acted as controlling persons of AOI within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions,

agency, ownership and contractual rights, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false financial statements filed by the Company with

the SEC and disseminated to the investing public, the Individual Defendants had the power to

influence and control, and did influence and control, directly or indirectly, the decision-making of

                                                  80
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 86 of 244



the Company, including the content and dissemination of the various statements that Plaintiff

contends are false and misleading. The Individual Defendants provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings and other statements

alleged by Plaintiff to have been misleading prior to and/or shortly after these statements were

issued and had the ability to prevent the issuance of the statements or to cause the statements to be

corrected.

       253.    In particular, each of these Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, is presumed to have had the power to

control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same.

       254.    As set forth above, AOI, the Individual Defendants each violated Section 10(b),

and Rule 10b-5 promulgated thereunder, by their acts and omissions as alleged in this Complaint.

       255.    By virtue of their positions as controlling persons, the Individual Defendants are

liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of

Defendants’ wrongful conduct, Plaintiff and other members of the Class suffered damages in

connection with their purchases of the Company’s Securities during the Class Period.

       256.    This action was filed within two years of discovery of the fraud and within five

years of each Plaintiff’s purchases of Securities giving rise to the cause of action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment as follows:

               (a)     Determining that this action is a proper class action, certifying Plaintiff as

                       class representative under Federal Rule of Civil Procedure 23 and Plaintiff’s

                       counsel as class counsel;



                                                   81
  Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 87 of 244



             (b)     Awarding compensatory damages in favor of Plaintiff and the other

                     members of the Class against all Defendants, jointly and severally, for all

                     damages sustained as a result of the defendants’ wrongdoing, in an amount

                     to be proven at trial, including interest thereon;

             (c)     Awarding Plaintiff and the Class their reasonable costs and expenses

                     incurred in this action, including counsel fees and expert fees;

             (d)     Granting extraordinary equitable and/or injunctive relief as permitted by

                     law; and

             (e)     Such other and further relief as the Court may deem just and proper.

                                JURY TRIAL DEMANDED

      Plaintiff hereby demands a jury trial.



Dated: November 8, 2018                        /s/ Jamie J. McKey
                                               KENDALL LAW GROUP, PLLC
                                               JOE KENDALL
                                               Texas Bar No. 11260700
                                               JAMIE J. MCKEY
                                               Texas Bar No. 24025262
                                               3232 McKinney Avenue, Suite 700
                                               Dallas, Texas 75204
                                               Tel.: (214) 744-3000
                                               Fax: (214) 744-3015
                                               jkendall@kendalllawgroup.com
                                               jmckey@kendalllawgroup.com

                                               Liaison Counsel for Plaintiff and Class


                                               LEVI & KORSINSKY, LLP
                                               Shannon L. Hopkins (1887)
                                               LEVI & KORSINSKY, LLP
                                               733 Summer Street, Suite 304
                                               Stamford, Connecticut 06901
                                               Telephone: (203) 992-4523

                                                 82
Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 88 of 244



                                 Facsimile: (212) 363-7171

                                 Lead Counsel for Plaintiff and Class




                                   83
      Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 89 of 244




                        UNITED STATES DISTRICT COURT                    Style Definition: No Spacing: No bullets or
                         SOUTHERN DISTRICT OF TEXAS                     Style Definition: Comment Text
                             HOUSTON DIVISION

                                                                        Formatted Table
Mona Abouzied, Individually and on Behalf of   Case No. 4:17-cv-02399
All Others Similarly Situated,

                            Plaintiff,         CLASS ACTION

v.

APPLIED OPTOELECTRONICS, INC.,                 JURY TRIAL DEMANDED
CHIH-HSIANG (THOMPSON) LIN, and
STEFAN J. MURRY,

                            Defendants.




            FIRST[PROPOSED] SECOND CONSOLIDATED AMENDED CLASS
                          ACTION COMPLAINT
            FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS               Formatted: Indent: Left: 0", First line: 0"
                Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 90 of 244




                                                      TABLE OF CONTENTS

I.         SUMMARY OF THE ACTION ............................................................................................ 1
II.        JURISDICTION AND VENUE .......................................................................................... 12
III.       PARTIES ............................................................................................................................. 12
      A.        Lead Plaintiff .................................................................................................................. 13
      B.        The Corporate Defendant ............................................................................................... 13
      C.        The Individual Defendants ............................................................................................. 13
IV. STATEMENT OF FACTS .................................................................................................. 16
      A.        AOI Relies Heavily on Its Internet Data Centers Business ............................................ 16
      B.        AOI’s Internet Data Centers Business Depends Almost Entirely on Sales of Optical
                Transceivers to Three Internet Giants ............................................................................ 19
      1.        Technical Overview of Optical Transceivers ................................................................. 19
      2.        Optical Transceiver Sales ............................................................................................... 22
      C.        Amazon and Facebook Are Required Under Supply Agreements With AOI to Provide
                Forecasts of Their Demand Six to Twelve Months in Advance .................................... 23
      D.        Throughout the Class Period, AOI Touted That It Held a Dominant Technological and
                Manufacturing Position in Cutting-Edge 100G Optical Transceivers When, in Fact,
                Due to Capacity Constraints and Quality Issues, AOI Was Rapidly Losing 100G
                Market Share .................................................................................................................. 34
           1.   AOI’s Production Yield on 100G Transceivers Was Abysmal During 2017 ................ 35
           2.   AOI’s 25G Laser Chips Had Latent Defects Relating to the Chip Coating Throughout
                the Class Period.............................................................................................................. 38
           3.   AOI Lacked the Necessary Quality Controls to Ensure Its 100G Transceivers Were
                Working Properly........................................................................................................... 41
      E.        Amazon and Facebook Reduce Their Orders of 100G Transceivers From AOI As They
                Turn to Other Sources for Future Demand Due to Defective 100G Transceivers and
                AOI’s Inability to Meet Their Demand ......................................................................... 43
           1.   Amazon Lowers Forecasts at the Start of the Class Period and Seeks 100G Transceiver
                Parts From MACOM and Fabrinet ................................................................................ 43
           2.   Facebook Follows Suit and Seeks to Fill its 100G Demand from Other Sources As a
                Result of AOI’s Defective and Unreliable Transceivers ............................................... 47
           3.   The Pattern of 40G and 100G Sales During the Class Period Evidences Consistent
                Failures to Obtain Market Share As a Result of Low Yields and Quality Issues With
                100G Transceivers ......................................................................................................... 52
V.         DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS ........... 54
      A.        False and Misleading Statements Concerning the Competitive and Technological
                Advantages of AOI’s Vertically Integrated Manufacturing Platform ........................... 54

                                                                          ii
               Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 91 of 244




          1.   The February 2017 Press Release and Earnings Call .................................................... 54
          2.   The 2016 and 2017 Forms 10-K and the 1Q 2017 to 2Q 2018 Forms 10-Q ................. 62
          3.   The March 22, 2017 Optical Fiber Communication Conference and Exhibition
               Conference ..................................................................................................................... 66
     B.        False and Misleading Statements Concerning the Threat of the Merchant Model ........ 70
     C.        False and Misleading Statements Concerning Future Demand ..................................... 74
VI. THE TRUTH IS REVEALED OVER SEVERAL PARTIAL CORRECTIVE
    DISCLOSURES WHILE DEFENDANTS CONTINUE TO MISLEAD INVESTORS .... 79
     A.        The August 3, 2017 Press Release Disclosing for the First Time that Sales to Amazon
               of 40G Were Expected to Drop Significantly in Q3 2017 ............................................. 79
     B.        The October 12, 2017 Press Release Reveals That Amazon’s Declining Demand Was
               Not Limited to 40G Transceivers, As Previously Claimed, and Extended to Both 40G
               and 100G Transceivers .................................................................................................. 87
     C.        The February 21, 2018 Press Release Reveals AOI Had Fallen Behind in Its Transition
               to 100G Due to “Customer-Specific” Issues ................................................................. 95
     D.        The May 8, 2018 Press Release Reveals That AOI Continues to Struggle With the
               Transition to 100G ......................................................................................................... 96
     E.        The September 27 and 2018 Admissions That AOI Was Experiencing Issues With Its
               25G Laser Chips, Forcing AOI to Suspend Shipments to Facebook............................. 99
VII. POST-CLASS PERIOD EVENTS .................................................................................... 103
VIII. ADDITIONAL FACTS PROBATIVE OF SCIENTER.................................................... 105
     A.        Defendant’ Belatedly Admitted That the Decline in AOI’s Sales to Amazon and
               Facebook Were the Result of AOI’s Defective 25G Laser Chips Causing Low Yields,
               Production Shortfalls, and Latent Defects in AOI’s 100G Transceivers ..................... 105
     B.        Defendants Were Aware of the Production Issues Plaguing the 100G Transceivers
               Through Weekly R&D Meetings Discussing “Yields,” Reliability Issues, and Other
               Key Metrics .................................................................................................................. 106
     C.        Defendants Were Aware of Amazon and Facebook’s Declining Demand Through
               Projections Reported in the SAP System ..................................................................... 108
     D.        AOI’s Data Center Business Is Its Most Important...................................................... 108
     E.        Motive to Conceal Product Defects ............................................................................. 110
IX. LOSS CAUSATION .......................................................................................................... 113
X.        PRESUMPTION OF RELIANCE; FRAUD-ON-THE-MARKET ................................... 116
XI. INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND BESPEAKS
    CAUTION DOCTRINE .................................................................................................... 117
XII. CLASS ACTION ALLEGATIONS .................................................................................. 118
XIII. CLAIMS FOR RELIEF ..................................................................................................... 120
COUNT I .................................................................................................................................... 120

                                                                        iii
            Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 92 of 244




COUNT II ................................................................................................................................... 123
PRAYER FOR RELIEF ............................................................................................................. 125
JURY TRIAL DEMANDED ...................................................................................................... 125




                                                                      iv
        Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 93 of 244




       Court-appointed Lead Plaintiff Lawrence Rougier (“Plaintiff”) brings this action pursuant           Formatted: Indent: Left: 0", First line: 0.5", Right:
                                                                                                           Formatted
to Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

individually and on behalf of all other persons or entities who purchased or otherwise acquired

publicly traded common stock and/or call options of Applied Optoelectronics, Inc. (“AOI,”

“Applied Optoelectronics,” or the “Company”) or sold put options of Applied Optoelectronics

from February 23, 2017 through February 21September 27, 2018, both dates inclusive (the “Class

Period”) and were damaged thereby (the “Class”).

       Plaintiff alleges in this FirstSecond Consolidated Amended Complaint (the “Complaint”)

the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon

information and belief as to all other matters based on the investigation conducted by and through

Plaintiff’s undersigned attorneys. This investigation included, among other things, a review and

analysis of: (i) AOI’s public filings with the U.S. Securities and Exchange Commission (“SEC”);

(ii) Company presentations, press releases, and reports; (iii) transcripts of AOI conference calls

with analysts and investors; (iv) securities analysts’ reports and advisories concerning the

Company; (v) news and media reports concerning the Company; (vi) interviews of confidential

witnesses (“CW”) with personal knowledge of relevant facts; and, (vii) information readily

obtainable on the internet.

       Plaintiff believes that evidentiary support will exist for the allegations set forth herein after

a reasonable opportunity for discovery. Most of the facts supporting the allegations contained

herein are known only to the defendantsDefendants or are exclusively within their control.

       I.      SUMMARY OF THE ACTION                                                                       Formatted: Level 1, Indent: Left: 0.5"


       1.      This action arises out of Defendants’ near two-year campaign to deceive investors

by concealing the inability of AOI’s purported vertical integration model to transition its
        Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 94 of 244




manufacturing from the 40G transceiver to the cutting-edge 100G transceiver to avoid losing its

three large “hyperscale” data center customers—Amazon, Facebook and Microsoft—and stay

ahead of competitors in the highly competitive semiconductor industry.

       1.2.    AOI is a manufacturer of optical transceivers, which connect computer servers at

massive data centers that communicate data to personal computers, mobile phones, and other

connected devices. AOI makes most of its transceiver components, including lasers to chips, in-

house at far-flung factories in Texas, China, and Taiwan.

       3.      The Company sells nearly all of its products to a small group of technology giants

like During the Class Period, Amazon, Facebook, and Microsoft, and Amazon, which operate so-

called “hyperscale data centers.” Amazon is AOI’s biggest customer, representing collectively

accounted for between 68% and 80% of AOI’s revenue from its biggest, data center business

segment. . Amazon was AOI’s largest customer through the second quarter 2017, accounting for

50% to 60% of the Company’s total revenue, until it sought transceivers elsewhere as a result of

product defect and yield issues with AOI’s 100G transceivers. From the third quarter 2017

forward, Facebook, which became an AOI customer in the fourth quarter 2016, replaced Amazon

as AOI’s largest customer, accounting for between 31% and 52% of AOI’s total revenue during

the remainder of the Class Period.

       2.4.    These companies’ demand for data technology is insatiable. As consumers’ and

businesses’ data consumption has risen, data center customers have demandeddemand faster

transceiver technology at lower prices and in greater volumes than ever before. Thus, the

transceiver market is highly competitive: manufacturers compete fiercely on pricing, technology,

and the speed at which they can supply their customers’ needs.

       5.      Throughout the Class Period, AOI presented itself as having a significant



                                                2
          Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 95 of 244




competitive advantage over other transceiver manufacturers that better positioned it to fulfill

growing customer demands. Specifically, Defendants regularly touted the CompanyAOI as a

“vertically integrated” Company that could easily transitionrespond to its customers’ changing

needs by transitioning from older technology to newer technology because of its ability , faster

technology at a lower cost and with better quality control than its competitors. AOI’s “vertically

integrated” model purportedly allowed it to manufacture thesecomplicated transceiver

components, including the critical “laser chips” (or simply “chip” in the parlance of Defendants)

and optical subassemblies, in its own facilities—, rather than acquiring majorprocuring costly

components from other suppliers, allowing AOI.

         3.6.    AOI’s manufacturing advantage supposedly allowed it to transition seamlessly

from slower “40G” transceivers, which are comprised of four 10G laser chips, to faster “100G”

transceivers., which are comprised of four 25G laser chips. As Defendants stated on February 23,

2017, the first day of the Class Period:

                  Our ability to internally manufacture lasers and light engines combined              Formatted: Font: Not Bold, Not Italic
                  with our ability to quickly transition production between 40G and 100G               Formatted: Indent: Left: 1.06"
                  products provides us with cost-leadership advantages, a faster time to
                  market and the ability to quickly scale and adjust our throughput to meet
                  growing demand.1
                                                                                                       Formatted: Font: Not Bold, No underline
         7.      This action arises out of Defendants’ year-long campaign to deceive investors about

AOI’s ability to transition its manufacturing to cutting-edge versions of optical transceivers and

the future revenue it would get from sales of those transceivers to its largest customer, Amazon.

In fact, the Company’s Production of AOI’s 100G transceivers began in 2015, but in limited supply

due to the Company’s inability to obtain an acceptable “yield” at the Taiwan facility where the

100G transceivers are assembled before shipping to customers. “Yield” represents the portion of



1
    Except where otherwise noted, all emphasis in quotations is added.
                                                  3
           Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 96 of 244




the total product produced that is not defective and functions properly. Yield is directly correlated

to profitability and, thus, maintaining an acceptable yield is essential for transceiver manufacturers

like AOI.

       8.      According to confidential witnesses, from the start of production in 2015 until

approximately the third quarter of 2017, AOI’s yield for its 100G transceivers was an abysmal

40%. This level of yield was considered “so bad” that during 2017, AOI was forced to send

engineers from its Sugar Land, Texas facility to Taiwan to fix the problem. Because AOI’s yields

were too low to meet Amazon’s demand at the start of the Class Period, AOI had already received

demand forecasts from Amazon for the following six to twelve months as required by the parties’

supply agreement. These forecasts showed that Amazon’s demand for the upcoming year was

significantly lower, as Amazon was transitioning to obtain transceiver components from other

suppliers. Indeed, the percentage of AOI’s revenue attributable to Amazon steadily declined

throughout the Class Period, dropping from 63% in Q4 2016 to 56%, 47%, and 10% for the first,

second and third quarters of 2017, respectively.

       9.      While AOI was able to eventually get the yield for 100G transceivers up to an

acceptable level of 80 to 90% by Q4 2017, the 100G transceivers were also plagued with a second

problem that existed prior to the Class Period and persisted throughout—the coating on the

component 25G laser chips that made up the 100G transceiver was defective, making the 100G

transceiver prone to failure within a short period of time after installation at the customers’ data

centers.

       10.     A former AOI design engineer during the Class Period informed AOI management

of the chip coating issue in 2017, but management refused to fix the problem. This witness, who

described the chip coating defect as a “ticking time bomb,” left AOI at the end of 2017, not wanting



                                                   4
           Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 97 of 244




to be associated with the inevitable failure of the 100G transceiver. Thus, the reliability issues

persisted throughout the Class Period and AOI’s supposed vertically-integrated factories never

could transition from making older technology to new technology as quickly, as Defendants

represented. Contrary to Defendants’ repeated representations, Amazon had already told AOI, via

detailed

       11.     These pervasive product issues caused Amazon and Facebook to receive

transceivers with latent defects caused by the defective laser chips that emerged shortly after the

devices had been installed in their data centers.

       4.12. As a result of AOI’s inability to meet its top customers’ demand with reliably

functioning 100G transceivers, AOI’s sales plummeted even further when the chips inevitably

failed—Amazon’s sales forecasts early on in the Class Period, that it was not going to purchase

the large quantities of the product that Defendants had told investors to expect. declined from 47%

in the second quarter 2017 to 10% in the third quarter 2017 and, as for Facebook, it suspended and

delayed Q3 2018 shipments from AOI, is buying less in Q4, and prospects for future AOI

purchases are dim, as it is now filling its demand for transceivers from Intel.

       13.     In May 2017, Defendants—who possessed sales forecasts for its biggest customers’

future demands—falsely asserted that its three largest customers’ demand would continue

unabated, when in fact its biggest customer’s forecasts contradicted this assertion. Defendant

Murry stated at the timeDefendants were aware of the problems with AOI’s defective transceivers,

low yields, and massively declining sales orders from Amazon and Facebook prior to and

throughout the Class Period. For example, Jason Chien (“Chien”), the director of the

manufacturing center in Taiwan in charge of transceiver production, reported yields directly to

Defendant Lin by video call, phone call, or in-person every couple of weeks throughout the Class



                                                    5
          Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 98 of 244




Period. Moreover, Defendant Lin’s special assistant, Chan Chih (David) Chen, attended weekly

research and development (”R&D”) meetings throughout the Class Period during which the

defective 100G transceiver laser chip problems and production delays and shortfalls were

discussed and promptly reported back to Lin. Huanlin Zhang (“Zhang”), the manager responsible

for laser chips in the Sugar Land facility. Zhang ran the R&D meetings and reported on yields

directly to Defendant Lin before earnings reports were issued. Defendants also had access to the

SAP enterprise resource management system (“SAP”) containing real time updates on customer

demand and orders as required by supply agreements with AOI’s customers, including Amazon

and Facebook.

         5.14. Yet, Defendants falsely asserted throughout the Class Period that its three largest

customers’ demand would continue unabated. For example, Defendant Murry stated during a May

2017 analyst call that “right now, we're using every device that we can make in our internal

production, basically. And given the forecast that we see from the customers, I don’t see that

situation changing. . . .” Defendants further claimedtouted throughout the Class Period that they

knew what tothe level of demand AOI could expect from AOI’sits customers, responding to

analysts, “[D]o we have good visibility into our customers? And I think the answer is yes.”2

         6.      The above statements, along with others like it made during the Class Period, were

false and Defendants knew it. As Defendants knew from the beginning of the Class Period but

concealed from investors, Amazon had decreased its projected sales and AOI was scrambling to

remediate pressing operational challenges associated with the transition to 100G technology,

which they either downplayed or did not disclose at all to investors.

         7.      Moreover, Defendants were well aware of—but dismissed out of hand—the



2
    Except where otherwise noted, all emphasis in quotations is added.
                                                 6
        Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 99 of 244




growing threat from competitors who had opted against the vertical integration model. Those

competitors—including in particular the companies MACOM and Fabrinet—were engaged in

what is called the merchant model, whereby they acquired components of transceivers from

multiple companies to make their own transceivers for their customers. Defendants said, without

basis, that the merchant model posed no threat to their business.

       8.      In fact, Defendants already knew, from the detailed sales forecasts Amazon

provided to the Company, among other sources, that Amazon’s turn to other manufacturers using

the merchant model—and away from the Company—was well underway.

       9.      During an August 3, 2017 earnings call, Defendants would beginbegan to reveal

the truth. Specifically, during the August 3 call, Defendants admitted that their supposedly “quick[]

transition” from 40G to 100G transceivers was not so “quick” after all. They specified for the

when they first time that “change-over time” on the product lines was six weeks:

       [T]here’s about a 6-week time from when we produce a laser to when [it] actually gets
       shipped out as a transceiver. And so the time to actually shift over the production is not
       long, but the time to – between doing that shift and when you start to see the end product
       transceivers coming-out is about 6 weeks.

       15.     At that time, AOI also disclosed that AOI expected 40G sales from Amazon had

saggedto sag significantly, and that Amazon was continuing to buy AOI’s 40G transceivers rather

than in the third quarter and that the Company’s 100G transceivers. sales of 100G transceivers

would not make up the difference. On the news, the Company’s share price fell over 34% from a

close of $97.99 per share on August 3, 2017 to $64.60 per share on August 4, 2017, on unusually

high volume.

       16.     Instead of acknowledging that the decline in Amazon revenue represented the new

normal for AOI, Defendants conjured up a false excuse, blaming Amazon for lagging in adapting

tocharacterized the new technology,drop in 40G sales as temporary and reassuringreassured

                                                 7
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 100 of 244




investors that higher sales of 100G transceivers to Amazon would be coming soon.forthcoming.

In reality, Amazon had already begun going elsewhere to purchase its 100G transceivers, a fact

that would have been reflected in the forecasts and projections it provided AOI.

       10.17. Defendants disclosed neither the 100G transceiver quality issues, nor Amazon’s

declining transceiver sales forecasts to investors. They did just the opposite. During the same

August 3, 2017, they earnings call, Defendants reiterated that they expected to see “a resumption

of growth from our largest customer”—Amazon—based on a supposed “significant amount of

committed orders and a good forecast from all 3 of our customers.” In fact, as would later be

revealed, Amazon was sharply cutting all of its purchases from AOI because it had turned to new

sources for transceivers. To make up for lost sales to Amazon, AOI focused on increasing its

business with an unsuspecting Facebook which, as a relatively new customer, was not yet aware

of the laser chip coating problem.

       11.18. AnIn an October 12, 2017 earnings announcement, AOI further shocked the market

when Defendant Murry admitted that—contrary to AOI’s persistent representations that Amazon’s

forecasted demand for 100G was strong—that Amazon had lowered its overall demand for both           Formatted: Font: Not Bold, Not Italic
                                                                                                    Formatted: Font: Not Bold, Not Italic
40G and 100G. Indeed, revenue from Amazon fell from 47% of AOI’s total revenue to a mere

10%. On that news, AOI’s share price plummeted by over 20% to a closing price of $47.01 per

share on October 13, 2017, on heavy trading volume.

       12.19. InOn February 21, 2018, the full truth became known when AOI announced that it        Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                    + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
had actually fallen behind in its transition from 40G to 100G due to “customer-specific” issues,    Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"
                                                                                                    Formatted: Font: Not Bold, Not Italic
i.e. a collapse in Amazon purchases. 40G data center revenue rose from 41% of data center

revenues in Q3 to 58% in Q4, while 100G data center revenue—supposedly the future for the




                                                8
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 101 of 244




Company—fell from 56% to 35%. On this news, AOI’s shares fell $7.04 from a close of $34.55

on February 21, 2018 to a close of $27.51 on February 22, 2018.

       20.     Following the disclosures revealing that AOI’s lost sales from Amazon represented

a secular rather than temporary setback, Defendants stoked investor hopes that new business,

particularly from Facebook, would rekindle AOI’s growth. But in fact, still unbeknownst to

investors, the same manufacturing and product quality issues with 25G laser chips and 100G

transceiver that permanently damaged the Amazon relationship during the first part of the Class

Period had also infected AOI’s relationship with Facebook.

       21.     On September 27, 2018, analyst Loop Capital Markets downgraded its

recommendation from Hold to Sell following Loop’s industry checks identifying that: 1) AAOI is

having product quality issues in 100G transceivers, and 2) the pricing environment for 100G data

center optics remains very tough. Loop Capital Markets lowered its price target from $45.00 per

share to $20.00 per share. On Loop Capital Markets’ announcement, AOI’s share price fell from

a close of $31.34 per share on September 26, 2018 to $28.36 per share on September 27, 2018, a

drop of 9.5%, on heavy trading volume.

       22.     The following day, on the morning of September 28, 2018, AOI issued a press

release in which Defendant Lin confirmed AOI’s 25G laser chips were defective and, as a result,

AOI would “suspend” future shipments of the transceivers to a “specific customer,” later identified

as Facebook:

       During the third quarter, we identified an issue with a small percentage of 25G
       lasers within a specific customer environment. Consistent with AOI's commitment
       to supreme product quality and customer support, we mutually agreed with the
       customer to temporarily suspend shipments of certain transceivers utilizing these
       lasers while we worked to gain a deeper understanding of the scope of the issue
       and implement a solution. We have since determined that less than one percent of
       these lasers were subject to this issue, we have enacted a solution and with the
       agreement of the customer, resumed shipments.

                                                9
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 102 of 244




                                                                                                      Formatted: Font: Not Bold, No underline, Font color:
       13.     Despite Defendants knew that their statements about the benefits of the vertical       Auto
                                                                                                      Formatted: Indent: Left: 0.44", Hanging: 0.25", Don't
integration model and their representations about the prospects for future sales of 100G              adjust space between Latin and Asian text, Don't adjust
                                                                                                      space between Asian text and numbers
transceivers to Amazon were false and misleading. As confidential witnesses have reported,

Defendants micromanaged the manufacturing process, which was rife with problems reported up

to AOI’s C-Suite. They kept a keen eye on sales through weekly meetings and internal reports

from the SAP system, among other sources. Defendants also told investors that they had significant

visibility into their customers’ needs, and in fact Amazon repeatedly told Defendants what future

volumes of transceivers it would need via periodic forecasts and minimum contractual purchases.

       14.     With respect to the vertical integration model, confidential witnesses stated that

AOI was facing at least two known but undisclosed challenges.           First, there were known,

undisclosed difficulties in achieving high-quality products in sufficient volumes to satisfy

customer demands. Moreover, while AOI repeatedly indicated that its success manufacturing large

volumes of 40G transceivers portended immediate success with 100G, in fact the improvements

the Company was able to make in its “yield rate” for 40G transceivers—i.e. the factory was able

to produce chips at close to its maximum theoretical production capacity—were hard won, and not

replicated with the newer and more challenging 100G technology.

       15.     There were also known but undisclosed issues with operations and quality control.

In its rush to bring products to market, AOI was cutting corners in manufacturing and quality

assurance. For example, instead of having a dedicated team of quality assurance inspectors for

completed transceivers, the Company relegated that task to research and development engineers,

who were overworked and not specifically trained for that responsibility. These sloppy practices

led to essential customers, including Amazon receiving faulty test batches of new products.

       16.     While all of these undisclosed issues put AOI on unsteady footing in an increasingly

                                                10
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 103 of 244




competitive market, Defendants did not disclose these materialized risks to investors.

       17.     In spite of all these true facts—delays in transitioning to 100G manufacturing,

quality assurance issues, and declining forecasted Amazon demand caused by production problems

and “merchant model” competition—Defendants nevertheless continued to paint a false rosy

picture of AOI’s vertically integrated manufacturing operations and its expectations for a recovery

in sales from Amazon.

       18.     Defendants Lin and Murry had a clear motive for continuing to misrepresent the

state of the Company. They sold shares for significant profits at pivotal points during the Class

Period, either with no 10b5-1 trading plan in place, or with 10b5-1 trading plans entered into

during the Class Period. Defendant Lin generated proceeds of approximately $729,000 (making

a profit of approximately $642,000) from sales during the Class Period. Defendant Murry

generated proceeds of approximately $630,000 (making a profit of well over $218,000).

dismissing the 25G laser chip issue as immaterial, in the same press release, AOI lowered 3Q 2018

revenue guidance from between $82 million and $92 million to between $55 million and $58

million, or approximately 37%.

       23.     Lin’s admission confirms that the reason Amazon was purportedly slow to

transition to 100G was because of AOI’s laser chip issue with its 100G optical transceivers.

Indeed, confidential sources have confirmed that Amazon and Facebook both used the same 25G

laser chips with the same chip coating problem and that Facebook’s issues were the result of

products shipped during the prior year that had started failing.

       24.     Following the analyst’s revelation and Defendants’ admission, AOI’s share price

fell from a close of $28.36 per share on September 27, 2018 to $24.66 per share on September 28,

2018, a drop of 13%, on heavy trading volume, for a total drop from September 26 to 28, 2018 of



                                                 11
         Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 104 of 244




21.3%.

         25.    After the Class Period, on November 7, 2018, Defendants announced Q3 2018 net

revenue had declined to $56.4 million as compared to $89 million in the third quarter of 2017. On

the earnings call that immediately followed, Defendant Murry confirmed the laser chip issue and

admitted that AOI had been “troubleshoot[ing]” the 25G laser chip issue for Facebook and that

this “quality issue” prevented AOI from “complet[ing] the manufacturing” process, forcing AOI

to take an approximate $1.5 million inventory write-down in the third quarter.

         26.    As is set forth below, Defendants’ statements and omissions were false and

misleading, and caused damage to Plaintiff. and the putative Class.

         19.                                                                                           Formatted: Indent: Left: 0.5", No bullets or

         II.    JURISDICTION AND VENUE                                                                 Formatted: Level 1, Indent: Left: 0.5"

         20.27. The federal law claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated

thereunder by the SEC (17 C.F.R. § 240.10b-5).

         21.28. This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa.).

         22.29. Venue is proper in this District pursuant to Section 27 of the Exchange Act and

28 U.S.C. § 1391(b) because certain of the acts alleged herein, including the preparation and

dissemination of material false and/or misleading information, occurred in this District.

         23.30. In connection with the acts alleged herein, Defendants, directly or indirectly, used

the means and instrumentalities of interstate commerce, including but not limited to the mails,

interstate telephone communications, and the facilities of a national securities exchange.

         III.   PARTIES                                                                                Formatted: Level 1, Indent: Left: 0.5"




                                                 12
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 105 of 244




               A. Lead Plaintiff                                                                     Formatted: Level 2, Indent: Left: 1"

       24.31. Court-appointed Lead Plaintiff Lawrence Rougier, as set forth in his certification

and transactions supporting the motion for consolidation of related actions, appointment as Lead

Plaintiff, and for approval of selection counsel, Dkts. 9-2, 9-3 and 9-4, purchased AOI securities

at artificially inflated prices during the Class Period and, as a result, was damaged thereby.

               B. The Corporate Defendant                                                            Formatted: Level 2, Indent: Left: 1"

       25.32. Defendant Applied Optoelectronics was incorporated in the State of Texas in 1997

and converted to a Delaware corporation in March of 2013. The Company’s principal executive

offices are located at 13139 Jess Pirtle Blvd., Sugar Land, Texas, 77478. Applied

Optoelectronics’ common stock trades on the NASDAQ under the ticker symbol “AAOI.”

               C. The Individual Defendants                                                          Formatted: Level 2, Indent: Left: 1"

       26.33. Defendant Chih-Hsiang (Thompson) Lin (“Lin”) founded Applied Optoelectronics

and has been the Company’s President and Chief Executive Officer (“CEO”) since inception.

Defendant Lin has also served as AOI Chairman of the Board since January 2014. He has served

as Director or Chairman of the Board at all times since 1997. Defendant Lin holds a Bachelor’s

degree in Nuclear Engineering from National Tsing Hua University in Taiwan and a Master’s

degree and Ph.D. in Electrical and Computer Engineering from the University of Missouri-

Columbia.

       27.34. Defendant Stefan J. Murry (“Murry”) has been AOI’s Chief Financial Officer

(“CFO”) since August 2014 and the Chief Strategy Officer since December 2012. Defendant

Murry has held various positions with the Company since 1997: Vice President of Sales and

Marketing from June 2004 to December 2012; Director of Sales and Marketing from January 2000

to June 2004; and, Senior Engineer of Device Packaging from February 1997 to January 2000.



                                                 13
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 106 of 244




Murry has been issued multiple patents in the optoelectronics industry and other related industries.

He received his Bachelor’s and Master’s degrees in Physics and a Ph.D. in Electrical Engineering

from the University of HoustonSugar Land.

       28.35. Lin and Murry are collectively referred to herein as the “Individual Defendants.”

Applied Optoelectronics and the Individual Defendants are collectively referred to herein as the

“Defendants.”

       29.36. Each of the Individual Defendants:

                (a)    directly participated in the management of the Company;

                (b)    was directly involved in the day-to-day operations of the Company at the

                       highest levels;

                (c)    was privy to confidential proprietary information concerning the Company

                       and its business and operations;

                (d)    was directly or indirectly involved in drafting, producing, reviewing and/or

                       disseminating the false and misleading statements and information alleged

                       herein;

                (e)    was directly or indirectly involved in the oversight or implementation of the

                       Company’s internal controls;

                (f)    was aware of or deliberately recklessly disregarded the fact that the false

                       and misleading statements were being issued concerning the Company;

                       and/or

                (g)    approved or ratified these statements in violation of the federal securities

                       laws.

       30.37. Because of the Individual Defendants’ positions within the Company, they had



                                                14
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 107 of 244




access to undisclosed information about AOI’s business, operations, operational trends, financial

statements, markets and present and future business prospects via access to internal corporate

documents (including AOI’s operating plans, budgets and forecasts and reports of actual

operations and performance), conversations and connections with other corporate officers and

employees, attendance at management and Board meetings and committees thereof and via reports

and other information provided to them in connection therewith.

       31.38. As officers of a publicly-held company whose securities were, and are, registered

with the SEC pursuant to the federal securities laws of the United States, the Individual Defendants

each had a duty to disseminate prompt, accurate and truthful information with respect to AOI’s

financial condition and performance, growth, operations, financial statements, business, markets,

management, earnings and present and future business prospects, and to correct any previously-

issued statements that had become materially misleading or untrue, so that the market price of

AOI’s publicly-traded securities would be based upon truthful and accurate information. The

Individual Defendants’ misrepresentations and omissions during the Class Period violated these

specific requirements and obligations.

       32.39. The Individual Defendants, because of their positions with the Company, possessed

the power and authority to control the contents of AOI’s reports to the SEC, press releases, and

presentations to securities analysts, money and portfolio managers, and institutional investors, i.e.,

the market. Each Individual Defendant was provided with copies of AOI’s reports and press

releases alleged herein to be misleading prior to, or shortly after, their issuance and had the ability

and opportunity to prevent their issuance or cause them to be corrected. Because of their positions

and access to material non-public information available to them, each of these defendants knew

that the adverse facts specified herein had not been disclosed to, and were being concealed from,



                                                  15
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 108 of 244




the public, and that the positive representations which were being made were then materially false

and/or misleading. The Individual Defendants are liable for the false statements pleaded herein,

as those statements were each “group-published” information, the result of the collective actions

of the Individual Defendants.

       33.40. Each of the Individual Defendants are liable as a participant in a fraudulent scheme

and course of business that operated as a fraud or deceit on purchasers of Applied Optoelectronics

Securities by disseminating materially false and misleading statements and/or concealing material

adverse facts. The scheme: (i) deceived the investing public regarding AOI’s business, operations,

management and the intrinsic value of its securities and (ii) caused Plaintiff and other shareholders

to purchase AOI securities at artificially inflated prices.

       IV.     STATEMENT OF FACTS                                                                       Formatted: Font: Times New Roman, 12 pt, Bold,
                                                                                                        Underline, Font color: Auto

               A. AOI Relies Heavily on Its Internet Data Centers Business                              Formatted: Heading 1, Left, Indent: Left: 0.5", Line
                                                                                                        spacing: Double

       34.41. AOI was founded in 1997 and became a publicly traded company in September                 Formatted: Level 2, Indent: Left: 1"


2013. AOI claims to be the leading, vertically-integrated provider of fiber-optic networking

products, designing and manufacturing at varying levels of integration, from components,

subassemblies and modules, to complete turn-key equipment. AOI statesboasts that its vertically

integrated manufacturing model provides the Company with advantages in rapid product

development, fast response to customer requests, and control over product quality and

manufacturing costs.

       42.     AOI operates manufacturing facilities in Sugar Land, Texas, Ningbo, China (PRC),         Formatted: Normal, Justified, Indent: Left: 0", First line:
                                                                                                         0.5", Right: 0", Line spacing: Double, Numbered +
and Taipei, Taiwan (ROC). In Texas, AOI has approximately 373 employees and manufactures                Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
                                                                                                        Alignment: Left + Aligned at: 0.44" + Indent at: 0.69",
                                                                                                        No widow/orphan control, Don't adjust space between
laser chips, subassemblies (TOSAs and ROSAs), and components. The subassemblies are used                Latin and Asian text, Don't adjust space between Asian
                                                                                                        text and numbers, Pattern: Clear (White)
by the Company’s other facilities to manufacture components.           In Taipei, where AOI has


                                                  16
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 109 of 244




approximately 1,373 employees, AOI manufactures optical components such as the butterfly laser,

which incorporates laser chips, subassemblies and components manufactured at the Texas

location, as well as the transceivers used by the internet data centers. In Ningbo, where AOI has

approximately 1,308 employees, AOI manufactures the more labor-intensive components and

optical equipment systems, such as optical subassemblies. The majority of AOI’s optical

transceivers utilize the Company’s own lasers and subassemblies (also known as “light engines”).

       43.    AOI has four primary end-markets: internet data center, cable television (“CATV”),

fiber-to-home (“FTTH”), and telecommunications (“telecom”). Sales in all four of AOI’s end

markets are driven by increasing bandwidth demand due to the growth of network-connected

devices, video traffic, cloud computing, and online social networking.        To supply higher

bandwidth, AOI’s customers must improve their network infrastructure, and more specifically the

equipment that transmits the information must be updated to faster speeds.

       35.    AOI has four primary end-markets: internet data center, cable television (“CATV”),

fiber-to-home (“FTTH”), and telecommunications (“telecom”).

       36.44. The CATV market is AOI’s most established market, for which it supplies lasers,       Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                    + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
transmitters and transceivers, and turn-key equipment to customers such as Cisco Systems, Inc.      Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


and Arris Group, Inc.

       37.45. For FTTH, the Company’s newest market, AOI supplies internet service providers

with technology for delivering bandwidth to customers’ homes.

       38.46. In the telecom market, AOI’s focus is on supplying optical products designed to

transmit signals used in 4G Long Term Evolution (“LTE”), mobile networks.

       39.47. The internet data center market is AOI’s largest and fastest growing market,

providing products to large internet-based (“Web 2.0”) data or “hyperscale” center operators.



                                               17
        Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 110 of 244




        40.1.   AOI generates the majority of its internet data center revenue from the sale of

optical transceivers. As customer demand has increased, the technology for achieving faster

communication speeds has continued apace. While transceivers capable of transmitting data at one

gigabit per second (“Gbps” or “G”) were cutting-edge in 2013, 40G transceivers had almost

completely supplanted both 1G and 10G transceivers by 2015. 100G transceivers entered the

market in late 2015, but in limited supply, and demand for 40G devices persisted. Sales in all four

of these end markets are driven by increasing bandwidth demand due to the growth of network-

connected devices, video traffic, cloud computing, and online social networking. To supply higher

bandwidth, AOI’s customers must improve their network infrastructure, and more specifically the

equipment that transmits the information must be updated to faster speeds.

        48.     TheIndeed, in 2016, the majority of AOI’s data center sales were for 40G

transceivers. However, by the beginning of the Class Period, customers’ attention had turned to

newly developed 100G transceivers and highly anticipated 200G and 400G transceivers.

        41.49. As demonstrated in the chart below, the internet data center end-market is AOI’s       Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                      + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
largest, representing overrepresented approximately 77% and%, 80%, and 76% of the Company’s           Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


revenue for 2016 and, 2017 revenuesand the nine months-ended September 30, 2018, respectively.

                     AOI TOTAL REPORTED REVENUE (in millions)
 Year                     CATV     Data center FTTH Telecom Other                         Total
                                                                                          ($m)
 2014                       $47.4          $64.5          $13.6     $3.9        $1.2      $130.6
                            (36.3%)        (49.4%)        (10.4%)   (3.0%)      (0.9%)
 2015                       $53.7          $123.3         $2.5      $9.6        $0.8      $189.9
                            (28.3%)        (64.9%)        (1.3%)    (5.1%)      (0.4%)
 2016                       $43.5          $201.3         $1.6      $12.9       $1.3      $260.6
                            (16.7%)        (77.2%)        (0.6%)    (5.0%)      (0.5%)
 2017                       $60.8          $306.7         $0.5      $12.9       $1.4      $382.3
                            (15.9%)        (80.2%)        (0.1%)    (3.4%)      (0.4%)


                     AOI TOTAL REPORTED REVENUE BY SEGMENT ($m)

                                                18
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 111 of 244




                    Data
                    Center   CATV    Telecom    FTTH       Other      Total
             2014      $64.5   $47.4       $3.9      $13.6       $1.2    $130.4
                         49%    36%         3%        10%         1%
             2015     $123.3   $53.7       $9.7       $2.5       $0.8    $189.9
                         65%    28%         5%         1%         0%
             2016     $201.3   $43.6      $12.9       $1.6       $1.3    $260.7
                         77%    17%         5%         1%         1%
             2017     $306.7   $60.8      $12.9       $0.5       $1.5    $382.3
                         80%    16%         3%         0%         0%
 Nine months-         $158.6   $39.0      $10.4       $0.5       $0.9    $209.4
 ended 9/30/18           76%    19%         5%         0%         0%


                B. AOI’s Internet Data Centers Business Depends Almost Entirely on Sales              Formatted: No Spacing, Left, Level 2, Indent: Left: 1",
                   of    Optical    Transceivers     to    Three    Internet     Giants               Space Before: Auto


       42.      Immediately prior to and during the Class Period, AOI’s three largest internet data

center customers were Amazon, Microsoft, and Facebook. Based on analysts’ reports and publicly

available information, AOI’s revenues from each of those customers was approximately as

follows:

                            Quarter          % revenues
                                      Amazon Microsoft Facebook
                            1Q16       52%     25%       N/A
                            2Q16       42%     32%       N/A
                            3Q16       56%     19%       N/A
                            4Q16       63%    >10%       11%
                            1Q17       56%    >10%       19%
                            2Q17       47%      9%       37%
                            3Q17       10%     24%       37%
                            4Q17       21%     19%       33%

The sales to these three customers consist almost entirely of components of
                       1. Technical Overview of Optical Transceivers

       50.      The transceiver used in fiber optic communication systems called optical              Formatted: Font color: Auto

transceivers. Fiber optic communication systems consistconsists of (1) an optical transmitter,        Formatted: Font: Italic

which converts an electrical signal into an optical signal; (2) a fiber optic cable containing

                                                19
         Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 112 of 244




severalone more or bundles of optical fibers, through which the optical signal is transmitted; (3)

optical amplifiers to boost the power of the optical signal; and (4) an optical receiver that           Formatted: Font: Italic

reconverts the received optical signal back to the original transmitted electrical signal.3

Transmitters and receivers are usually contained within one component called the transceiver. The

         43.51. The transmitter in a transceiver receives data in the form of electrical signals sent   Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                        + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
by computer devices via fiber optic cables and converts those signals into optical transmitter          Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


converts the electrical signal to an optical signalsignals (i.e., a laser beam) using laser diodes,

which are “tiny semiconductor devices (chips).”4 The receiver “use[s] semiconductor detectors           Formatted: Font: Italic

(photodiodes or photodetectors) to convert optical signals to electrical signals.” Id. ”, which can

then be transmitted electronically to another computer device.

         44.52. Most of AOI’s transceivers are plugged into switches and computer servers within

so-called “hyperscale data centers”, which store, process, and communicate massive amounts of

data for websites (like Facebook) or for “cloud computing” services (provided by companies

including Amazon and Microsoft tofor their own applications and for other businesses). Data from

these centers isare then transmitted through network connections to internet service providers, then

onto individual digital devices. Data centers have increased in physical size and accelerated their

data transmission rates to catch up to consumers’ and businesses’ ever-growing consumption of

digital bandwidth. Because the transmission speed of the optical transceiver limits the speed at

which a data center can communicate information, data center customers have sought faster,

smaller, and more energy-efficient transceivers. While transceivers capable of transmitting data at



                                                                                                        Formatted: Font: 12 pt

3                                                                                                       Formatted: Font: 12 pt
    http://www.iaeng.org/publication/WCE2014/WCE2014_pp438-442.pdf
4
    http://www.thefoa.org/tech/ref/appln/transceiver.html                                               Formatted: Font: 12 pt
                                                                                                        Formatted: Font: 12 pt

                                                 20
           Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 113 of 244




one gigabit per second (“Gbps” or “G”) were cutting-edge in 2013, 40G transceivers had almost

completely supplanted both 1G and 10G transceivers by 2015.5                                             Formatted: Font: Not Bold, No underline, Font color:
                                                                                                         Auto
           53.      During the Class Period, AOI aggressively pushed its customers (including

Amazon and Facebook) to adopt the CWDM network architecture (“CWDM”) so that they would

save costs by using less fiber in their data centers. CWDM technology allows a transceiver to

transmit 100G or more per second using multiple “lambdas” (i.e., colors) of laser light on a single

optical fiber. When data is being transmitted over long distances (as is the case in increasingly vast

data centers), a CWDM transceiver saves money on fiber optic cable because fewer cables are

needed to transmit the same amount of data.

           54.      An Optical Mux in a 100G CWDM transceiver “multiplexes” the wavelength of a

laser signal using an optical multiplexer (“Mux”), which Mux consolidates multiple optical carrier

signals (e.g., laser light from four different 25G laser diodes in a 100G CWDM4 transceiver) onto

a single-mode fiber (“SMF”) cable by using different lambdas or wavelengths (i.e., colors) of laser

light6 (by contrast, a parallel single-mode 4-lane (“PSM4”) transceiver uses an eight-fiber optical

connector). CWDM4 transceivers thus represent an advancement over parallel single motor

(“PSM”) transceivers, which are cheaper on their own because they do not require Mux and Demux

components.

           55.      According to Defendant Murry, during a May 4, 2017 earnings call, “the CWDM

products make up the majority. As a percentage of the overall revenue, it’s more than doubled

since last year.” Similarly, during AOI’s Q3 2017 earnings call, Murry stated that AOI’s “CWDM

full MSA spec 100G transceiver was our fastest-growing datacenter product line in the [third]

quarter,” with “revenue from 100G CWDM products increas[ing] by 21% compared to Q2.”


5
    A 40G transceiver contains four 10G chips and a 100G transceiver contains four 25G chips.
6
    https://en.wikipedia.org/wiki/Wavelength-division_multiplexing
                                                         21
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 114 of 244




During the first quarter 2018 Conference Call, Defendant Murry similarly claimed that AOI

“continue[s] to see a trend towards more CWDM and less PSM. I think that’s been a pretty

consistent theme of ours for a number of quarters.”

       56.      Amazon and Facebook received CWDM4 transceivers from AOI throughout the

Class Period.

                       2. Optical Transceiver Sales

       57.      Immediately prior to and during the Class Period, AOI’s three largest internet data

center customers were Amazon, Microsoft, and Facebook. The sales to the foregoing three

customers consist almost entirely of optical transceivers.

       58.      Based on calculations using AOI’s filings, analysts’ reports and publicly available

information, AOI’s revenues from each of those customers were approximately as follows:




AOI EST. TOTAL REVENUE BY CUSTOMER ($m) (ALL BUSINESS SEGMENTS)

                Net Revenue                                               All Other
 Quarter                        Amazon      Facebook         Microsoft              Total
                ($m)                                                      Customers
 Q1 2016                $50.4        52%              N/A          25%           23%      100%
 Q2 2016                $55.3        52%              N/A          25%           23%      100%
 Q3 2016                $70.1        56%              N/A          19%           25%      100%
 Q4 2016                $84.9        63%               9%           9%           19%      100%
 Q1 2017                $96.2        56%              19%          19%            6%      100%
 Q2 2017               $117.4        47%              27%           9%           17%      100%
 Q3 2017                $88.9        10%              37%          24%           29%      100%
 Q4 2017                $79.8        21%              33%          19%           27%      100%
 Q1 2018                $65.2        14%              36%          26%           24%      100%
 Q2 2018                $87.8        10%              52%          16%           22%      100%

                                                22
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 115 of 244




 Q3 2018                $56.4         15%              31%           22%            32%      100%

       59.     For the full year 2017, Amazon, Facebook and Microsoft represented 35.4%,

28.6%, and 13.8%, respectively, of AOI’s total revenue.

               C. Amazon and Facebook Are Required Under Supply Agreements With AOI
                  to Provide Forecasts of Their Demand Six to Twelve Months in Advance

       60.     An agreement with Facebook entered into on December 20, 2017, effective

November 8, 2017 and disclosed in heavily redacted form by the Company in a Form 8-K filed on

February 21, 2018 (the “Facebook Supply Agreement”) illustrates AOI’s contracting practices

with its largest datacenter customers.

       45.     According to the Facebook Supply Agreement, for calendar years 2019 and 2020,

Facebook will provide “accurate 6 month rolling forecasts to AOI, identifying Facebook’s

potential future product needs and delivery expectations on a calendar quarter basis.”

Furthermore, Facebook was obligated to provide quarterly purchase commitments for 2018 and

“demand forecasts for the subsequent year. . . in [the] third calendar quarter of the current” calendar

year and “the parties will finalize the actual CY 2019 support and purchase commitment by

*****.” 100G transceivers entered the market in late 2015, but in limited supply, and demand for

40G devices persisted. Indeed, in 2016, the majority of AOI’s data center sales were for 40G

transceivers. However, by the beginning of the Class Period, customers’ attention had turned to

newly developed 100G transceivers and highly anticipated 200G and 400G transceivers. AOI

asserted during its February 23, 2017 investor conference call that 100G demand in 2017 would

exceed 40G demand, the eclipse would be “gradual,” and that “100G will more than make up for”

the loss of 40G sales. As discussed below, Defendants knew this was not true because AOI’s

vertical integration was not as seamless as claimed, leading to quality issues and the inability to

keep up with demand in the face of increased competition in the 100G market.

                                                  23
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 116 of 244




                   C. AOI Touted That It Held a Dominant Technological and
                      Manufacturing Position in Cutting-Edge 100G Optical Transceivers
                      When, In Fact, Due to Capacity Constraints and Product Issues, AOI
                      Was Rapidly Losing 100G Market Share

       61.       AOI describes itself as having a vertically integrated manufacturing system. It

operates manufacturing facilities in Sugarland, Texas, Ningbo, China (PRC), and Taiwan (ROC).

In Texas, AOI manufactures laser chips, subassemblies, and components. The subassemblies are

used by the Company’s other facilities in manufacturing components.                In Taiwan, AOI

manufactures optical components such as the butterfly laser, which incorporates laser chips,

subassemblies and components manufactured

       46.1.     The supply agreement also requires that “Facebook will purchase the balance of          Formatted: Normal, Justified, Indent: Left: 0", First line:
                                                                                                          0.5", Right: 0", Line spacing: Double, Numbered +
committed demand at the Texas location, as well as the transceivers used by the internet data            Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
                                                                                                         Alignment: Left + Aligned at: 0.44" + Indent at: 0.69",
                                                                                                         No widow/orphan control, Don't adjust space between
centers. In China, AOI manufactures the more labor-intensive components and optical equipment            Latin and Asian text, Don't adjust space between Asian
                                                                                                         text and numbers, Pattern: Clear (White)
systems, such as optical subassemblies. The majority of AOI’s optical transceivers utilize the

Company’s own lasers and subassemblies (also known as “light engines”).

       47.1.     Throughout the Class Period, AOI falsely represented that, due to this vertical

integration, it was better equipped than its competitors to satisfy customers’ shifting demands from

40G to 100G transceivers. As it stated during a February 23, 2017 (the first day of the Class Period)

earnings call:

             Our ability to internally manufacture lasers and light engines                              Formatted: Indent: Left: 0.5", First line: 0"
       combined with our ability to quickly transition production between 40G and                        Formatted: Font: Not Italic, Underline
       100G products provides us with cost-leadership advantages, a faster time to
       market and the ability to quickly scale and adjust our throughput to meet
       growing demand.                                                                                   Formatted: Font: Not Italic

       49.1.     During the February 23, 2017 call, Defendant Murry further stated that AOI              Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                         + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
“expect[ed] to maintain [its] leadership position as [it] continue[d] the transition to 100G” and that   Alignment: Left + Aligned at: 0.44" + Indent at: 0.69",
                                                                                                         Don't adjust space between Latin and Asian text, Don't
                                                                                                         adjust space between Asian text and numbers
“the similarity between 100G and 40G modules really gives us an advantage in terms of being
                                                                                                         Formatted: Font: Bold, Italic

                                                 24
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 117 of 244




able to ramp that up quickly.” Murry also commented that AOI did not see the anticipated decline

in 40G sales as “problematic because we can transition our manufacturing from 40G to 100G and

it just gives us additional capacity on the 100G product. So I will say also that we don’t really

expect a sharp decline in 40G.”

       50.     While Defendants publicly represented that AOI could make a seamless transition

from one speed of transceiver to another, behind the scenes, the Company had supply chain issues

of its own, causing it to have to scramble to accommodate large-scale production of a proliferating

array of products for its increasingly demanding customers.

       51.     Confidential Witness 1 (“CW1”) was employedend of each respective quarter at

AOI as an engineer involved with optical module and transceiver development, as well as

manufacturing and procurement (i.e., procuring components that AOI did not manufacture itself

at volume prices for the transceivers). CW1 workedthe unit price agreed for the shortfall quarter

pursuant to the table in Table 2” [table of negotiated quarterly price for AOI for several years prior

to the Class Period, leaving the Company approximately half-way through it. During CW1’s

employment at AOI, CW1 attended meetings every Wednesday at 4:30 pm Central Time with all

R&D managers at AOI’s Texas facility, along with various product managers, engineers, senior

engineers, and David Chen, a special assistant to Defendant Lin who was also in charge of

corporate quality assurance. An Excel file with notes on what was discussed at these meetings,

along with any PowerPoint presentations, was kept on the shared network drive accessible by

anyone in the R&D department under the projects folder.

       52.     CW1 stated that at the weekly meetings, a frequent topic of discussion was “yield

issues in Taiwan.” Each individual chip is tested at each stage of the transceiver assembly process

to determine if the device is functioning properly, and the portion that is found to do so is called



                                                 25
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 118 of 244




the “yield.” It was difficult to achieve high production yields during the early months of

manufacturing a newthe product. For example, when AOI was having trouble with yields for its

40G transceivers in 2015 or 2016, the Company was compelled to send an engineer from the

Houston facility to Taiwan to increase yields to the extraordinarily high rate 90% from an abysmal

40%. But, according to CW1, the process of generating such results takes long periods of sustained

effort: “[w]hen you just start a new product, you can’t get 90% yield immediately.” As is described

below, AOI’s admitted difficulties transitioning from 25G to 100G transceivers suggest that,

during the Class Period, AOI never reached the yields it obtained for 40G chips.

           CW1 stated that the process of transitioning from manufacturing chips for 40G                Formatted: Indent: Left: 0.75", First line: 0", Space
           transceivers to those for 100G transceivers was not a simple one. CW1 explained that         After: 12 pt
           to increase the speed of a transceiver, AOI could not merely swap out one chip for
           another. Rather, it first needed to update the capabilities of the Texas facility where it
           manufactured transceiver chips. The 100G transceiver requires four 25G chips, while
           the 40G transceiver requires four 10G chips. Moreover, once processes were in place
           to manufacture chips for 100G transceivers, it was no guarantee that yields would
           increase. Indeed, according to CW1, the higher the speed, the more difficult it is to
           manufacture the chip.
       54.     In addition to having difficulties transitioning between manufacturing chips for

40G and 100G transceivers at their Houston facility, AOI also faced additional difficulties

producing multiple varieties of 40G and 100G transceivers to satisfy customer demands.

According to CW1, by the beginning of the Class Period, there were multiple varieties of each

speed of transceiver, such as “PSM4” transceivers (used by Amazon) and “CWDM” transceivers

(used by Facebook). For each type of transceiver, there would be further differentiated products,

e.g., “100G generation 1,” “100G generation 2,” “100G generation 3,” and so on. The “designs

internally [for these varieties] could be a totally different structure.” CW1 stated that AOI’s

consistent “[g]oal was to get a cheaper product” that they could sell to Amazon or Facebook at a

lower cost, or with a higher margin.




                                                26
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 119 of 244




       55.     Each variety of transceiver also has to be able to work with the structure and

existing equipment of the customers. Thus, for many customers, AOI’s products go through a

“qualification process.” The qualification process usually involves product sampling and

reliability testing and collaboration with the product management and engineering teams in the

design and manufacturing states. New customers may also audit the manufacturing facilities and

perform other evaluations. AOI customers may cancel or modify a design project before the

Company has qualified the product or begun manufacturing a qualified product. A successful

qualification is known as a “design win.” AOI defines a “design win” as “the successful

completion of the evaluation stage, where our customer has tested our produce, verified that our

product meets substantially all of their requirements and has informed us that they intend to

purchase the product from us.”

       56.1.   A key way in which AOI purportedly distinguished itself was in the manufacturing    Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                   + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
of chips. As Defendant Murry described the process in a March 22, 2017 Investor Session:           Alignment: Left + Aligned at: 0.44" + Indent at: 0.69",
                                                                                                   Don't adjust space between Latin and Asian text, Don't
                                                                                                   adjust space between Asian text and numbers
       So, we start with a wafer, a semiconductor material that basically devoid of active
       layers or active devices on there. Upon that substrate material, which we buy and           Formatted: Font: Times New Roman
       other companies presumably buy as well, we do some process called epitaxy. That             Formatted: Right: 0.5", Space After: 0 pt, Line spacing:
       is we're growing additional layers on top of the substrate materials that actually           single
       form the laser itself, or in the case of the receiver, a photodiode.
       Those layers, essentially, are where all the action is. We do that in-house and as we
       mentioned in the video, we're one of relatively small number of companies that actually
       has the capability in-house to grow these wafers and to do the rest of the laser
       manufacturing process. And I think that's the key differentiator because as you may
       hear at the show, lasers not only define the performance [to date extent] of these
       modules, but they're also critical to on-time delivery schedule and being able to ramp up
       as customer demand increases, which of course we're seeing in some of the markets that
       we're in.

       57.1.   Consequently, far from allowing the Company to be nimble in responding to           Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                   + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
customer demand, the vertical integration model actually stymied AOI’s ability to produce          Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


transceivers. According to CW1, by the Summer of 2017, the Company was “desperate” to



                                              27
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 120 of 244




increase the Texas facility’s chip production capacity. During the Class Period, the Houston

facility had yet to expand their chip coating capacity. The difficulty in switching from one chip to

another resulted in delays in manufacturing the necessary volume of chips, which in turn restricted

AOI’s ability to increase the volume of transceivers assembled in Taiwan.

       58.     Furthermore, CW1 believed that the coating on the chips contained in the

transceivers had reliability issues, which meant that the transceivers sold to large data center

customers, including Amazon, were unreliable and prone to failure within several years.

       59.     Throughout the Class Period, the Individual Defendants were aware of these

production capacity gaps at the Texas and Taiwan facilities. According to CW1, every Wednesday

night (Central Time), the R&D managers and the project managers from Houston would

conference with teams in Taiwan (and likely China as well) concerning 40G, 100G and other

products. A main topic of discussion was the production capacity and yield at the facilities (and

thus they discussed problems with yields for optical modules and transceivers at the facilities,

along with other production issues and shortfalls). Jun Zheng, the VP of the R&D department in

Houston, would attend these meetings and reported on yields to the CEO before earnings reports

were issued. Additionally, Defendant Lin received monthly status reports from all R&D managers

during the Class Period.

                 D. AOI Had Significant Visibility Into Its Customers’ Ordering Patterns
                    And They Knew Demand Was Declining with Its Largest Customer

                 Confidential sources, the Defendants’ own public statements, and recently             Formatted: Indent: Left: 1.25", First line: 0"
                 released agreements with customers all demonstrate that AOI and the Individual
                 Defendants had a clear view of customers’ upcoming demand for transceivers.
                 for 2018 with exact amounts hidden].                                                  Formatted: Font: Bold, Underline
       61.62. Confidential Witness Two (“CW2”) was a sales executive at AOI from May until             Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                       + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
October 2017 for both domestic and international customers purchasing AOI's laser chips.               Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"

According to CW2, the salespeople's job was to manage customer relationships. CW2 was

                                                28
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 121 of 244




supervised by a deputy salesperson, who in turn worked under a deputy salesperson named Peter

Wang. Wang’s manager was Fred Chang, the Senior Vice President and North America General

Manager, who reported directly to Defendant Lin. All deputy salespeople reported to Chang.

According to CW2, Chang regularly communicated with Defendant Lin about the status of all of

AOI's accounts, signed the Facebook Supply Agreement and Master Purchase Agreement on

behalf of AOI.

       63.       CW2 stated that at periodic intervals, including beforeAccording to analyst Mark

Keheller in a May 2018 report, the beginningFacebook Supply Agreement called for a minimum          Formatted: Font color: Black

purchase commitment of each$125 million in 2018.                                                    Formatted: Font color: Black

        64.      The Facebook Supply Agreement has a term of one year, AOI’s and may also be

terminated for cause for, among other reasons, a material breach that is uncured within 30 days

after written notice of such breach.

       65.       Defendant Murry explained this type of contracting on the February 21, 2018

earnings call:

       [A]nd I mentioned earlier and in the 8-K that it is a minimum commitment. This
       is how we operate with some of our other customers as well, in the sense that AOI,           Formatted: Font: Bold, Italic
       typically gets a share oftentimes a leading share with our customers. As sort of a
       minimum commitment, but oftentimes, depending on what competitors can
       actually produce and ship in a given quarter, we may have opportunities to take
       additional share.
                                                                                                    Formatted: Indent: Left: 0.75", First line: 0", Space
       66.       In addition, AOI and Facebook entered into a Master Purchase Agreement, which      After: 12 pt


had no termination date, but which provided for termination: for cause in the event of an uncured

material breach by either party; for the shipment of uncorrected “non-conformities” in products

shipped to Facebook; for an uncured “Epidemic Defect” of a (redacted) number or percentage of

products shipped by AOI to Facebook; and at Facebook’s “convenience.”




                                                29
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 122 of 244




       67.     Based on the publicly available information and information provided by the CWs,

Amazon had a similar supply agreement. In fact, Defendant Murry stated during the August 3,

2017 earnings call that “we do have a significant amount of committed orders and a good forecast

from all 3 of our [large data center] customers,” including Amazon. Thus, the Individual

Defendants knew by the start of the Class Period what Amazon’s purchase commitments were

requiredfor both 40G and 100G—prior to the actual drops in sales that AOI eventually disclosed.

       62.1.   As a result of their forecasting obligations under Amazon and Facebook’s supply       Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                     + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
agreements to provide projections of their requirements for the coming year., Defendants had close   Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


visibility into its top customers’ demands Customers communicated these projections to sales

people via telephone calls or emails.

       63.     CW2 stated that projection data concerning all products sold by AOI was then

entered into the SAP system. The SAP data was available companywide to all people at AOI who

were authorized to access the account, including the Individual Defendants. CW2 also stated that

a file for each customer was maintained by the sales support and accounting teams, containing

that customer’s supply/purchase contracts, non-disclosure agreements, production changes,

purchase orders and invoices. Sales support personnel would notify production managers about

the customer's product requirements and their desired timing for delivery.

       64.     CW2 attended regular weekly meetings with all salespeople in the Texas office,

including those working on the Amazon and Facebook accounts. Wang and Chang attended these

meetings. At the meetings, salespeople reported sales numbers, and other developments with all

of their accounts, including for Amazon, Facebook, and other large data center customers.

       65.     According to CW1, Defendants took a hands-on approach to monitoring customer

demand. CW1 stated AOI was truly a company where what the CEO said goes and that most of



                                               30
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 123 of 244




 the managers were “yes men,” adding that the Defendant Lin “rules with fear.” CW2 pointed out

 that the sales and marketing teams were physically located on the third floor of the Houston

 building along with senior executive offices.

       68.     Defendants also repeatedly stated throughout the Class Period that—in spite of their        Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                           + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
disclosures that sales were made pursuant to individual purchase orders and that demand forecasts          Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


did not impose a contractual commitment—they knew what their large datacenter customers would

be ordering, had committed minimum orders, and received projections from them. In fact,

Defendants confirmed in their public statements that they had “good visibility” into their

customers’ needs. For example:

       66.1.   So there's a couple of questions in there, I guess. The first one is, do we have good

visibility into our customers? And I think the answer is yes. I think we continue to see ourselves

and I believe our customers see us as a key partner, as they rollout these new technologies. And

so as a key and value partner for them, I think they're giving us the best visibility that they possibly

can into their future needs. So I think we have good very visibility there across all of our major

customers, including the new ones. … but overall the customers are basically purchasing what

they led us to expect that they would purchase. And we feel comfortable with their plans for the

future in terms of our capacity and our ability to meet their needs. For example:

   •   So there's a couple of questions in there, I guess. The first one is, do we have good
       visibility into our customers? And I think the answer is yes. I think we continue
       to see ourselves and I believe our customers see us as a key partner, as they rollout
       these new technologies. And so as a key and value partner for them, I think they're
       giving us the best visibility that they possibly can into their future needs. So I think
       we have good very visibility there across all of our major customers, including the
       new ones. … but overall the customers are basically purchasing what they led us to
       expect that they would purchase. And we feel comfortable with their plans for the
       future in terms of our capacity and our ability to meet their needs.
       •        (February 23, 2017 Conference Call, Defendant Murry)                                       Formatted: Indent: Left: 0.5", No bullets or




                                                  31
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 124 of 244




   •   While our customers may provide us with their demand forecasts, they are
       typically not contractually committed to buy any quantity of products beyond firm
       purchase orders.
       (2017 Form 10-K)
                                                                                                    Formatted: Normal, Indent: Left: 0.5", Don't adjust
   •   Based on current orders and forecasts from our customers, we believe that 2017               space between Latin and Asian text, Don't adjust space
       datacenter revenue should grow by more than 85% compared with 2016 and would                 between Asian text and numbers
       include contributions from 3 hyperscale datacenter customers, each of whom will              Formatted: Font: Bold, Italic
       represent more than 10% of our annual revenue.
       (May 4, 2017 Conference Call, Defendant Murry)

   •   As far as our plans for the use of those devices, right now, we're using every device
       that we can make in our internal production, basically. And given the forecast that
       we see from the customers, I don’t see that situation changing. . . .
       (May 4, 2017 Conference Call, Defendant Murry)

   •   We expect to see strong growth from 2 out of the 3 large datacenter customers that
       we have and a resumption of growth from our largest customer. In addition to
       that -- you asked whether these are committed orders. There are some committed
       orders out there, not all of that expectation is committed at this point. But we do
       have a significant amount of committed orders and a good forecast from all 3 of
       our customers.
       (August 3, 2017 Conference Call, Defendant Murry)
                                                                                                    Formatted: Indent: Left: 0.5"
   •   No. Yes, so we don't really give that far out. It's still relatively early in the year. As   Formatted: Font color: Black, Pattern: Clear (White)
       we've saidmentioned, we've seen - we're looking at a pretty good second half. A lot
       of that is based on orders that we have committed, which is unusual for yearsus              Formatted: Font: Bold, Italic, Font color: Black, Pattern:
       to have that many committed orders in this early in the year. But there's still a lot        Clear (White)
       of work to do before we can confidently project what we're going to be for the
       whole year.
       (May 8, 2018 Conference Call, Defendant Murry)

   •   No, I mean, the pricing negotiations that we have with don't think our outlook has
       changed much from a quarter-ago. I think, the fact that we have a large portion of
       our business that's coming from, I would say, secure - more secured contracts,
       we've had in the past makes our visibility a little bit better typically. And so I think,
       nothing has changed really in our outlook from before.
       (July 19, 2018 Conference Call, Defendant Murry)

       69.     Confidential Witness One (“CW1”), a sales executive in AOI’S Texas facility from     Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                    + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
May until October 2017 for both domestic and international customers purchasing AOI’s laser         Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


chips who was responsible for managing customer relationships confirmed that at periodic

intervals, including before the beginning of each year, AOI’s customers, including Amazon and

                                                  32
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 125 of 244




Facebook, were required under supply agreements to provide projections of their requirements for

the coming year.7 Customers communicated these projections to sales people via telephone calls

or emails.

       70.      are on an ongoing basis and CW1 stated that projection data concerning all products

sold by AOI was then entered into the SAP system. The SAP data was available Companywide to

all people at AOI who were authorized to access the customer accounts, including the Individual

Defendants. CW1 also stated that a file for each customer was maintained by the sales support and

accounting teams, containing that customer’s supply/purchase contracts, non-disclosure

agreements, production changes, purchase orders and invoices. Sales support personnel would

notify production managers about the customer’s product requirements and their desired timing

for delivery.

       71.      In addition, CW1 attended regular weekly meetings with all salespeople in the

Texas office, including those working on the Amazon and Facebook accounts that were also

attended by Wang and Chang. At the meetings, salespeople reported sales numbers, and other

developments with their accounts, including for Amazon and Facebook.

       72.      CW1 stated that after the weekly sales meetings, Chang apprised Defendant Lin

about the status of all of AOI’s accounts.

       73.      Accordingly, the Individual Defendants were aware of Amazon’s and Facebook’s

demand at all relevant times hereto, including declining demand during the Class Period (discussed

below) and well before they disclosed it to investors.



7
  CW1 was supervised by a deputy salesperson, who in turn worked under a deputy salesperson
named Peter Wang (“Wang”). Wang’s manager was Fred Chang (“Chang”). All deputy
salespeople reported to Chang. Defendant Murry introduced Mr. Chang during a March 2018
Investor Session at OFC as “our general manager for U.S. operations, basically our chief operating
officer if you will for our U.S. operations.”
                                                33
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 126 of 244




               D. Throughout the Class Period, AOI Touted That It Held a Dominant
                  Technological and Manufacturing Position in Cutting-Edge 100G Optical
                  Transceivers When, in Fact, Due to Capacity Constraints and Quality
                  Issues, AOI Was Rapidly Losing 100G Market Share

       74.     Throughout the Class Period, AOI falsely represented that, due to this supposed           Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                         + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
vertical integration, it was better equipped than its competitors to satisfy customers’ shifting         Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


demands from 40G to 100G transceivers. As it stated during a February 23, 2017 (the first day of

the Class Period) earnings call:

       Our ability to internally manufacture lasers and light engines combined with                      Formatted: Font: Not Italic, Underline
       our ability to quickly transition production between 40G and 100G products                        Formatted: Indent: Left: 0.5", First line: 0"
       provides us with cost-leadership advantages, a faster time to market and the
       ability to quickly scale and adjust our throughput to meet growing demand.                        Formatted: Font: Not Italic

       75.     During the February 23, 2017 call, Defendant Murry further stated that AOI                Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                         + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
“expect[ed] to maintain [its] leadership position as [it] continue[d] the transition to 100G” and that   Alignment: Left + Aligned at: 0.44" + Indent at: 0.69",
                                                                                                         Don't adjust space between Latin and Asian text, Don't
                                                                                                         adjust space between Asian text and numbers
“the similarity between 100G and 40G modules really gives us an advantage in terms of being
                                                                                                         Formatted: Font: Bold, Italic
able to ramp that up quickly.” Murry also commented that AOI did not see the anticipated decline

in 40G sales as “problematic because we can transition our manufacturing from 40G to 100G and

it just gives us additional capacity on the 100G product. So I will say also that we don’t really

expect a sharp decline in 40G.”

       76.     Another key way in which AOI purportedly distinguished itself was in its in-house

manufacturing of laser chips within the vertical integration module. As Defendant Murry described

the process in a March 22, 2017 Investor Session:

       So, we start with a wafer, a semiconductor material that basically devoid of active               Formatted: Font: Times New Roman
       layers or active devices on there. Upon that substrate material, which we buy and                 Formatted: Right: 0.5", Space After: 0 pt, Line spacing:
       other companies presumably buy as well, we do some process called epitaxy. That                    single
       is we're growing additional layers on top of the substrate materials that actually
       form the laser itself, or in the case of the receiver, a photodiode.

       Those layers, essentially, are where all the action is. We do that in-house and as                Formatted: Font: Times New Roman
       we mentioned in the video, we’re one of relatively small number of companies

                                                 34
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 127 of 244




       that actually has the capability in-house to grow these wafers and to do the
       rest of the laser manufacturing process. And I think that's the key
       differentiator because as you may hear at the show, lasers not only define the
       performance [to date extent] of these modules, but they’re also critical to on-
       time delivery schedule and being able to ramp up as customer demand
       increases, which of course we're seeing in some of the markets that we're in.

       77.     While Defendants publicly represented that AOI could make a seamless transition

from one speed of transceiver to another, behind the scenes, the Company had supply chain issues,

quality control issues and serious latent defects with its 25G laser chips, causing AOI to scramble

to accommodate large-scale production of 100G transceivers to meet its increasingly demanding

customers.

               1. AOI’s Production Yield on 100G Transceivers Was Abysmal During 2017
                                                                                                       Formatted: Font: Bold, Underline
       78.     Confidential Witness 2 (“CW2”) was employed at AOI in the Sugar Land, Texas             Formatted: Indent: Left: 1.25", First line: 0"

facility as an engineer involved with optical module and transceiver development, as well as

manufacturing and procurement (i.e., procuring components that AOI did not manufacture itself

at volume prices for the transceivers). occur no particularly defined timeCW2 worked for AOI for

several years prior to the Class Period, leaving the Company approximately half-way through it.

       79.     During CW2’s employment at AOI, CW2 attended meetings every Wednesday at

4:30 pm Central Time with all R&D managers at AOI’s Texas facility. CW2 stated that yields for

the 100G transceivers were discussed at these weekly meetings and a frequent topic of discussion

was “yield issues in Taiwan,” where the transceivers were assembled. CW2 explained that at AOI,

each individual chip was supposed to be tested at each stage of the transceiver assembly process

to determine if the device is functioning properly, and the portion that is found to do so is called

the “yield.”

       80.     According to CW2, management was constantly looking at all the yield numbers,

and anything below 90% for a high-profile customer like Facebook or Amazon (who demanded

                                                35
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 128 of 244




low prices for their transceivers and thus tightened AOI’s margins on sales to them) would

definitely get management’s attention. This is because yield is directly correlated with profitability

and, thus, maintaining an acceptable level of yield is essential for chip manufacturers like AOI. As

a May 18, 2018 report by McKinsey & Co. explained, “Yield optimization has long been regarded

as one of the most critical, yet difficult to attain goals—thus a competitive advantage in

semiconductor operations.” Thus, yield is one of the most closely guarded secrets in the

semiconductor industry. As semiconductors get more complex, “the risks to yield due to process

variability and contaminations are ever increasing, as is the importance of continuously improving

design and machine capabilities.” Thus, the higher the yield, the more functional chips are

produced and the higher a company’s profitability and margins.

       81.     Attaining a sufficiently high yield for a new semiconductor chip, according to

CW2, is a difficult proposition, but a critical one for AOI, which sought to maintain high margins

in a competitive industry. Such a high yield rate was essential for maintaining the profit margins

that supposedly made AOI competitive compared to other transceiver manufacturers, but the

process of generating such results, according to CW2, takes long periods of sustained effort:

“[w]hen you just start a new product, you can’t get 90% yield immediately.”

       82.     Efforts to achieve sufficiently high yields were made by AOI employees around the

world, and up and down the corporate ladder. According to CW2, who personally spoke to Jason

Chien, the director of the Taiwan factory in charge of transceiver production, during CW2’s on-

site visit to the Taiwan facility in mid-2017, Chien had to report directly to Defendant Lin on yields

every couple of weeks throughout the year. That is, they occur randomlyClass Period either by

video call, phone call or in-person.




                                                 36
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 129 of 244




       83.     CW2 stated that (contrary to Defendants’ public assertions) it was difficult to

achieve high production yields during the early months of manufacturing a new product. When

making a new transceiver, AOI employees in Texas (overseen during the Class Period by Jun

Zheng, the VP of the R&D Department in Texas) first design the product, develop a manufacturing

process for it, and produce small quantities of transceivers. The Texas facility then passes the

transceiver’s design and process on to the Taiwan facility for mass production. If production yields

were below AOI’s 90% threshold, Defendants would send engineers from the Sugar Land facility

to Taiwan to fix the problem.

       84.     For example, when AOI was having trouble with yields for its 40G transceivers

before the Class Period, in 2015 and 2016, the Company was compelled to send an engineer from

the Sugar Land facility to Taiwan to increase yields for completed transceivers to the Company

goal of 90% from the then abysmal 40%.

       85.     Similarly, according to CW2, when AOI began production of the 100G transceiver

in 2015, the production yield was only 40%. Thus, AOI was, again, forced to send engineers from

the Sugar Land to Taiwan factory in 2017 to fix the problem. CW2 stated that yields for the 100G

transceivers did not increase to acceptable levels of 80% to 90% until late 2017. CW2 knows this

from attending the weekly R&D meetings and from discussions with Chien during CW2’s July

2017 visit, when Chien told CW2 that yields were low and considered a big issue that required

meetings often among management and many other people at the Company.

       •86.    According to CW2, Defendants were aware of the yield, production delay, and             Formatted: No Spacing, Left, Indent: Left: 0", First line:
                                                                                                        0.5", Right: 0", Numbered + Level: 1 + Numbering
quality issues with the 25G laser chips discussed at the R&D meetings from Lin’s special assistant,    Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned
                                                                                                       at: 0.44" + Indent at: 0.69", Adjust space between
                                                                                                       Latin and Asian text, Adjust space between Asian text
Chan Chih (David) Chen, who attended the weekly meetings and promptly reported back to Lin             and numbers

throughout the year whenever it's appropriate. But these price negotiations that we have



                                                37
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 130 of 244




undergone are something that we do in advance with the customer, and we know what those

prices are expected to be on a go forward basisClass Period. Before each earnings call during the

Class Period, Jun Zheng, the VP of the R&D Department in Texas, reported directly to Defendant

Lin on the specific yield numbers for AOI’s products, including the 100G transceivers. Jun Zheng

had five managers reporting to him, including three at the Sugar Land facility.                        Formatted: Font: Not Bold, Not Italic

               2. AOI’s 25G Laser Chips Had Latent Defects Relating to the Chip Coating
                  Throughout the Class Period

       87.     CW2 further explained that the process of transitioning from manufacturing chips

for 40G transceivers to those for 100G transceivers was not a simple one because to increase the

speed of a transceiver, AOI could not merely swap out one set of chips for another. Rather, it first

needed to update the capabilities of the Texas facility where it manufactured transceiver chips. The

100G transceivers purchased by Facebook and Amazon require four 25G chips, while the 40G

transceiver requires four 10G chips. According to CW2, the higher the speed, the more difficult it

is to manufacture the chip.

       88.     According to CW2, by the summer of 2017, the Company was “desperate” to

increase the Texas facility’s chip production capacity by creating a new tooling or fixture to allow

the Sugar Land facility to coat more chips at the same time. At least midway through the Class

Period, the Sugar Land facility had yet to expand its chip coating capacity.

       89.     Thus, according to CW2, the main capacity constraints were on the chip production       Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                       + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
side. The difficulty in switching from one chip to another resulted in delays in manufacturing the     Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


necessary volume of chips, which in turn restricted AOI’s ability to increase the volume of

transceivers assembled in Taiwan.

       (August 3, 2017, Defendant Murry)




                                                38
      Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 131 of 244




  •   Other customers are also reducing their 40 gig. As you would expect, as they
      transition to 100 gig. We've known about that and we've expected it, as I mentioned
      on the last answer. So the only surprise this quarter is the extent to which one
      customer is decreasing their forecast or the speed at which they're decreasing their
      forecast for 40G. That's the only unexpected thing that's come about. The rest of it
      is known.
      (August 3, 2017, Defendant Murry)

      67.     A recently released agreement with Facebook illustrates AOI’s contracting

practices with its largest datacenter customers and confirms the CWs’ descriptions of the

forecasting process. Defendant Murry also explained this type of contracting on the February 21,

2018 earnings call: “And I mentioned earlier and in the 8-K that it is a minimum

commitment. This is how we operate with some of our other customers as well in the sense that

AOI typically gets a share oftentimes a leading share with our customers as sort of a minimum

commitment. But oftentimes, depending on what competitors can actually produce and ship in a

given quarter, we may have opportunities to take additional share.” The Facebook Supply

Agreement for 2018 provides for specific minimum purchase commitments and requires that

Facebook provide “accurate 6 month rolling forecasts to AOI, identifying . . . needs and delivery

expectations on calendar quarter basis.” For calendar years 2019 and 2020, Facebook will provide

“demand forecasts for the subsequent year. . . in [the] third calendar quarter of the current”

calendar year and “the parties will finalize the actual CY 2019 support and purchase commitment

by *****.” Furthermore, “Facebook will purchase the balance of committed demand at the end

of each respective quarter at the unit price agreed for the shortfall quarter pursuant to the table in

Table 2 [table of negotiated quarterly price for the product for 2018 with exact amounts hidden].”

Fred Chang signed the Facebook Supply Agreement and Master Purchase Agreement on behalf

of AOI.




                                                 39
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 132 of 244




       68.     Based on the publicly available information and information provided by the CWs,

 it can be inferred that Amazon had a similar agreement. In fact, Defendant Murry stated during

 the August 3, 2017 earnings call that “we do have a significant amount of committed orders and

 a good forecast from all 3 of our [large data center] customers.” Thus, the Individual Defendants

 knew by the start of the Class Period what Amazon’s purchase commitments were for both 40G

 and 100G—prior to the actual drops in sales that AOI eventually disclosed.

                 E. AOI Knew But Failed to Disclose Problems With Its Corporate
                     Organization and Manufacturing Processes
       90.     Furthermore, CW2 learned that, both before and after CW2 left AOI, the coating

on the 25G laser chips contained in the Facebook and Amazon 100G transceivers had reliability

issues, which meant that the transceivers sold to large data center customers, including Amazon

and Facebook, were intended to have a long lifespan, but in fact were prone to failure within two

years, and that “if they fail in two years that’s a problem.”

       91.     According to CW2, in 2017, a former chip design engineer (referred to here as

CW3) identified problems with the design and/or coating of the 25G laser chips, which CW3

described to CW2 as a “ticking time bomb” that would inevitably lead to the failure of 100G

transceivers containing those chips. CW3 brought those problems to the attention of management.

However, management refused to make any changes to the chip design or production. Because

CW3 did not want to be associated with 100G transceivers containing known latent defects, CW3

resigned from AOI in December 2017.

       92.     CW2 recalled that 100G transceivers containing defective 25G laser chips were

being sent to Amazon as early as December 2016.

       93.     CW2 further learned from CW3 that the 100G transceivers shipped out to Facebook

in 2017 had reliability issues and had started to fail by no later than the second quarter of 2018,



                                                 40
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 133 of 244




when AOI admittedly had to conduct additional substantial testing on the chips before shipment,

at Facebook’s request. CW3 learned of the failures from friends who work at Facebook and

informed CW2 of the transceiver reliability problems there.

      Consequently, far from allowing the Company to be nimble in responding to customer                Formatted: Indent: Left: 0.44", Hanging: 0.25", Don't
          demand, the vertical integration model stymied                                                adjust space between Latin and Asian text, Don't adjust
       69.   Despite representing to investors that AOI was uniquely positioned to maintain             space between Asian text and numbers
                                                                                                        Formatted: Font: Not Bold, No underline, Font color:
production of 40G transceivers while transitioning to 100G, insiders reported incidents that shows      Auto


that AOI’s growth and transition were accompanied by serious issues with corporate operations

and manufacturing quality control, which caused customers like Amazon to look elsewhere to fill

their demand.

       70.      As an initial matter, senior executives at AOI were constantly monitoring all aspects

of the Company’s operations. According to CW1, many of the managers are “yes men” and “the

CEO [Lin] rules with fear,” and “would react pretty big to even the littlest problems,” such that

even “small problem would be blown out of proportion.”

       71.      CW1 stated that senior management knew that the quality control department at the

Houston manufacturing facility lacked the skills necessary to conduct quality assurance testing

and RMA (return material authorization) troubleshooting for the transceivers sent back from the

customers. Consequently, senior management delegated the responsibility of testing transceivers

to research and development engineers themselves. Fellow R&D engineers stated to CW1 that

they were underequipped to do the job of both their normal work and the quality assurance, which

was outside their job description.

       94.      In addition, AOI’s ability to produce transceivers.

                3. AOI Lacked the Necessary Quality Controls to Ensure Its 100G
                   Transceivers Were Working Properly




                                                 41
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 134 of 244




       95.     Defendants were also aware that AOI lacked the necessary quality control to ensure

its 100G transceivers were working. CW2 explained that AOI’s hyperscale data center customers

require that AOI to provide for quality assurance testing on large samples of the transceivers that

are manufactured in Taiwan. The samples are either manufactured and tested in Taiwan, then sent

to the data center customer, or they are tested in Taiwan, then tested in HoustonSugar Land, then

sent to the data center customer. CW1

       96.     However, according to CW2, senior management, including the Individual

Defendants, knew the quality control department at the Sugar Land manufacturing facility lacked

the skills necessary to conduct quality assurance testing and RMA (return material authorization)

troubleshooting for the transceivers sent back from the customers. Consequently, Defendants

delegated the responsibility of testing transceivers to research and development engineers

themselves. Fellow R&D engineers stated to CW2 that they were underequipped to do the job of

both their normal work and the quality assurance, which was outside their job description.

       72.97. As a result of AOI’s lack of skill, experience, and resources to conduct proper          Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                       + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
testing and quality control, CW2 recalled an incident during the Class Periodbetween March and         Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


June 2017 when AOI’s Taiwan facility actually sent a defective set of test transceivers to Amazon,

which required high numbers of test devices for their quality assurance process. The customer

tested the transceivers, the performance results were unfavorable, and the R&D transceiver group

in HoustonSugar Land was reprimanded. According to CW1CW2, “You want to send Amazon

your best quality products.” But this time, “’[s]omething happened resulting in inferior parts being

selected and then shipped, or the specs may have drifted out of target due to poor or rushed

assembly.” CW2 recalled that, at the 4:30 pm Wednesday meetings he attended, reports were




                                                42
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 135 of 244




presented concerning Amazon’s complaints that sample transceivers provided by AOI which were

not functioning properly and were not passing Amazon’s internal qualification process.

                  F. Defendants Had Advance Knowledge of Looming Issues Concerning
                     Future Demand From Its Biggest Customers, But Failed to Disclose the
                     Issues to Investors

               E. Amazon and Facebook Reduce Their Orders of 100G Transceivers From
                  AOI As They Turn to Other Sources for Future Demand Due to Defective
                  100G Transceivers and AOI’s Inability to Meet Their Demand

       98.     While the Company was struggling to meet customer demand while maintaining

low marginsas a result of product quality and yield issues, AOI knew that its customers were

looking elsewhere for had begun purchasing 100G transceivers. elsewhere. Contrary to the

market’s expectation—repeatedly encouraged by Defendants—that AOI’s vertical integration

strategy positioned the Company to easily transition from 40G to 100G manufacturing and sales,

AOI was failing to generate adequate yields to satisfy demand and was shipping defective

transceivers to its customers. As a consequence of these vertical integration failures, AOI

misrepresented its ability to transition its sales from 40G to 100G transceivers.

                      1. Amazon Lowers Forecasts at the Start of the Class Period and Seeks
                         100G Transceiver Parts From MACOM and Fabrinet

       73.99. By May 2017, if not earlier, it was (or should have been) clear to Defendants (or       Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                      + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
they recklessly disregarded the fact) that large datacenter customers, particularly Amazon, were      Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


pursuing alternatives to AOI’s optical transceivers, including through the so-called “merchant

model,” i.e., end-users directing the custom assembly of transceivers using parts from a variety of

suppliers.

       74.100.         A leader in the merchant model of transceiver production is MACOM

Technology Solutions Holdings Inc. (“MACOM”), a semiconductor manufacturer that provides

large cloud data centers with lasers, silicon phonotonicsphotonics, and optical subassemblies.

                                                43
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 136 of 244




During MACOM’s April 25, 2017 earnings call, the company stated: “We’re now being sponsored

actively pulled by top cloud data center customers to provide various solutions through various

customers and channels to fulfill what we expect will be insatiable demand. . . .” On May 16,

2017, at the Cloud Data Center Forum, MACOM discussed the emerging trend of large datacenters

purchasing optical transceiver parts, or using the “merchant model” where the datacenter client

purchases from MACOM and can direct where the component goes—whether to another

manufacturer in the chain of production (like AOI) or directly to the datacenter itself. The optical

industry is supply constrained and most of the large datacenters are “professional supply chain

managers.” Thus, with the “merchant model” the large datacenters use their supply chain expertise

to “evalutevaluat[e] and stickhandl[e] technology providers . . .”

       75.101.         AOI was clearly aware of this “merchant model” and MACOM’s increasing

business with hyperscale data centers, including Amazon. Indeed, Defendant Murry specifically

addressed this issue during a May 4, 2017 conference call. During that call, he contended that

“economically, [the merchant model] does notdoesn’t make sense” because the layers of

complexity and additional profit margins associated with having multiple companies manufacture

these datacenter products would not “result[] in a product that’s less expensive for the end

customer than buying it from AOI even at the profit margins or gross profit levels that we’re at

today.” Defendant Lin added that the companies engaged in the merchant model would have “gross

margin[s] [that] will be very low compared to AOI’s” because the gross margin AOI obtained

would have to be “divide[d] [] by 3 companies . . . selling laser, doing types of manufacture, selling

transceiver or selling chips.”

       76.102.         On June 26, 2017, Needham & Co. analyst Alex Henderson reported that

Fabrinet had won a project to provide Amazon with 100G CWDM-4CWDM4 optical modules



                                                 44
        Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 137 of 244




“based on Macom components,” with production of the 100G multiplexers expected to accelerate

in July 2017.8 More specifically, Amazon partnered with Fabrinet to produce 100G CWDM-

4CWDM4 optical transceivers for itself. Using the merchant model described herein, MACOM’s

components are being used by Amazon and placed in systems supplied by Fabrinet. Essentially,

as a result of, AOI’s inability to meet demand due to product quality and other issues, Amazon has

been piecing together its own 100G transceivers using components from MACOM and Fabrinet.

MACOM’s datacenter revenues show the fruits of this alliance, growing 107% year-over-year

from the company’s quarter-ended December 30, 2016 to December 29, 2017.

        103.     Amazon’s reduced forecasts, according to CW1, were recorded in the SAP system

to which the Individual Defendants had access.

        77.104.           Nevertheless, on July 13, 2017, AOI issued a press release announcing      Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                     + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
preliminary second quarter 2017 earnings that did not address the changed competitive landscape      Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


or, the known expected decline in sales to Amazon., or the manufacturing defects plaguing AOI’s

laser chips. Defendant Lin stated: “I’m pleased to announce that we expect to deliver another

record quarter with our top and bottom-line results expected to exceed our attributed AOI’s above-

guidance” and attributing the results to “improvement[s] in our manufacturing costs, capacity

expansion and solid execution by our production team.” When comparing this to the Company’s

previous earnings announcements, notably missing was any forward-looking commentary or any

commentary that the business would continue to remain strong.:”

        “I'm pleased to announce that we expect to deliver another record quarter with our           Formatted: No Spacing, Indent: Left: 0.5", Right: 0.5"
        top and bottom-line results expected to exceed our guidance. said Dr. Thompson               Formatted: Font color: Black
        Lin, Applied Optoelectronics, Inc. founder, president and CEO. “Again, this
                                                                                                     Formatted: Font color: Black
        quarter, our results were driven by improvement in our manufacturing costs,
        capacity expansion and solid execution by our production team. We are pleased                Formatted: Font color: Black
                                                                                                     Formatted: Font color: Black
                                                                                                     Formatted: Font: Not Bold, Not Italic, Font color: Black
8
 https://www.barrons.com/articles/an-existential-threat-to-fiberoptics-makers-1500695405;
                                                                                                     Formatted: Font color: Black
http://www.markets.co/needham-believes-ma-com-technology-nasdaq-mtsi-wont-stop-here/

                                                       45
      Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 138 of 244




      with our performance and look forward to sharing the additional details of our
      second quarter results on our conference call in August.”
                                                                                                   Formatted: No Spacing, Right: 0.5"
                G. The Truth Begins to Be Revealed

      78.     On August 3, 2017, during the Company’s second quarter 2017 earnings call, AOI

was forced to reveal that “a large datacenter customer”—known to be Amazon—had decreased

its demand for the 40G products going into the third quarter of 2017. While AOI contended that

the weakening demand was “a recent development” occurring “post [] pre-announcement,”

according to CW2 and Defendants themselves, the Company had advance knowledge of

Amazon’s minimum purchase obligations and its forecasted transceiver requirements.

      79.     Nevertheless, AOI continued to make deceptive statements during the earnings call.

It stated that 100G demand with Amazon was on track: “We continue to expect to have 3

hyperscale customers, each represent more than 10% of our revenue for the full year 2017. . . .”

Defendants also stated that “we have meaningful 100 gig revenue with our largest customer as

well as our other customers.”

      80.     AOI dismissed the effects on its business of decreased Amazon demand or the

MACOM -Fabrinet partnership. Defendant Murry stated:

       . . . [F]irst of all, we don't believe that the MACOM-Fabrinet alliance is actually
       producing anything or is likely to produce any products or any meaningful
       quantities, certainly, in the next quarter or 2, probably longer than that. In addition
       to that, in the long term, and in the short term, we don't see any cost advantage to
       this model. AOI, as we mentioned, is currently very highly vertical integrated on
       the most expensive components, meaning the lasers. As we announced in the call,
       we also intend to produce other optical components that we currently don't produce
       internally, which will further enhance the extent of our vertical integration, and we
       think this gives us a significant cost even against the MACOM-Fabrinet business
       model or any of the other competitive business models that we're aware of.

      81.     On the news of the dramatic decline in Amazon’s demand for 40G transceivers, the     Formatted: Font color: Black
                                                                                                   Formatted: Font color: Black
Company’s share price fell over 34%.



                                                46
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 139 of 244




                  H. Facing the Unpalatable Reality of Permanent Market Changes, AOI
                     Conceals the True Effect of the Drop in Amazon Purchases

       105.    As discussed below, just two weeks later, AOI would abandon its future guidance

due to purported lower demand from Amazon for the 100G transceiver as the truth slowly leaked

to the market over a series of partial disclosures.

                      2. Facebook Follows Suit and Seeks to Fill its 100G Demand from
                         Other Sources As a Result of AOI’s Defective and Unreliable
                         Transceivers

       106.    During an investor conference on August 15the remainder of the Class Period, AOI

continued to vaunt the merits of its proprietary manufacturing technology and vertically integrated

processes as the driver of future sales to hyperscale data center customers. Nevertheless, AOI

continued to sell 100G transceivers containing defective 25G laser chips to those customers.

       107.    At a November 5, 2017 Needham Networking & Security Conference (“the

November 2017 Conference”), Defendant Murry disclosed that (after the loss of a significant part

of Amazon’s business) AOI was now being forced to “diversify[] our customer base” and had “40

active qualifications ongoing right now for 100-gig and 200-gig products.”

       108.    Starting in May 2018, subtle signs of Facebook’s dissatisfaction were beginning to

emerge. On May 8, 2018, Defendants uncharacteristically refused to discuss the Company’s

relationships with its reported in AOI’s Form 10-Q for the period-ending March 31, 2018 that sales

to another large data center customers and indicated that AOI expected an increase in “unit”

salescustomer had decreased demand for both 40G and 100G transceivers:

       During the three months ended March 31, 2018, revenues in the internet data center
       market decreased by $29.0 million. This decrease was driven primarily by
       decreasing demand for our 40 Gbps and 100 Gbps transceivers as one of our
       customers reduced its demand for optical transceivers due to changes in the
       way they architect their network.




                                                  47
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 140 of 244




       109.    By August 3, 2018, an analyst at Craig-Hallum expressed concern that AOI would

not meet its 2H 2018 projections because Intel would “likely [] gain a leading share (~50%) of

[Facebook’s] 100G CWDM4-OCP volumes” and stated that an AOI competitor was “also likely a

meaningful supplier.” The analyst also stated his expectation that AOI’s 40G business, which

represented 53% of 1Q 2018 data center revenues and which the analyst believed was driven by

Microsoft, “could decline materially by year’s end.”

       110.    Defendants remained coy about looming problems with product failures at

Facebook, now AOI’s biggest customer. On August 7, 2018, Defendant Murry alluded to problems

with the quality of transceivers being sent to AOI’s customers, stating that unidentified “certain

customers” were now requiring AOI to take additional testing steps before shipping transceivers:

       We are also adding additional testing steps that are required by certain
       customers. In the short-term, these additional steps will constrain our
       manufacturing throughput somewhat, but not an increase in “we expect to once
       again have sufficient capacity to meet demand in Q4 of this year. As Thompson
       mentioned, our proprietary optical platform is also a key factor and optimizing the
       cost structure of our datacenter transceivers.
                                          *      *      *
       It applies the multiple SKUs and it applies the multiple customers. It's data that we
       need to take to get a large enough sample size for some of the statistical analysis
       that we need to do for certain customers, including some existing and new
       customers, so we're doing that across the board.

       111.    During the August 2018 Call, Defendant Murry admitted that the additional

required testing was necessary to obtain new customers and would “add a few days to our

manufacturing.” Thus, the vertical integration model would not allow for a quick transition as

previously represented and AOI would be unable to meet customer demand:

       Yes, so we were saying in the prepared remarks, is that we are implementing some
       additional testing procedures as we continue to diversify our customer base.
       Different customers have different requirements in terms of what they expect to see
       relative to design testing and so on and so forth. So we're undertaking some
       additional testing steps in the manufacturing. So will -- what it does is it adds a few
       days to our manufacturing throughput, it takes a little bit longer to manufacture

                                                 48
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 141 of 244




       the transceivers, it doesn't -- it's not going to meaningfully impact of the cost of the
       modules. But it will link them the time that it takes them to manufacture them. So
       in this quarter, we expect that to constrain our production. In other words, there
       will be more demand than we can supply in this quarter, but as we said in our
       prepared remarks, by the fourth quarter -- early in the fourth quarter, we expect that
       to be normalize. [. . .] It applies to multiple SKUs and it applies to multiple
       customers. It's data that we need to take to get a large enough sample size for
       some of the statistical analysis that we need to do for certain customers, including
       some existing and new customers, so we're doing that across-the-board.

       112.     Defendant Murry did not disclose, however, that this customer was Facebook and

that the impetus for the further testing was AOI’s delivery of 100G transceivers containing

defective 25G laser chips.

       113.     Similarly, the Second Quarter Form 10-Q filed with the SEC on August 8, 2018 for

the period-ending June 30, 2018 revealed a continuing decrease in demand for 40G and 100G

transceivers:

       The decrease in revenue.” during the three months ended June 30, 2018 was driven            Formatted: Indent: Left: 0.5", First line: 0", Right: 0.5"
       primarily by decreased demand for our 40 Gbps and 100 Gbps transceivers as one
       of our customers reduced its demand for optical transceivers due to changes in the
       way they architect their network.                                                           Formatted: Font: Not Bold, No underline, Font color:
                 I. The Truth Is Revealed                                                          Auto


       83.      Among the many material facts Defendants had been concealing from investors

was that Amazon had lowered its demand for both 40G and 100G. This reality was revealed in

part in the preliminary third quarter 2017 earnings announcement on October 12, 2017. During

the conference call after market close that day, Defendant Murry stated that the Company “saw

lower demand overall from one of our large customers.” On this news, AOI’s share price fell

over 20%.

       84.      Defendant Murry revealed that revenue fell short of AOI’s previous guidance for

the third quarter of 2017 by approximately $18 million, or 20%, due specifically to lower demand

from “a large datacenter customer.” While AOI had partially disclosed that this customer,          Formatted: Font color: Black
                                                                                                   Formatted: Font color: Black


                                                 49
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 142 of 244




Amazon, would be reducing its purchases of 40G products during the August 3, 2017 earnings

call, AOI was now forced to reveal that Amazon was purchasing very little of any type of the

Company’s products. Revenue from Amazon had in fact dropped from 47% of total revenue

during the second quarter of 2017 to a mere 10% during the third quarter of 2017.

       85.      Furthermore, contrary to Defendants’ consistent claims throughout the Class Period

that they had visibility into future demand through customer forecasts, AOI stated for the first

time that there was purportedly “weakness” in its ability to forecast and that “visibility [was]

difficult.”

       86.      But, Defendants once again failed to disclose the true reasons behind Amazon’s

decreasing demand, stating that “we don’t believe that this disruption in the order flow is related

to anything AOI-specific. It’s related to an ongoing transition from 40G to 100G.” On the final

financial results earnings call on November 7, 2017, Defendant Murry reiterated this false

reasoning:

       We continue to have ongoing discussions with this customer and based on those
       conversations, we believe the disruption in order flow is related to the ongoing               Formatted: Font: Bold, Italic
       transition from 40G to 100G and not specific to AOI. We believe there was some                 Formatted: Font: Bold, Underline
       inventory build-up during the transition and based on conversations with this customer, we
       believe that inventory conditions will normalize within the first half of next year.

                87.    One analyst directly questioned the explanations given for the 100G

decrease by Amazon, to which Defendant Murry side-stepped responding to and added in follow-

up that “we remain a major supplier to all of our major customers for their long-reach transceiver

needs and intra-datacenter applications. And I’ll kind of leave it at that as far as customer         Formatted: Font color: Black

positioning”:

       Simon Matthew Leopold - Raymond James & Associates, Inc., Research Division                    Formatted: Font color: Black
       - Research Analyst
       Great. That's very helpful. Pleased to hear that. The other thing is -- and I'm                Formatted: Font color: Black
       assuming I've entered formulas correctly, so apology if I botch this. But I think the

                                                50
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 143 of 244




       100 gig business was down sequentially. So given that the primary explanation is a
       pause of 40 to 100 gig, I would have imagined you'd sell every piece of 100-gig
       gear. So maybe help us understand if: one, I did the math correctly; and two, if so,
       why would 100 gig be down in your third quarter.

       Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy Officer
       Well, I think we saw an overall decline -- as we mentioned in our prepared remarks,             Formatted: Font color: Black
       we saw an overall decline in business from one customer. So that included both 40               Formatted: No Spacing, Left, Indent: Left: 0.5", Tab
       gig and 100 gig. On the other hand, the other customers that we had, were actually              stops: Not at 0.25"
       up for 100 gig, so that didn't quite balance out the overall decline from the one
       customer.

       88.       During AOI’s fourth quarter 2017 earnings results call on February 21, 2018, the

staggering effect of Amazon’s 100G purchasing withdrawal was exposed to investors with

reported 100G sales dropping from 56% of data center revenues during the third quarter to 35%

during the fourth quarter of 2017. When questioned by analysts about the “skew . . . in favor of       Formatted: Font color: Black

40 gig,” Defendant Murry admitted “[i]t’s largely customer specific.” And instead of pointing to       Formatted: Font color: Black

the 40G to 100G transition as the reason behind shifting demands, when asked whether there was

“any particular seasonality that drives the sequential weakness in the fourth quarter,” Defendant

Murry responded, “I can’t really comment on the specific customers and their trends. But I think,

it’s not reasonable to expect that, in any given quarter, there can be a lot of things that affect a

particular customer’s purchasing patterns, timing of orders, specific things that they’re doing

within their datacenters, what type of products they’re deploying to mix.”

       89.       The chart below shows an uptick in 100G transceiver sales compared to 40G

transceiver sales as Amazon begins demanding fewer 40G transceivers, and then the shocking

reversal of 100G transceiver sales from the third quarter of 2017 to the fourth quarter of 2017 as

Amazon’s demand for all AOI transceivers dwindles.

       Quarter               40G                     100G                        Total
                   % of Datacenter Revenues % of Datacenter Revenues          Datacenter
                                                                             Revenues ($m)
       4Q16                  74%                          20%                    $68.1

                                                51
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 144 of 244




       1Q17                 62%                           30%                    $79.6
       2Q17                 57%                           39%                    $99.3
       3Q17                 41%                           56%                    $65.8
       4Q17                 58%                           35%                     $62


               On this news, AOI’s shares fell $7.04 from a close of $34.55 on
               February 21, 2018 to a close of $27.51 on February 22, 2018.
       114.    Then, at an August 8, 2018 Intel event, Facebook’s VP of Infrastructure commented

that the social media company was rolling out Intel transceivers at scale.

       115.    It was only in late September 2018 that investors began to learn why AOI’s

relationship with Facebook was crumbling. After conducting industry checks, Loop Capital

Markets reported on September 27, 2018 that AAOI was having product quality issues in 100G

transceivers that were being sold to Facebook. As AOI was compelled to admit the following day,

the problem required the Company to suspend all shipments of the product to Facebook.

Although AOI reported the problem as isolated and temporary, a Rosenblatt Securities analyst

reported on November 1, 2018 that “AAOI’s laser quality issue seems to have returned” and that,

as a result, “we believe AAOI will not be able to continue shipping to Facebook.”

       116.    Thus, the laser chip manufacturing problems identified by CW2 in early 2017

persisted through at least the third quarter of 2018—and resulted in the successive loss of business

from Amazon and then Facebook, AOI’s two biggest customers.

                      3. The Pattern of 40G and 100G Sales During the Class Period
                         Evidences Consistent Failures to Obtain Market Share As a Result
                         of Low Yields and Quality Issues With 100G Transceivers

       117.    The charts below quantify AOI’s failure to obtain or sustain the growth of its 100G

transceiver business, due to low yields and quality issues affecting its sales to Amazon and

Facebook. AOI’s sales of 100G exceeded those of 40G only twice: in Q3 2017, when AOI foresaw

(but hid from investors) the loss of significant 40G business from Amazon, such that the anemic


                                                52
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 145 of 244




100G business temporarily grew as a percentage of AOI’s total revenues; and in Q2 2018, when

AOI was knowingly sending large numbers of 100G transceivers with defective 25G lasers to

Facebook. As a direct consequence of the failure of those 100G transceivers, AOI’s revenues from

100G transceiver sales dropped from approximately $40 million in Q2 2018 to approximately

$13.3 million in Q3 2018. Thus, due to the failure of its vertically integrated manufacturing model,

and contrary to its statements throughout the Class Period about its ability to capture 100G market

share, AOI has made less 100G revenue in the third quarter of 2018 than it did in the fourth

quarter of 2016.

        AOI DATA CENTER REVENUES BY TRANSCEIVER SPEED ($m)
   Quarter          40G              100G              Total
 4Q16            $50.4 (74%)      $13.6 (20%)          $68.1
 1Q17            $49.4 (62%)      $23.9 (30%)          $79.6
 2Q17            $56.6 (57%)      $38.7 (39%)          $99.3
 3Q17            $27.0 (41%)      $36.9 (56%)          $65.8
 4Q17            $45.9 (74%)      $12.4 (35%)          $62.0
 1Q18            $27.3 (53%)      $20.8 (41%)          $50.6
 2Q18            $26.9 (39%)      $40.7 (58%)          $69.0
 3Q18            $24.6 (63%)      $13.3 (34%)          $39.0




                                                53
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 146 of 244




                                         AOI data center revenues
                                         by transceiver speed ($m)
                                                                                                         $120.0


                                                                                                         $100.0


                                                                                                         $80.0

                                 $56.6                                                                   $60.0
         $50.4        $49.4
                                                           $45.9
                                    $38.7                                             $40.7
                                               $36.8
                                                                                                         $40.0
                                            $27.0                     $27.3       $26.9       $24.6
                         $23.9
                                                                         $20.7
             $13.6                                            $12.4                              $13.3   $20.0


                                                                                                         $-
            4Q16       1Q17       2Q17       3Q17           4Q17       1Q18         2Q18        3Q18

                                    40G             100G           Total data center Sales

                                                                                                                   Formatted: Normal, Indent: Left: 0", First line: 0"
       V.          DEFENDANTS’              MATERIALLY                  FALSE             AND         MISLEADING   Formatted: Level 1, Indent: Left: 0.5"
                   STATEMENTS
       118.        Throughout the Class Period, Defendants made a variety of misstatements and

misleading omissions which can be organized into the following categories: (1) the competitive

and technological advantages of vertically integrated manufacturing; (2) the threat of the merchant

model; and (3) future customer demand. The specific statements Plaintiff alleges are false and

misleading within the quoted language below are bolded and underlined.

                   A. False and Misleading Statements Concerning the Competitive and
                      Technological Advantages of AOI’s Vertically Integrated Manufacturing
                      Platform
                          A.1.     The February 23, 2017 Press Release and Earnings Call                           Formatted: Level 3, Indent: Left: 1.5", Numbered +
                                                                                                                   Level: 4 + Numbering Style: 1, 2, 3, … + Start at: 1 +
       119.        The Class Period begins on February 23, 2017, when AOI issued a press release                   Alignment: Left + Aligned at: 2.25" + Indent at: 2.5"

announcing its fourth quarter and full-year-end 2016 financial results (the “February 2017 Press




                                                           54
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 147 of 244




Release”). The9 On the same day, after market close, the Company held an investor call to discuss

the Company’s fourth quarter and full year 2016 financial results (the “February 2017 Call”).

       91.     In the February 2017 Press Release stated in relevant part:

       120.    AOI achieved another record year driven by strong, Defendant Lin falsely

represented to investors that AOI’s vertical integration model gave the Company the ability to get

to market faster with the 100G transceiver and quickly scale to meet the demand of its largest

customers, stating:

       Our ability to internally manufacture lasers and light engines provides us with               Formatted: Font: Not Italic, Underline
       cost-leadership advantages, a faster time to market, and the ability to quickly               Formatted: No Spacing, Left, Space Before: Auto,
       scale to demand. for our market-leading datacenter products and continued                     After: Auto, Tab stops: Not at 0.44"
       execution by the AOI team. We believe our record performance further
       demonstrates our growing market share in advanced optics and our team’s ability
       to generate manufacturing efficiencies that lead to margin improvement,” said Dr.             Formatted: Font color: Black
       Thompson Lin, Applied Optoelectronics, Inc. founder, president and CEO. “Our                  Formatted: Font color: Black
       ability to internally manufacture lasers and light engines provides us with cost-
                                                                                                     Formatted: Font color: Black
       leadership advantages, a faster time to market, and the ability to quickly scale
       to demand. Looking ahead, as the 100G transition accelerates this year, we see                Formatted: Font: Not Italic, Underline
       the opportunity to build on our momentum and expand our market
       leadership.”.                                                                                 Formatted: Underline

       121.    Defendant Murry echoed Lin’s statements during the February 2017 Call, stating:
                                                                                                     Formatted: Font: Bold, Underline, Font color: Black
       Our ability to internally manufacture lasers and light engines combined with
                                                                                                     Formatted: Font: Not Italic, Underline, Font color: Black
       our ability to quickly transition production between 40G and 100G products
       provides us with cost-leadership advantages, a faster time to market and the                  Formatted: Font: Bold, Underline, Font color: Black
       ability to quickly scale and adjust our throughput to meet growing demand.                    Formatted: Font: Not Italic, Underline, Font color: Black
                                                                                                     Formatted: Font: Bold, Underline, Font color: Black
                                        *       *      *
                                                                                                     Formatted: Font: Not Italic, Underline, Font color: Black
       And I think when you are in a situation where supply of some of those components
       may be constrained, or the overall industry capacity is not what is needed to meet            Formatted: Font: Times New Roman
       the demand, if the company that has the ability to ramp up quickly by virtue of               Formatted: Font: Times New Roman, Not Bold, Not
       being integrated in their production like we are that it will do better I think than          Italic
       others. And honestly I think that that’s the situation that we're in right now,               Formatted: Font: Times New Roman, Not Italic,
       and I think we've been able to start to prove out the value of that vertical                  Underline
       integration strategy.                                                                         Formatted: Font: Times New Roman, Not Bold, Not
                                                                                                     Italic
                                                                                                     Formatted: Font: Times New Roman
9
 Unless otherwise noted, all press releases referred to in this section were attached as Exhibit     Formatted: Font: Bold, Underline, Font color: Black
99.1 to a Form 8-K filed by AOI with the SEC on the date of the press release.                       Formatted: No Spacing, Left, Tab stops: Not at 0.44"

                                                55
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 148 of 244




       122.    The above statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, that: (i) AOI lacked the capacity and capability to transition quickly from

40G to 100G manufacturing and, thus, could not keep up with customer demand; (ii) AOI was

when made because:

                i.   AOI was taking shortcuts in the manufacturing and quality assurance
                     of its 100G transceivers to increase manufacturing yields, lower costs,
                     and maintain high gross margins, causing undisclosed product quality
                     issues and resulting decreased demand from Amazon and other key
                     customers; (iii) AOI was losing market share to increasing
                     competition due to customers adopting the “merchant model”; (iv)
                     Defendants knew that, based on customers’ minimum purchase
                     obligations and forecasted requirements, as well as product issues, that
                     demand for AOI’s 100G transceivers was not going to grow at the rate
                     Defendants represented; and (v) as a result of the foregoing, the
                     Company’s financial statementsincluding, at the specific direction of
                     Defendants, designating unqualified and overworked R&D engineers
                     to perform the quality control function.

              ii.    CW2 stated that, as a result of AOI’s lack of quality control, beginning
                     in the first half of 2017 or earlier, AOI was sending its datacenter
                     customers (which included Amazon) 100G transceivers containing
                     25G laser chips that had faulty chip coatings, and thus were prone to
                     failure (reliability issues).

              iii.   Defendants received oral and written reports from weekly R&D
                     meetings showing low manufacturing and assembly yields for its 25G
                     chips and 100G transceivers of as low as 40%, well below the 90%
                     that Defendants expected, demonstrating AOI was experiencing
                     significant production shortfalls due to the manufacturing of defective
                     laser ships and thus was unable to meet Amazon’s demand
                     requirements.

              iv.    Chien, who reported yields directly to defendant Lin by video call,
                     phone call or in person every couple of weeks throughout the Class
                     Period, would have informed Defendant Lin that yield in Taiwan
                     through Q3 2017 was as low as 40% and well below the 90% AOI
                     needed to be profitable;



                                                56
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 149 of 244




                v.    Defendants knew from the SAP system and Amazon’s contract
                      requirements that Amazon had significantly reduced its demand for
                      100G transceivers as of the start of the Class Period according to its
                      contractual obligations under a supply agreement that required
                      Amazon to provide AOI with six to twelve-month forecasts.

               vi.    According to CW2, as AOI was trying to transition from 40G to 100G,
                      AOI lacked sufficient production capacity and was “desperate” to
                      increase the Sugar Land facility’s chip production capacity by creating
                      a new tooling or fixture to allow it to coat more chips at the same time
                      and had not done so as of summer 2017.

               vii.   Defendants effectively admitted on September 28, 2018 AOI had sold
                      to its major datacenter customers defective 100G transceivers
                      containing 25G laser chips that were known to be prone to long-term
                      failure.

       123.     As a result of (i) to (vii) above, AOI’s vertical integration model was faulty and

lacked the ability and capacity to transition quickly (if at all) from 40G to 100G manufacturing

and thus could not get to market “faster” or quickly scale up to meet customer demand, as

represented. Moreover, AOI’s faulty vertical integration model did not allow AOI the “ability to

internally manufacture lasers and light engines” to “drive further growth as datacenter operators

transition to 100G.” Because AOI in fact lacked the touted production capacity and was making

defective transceivers and transceiver components for the 100G, AOI was not better situated than

other transceiver manufacturers who were “constrained” to obtain “supply of some of those

components” and AOI could not “ramp up quickly by virtue of being integrated in their

production.”

       124.     In touting AOI’s vertical integration model, Defendant Murry falsely claimed

during the February 2017 Call that the transition between 40G and 100G transceivers would be

seamless:

       I think we can’t emphasize enough that the light engines, the manufacturing of the
       subassembly that includes the lasers and the rest of the optical components - -
       having our own in-house capability to do that and having a significant

                                                 57
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 150 of 244




       manufacturing infrastructure for that by virtue of the similarity between 100G
       and 40G modules really gives us an advantage in terms of being able to ramp
       that up quickly.

       92.125.       The above statement above were materially false and/or misleading when       Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                  + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
made for the same reasons stated in paragraphs 122-23 above.                                      Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"
                                                                                                  Formatted: Font: Bold, Underline, Font color: Black
                 B. TheDuring the February 23, 2017 Earnings Call                                 Formatted: Font: Not Bold, No underline, Font color:
                                                                                                  Auto
       93.    On the same day, after market close, the Company held an investor call to discuss
                                                                                                  Formatted: Font: Not Bold, No underline, Font color:
                                                                                                  Auto
the Company’s fourth quarter and full year 2017 financial results (the “February 2017 Call”).
                                                                                                  Formatted: Font: Not Bold, No underline, Font color:
                                                                                                  Auto
Defendant Lin commented on AOI’s competitive position in the 100G market, stating: “In 100G

we further extended the gap between AOI and the competition. Building upon our first-to-market

advantage, we increased our 25G chip production by nearly 150% between January and December

and expanded our customer footprint by earning a new large scale customer.”

       94.    During the call, Defendant Murry discussed the Company’s transition from the 40G

market to the 100G market. He stated:

       [W]e believe we have many new opportunities ahead of us to drive further growth
       as datacenter operators transition to 100G and continue to expand their
       datacenters and upgrade their infrastructure to handle higher bandwidth needs.

       Our ability to internally manufacture lasers and light engines combined with               Formatted: Font: Bold, Underline, Font color: Black
       our ability to quickly transition production between 40G and 100G products                 Formatted: Font: Not Italic, Underline, Font color: Black
       provides us with cost-leadership advantages, a faster time to market and the
                                                                                                  Formatted: Font: Bold, Underline, Font color: Black
       ability to quickly scale and adjust our throughput to meet growing demand.
                                                                                                  Formatted: Font: Not Italic, Underline, Font color: Black
       And lastly, the added capacity from our new fab in Sugar Land enables us to                Formatted: Font: Bold, Underline, Font color: Black
       expand our avenues to market for 100G. For example, as we demonstrated with                Formatted: Font: Not Italic, Underline, Font color: Black
       40G, we were able to expand our share and ramp quickly to the demand of our
       hyper-scale operators.

       Based on our analysis, we believe we are now the leading supplier of 40G optics
       for hyper-scale datacenter operators and expect to maintain our leadership
       position as we continue the transition to 100G.




                                             58
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 151 of 244




       95.     Defendant Murry further asserted that what distinguished AOI from its competitors

was its ability, as a vertically integrated company, to manufacture all components of a transceiver

“to meet the demand.”

       And I think when you are in a situation where supply of some of those components may            Formatted: Font: Times New Roman
       be constrained, or the overall industry capacity is not what is needed to meet the demand,      Formatted: Font: Times New Roman, Not Bold, Not
       if the company that has the ability to ramp up quickly by virtue of being integrated            Italic
       in their production like we are that it will do better I think than others. And honestly I      Formatted: Font: Times New Roman, Not Italic,
       think that that's the situation that we're in right now, and I think we've been able to start   Underline
       to prove out the value of that vertical integration strategy.
                                                                                                       Formatted: Font: Times New Roman, Not Bold, Not
                                                                                                       Italic
       96.126.          When asked by analyst responded to a question from Troy Jensen of Piper
                                                                                                       Formatted: Font: Times New Roman
Jaffray about declinesthe decline in demand for 40G transceivers, Defendant Murry assured              Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                       + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
investors that due to the Company’s vertical integration model, claiming 100G demandsales would        Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


make up for lostany loss in 40G sales:

       That decline, really, we don’t expect to be problematic because we can                          Formatted: Font: Bold, Underline
       transition our manufacturing from 40G to 100G and it just gives us additional                   Formatted: No Spacing, Left
       capacity on the 100G product. So I will say also that we don't really expect a
                                                                                                       Formatted: Underline
       sharp decline in 40G.
                                                                                                       Formatted: Font: Not Italic, Underline
       I think others have maybe speculated that that decline was going to be swift. I think           Formatted: Underline
       there's a lot of reasons why customers can't transition completely away from 40G                Formatted: Font: Bold, Underline
       in a short timeframe. So we expect it will be a gradual decline and that 100G
                                                                                                       Formatted: No Spacing, Left, Indent: Left: 0.5"
       will more than make up for that.
                                                                                                       Formatted: Font: Not Italic, Underline
       97.     Defendant Murry also lauded the Company’s ability to easily and quickly move            Formatted: Font: Italic
                                                                                                       Formatted: Not Highlight
from production of 40G products to 100G products:
                                                                                                       Formatted: No Spacing, Left, Indent: Left: 0.5", Right:
                                                                                                       1"
       I think we can't emphasize enough that the light engines, the manufacturing of the
       subassembly that includes the lasers and the rest of the optical components - -
       having our own in-house capability to do that and having a significant
       manufacturing infrastructure for that by virtue of the similarity between 100G
       and 40G modules really gives us an advantage in terms of being able to ramp that
       up quickly.

                                               ***

       127.    The above statement above were materially false and/or misleading when made for

the same reasons stated in paragraphs 122-23 above. Moreover, due to the manufacturing and
                                                59
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 152 of 244




product issues with the 25G laser chips, Amazon and other customers would not be transitioning

to the 100G transceiver and, instead, Amazon was lowering its 100G forecasts and looking to

purchase more 40G transceivers. Thus, AOI would not have “additional capacity on the 100G

product” as represented and the 100G would not be able to make up for any loss in 40G sales.

       128.   During the February 23, 2017 Call, Defendant Murry also stated,

       Well, basically we'rewe’re using the capacity that we have as we put it online. I          Formatted: Font: Not Bold, Not Italic
       think there's two ways of looking at it. There'sThere’s capacity in terms of current       Formatted: Space After: 0 pt
       equipment and manpower and we're constantly adding to that capacity. And so
                                                                                                  Formatted: Font: Not Bold, Not Italic
       that's kind of a moving target. I think the bigger picture is that we spent, as you
       know, we spent heavily last year on new building infrastructure, particularly here
       in Sugar Land but also in our overseas operations as well.

       And that gives us an ability to have the physical infrastructure to put new                Formatted: Font: Not Italic, Underline
       equipment in to be able to continue that ramp. So on both those counts, I think            Formatted: No Spacing, Left, Indent: Left: 0.5"
       we'vewe’ve been able to keep up with our customers' demand and actually I
                                                                                                  Formatted: Font: Not Italic, Underline
       think we'vewe’ve been able to gain some incremental advantage over
       competitors who maybe didn'tdidn’t have that sort of latent capacity available             Formatted: Font: Not Italic, Underline
       to help customers when they saw a surge in demand.                                         Formatted: Font: Not Italic, Underline
                                                                                                  Formatted: Font: Not Bold, Not Italic
       98.    Defendant Murry also commented on the data center demand and revenues for AOI:
                                                                                                  Formatted: Font: Not Italic, Not Highlight

       Moving now to Q1. We expect Q1 revenue to be between $87 million and $91
       million, representing 73% to 80% year-over-year growth. As we mentioned last
       quarter, we have fewer production days in Q1 as a result of the Chinese New Year
       holiday. However, strong customer demand for datacenter and solid execution by
       the AOI team will drive higher sequential datacenter revenue.

       99.    In response to Cowen analyst Paul Silverstein’s question on “how much visibility”

the Company had with its customers on the 100G ramp, Defendant Murry responded:

       So there's a couple of questions in there, I guess. The first one is, do we have good
       visibility into our customers? And I think the answer is yes. I think we continue
       to see ourselves and I believe our customers see us as a key partner, as they rollout
       these new technologies.

       And so as a key and value partner for them, I think they're giving us the best
       visibility that they possibly can into their future needs. So I think we have good
       very visibility there across all of our major customers, including the new ones.




                                                60
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 153 of 244




       The other question that you had was related to what Troy was asking about too in
       terms of the 100G ramp up. What I could say is we're tracking as expected on the               Formatted: Font: Not Bold, Not Italic
       100G. I think there's always hiccups in the plan from time to time, but overall the            Formatted: Font: Not Italic, Underline
       customers are basically purchasing what they led us to expect that they would
       purchase. And we feel comfortable with their plans for the future in terms of
       our capacity and our ability to meet their needs.

       100.    Both analysts and investors responded to this favorable outlook. AOI’s stock price

rose from a close of $37.47 per share on February 23, 2017 to a close of $45.98 per share on heavy

trading volume of over 6.5 million. Northland Securities reported that the Company was “well

ahead of our $75M estimates with expectation for 100G to account for all of that growth with slight

declines in 40G.” Roth Capital Partners stated on February 24, 2017:

        We believe management made a very strong case as to how its business is
       fundamentally different from many other optical networking suppliers. In most
       other cases, a significant portion of optical revenues are driven by
       telecommunications service provider CAPX spending cycles. In AOIs case,
       however, it has essentially zero exposure to this inherently cyclical market. Instead,
       AOI generates over 80% of sales from datacenter networking, which has
       fundamentally different demand drivers in that the final customers are continuously
       reliant on driving to the lowest cost per performance in order to support their own
       growing businesses.

       101.    The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) as soon effectively admitted to by Defendant Murry on May 4, 2017, they lacked

the capacity to transition quickly from 40G to 100G manufacturing (“growth rate is not dependent

on demand. It’s dependent on our ability to continue to ramp our manufacturing”); (ii) they were

taking shortcuts in manufacturing and quality assurance to increase manufacturing yields, lower

costs, and maintain high gross margins, as identified by CW1 and resulting in faulty transceivers

being sent to Amazon during the first half of 2017; (iii) they were losing market leadership to

                                                61
          Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 154 of 244




increasing competition due to customers adopting the “merchant model”; (iv) they knew that,

based on customers’ minimum purchase obligations and forecasted requirements, that demand for

AOI’s 100G transceivers was not going to grow at the rate Defendants represented because

Amazon had committed order amounts and gave purchase forecasts to AOI prior to the beginning

of the Class Period; and (v) as a result of the foregoing, the Company’s financial statements were

materially false and misleading.

          129.   The statements above were materially false and/or misleading when made for the

same reasons stated in paragraphs 122-23 above. Moreover, as a result of the product and

manufacturing defects associated with the 100G transceiver, AOI was unable to keep up with

Amazon’s hefty demand and was experiencing production shortfalls from yield and reliability

issues.

                        C.2. The 2016 Formand 2017 Forms 10-K Filed March 9,and the                  Formatted: Level 3, Indent: Left: 1.5", Space After: 8
                           1Q 2017 to 2Q 2018 Forms 10-Q                                             pt, Line spacing: Multiple 1.08 li, Numbered + Level: 4
                                                                                                     + Numbering Style: 1, 2, 3, … + Start at: 1 + Alignment:
                                                                                                     Left + Aligned at: 2.25" + Indent at: 2.5"
          102.   On March 9, 2017, AOI filed its Annual Report on Form 10-K with the SEC for the     Formatted: Normal, Left, Right: 0", Space Before: 0 pt

year-ended December 31, 2016 (the “2016 Form 10-K”), which was signed by Defendants Lin and

Murry.

          130.   The 2016 Form 10-K contained similar statements to those from the February 2017

Call regarding the benefits signed all of the Company’s Forms 10-K and 10-Q filed by AOI with

the SEC during the Class Period.10



10
  Annual Report on Form 10-K with the SEC for the year-ended December 31, 2017 (the “2017
10-K,” filed Feb. 28, 2018); Annual Report on Form 10-K with the SEC for the year-ended Dec.
31, 2016 (the “2016 10-K,” filed Mar. 9, 2017); Quarterly Report on Form 10-Q for the three
months ended Mar. 31, 2017 (the “1Q 2017 10-Q,” filed May 9, 2017). Quarterly Report on Form
10-Q for the three months ended June 30, 2017 (the “2Q 2017 10-Q,” filed Aug. 8, 2017);
Quarterly Report on Form 10-Q for the three months ended Sept. 30, 2017 (the “3Q 2017 10-Q,”


                                                62
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 155 of 244




       103.    Both the 2016 and 2017 10-Ks falsely claimed that AOI’s vertical integration,

customer visibility and the 100G transition.

       104.131.       Specifically, the 2016 Form 10-K listed “[v]ertically integrated,             Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                    + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
geographically distributed manufacturing model” as a “key model gave it a decisive competitive      Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


strength[].” It also stated that the Company “expect[ed] continued sales of our 40 Gbps and 100

Gbps advantage by providing better quality control of AOI’s products in 2017, and…expect[ed]

that sales of 100 Gbps , reduced costs and the ability to transition to new products [would]

eventually exceed sales of 40 Gbps products.”quickly:

       105.    The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) as soon effectively admitted to by Defendant Murry on May 4, 2017, they lacked

the capacity to transition quickly from 40G to 100G manufacturing (“growth rate is not dependent

on demand. It’s dependent on our ability to continue to ramp our manufacturing”); (ii) they were

taking shortcuts in manufacturing and quality assurance to increase manufacturing yields, lower

costs, and maintain high gross margins, as identified by CW1 and resulting in faulty transceivers

being sent to Amazon during the first half of 2017; (iii) they were losing market leadership to

increasing competition due to customers adopting the “merchant model”; (iv) they knew that,

based on customers’ minimum purchase obligations and forecasted requirements, that demand for



filed Nov. 8, 2017); Quarterly Report on Form 10-Q for the three months ended Mar. 30, 2018
(the “1Q 2018 10-Q,” filed May 8, 2018); Quarterly Report on Form 10-Q for the three months
ended June 30, 2018 (the “2Q 2018 10-Q,” filed Aug. 8, 2018) (the “False and Misleading SEC
Filings”).


                                               63
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 156 of 244




AOI’s 100G transceivers was not going to grow at the rate Defendants represented because

Amazon had committed order amounts and gave purchase forecasts to AOI prior to the beginning

of the Class Period; and (v) as a result of the foregoing, the Company’s financial statements were

materially false and misleading.

       The internet data center market is our largest and fastest growing market. Our
       customers in this market are generally large internet-based (“Web 2.0”) data center
       operators, to whom we supply optical transceivers that plug into switches and
       servers within the data center and allow these network devices to send and receive
       data over fiber optic cables. The majority of the data center optical transceivers that
       we sell utilize our own lasers and subassemblies (we refer to the transceivers
       subassemblies as “light engines”), and we believe that our in-house technology
       and manufacturing capability for these lasers and subassemblies gives us an
       advantage over many of our competitors who often lack either development or
       manufacturing capabilities for these advanced optical modules. 2016 10-K at
       3-4; 2017 10-K at 4.

                                        *       *      *
       Deliver high quality, reliable products in high volume [emphasis in original]. As
       a vertically integrated supplier, we are able to monitor and maintain quality
       control throughout the production process, using our internally produced
       components where possible for our final products. With manufacturing facilities
       in the U.S., Taiwan and China, we can support high volume production and timely
       delivery for our customers around the world. 2016 10-K at 5; 2017 10-K at 6.

                                         *       *      *
       With a vertically integrated manufacturing process, we produce many of our own
       laser chips and other parts required to manufacture our optical components.
       Through this model, we are able to reduce development time and product costs
       as well as enhance quality control. We incorporate our own components into our
       transceivers, subsystems and equipment products wherever possible. In instances
       where we do not produce components ourselves, we source them from external
       suppliers and regularly evaluate these relationships in an attempt to reduce risk and
       lower cost. 2016 10-K at 10; 2017 10-K at 10.

       132.    The above statement above were materially false and/or misleading when made for

the same reasons stated in paragraphs 122-23 above.             Thus, AOI’s purported in-house

manufacturing capability did not give it the advantage over competitors that it was representing as

Amazon was already decreasing its demand and going elsewhere to fill its transceiver needs due



                                                 64
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 157 of 244




to quality control issues resulting from manufacturing and product defects relating to the 100G

transceiver.

       133.    The 2016 10-K, 2017 10-K, and all 10-Qs during the Class Period also falsely

touted the purported advantages of AOI’s vertical integration model and that, as a result, AOI’s

lasers were “proven” reliable:

       Our vertically integrated manufacturing model provides us several
       advantages, including rapid product development, fast response times to
       customer requests and control over product quality and manufacturing costs.
       We design, manufacture and integrate our own analog and digital lasers using a
       combination of Metal Organic Chemical Vapor Deposition, or MOCVD, and our
       proprietary Molecular Beam Epitaxy, or MBE, fabrication process, which we
       believe is unique in our industry. We manufacture the majority of the laser chips
       and optical components that are used in our products. The lasers we manufacture
       are proven to be reliable over time and highly tolerant of changes in temperature
       and humidity, making them well-suited to the CATV and FTTH markets where
       networking equipment is often installed outdoors. 2016 10-K at 4; 1Q 2017 10-Q
       at 19-20; 2Q 2017 10-Q at 19; 3Q 2017 10-Q at 20; 2017 10-K at 4; 1Q 2018 10-Q
       at 21; 2Q 2018 10-Q at 21-22.

       134.    The above statement above were materially false and/or misleading when made for

the same reasons stated in paragraphs 122-23 above. Moreover, according to CW2, AOI was

experiencing latent reliance issues with its 100G transceivers and thus, its laser chips were

unreliable, resulted in AOI experiencing production shortfalls and Amazon reducing its demand

for 100G transceivers as of the beginning of the Class Period while it sought supply elsewhere.

       135.    In the 2016 and 2017 10-Ks, AOI falsely attributed its competitive strengths to its

vertical integration model and resulting product reliability:

       We believe the principal competitive factors in our target markets include the
       following: use of internally manufactured components; product breadth and
       functionality; timing and pace of new product development; breadth of customer
       base; technological expertise; reliability of products; product pricing; and
       manufacturing efficiency. We believe that we compete favorably with respect to
       the above factors based on our MBE and MOCVD processes, our vertically
       integrated model, the performance and reliability of our product offerings,
       and our technical expertise in light engine design and manufacture.

                                                 65
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 158 of 244




       2016 10-K at 11-12; 2017 10-K at 11-12.

       136.   The above statement above were materially false and/or misleading when made for

the same reasons stated in paragraphs 122-23 above.

                      D.3. The March 22, 2017 Investor SessionOptical                        Fiber   Formatted: Level 3, Indent: Left: 1.5", Space Before: 0
                         Communication Conference and Exhibition Conference                          pt, Numbered + Level: 4 + Numbering Style: 1, 2, 3, …
                                                                                                     + Start at: 1 + Alignment: Left + Aligned at: 2.25" +
                                                                                                     Indent at: 2.5"
       106.137.       On March 22, 2017, Defendant Murry participated in an investor session at
                                                                                                     Formatted: Font: Not Bold, No underline, Font color:
the Optical Fiber Communication Conference and Exhibition (“OFC”) (the “March 2017                   Auto
                                                                                                     Formatted: Normal, Left, Right: 0", Space Before: 0 pt
InvestorOFC Conference”) where he spoke at length about the benefits of AOI’s vertically             Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                     + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
integrated manufacturing.    With respect to AOI’s supposed advantage as a transceiver               Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


manufacturer that made its own chips in-house, he stated,

       138.   Defendant Murry, describing AOI’s chip-making process, stated at the 2017 OFC

Conference:

       So, we start with a wafer, a semiconductor material that basically devoid of active           Formatted: Font: Times New Roman
       layers or active devices on there. Upon that substrate material, which we buy and             Formatted: Space After: 0 pt, Line spacing: single,
       other companies presumably buy as well, we do some process called epitaxy. That               Widow/Orphan control, Adjust space between Latin
       is we're growing additional layers on top of the substrate materials that actually            and Asian text, Adjust space between Asian text and
       form the laser itself, or in the case of the receiver, a photodiode.                          numbers


       Those layers, essentially, are where all the action is. We do that in-house and as            Formatted: Font: Times New Roman
       we mentioned in the video, we're one of relatively small number of companies                  Formatted: No Spacing, Left, Space After: 0 pt, Line
       that actually has the capability in-house to grow these wafers and to do the                  spacing: single, Widow/Orphan control, Adjust space
       rest of the laser manufacturing process. And I think that's the key                           between Latin and Asian text, Adjust space between
       differentiator because as you may hear at the show, lasers not only define the                Asian text and numbers
       performance [to date extent] [bracketed text in original] of these modules, but               Formatted: Font: Times New Roman, Not Italic,
       they're also critical to on-time delivery schedule and being able to ramp up as               Underline
       customer demand increases, which of course we're seeing in some of the                        Formatted: Font: Times New Roman, Not Italic
       markets that we're in.
                                                                                                     Formatted: Font: Times New Roman, Not Bold, Not
      107.    He further stated,                                                                     Italic
                                                                                                     Formatted: Font: Times New Roman, Not Italic,
                                                                                                     Underline
       139.   The above statement above were materially false and/or misleading when made for
                                                                                                     Formatted: Font: Times New Roman
the same reasons stated in paragraphs 122-23 above.                                                  Formatted: Font: Times New Roman




                                               66
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 159 of 244




       140.    Defendant Murry further emphasized the purported benefits of AOI’s vertical

integration manufacturing process at the 2017 OFC Conference, stating:

       So what does vertical integration do for us? Faster time to market, because we                Formatted: Font: Not Italic, Underline
       don't have to rely on a very long supply chain of different suppliers that all                Formatted: List Paragraph,List Para 1, Indent: Left: 0"
       have to align in terms of schedules, we can do most of that in-house. So, we
                                                                                                     Formatted: Font: Bold, Underline
       tend to be faster time to market, perhaps more than -- in time to market, I should
       say, what we're really talking about here is time to volume.
                                                                                                     Formatted: Font: Bold, Underline
       That is there maybe companies out there that can deliver a small quantity of                  Formatted: No Spacing, Left
       transceivers in a very short time, but what really matters to our customers is
                                                                                                     Formatted: No Spacing, Left, Indent: Left: 0.5"
       how fast can we get them the volumes that they need within their applications.
       So in the data center, it's not about making the first few samples or the first
       100 units, it's about how fast can you really scale the business. And I think
       vertical integration gives us a big advantage in terms of time to scale.
                                                                                                     Formatted: No Spacing, Left, Indent: Left: 1", Right: 0"
                                              ****

       141.    The above statement in paragraph 140 was materially false and/or misleading when

made for the same reasons stated in paragraphs 122-23 above. Moreover, as a result of numerous

product and manufacturing issues relating to the 100G, AOI’s in-house processes could not

provide AOI with the ability to quickly “scale” to meet demand for 100Gs because, as CW2

recounted, during the Class Period, AOI was unable to rapidly produce defect-free transceivers, as

illustrated by AOI’s shipment to Amazon of a smaller set of defective test transceivers during

March to June 2017.

       142.    At the 2017 OFC Conference, Defendant Murry also stated,

       So one of the themes that AOI has promulgated throughout the years, especially in             Formatted: Space After: 0 pt
       our data center business is we like to keep a great deal of commonality in terms of
       the way that products are designed and manufactured from one generation of
       products to another. That gives us the ability to flexibly shift from -- for example          Formatted: Font: Not Italic, Underline
       in the data center world from 40 gigabits per second to 100 gigabits per second
       without having through radically change our production process or invest in
       massive amounts of new equipment or whatever. And we can also change back
       and forth flexibly as customer demand changes, again a very important aspect
       of vertical integration particularly to our customers.




                                               67
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 160 of 244




       And finally rapid response to the customer and market demand, so as we see                      Formatted: Font: Bold, Underline
       these shifts and changes in the marketplace, the one thing I can say about the optical          Formatted: No Spacing, Left, Indent: Left: 0.5"
       industry is that it's a very fast moving market. There's a lot of shifts and demand
       from time to time and as we bring our new customers, those demands change as
       well because not every customer needs exactly the same type of product. So, the                 Formatted: Font: Bold, Underline
       ability to flexibly change or adapt to the customer demand I think is also key
       part of that vertical integration strategy.
                                                                                                       Formatted: Not Highlight
       108.    Defendant Murry stated that the Company was ready for the increasing demand             Formatted: No Spacing, Left, Indent: Left: 1", Right: 0"

from data centers and that customers had relayed their demands for the year:

       143.    The above statement above were materially false and/or misleading when made for

the same reasons stated in paragraphs 122-23 above and, thus, it was false and misleading to tout

that AOI’s vertical integration gave it “the ability to flexibly shift” from 40G to 100G, to “change

back and forth flexibly as customer demand changes,” and to “flexibly change or adapt to the

customer demand.”

       144.    At the 2017 OFC Conference, Defendant Murry also stated,

       We do see a lot of pull from customers to add capacity. Fortunately, we made a lot
       of investments last year and the year before that allow us to have -- at least AOI to           Formatted: Font: Bold, Underline
       have the ability to add that capacity relatively quickly and I think we're getting
       a pretty strong customer response, a positive customer response based on our
       -- the plans that we've disclosed to them about how we plan to meet their
       upcoming increasing demand.

       Some facts last year, we increased our production of data center transceiver                    Formatted: No Spacing, Left, Indent: Left: 0.5"
       products last year by about 70% from Q1 to Q4, but we didn't increase our
       headcount at all. And one of the things that we did last year was we spent a lot of
       money -- and actually the year before, but we spent a lot of money and time doing
       process automation, being able to do more of the production that we do in an
       automated fashion. That is much easier to scale than manual -- more manual
       processes, and so that investment along with the investment that we made in the
       fab, really gives us the ability to scale our production pretty rapidly and we think
       we're doing a reasonably good job of anticipating and meeting the demands of                    Formatted: Font: Not Italic, Underline
       the customers have told us that they're going to need for this year and next year.              Formatted: Font: Not Bold, Not Italic
                                                                                                       Formatted: Font: Not Bold
                                                                                                       Formatted: Font: Not Bold, No underline, Font color:
                                                                                                       Auto
                                                                                                       Formatted: No Spacing, Left, Indent: Left: 1", Right:
                                                                                                       1", Space Before: 0 pt

                                                68
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 161 of 244




       109.    Based on Defendant Murry’s presentation, Roth Capital Partners reported that the

“unit opportunity per datacenter is incredibly large” and that “there remains a strong premium over

40G and margins are inherently stronger for 100G solutions.”

       110.    The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) as soon effectively admitted to by Defendant Murry on May 4, 2017, they lacked

the capacity to transition quickly from 40G to 100G manufacturing (“growth rate is not dependent

on demand. It’s dependent on our ability to continue to ramp our manufacturing”); (ii) they were

taking shortcuts in manufacturing and quality assurance to increase manufacturing yields, lower

costs, and maintain high gross margins, as identified by CW1 and resulting in faulty transceivers

being sent to Amazon during the first half of 2017;(iii) they were losing market leadership to

increasing competition due to customers adopting the “merchant model”; (iv) they knew that,

based on customers’ minimum purchase obligations and forecasted requirements, that demand for

AOI’s 100G transceivers was not going to grow at the rate Defendants represented because

Amazon had committed order amounts and gave purchase forecasts to AOI prior to the beginning

of the Class Period; and (v) as a result of the foregoing, the Company’s financial statements were

materially false and misleading.




                  E. The May 4, 2017 Press Release




                                                69
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 162 of 244




       145.    The above statement above were materially false and/or misleading when made for

the same reasons stated in paragraphs 122-23 above. Moreover, AOI was unable to meet Amazon’s

demands due to low yields and faulty chip coating issues. Thus, Amazon had already started

transitioning its business elsewhere.

               B. False and Misleading Statements Concerning the Threat of the Merchant
                  Model
       111.146.        On May 4, 2017, AOI issued a press release announcing the Company’s            Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                      + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
first quarter 2017 financial results (the “May 2017 Press Release”). In this press release, the       Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


Company reported “record performance” with Defendant Lin stating: “We are very pleased with

the team’s continued execution. Our commitment to technology innovation, manufacturing

excellence and customer satisfaction are qualities that continue to set AOI apart, and we believe

our performance in the quarter further demonstrates our commitment to excellence in these

areas.””) and, after market close, held an investor earnings call (the “May 2017 Call”). During the

May 2017 Call, Defendant Murry stated, in response to a Cowen analyst’s question concerning

white-box model competition:                                                                          Formatted: Font color: Black

       112.    The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) as effectively admitted to by Defendant Murry on the earnings call the same day,

they lacked the capacity to transition quickly from 40G to 100G manufacturing (“growth rate is

not dependent on demand. It’s dependent on our ability to continue to ramp our manufacturing”);

(ii) they were taking shortcuts in manufacturing and quality assurance to increase manufacturing

yields, lower costs, and maintain high gross margins, as identified by CW1 and resulting in faulty

                                                70
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 163 of 244




transceivers being sent to Amazon during the first half of 2017; (iii) they were losing market

leadership to increasing competition due to customers adopting the “merchant model,” as

specifically discussed at length by merchant model competitor MACOM in April of 2017; (iv)

they knew that, based on customers’ minimum purchase obligations and forecasted requirements,

that demand for AOI’s 100G transceivers was not going to grow at the rate Defendants represented

because Amazon had committed order amounts and gave purchase forecasts to AOI prior to the

beginning of the Class Period; and (v) as a result of the foregoing, the Company’s financial

statements were materially false and misleading.

                  F. The May 4, 2017 Earnings Call

       113.    The Company also held the first quarter 2017 investor earnings call on May 4, 2017

after market close (the “May 2017 Call”). During this call, the Defendants vehemently denied any

competition issues due to benefits of their vertical integration model and continued to tout AOI’s

relationship and visibility with Amazon and their other data center customers.

       114.    Despite the fact that MACOM was gaining 100G market share and working with

Amazon on a “merchant model”, both Defendant Lin and Defendant Murry dismissed any and all

suggestions that competition was or could affect the Company. In response to Cowen analyst Paul

Silverstein’s question “[w]hy should The Street not be concerned given that there certainly appears

to be concern that you’re going to be displaced to one extent or another, especially in the 100-gig

arena, “ Defendant Murry stated:

       Paul, well, that's a good question to start off with. So think first of all, as we said
       all along, the most important factor for our success with these customers has been
       our ability to scale rapidly to meet their needs and to have a very low cost structure
       that allows us to get high gross margin while still meeting their pricing
       expectations. We believe relative to any other technology out there that we
       maintain a significant differential in terms of cost, that is that we're the lowest-cost
       technology out there by a fairly wide margin. And this is particularly true when it
       comes to the CWDM products. As we mentioned in the prepared remarks, the

                                                 71
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 164 of 244




       CWDM products make up the majority. As a percentage of the overall revenue, it's
       more than doubled since last year. And that's because these datacenters are getting
       larger. And as a consequence of the larger size of the datacenters, there's more
       emphasis from these customers on the CWDM products which, for us, are more
       highly differentiated and carry a higher gross margin. So all the trends that we're
       seeing, I think, are very positive for our technology. And even on the relatively
       smaller PSM products, we still maintain that we have a significant edge in terms
       of cost, mainly due to our vertical integration and the amount of attention that
       we've paid to the manufacturing process, the automation that we put in place and
       the other factors that we've talked about a number of times that have really
       differentiated our manufacturing processes.

       115.   Analyst Silverstein pushed the question, asking directly about the Company’s

largest customers:

       Paul Jonas Silverstein - Cowen and Company, LLC, Research Division - MD and
       Senior Research Analyst
       All right. And guys, just to be clear, my last question on this. As of now, you don't         Formatted: List Paragraph,List Para 1, Indent: Left: 0",
       see -- you don'tdon’t foresee, you don'tdon’t anticipate being intercepted in a               Adjust space between Latin and Asian text, Adjust
       meaningful way at any of Amazon, Microsoft or Facebook. There'sThere’s nothing                space between Asian text and numbers
       you're aware of at this point that will cause you concern that there's a share shift to       Formatted: Font: Not Bold, Not Italic
       one or more other competitors??”                                                              Formatted: Font: Not Bold, Not Italic
                                                                                                     Formatted: Font: Not Bold, Not Italic
       Stefan J. [Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy Officer
       :] “That's correct..”                                                                         Formatted: No Spacing, Left, Indent: Left: 1", Right:
                                                                                                     1", Adjust space between Latin and Asian text, Adjust
                                                                                                     space between Asian text and numbers

       116.   Simon Matthew Leopold with During the May 2017 Call, Defendant Murry also              Formatted: Font: Not Bold
                                                                                                     Formatted: Font: Not Italic, Underline
stated, in response to a Raymond James & Associates, Inc. directly questioned the Defendants         Formatted: Font: Not Bold, Not Italic, Font color: Black
                                                                                                     Formatted: No Spacing, Left, Indent: Left: 0.5", Right:
regarding MACOM’s “merchant model”:
                                                                                                     1"

       Simon Matthew Leopold - Raymond James & Associates, Inc., Research Division
       - Research Analyst
       147. So that actually nicely sets up my nextanalyst’s question, is we've sort of heard this   Formatted: No Spacing, Left, Indent: Left: 0", First line:
                                                                                                      0.5", Right: 0", Numbered + Level: 1 + Numbering
bear case of companies that would sell merchant elements. They would sell lasers and                 Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned
                                                                                                     at: 0.44" + Indent at: 0.69"

semiconductors to other manufacturers or to contract manufacturers that could then compete with

you. So I guess one side of the bear case about your company is that there are other competitors

taking share. The other side is this sort of unidentified competitor that would buy merchant



                                                 72
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 165 of 244




elements. “Can you help us understand the potential for that[the merchant model] as a competitive

threat? Hopefully that makes sense, and I can be more explicit if you want.?”,


       Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy Officer
       No, I understand what you're getting at. So we have a great deal of vertical                  Formatted: Font: Not Bold, Not Italic
       integration, as we'vewe’ve talked about ever since we went public. We do a lot of             Formatted: Font: Not Bold, Not Italic
       these things in house. We make our own lasers, we build our own light engines, we
       do our own production, we do our own testings, okay? There are companies out                  Formatted: Font: Not Bold, Not Italic
       there that have talked about sort of disaggregating that, if you will, and one company
       will grow the laser chip, somebody else will do the assembly, somebody else will
       do the test, somebody makes the chips, et cetera, et cetera, okay. Relative to our
       business model – I mean, this has been the big advantage of our business model.               Formatted: Font: Bold
       And I will point out to you, at this point, we've got a 5-plus year track record in the
       datacenter industry of high -- highly successful business, as evidenced by this
       quarter and our previous -- really, going back 4, 5 years, you can look at our results.
       The vertically integrated business model, we believe, is the best way to economically
       manufacture these datacenter products. And there are competitors out there that               Formatted: Font: Not Italic, Underline
       are talking about doing different business models. But economically, that just
       doesn'tdoesn’t make sense. If you have to add multiple companies'companies’                   Formatted: Font: Not Italic, Underline
       profit margins in there along with all the vagaries of the manufacturing that is yields
       and things that change over time and inventory management, we've done the
       modeling and there's just no way that, that results in a product that's less expensive
       for the end customer than buying it from AOI even at the profit margins or gross
       profit levels that we're at today. So yes, it's possible to do it that way potentially, but
       it doesn't result in a lower-cost product.

       ...

        [. . .] And all of that assumes that they would be as good as AOI is at all of               Formatted: Font: Not Italic, Underline
       those operations, which we don't think is possible given the fact that we are                 Formatted: No Spacing, Left, Indent: Left: 0.5", Right:
       the demonstrated leader in this industry.                                                     0.5"
                                                                                                     Formatted: Font: Not Bold, Not Italic
       148.    Defendant Murry also responded “yes”The statements above were materially false

and/or misleading when asked if he felt like AOI was “made because:

              i.    Amazon, AOI’s largest customer at the market share leader in time accounting
                    for approximately 35% of AOI’s revenues in 2017, had already began moving
                    toward the 100-gig web-scale merchant model and was ordering transceiver
                    components from manufacturers including MACOM, which publicly
                    disclosed this strategy as early as April 2017, and Fabrinet

         117.ii.    Defendants knew from the SAP system and Amazon’s contract requirements           Formatted: Indent: Left: 1.06", Numbered + Level: 1 +
                    that Amazon had significantly reduced its demand for 100G transceivers.”.        Numbering Style: i, ii, iii, … + Start at: 1 + Alignment:
                                                                                                     Right + Aligned at: 0.25" + Indent at: 0.5"

                                                  73
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 166 of 244




              iii.   Defendants knew or recklessly disregarded that, as Fabrinet and MACOM
                     publicly disclosed as early as April or May 2017, Amazon was acquiring
                     components for its transceivers elsewhere;

              iv.    Because the disadvantages of the “merchant model” articulated by
                     Defendant—including problems with “testing” and that “economically, [the
                     competitors’ model] doesn’t make sense”—were shared by the “vertical
                     integration” model, it was false and misleading to tout AOI’s “vertical
                     integration” and its status as “the demonstrated leader in this industry” as
                     ensuring that “different business models” would not “be as good as AOI is at
                     all of those operations.”

                C. False and Misleading Statements Concerning Future Demand
       149.     During the February 2017 Call, Defendant Murry falsely claimed, in response to an

analyst’s question regarding the ramp-up in production for 100G that customers were ordering

what they said they would:

       118.     The other question that you had was related to what Troy was asking about too in

terms of the 100G ramp up. What I could say is we're tracking as expected on the 100G. I think        Formatted: Font: Not Bold, Not Italic

there's always hiccups in the plan from time to time, but overall the customers are basically         Formatted: Font: Not Italic, Underline

purchasing what they led us to expect that they would purchase. And we feel comfortable

with their plans for the future in terms of our capacity and our ability to meet their

needs.Additionally, Defendant Murry also stressed the Company’s knowledge of its customers’

wants and needs and AOI ability to deliver on the 100G demand. Furthermore, although he

acknowledged the challenge of ramping up manufacturing capacity, he assured investors that AOI

was at an advantage compared to its competitors in doing so:



       150.     The statement above was materially false and/or misleading when made because,

as a result product AOI’s defective 100G transceivers, faulty vertical integration model, lack of

quality control, low yield and reliability issues, Amazon had already reduced its forecasted orders


                                                74
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 167 of 244




and was going elsewhere to fill demand. Thus, customer demand was not, as Defendants

represented, consistent with prior forecasts.

        151.    During the May 2017 Call, Defendant Murry touted the Company’s status as a

purported “cost leader” as leading to its future success in both 40G and 100G transceivers:

        Based on current orders and forecasts from our customers, we believe that 2017                Formatted: Font: Not Bold, Not Italic
        datacenter revenue should grow by more than 85% compared with 2016 and would
        include contributions from 3 hyperscale datacenter customers, each of whom will
        represent more than 10% of our annual revenue.

                                                ****

         [. . . ] So when you talk about for AOI, will 40G be higher in 2017 compared to              Formatted: No Spacing, Left, Indent: Left: 0.5"
        2016, the answer is probably yes. However, I would caution that, that doesn't
        necessarily mean that that's the same thing for the industry, right, because we added
        a significant new customer for 40G during the year. Overall, I would say in general
        terms, while I can't speak to the specifics of the industry, I think it's widely
        acknowledged and most people would agree that 100 gig is growing. We were first               Formatted: Font: Not Italic, Underline
        to market with 100-gig products, first to volume with those products and we
        believe we'rewe’re the cost leader on those products. So I think we're going to               Formatted: Font: Not Italic, Underline
        be very successful in both 100G and 40G throughout the year.                                  Formatted: Font: Not Bold, Not Italic, Underline
                                                                                                      Formatted: Font: Not Bold, Not Italic
        119.    Defendant Lin also commented on the Company’s ability to compete in the 100G
                                                                                                      Formatted: No Spacing, Left, Right: 0"
realm specifically, stating in relevant part:

                I want to emphasize in the 100G (inaudible), this is much tougher to
                design and manufacture (inaudible) than PSM4. So there are much less
                competitors. And for us, AOI has much stronger cost advantage
                (inaudible). So that's why we have updated the long-term model in last
                quarter earnings call. And we believe that's what we can maintain even for
                the long-term, or even higher.
                                                                                                      Formatted: List Paragraph,List Para 1, Indent: Left: 0",
        120.    Defendants also suggested that constraints on sales to customers were driven purely   Right: 0"


by manufacturing capacity issues, without acknowledging sagging market demand for 40G

transceivers, a lack of demand from Amazon for AOI’s 100G transceivers.

        Brian Matthew Alger - Roth Capital Partners, LLC, Research Division - Head of
        Technology Research and Senior Research Analyst
        Obviously, there's been a fair amount of hand-wringing over the past couple of
        weeks. I'm wondering where we are in terms of that crossover and what your

                                                 75
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 168 of 244




       expectations are as we go through the year. Clearly 100 gig is ramping, but given
       your customer mix, are you still anticipating that you'll lag the industry in terms of
       your crossover point?

       Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy Officer
       Brian, when you talk about crossover point, what exactly are you referring to?

       Brian Matthew Alger - Roth Capital Partners, LLC, Research Division - Head of
       Technology Research and Senior Research Analyst
       Sorry. 100 gig versus 40 gig. And I'm talking revenues relative to units.

       Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy Officer
       So you're asking, when do we expect the 100-gig revenue will overtake 40 gig
       revenue? I mean, if you're asking that, we don't really disclose that on a forward-
       looking basis. We think that obviously 100 gig is growing. 40 gig for us is also very
       strong. It was -- we were actually -- we had another record quarter in 40-gig sales
       as well. It was pretty much flat over last quarter, but it was up ever so slightly. So
       we're expecting a good year both in 40 gig and 100 gig. But as far as when that
       crossover happens, we don't really talk about that.

                                               ****

       Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy Officer
       Right now, we're basically shipping everything we can manufacture. So the growth
       rate is not dependent on demand. It's dependent on our ability to continue to
       ramp our manufacturing. So we talked just a moment ago with Troy, he mentioned
       some of the figures that we had projected in terms of laser sales. I think that you
       can draw some conclusions from there. But there's a limit to how fast we can
       increase our production capacity. So that's really the limiting factor to the growth
       rate.

       121.   Once again, both the market and analysts believed the positive message relayed by

Defendants and AOI’s stock price rose $9.15 from a closing price of $46.81 on May 4, 2017 to a

closing price of $55.96 per share on May 5, 2017 on heavy trading volume of 10.8 million. Piper

Jaffray reported that it “continue[s] to believe AAOI remains in prime positon to see impressive

growth in 2017 as demand for 100G optics accelerates.” Roth Capital Partners raised their

numbers “directly in the face of skeptics’ claims of increasing competition” and “believe AOI is

deeply undervalued.” The Cowen & Co. analyst specifically noted that “AAOI’s ability to



                                                76
         Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 169 of 244




vertically integrate and manufacture virtually all the components of its 100G optical light-engines

should continue to fuel AAOI’s ability to drive GM progression ahead of price declines.”

         122.152.       The statementsstatement above werewas materially false and/or misleading         Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                         + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
because they misrepresented and failed to disclose the following adverse facts pertaining to the         Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


Company’s business, operations, and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants when made false and/or misleading statements

and/or failed to disclose that: (i) they lacked the capacity to transition quickly from 40G to 100G

manufacturing, as effectively admitted to, but not made clear, by Defendant Murry during this call

when he stated “the growth rate is not dependent on demand. It’s dependent on our ability to

continue to ramp our manufacturing”; (ii) they were taking shortcuts in manufacturing and quality

assurance to increase manufacturing yields, lower costs, and maintain high gross margins, as

identified by CW1 and resulting in faulty transceivers being sent to Amazon during the first half

of 2017; (iii) they were losing market leadership to increasing competition due to customers

adopting the “merchant model,” as specifically discussed at length by merchant model competitor

MACOM in April of 2017; (iv) they knew thatfor the reasons set forth in paragraphs 122 and 150

above.     Moreover, Defendants knew, based on customers’Amazon’s minimum purchase

obligations and forecasted requirements documented in the SAP system, that demand for AOI’s

100G transceivers was not going to grow at the rate Defendants represented (if at all) because

Amazon had committed order amounts and gave purchase forecasts to AOI prior to the beginning

ofthroughout the Class Period; and (v) as a result of the foregoing, the Company’s financial

statements were materially false and misleading.. In light of these facts, it was false and misleading

to state that AOI could use its “first to market” status to be “very successful in both 100G and 40G

throughout the year.”                                                                                    Formatted: Font: Bold, Underline, Font color: Black




                                                 77
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 170 of 244




                 G. The July 13, 2017 Press Release

       123.   On July 13, 2017, before market open, AOI issued a press release, entitled

“Applied Optoelectronics Expects Second Quarter 2017 Results to Exceed Guidance,” announcing

the Company’s expected financial results for the second quarter of 2017 ending June 30, 2017 (the

“July 2017 Press Release”). The July 2017 Press Release stated that

       “I’m pleased to announce that we expect to deliver another record quarter with               Formatted: No Spacing, Indent: Left: 0.5", Right: 0.5"
       our top and bottom-line results expected to exceed our guidance,” said Dr.
       Thompson Lin, Applied Optoelectronics, Inc. founder, president and CEO. “Again               Formatted: Font color: Black
       this quarter, our results were driven by improvement in our manufacturing costs,             Formatted: Font: Not Bold, Not Italic, Font color: Black
       capacity expansion and solid execution by our production team. We are pleased
                                                                                                    Formatted: Font color: Black
       with our performance and look forward to sharing the additional details of our
       second quarter results on our conference call in August.”
                                                                                                    Formatted: No Spacing, Right: 0.5"

       124.   This positive pre-announcement lead to heavy trading volumes of over 8 million on

July 13, 2017 and increase in AOI’s share price of $5.40 to a closing price of $78.04 per share.

Piper Jaffray recognized the Company’s “impressive quarter with revenue upside and record

margin levels that have never been seen before in the optical component industry” and believed

“Applied [had] exceptional visibility through the remainder of 2017….” Roth Capital Partners

noted that the press release “didn't provide much detail as to where the specific strength came

from, however we assume most of the upside came from datacenter, which continues to see

tremendous potential for the company.”

       125.   The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) they lacked the capacity to transition quickly from 40G to 100G manufacturing,

as effectively admitted to by the Defendants on the May 2017 Call (“growth rate is not dependent

                                               78
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 171 of 244




on demand. It’s dependent on our ability to continue to ramp our manufacturing”) and soon after

on August 3, 2017 (“the time to actually shift over the production is…about 6 weeks.”); (ii) they

were taking shortcuts in manufacturing and quality assurance to increase manufacturing yields,

lower costs, and maintain high gross margins, as identified by CW1 and resulting in faulty

transceivers being sent to Amazon prior to this statement; (iii) they were losing market leadership

to increasing competition due to customers adopting the “merchant model,” as discussed by

merchant model competitor beginning in April of 2017 and resulting in the publicly announced

transceiver building alliance between Amazon, Fabrinet and MACOM on June 26, 2017; (iv) they

knew that, based on customers’ minimum purchase obligations and forecasted requirements, that

demand for AOI’s 100G transceivers was not going to grow at the rate Defendants represented,

because Amazon had committed order amounts and gave purchase forecasts to AOI prior to the

beginning of the Class Period; and (v) as a result of the foregoing, the Company’s financial

statements were materially false and misleading.



                                                                                                      Formatted: Indent: Left: 0", First line: 0"


                                                                                                      Formatted: Font: Bold, Underline, Font color: Black
                                                                                                      Formatted: No Spacing, Left, Level 1, Indent: Left: 0.5",
                                                                                                      Right: 0", Space Before: 0 pt

       VI.     THE TRUTH EMERGES THROUGHIS REVEALED OVER SEVERAL                                      Formatted: Font color: Auto
               PARTIAL CORRECTIVE DISCLOSURES WHILE DEFENDANTS                                        Formatted: Normal, Left, Right: 0", Space Before: 0 pt
               CONTINUE TO ISSUE FALSE ASSURANCESMISLEAD INVESTORS                                    Formatted: No underline
                                                                                                      Formatted: No underline, Font color: Auto
               A. The August 3, 2017 Press Release Disclosing for the First Time that Sales
                  to Amazon of 40G Were Expected to Drop Significantly in Q3 2017                     Formatted: No underline
                                                                                                      Formatted: No Spacing, Left, Level 2, Indent: Left: 1",
       126.153.       On August 3, 2017, AOI issued a press release after market hours                Hanging: 0.25", Right: 0", Space Before: 0 pt,
                                                                                                      Numbered + Level: 1 + Numbering Style: A, B, C, … +
                                                                                                      Start at: 1 + Alignment: Left + Aligned at: 0.25" +
announcing the Company’s final financial results for the second quarter of 2017 ending June 30,
                                                                                                      Indent at: 0.5"

2017 (the “August 2017 Press Release”). The press release was attached as Exhibit 99.1 to AOI’s       Formatted: No underline
                                                                                                      Formatted: Font: Bold

                                                79
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 172 of 244




Form 8-K filed on ”) and held an earnings call (the “August 3, 2017. The Call”). In the August

2017 Press Release revealed, Defendants were forced to reveal that one of the Company’s“a large      Formatted: Font color: Black
                                                                                                     Formatted: Font color: Black
data center customers was reducingdatacenter customer”—known to be Amazon—had decreased
                                                                                                     Formatted: Font color: Black

its 40G product orders, stating, in relevant part:demand for the 40G products going into the third

quarter of 2017. Defendant Lin stated,


            “AOI achieved another record performance driven by strong demand                         Formatted: Expanded by 0.3 pt
            for our market-leading datacenter products and continued
            improvement in our manufacturing costs and capacity expansion,”
            said Dr. Thompson Lin, Applied Optoelectronics, Inc. founder,
            president and CEO. “Our record gross margin and earnings                                 Formatted: Font: Bold, Underline, Expanded by 0.3 pt
            demonstrate the strength of our business model and deep
            manufacturing know-how. We believe our ability to leverage our
            vertical integration and proprietary manufacturing processes to
            drive greater efficiencies and shorten our production cycle times                        Formatted: No Spacing, Indent: Left: 0.5", Right: 0.5"
            sets AOI apart from others in the industry."                                             Formatted: Font: Not Bold
                                                                                                     Formatted: Underline
       Lin continued, "We are pleased with our team’s continued solid execution in the
       quarter, which marked our ninth consecutive quarter of generating record                      Formatted: Font: Not Bold
       datacenter revenue. However, as we look into the third quarter, we see softer than            Formatted: Font: Bold, Underline
       expected demand for our 40G solutions with one of our large customers that                    Formatted: Font: Not Bold, No underline, Font color:
       will offset the sequential growth and increased demand we expect in 100G. We                  Black
       believe AOI has a leading position in the advanced optics market and we
                                                                                                     Formatted: Font: Not Bold, No underline, Font color:
       continue to expand within our existing customer base as well as engage with                   Black
       new customers for 100G technologies and beyond.”.
                                                                                                     Formatted: Font: Not Bold, No underline, Font color:
                                                                                                     Black
                  B. TheDuring the August 3, 2017 Earnings Call
                                                                                                     Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                     + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
       127.154.       Defendants also hosted an earnings conference call on August 3, 2017 after     Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"
                                                                                                     Formatted: Font color: Black
market close reporting the financial results for the second quarter 2017 ending June 30, 2017 (the
                                                                                                     Formatted: Font color: Black
“August 2017 Call”). During the call, Defendant Murry reiterated the weakening 40G demand,           Formatted: Font: Not Italic, Underline
                                                                                                     Formatted: Font: Not Bold, Not Italic
statingechoed Lin’s earlier statements:
                                                                                                     Formatted: Font: Not Italic, Underline

       As we look into Q3, we see softer than expected demand for our 40G solutions                  Formatted: Underline
       with one of our large datacenter customers that will offset the sequential                    Formatted: Font: Not Italic, Underline
       growth and increased demand we expect to see in 100G. This slowdown in 40G
                                                                                                     Formatted: Underline
       demand has been anticipated for some time, but the decline in Q3 is greater than
       previously expected. [. . .]                                                                  Formatted: Font: Not Italic, Underline
                                                                                                     Formatted: Font: Not Bold, Not Italic

                                               80
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 173 of 244




Emphasis added.

       128.    Murry claimed that Amazon’s decreasing demand for 40G products was a

“surprise” and stressed that the Company had only recently found out about it:

          Brian Matthew Alger - Roth Capital Partners, LLC, Research Division
          - Head of Technology Research & Senior Research Analyst
       155. Right. Well, it seems as you clearly have a pretty good handle on what’s going on

with 100G and next generation type of designs with your customers. In fact, during Q3 2017,

AOI’s sales of 40G transceivers dropped from approximately $56.6 million to $27 million, while

its sales of 100G transceivers increased only negligibly, increasing by only $1.8 million from Q2

2017. Thus, it was known to Defendants at the time of the August 2017 Call that, contrary to

Defendants’ representations, AOI was not successfully transitioning from 40G to 100G; rather, it

was losing ground in the entirety of its transceiver business.

       156.    When questioned by a Roth Capital Partners analyst during the August 2017 Call

about how AOI could pre-report a “record performance” (as AOI stated in the August 2017 Press

Release) only to report a substantial decline in 40G sales two weeks later, Defendant Murry

claimed it was a “recent development:”

       Q: ROTH CAPITAL PARTNERS: “I’m curious as to how -- you seem to have                         Formatted: No Spacing, Left, Indent: Left: 0.5", Right:
       been caught off-guard in terms of the decline on 40 gig. Is that something that              0.5"
       transferred from your customer recently? Or is that something that was
       communicated in the middle of the quarter??”

           Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief
           Strategy Officer
           A: MURRY: It’s a recent development. And again, it's not that we didn’t                  Formatted: Font: Not Italic, Underline
           expect 40 gig to decline with this customer or the other customers, we knew
           it would. It’s just coming a little bit faster which, in the end, means a                Formatted: Font: Bold, Underline
           faster transition to 100 gig, which is not a bad thing. But obviously, in
           this particular quarter, it’s happened faster than we expected.

           Brian Matthew Alger - Roth Capital Partners, LLC, Research Division
           - Head of Technology Research & Senior Research Analyst

                                                 81
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 174 of 244




           Understand. I think we all expect the transition to occur and we all think
           it’s a positive, certainly for you guys, given your product portfolio. I guess
           where I’m going with this is, it’s a bit unusual for a company to preannounce
           a very strong beat and then to have something like this come in a couple of
           weeks later from that announcement. And I’m just -- it seems as though
           maybe you guys were informed of this after your positive pre-
           announcement.

           Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief
           Strategy Officer
       That is true, but just to be clear, the pre-announcement is made when we see the            Formatted: No Spacing, Left, Indent: Left: 0.5", Right:
       results of the quarter differing materially from the last guidance that we put out          0.5"
       with The Street. That’s why we preannounce. It’s not an indication of future, it’s
       an indication that the past has been very different from what we last guided The
       Street. In other words, we don’t want -- when we know that there is different
       information from what we’ve previously guided for, we want to get that information
       in the hands of investors as quickly as possible. That’s what investors have asked
       us to do and that’s what we think is the right thing to do. But that’s not necessarily
       an indication of any particular thing about the future. . . In this case, the               Formatted: Font: Bold, Underline
       information that we got about the 40 gig actually did happen post the pre-                  Formatted: Font: Not Italic, Underline
       announcement, but that wouldn’t necessarily change our thinking about whether
       or not to preannounce.

       157.   On the news of the dramatic decline in Amazon’s demand for 40G transceivers, the     Formatted: Font color: Black
                                                                                                   Formatted: Font color: Black
Company’s share price fell over 34%.Defendants revealed for the first time

       129.   AOI, however, continued to make deceptive statements during August 2017 Call,

stating that “change-over time” on the product lines100G demand with Amazon was six weeks:         Formatted: Font color: Black
                                                                                                   Formatted: Font color: Black
“[T]here’s about a 6-week time from when we produce a laser to when [it] actually gets shipped

out as a transceiver. And so the timeon track: “We continue to actually shift overexpect to have   Formatted: Font: Bold, Underline, Font color: Black

3 hyperscale customers, each represent more than 10% of our revenue for the production is          Formatted: Font: Bold, Underline, Font color: Black

not long, but the time to – between doing that shift and when you start to see the end product

transceivers coming-out is about 6 weeks.”
                                                                                                   Formatted: Indent: Left: 0", First line: 0.5", Numbered
       130.158.       When questioned by analysts about Amazon’s 100G demand, Defendant            + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
                                                                                                   Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"
Murry assured investors full year 2017”; and that AOI had “meaningful 100 gig revenue with
                                                                                                   Formatted: Font color: Black
                                                                                                   Formatted: Font: Bold, Underline, Font color: Black
                                                                                                   Formatted: Font: Not Italic, Underline, Font color: Black

                                                82
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 175 of 244




our largest customer as well as our other customers. . . . [W]e do have meaningful –

meaningful 100 gig sales with all 3 of our large datacenter customers.”.”                                Formatted: Font color: Black

       159.         Defendants also continued to mislead investors about the purported “strength” of

its faltering vertical integration manufacturing and its benefits that set AOI apart from competitors,

stating in the August 2017 Press Release:

       AOI achieved another record performance driven by strong demand for our market-
       leading datacenter products and continued improvement in our manufacturing costs
       and capacity expansion,” said Dr. Thompson Lin, Applied Optoelectronics, Inc.
       founder, president and CEO. “Our record gross margin and earnings                                 Formatted: Font: Bold, Underline
       demonstrate the strength of our business model and deep manufacturing
       know-how. We believe our ability to leverage our vertical integration and
       proprietary manufacturing processes to drive greater efficiencies and shorten
       our production cycle times sets AOI apart from others in the industry.”

       160.         The above statements in paragraphs 158-59 were materially false and misleading

when because:

               i.     AOI was taking shortcuts in the manufacturing and quality assurance of
                      its 100G transceivers to increase manufacturing yields, lower costs, and
                      maintain high gross margins, including, at the specific direction of
                      Defendants, designating unqualified and overworked R&D engineers to
                      perform the quality control function.

              ii.     CW2 stated that, as a result of AOI’s lack of quality control, beginning
                      in the first half of 2017 or earlier, AOI was sending its datacenter
                      customers (which included Amazon) 100G transceivers containing 25G
                      laser chips that had faulty chip coatings, and thus were prone to failure
                      (reliability issues).

           iii.       Defendants received oral and written reports from weekly R&D meetings
                      showing low manufacturing and assembly yields for its 25G chips and
                      100G transceivers of as low as 40%, well below the 90% that Defendants
                      expected, demonstrating AOI was experiencing significant production
                      shortfalls due to the manufacturing of defective laser ships and thus was
                      unable to meet Amazon’s demand requirements.

            iv.       Chien, who reported yields directly to defendant Lin by video call, phone
                      call or in person every couple of weeks throughout the Class Period,
                      would have informed Defendant Lin that yield in Taiwan through Q3



                                                    83
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 176 of 244




                     2017 was as low as 40% and well below the 90% AOI needed to be
                     profitable.

              v.     Defendants knew from the SAP system and Amazon’s contract
                     requirements that Amazon had significantly reduced its demand for
                     100G transceivers and, thus, Amazon would not provide meaningful 100
                     gig revenue.

           vi.       According to CW2, as AOI was trying to transition from 40G to 100G,
                     AOI lacked sufficient production capacity and was “desperate” to
                     increase the Sugar Land facility’s chip production capacity by creating a
                     new tooling or fixture to allow it to coat more chips at the same time and
                     had not done so as of summer 2017.

          vii.       Defendants effectively admitted on September 28, 2018 AOI had sold to
                     its major datacenter customers defective 100G transceivers containing
                     25G laser chips that were known to be prone to long-term failure.

       131.        Defendant Murry also stated that the Company had set prices (and sometimes price

reductions) with customers: “But these price negotiations that we have undergone are something

we do in advance with the customer, and we know what those prices are expected to be on a go

forward basis.”

       132.        Defendant Murrydismissed the effects on its business of decreased Amazon

demand or the MACOM-Fabrinet partnership and assured investors that sequential improvement

would be seen again in December 2017 and when asked how he could be so confident stated that

“some committed orders [are] out there, not all of that expectation is committed at this point.

But we do have a significant amount of committed orders and a good forecast from all 3 of our

customers.”

       133.161.           Once again, the Defendants denied any competitive pressure from the         Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                      + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
MACOM -Fabrinet alliance, touting the Company’s vertical integration model as a core advantage        Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


over competitors. Defendant Murry respondedduring the August 2017 Call that the “merchant

model” was no threat to AOI’s business or relationship with Amazon:



                                                   84
      Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 177 of 244




      So first of all, we don't believe that the MACOM-Fabrinet alliance is actually                  Formatted: Font: Not Bold, Not Italic
      producing anything or is likely to produce any products or any meaningful                       Formatted: No Spacing, Left, Indent: Left: 0.5"
      quantities, certainly, in the next quarter or 2, probably longer than that. In addition
      to that, in the long term, and in the short term, we don't see any cost advantage to
      this model. AOI, as we mentioned, is currently very highly vertical integrated                  Formatted: Font: Not Italic, Underline
      on the most expensive components, meaning the lasers. As we announced in
      the call, we also intend to produce other optical components that we currently
      don't produce internally, which will further enhance the extent of our vertical
      integration, and we think this gives us a significant cost even against the
      MACOM-Fabrinet business model or any of the other competitive business
      models that we're aware of.                                                                     Formatted: Font: Not Italic

      162.    The above statements were materially false and misleading when made because:

         i.   Amazon, AOI’s largest customer at the time accounting for approximately
              35% of AOI’s revenues in 2017, had already began moving toward the
              merchant model and was ordering transceiver components from
              manufacturers including MACOM, which publicly disclosed this strategy
              as early as April 2017, and Fabrinet;

        ii.   Defendants knew or recklessly disregarded that, as Fabrinet and MACOM
              publicly disclosed as early as April or May 2017, Amazon was acquiring
              components for its transceivers elsewhere;

       iii.   On June 26, 2017, Amazon, Fabrinet, and MACOM entered into an alliance
              to build transceivers.
                                                                                                      Formatted: List Paragraph,List Para 1, Indent: Left: 0",
      134.    Defendants On this news, AOI’s share price fell by $33.39 per share or over 34%         Right: 0"


from its previous closing price to close at $64.60 per share on August 4, 2017, damaging investors.

But, the Company had convinced at least a few analysts of its false assurances, Cowen & Co.

stated: “As evidenced by disappointing 3Q17 revenue outlook, 40G transceiver roll-over presents

near-term risk. But we see the larger story as ongoing strong growth in data center transceiver

demand with AAOI maintaining strong position at key DC customers and expanding into new

DC customers and strong ongoing margins. We have increased our EPS forecasts.”

      135.    Despite disclosure of weakening demand for AOI’s 40G product with one of its

major customers, the August 3, 2017 earnings release continued to contain false and misleading

representations and omissions, failing to disclose the magnitude of its demand loss with Amazon,

                                                85
      Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 178 of 244




the issues AOI was facing with 100G products and vertical integration, the magnitude of the

market share with Amazon that MACOM -Fabrinet had taken from AOI, and leading investors to

believe that the demand would be continuing for the 100G products.

      136.    Consequently, the statements above were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to AOI’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) they lacked the capacity to transition quickly from 40G to 100G manufacturing,

as effectively admitted to by the Defendants on the May 2017 Call (“growth rate is not dependent

on demand. It’s dependent on our ability to continue to ramp our manufacturing”) and on this

August 2017 Call (“the time to actually shift over the production is…about 6 weeks.”); (ii) they

were taking shortcuts in manufacturing and quality assurance to increase manufacturing yields,

lower costs, and maintain high gross margins, as identified by CW1 and resulting in faulty

transceivers being sent to Amazon prior to this statement; (iii) they were losing market leadership

to increasing competition due to customers adopting the “merchant model,” as discussed by

merchant model competitor beginning in April of 2017 and resulting in the publicly announced

transceiver building alliance between Amazon, Fabrinet and MACOM on June 26, 2017; (iv) they

knew that, based on customers’ minimum purchase obligations and forecasted requirements, that

demand for AOI’s 100G transceivers was not going to grow at the rate Defendants represented,

because Amazon had committed order amounts and gave purchase forecasts to AOI prior to the

beginning of the Class Period; and (v) as a result of the foregoing, the Company’s financial

statements were materially false and misleading.




                                               86
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 179 of 244




        iv.    knew from the SAP system and Amazon’s contract requirements that
               Amazon had significantly reduced its demand for 100G transceivers early
               in the Class Period.

               C.B. The October 12, 2017 Press Release and Earnings CallReveals That                 Formatted: No Spacing, Left, Level 2, Indent: Left: 1",
                  Amazon’s Declining Demand Was Not Limited to 40G Transceivers, As                  Hanging: 0.25", Right: 0", Space Before: 0 pt,
                  Previously Claimed, and Extended to Both 40G and 100G Transceivers                 Numbered + Level: 1 + Numbering Style: A, B, C, … +
                                                                                                     Start at: 1 + Alignment: Left + Aligned at: 0.25" +
                                                                                                     Indent at: 0.5"
       137.163.       On October 12, 2017, AOI issued a press release after market hours
                                                                                                     Formatted: Font: Not Bold, No underline
announcing its preliminary financial results for the third quarter of 2017 endingended September

30, 2017 (the “October 2017 Press Release”). The press release was attached as Exhibit 99.1 to

the Company’s Form 8-K filed on”) reporting third quarter 2017 revenue in the range of $88

million to $89 million, falling far short of its previous revenue outlook of $107 million to $115

million. The October 12, 2017, and Press Release revealed further details of the weakened demand

from Amazon.for the first time that it was not just sales of 40G to Amazon that were impacted but,

in fact, Amazon had decreased sales of both 40G and 100G transceivers:

       “Our preliminary results for the third quarter fell short of prior estimates and were         Formatted: Font: Not Bold, Not Italic
       negatively impacted by lower than expected sales to one of our large datacenter
       customers. Despite this shortfall, we maintained a strong gross margin profile in             Formatted: Font: Not Bold, Not Italic
       the quarter, and continued to experience solid demand with our other top datacenter
       customers,” said Dr. Thompson Lin, Applied Optoelectronics, Inc. founder,
       president and CEO. “Although we are disappointed with these preliminary results,
       we continue to feel good about our leadership position in advanced optics and
       remain optimistic based on the customer traction we are seeing with our 100G
       products, especially our 100G CWDM transceivers.”
                                                                                                     Formatted: Font: Bold, Italic
       138.    During an investor call that same day (the “October 2017 Call”), Defendant Murry

revealed that revenue fell short of AOI’s previous guidance for the third quarter of 2017 by

approximately $18 million, or 20%, due specifically to lower demand from “a large datacenter

customer.” While AOI had partially disclosed that this customer, Amazon, would be reducing its       Formatted: Font color: Black
                                                                                                     Formatted: Font color: Black
purchases of 40G products during the August 3, 2017 earnings call, AOI was now forced to reveal

that Amazon was purchasing very little of any type of the Company’s products. On the same day



                                                87
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 180 of 244




after market close, AOI held a conference call to discuss its preliminary results for the third

quarter ended September 30, 2017 (the “October 2017 Call”). During the October 2017 Call, the

Defendants revealed that Amazon’s weakening demand was not only for 40G products, but also

100G products. Defendant Murry stated, in relevant part:

       164.   Revenue from Amazon had in fact dropped from 47% of total revenue during the

second quarter of 2017 to a mere 10% during the third quarter of 2017:

       We are disappointed with our third quarter performance. We indicated last                   Formatted: Font: Bold, Italic
       quarter that we expected to see softer 40G demand. However, we saw lower
       demand overall from one of our large customers. Revenue from this customer in               Formatted: Font: Not Bold, Not Italic
       the quarter was approximately 10% of total revenue compared with 47% last                   Formatted: Font: Not Bold, Not Italic
       quarter. As a reminder, we have a vendor-owned inventory management model
       that we employ with this customer which can impact our revenue visibility. As
       previously discussed, this VOI program allows the customer to full inventory from
       a hub that AOI manages, and revenue is recorded at the time the inventory is pulled.

       165.   Upon the news, AOI’s stock price dropped 20%, from an October 12, 2017 close

of $58.84 to a close of $47.01 on October 13, 2017.

       166.   Defendants, however, continued their charade, falsely claiming that the reason for

Amazon’s declining demand was unrelated to AOI and instead, was due to Amazon’s slower

transition from 40G to 100G transceivers:

       We continue to have ongoing discussions with this customer and based on our                 Formatted: No Spacing, Left, Indent: Left: 0.5", Right:
       conversations, we believe that the disruption in order flow is related to the               0.5", Tab stops: Not at 0.75"
       ongoing transition from 40G to 100G and not specific to AOI. We also do not                 Formatted: Font: Bold, Italic
       expect the inventory stock in our VOI hub to be impaired because forecasts indicate
                                                                                                   Formatted: Font: Bold, Underline
       that this inventory will be consumed over time.
                                                                                                   Formatted: Font: Bold, Italic

       139.   On this news, AOI’s share price fell by $11.83 per share or over 20% from its        Formatted: Font: Not Bold, Not Italic


previous closing price to close at $47.01 per share on October 13, 2017, causing damages to

investors.

       140.   But, once again Defendants continued to issue false and misleading representations

and omissions, failing to disclose the real reasons behind Amazon’s weakening demand and its

                                               88
      Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 181 of 244




magnitude, instead stating that it was not an AOI issue. When questioned about losing 100G

market share with Amazon, Defendant Murry stated: “Yes, we don't believe that this disruption

in the order flow is related to anything AOI-specific. It's related to an ongoing transition from

40G to 100G.” And when questioned as to what drove his confidence in that fact, he replied: “As

we mentioned, we continue to have ongoing discussions with this customer and our other

customers as well, and those discussions have led us to believe that this is a – not – an event

that's not specific to AOI.”

      141.    And once again, the Company was able to falsely assure at least some of the

analysts. For example, Piper Jaffray stated: “This rapid decline caught us off guard, but we

continue to believe AAOI is well positioned in the 100G market and anticipate significantly better

execution for the company in 2018 as the 100G datacom cycle continues to evolve.” In sharp

contrast, Beating Wall Street reported: “The collapse of AMZN from a major customer in the

third quarter has been one of the primary concerns we have had with AAOI. We continue to

believe AAOI will have a difficult time in recovering lost revenue from AMZN at the 100G level

because there are several competitors AMZN already uses for 100G, not just AAOI. We are not

changing our tune. This is only the beginning of the challenges AAOI could face in coming

quarters.”

      142.    The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to AOI’s business,

operations, and prospects, which were known to Defendants or recklessly disregarded by them.

Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:

(i) they lacked the capacity to transition quickly from 40G to 100G manufacturing as effectively

admitted to by the Defendants on the May 2017 Call (“growth rate is not dependent on demand.



                                               89
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 182 of 244




It’s dependent on our ability to continue to ramp our manufacturing”) and on the August 2017

Call (“the time to actually shift over the production is…about 6 weeks.”); (ii) they were taking

shortcuts in manufacturing and quality assurance to increase manufacturing yields, lower costs,

and maintain high gross margins, as identified by CW1 and resulting in faulty transceivers being

sent to Amazon prior to this statement; (iii) they were losing market leadership to increasing

competition due to customers adopting the “merchant model,” as discussed by merchant model

competitor beginning in April of 2017 and resulting in the publicly announced transceiver

building alliance between Amazon, Fabrinet and MACOM on June 26, 2017; (iv) they knew that,

based on customers’ minimum purchase obligations and forecasted requirements, that demand

for AOI’s 100G transceivers was not going to grow at the rate Defendants represented, because

Amazon had committed order amounts and gave purchase forecasts to AOI prior to the beginning

of the Class Period; and (v) as a result of the foregoing, the Company’s financial statements were

materially false and misleading.

                 D. The November 7, 2017 Press Release and Earnings Call

       143. On November 7, 2017, AOI issued a press release announcing its third quarter 2017

results (the “November 2017 Press Release”). The November 2017 Press Release confirmed the

October 2017 revelation about Amazon’s weakening demand, but continued to omit the reasons:

       “While our third quarter results were negatively impacted by lower demand from
       a large customer, we continued to experience solid demand from our other large
       datacenter customers, especially for our 100G CWDM transceivers, and revenue
       for our CATV products reached a new record,” said Dr. Thompson Lin, Applied
       Optoelectronics, Inc. founder, president and CEO. “We remain confident in our
       leadership position in advanced optics. We are working diligently to diversify our
       customer base and are encouraged with the customer response so far, which led to
       nine design wins in the quarter, including three for our 100G products. We also
       continue to make progress on developing new innovative products and expanding
       our vertical integration to further extend the gap between AOI and the
       competition.”



                                               90
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 183 of 244




       167.   Defendants further assured investors that AOI would not be saddled with excess

inventory it could not sell because Amazon was going to increase its orders by purchasing any

extra inventory and thus, inventory conditions would “normalize” in 2018:

                                                                                                   Formatted: Font color: Black
        144. On the same day after market close, AOI held a conference call to discuss its final   Formatted: Indent: Left: 1.5", Right: 0"

earnings results for the third quarter ended September 30, 2017 (the “November 2017 Call”).

During the November 2017 Call, the Company reiterated the tremendous $46.2 million loss of

Amazon revenue compared to second quarter 2017, but continued to falsely claim the reason was

“not specific to AOI.”

        145. Specifically, Defendant Murry stated:

       As discussed on our pre-announcement call, we saw lower demand overall from                 Formatted: Indent: Left: 0.5", Right: 0.5"
       one of our large customers. And our revenue visibility in the quarter was impacted
       by the vendor-owned inventory management model that we employ with this
       customer. As previously discussed, this VOI program allows the customer to pull
       inventory from a hub that AOI manages, and revenue is recorded at the time the
       inventory is pulled. This arrangement can make revenue prediction difficult, but it
       allows us to maximize sales by ensuring that AOI products are available for
       customers when needed. For example, AOI has, in the past, been able to meet
       unexpected demand surges because we had available inventory in the hub for our
       customer to purchase with little to no lead time. We continue to have ongoing
       discussions with this customer and based on those conversations, we believe the
       disruption in order flow is related to the ongoing transition from 40G to 100G
       and not specific to AOI. We continue to have ongoing discussions with this
       customer and based on those conversations, we believe the disruption in order               Formatted: Font: Bold, Italic
       flow is related to the ongoing transition from 40G to 100G and not specific to              Formatted: Font: Bold, Underline
       AOI. We believe there was some inventory buildup during the transition and
                                                                                                   Formatted: Font: Not Italic, Underline
       based on conversations with this customer, we believe that inventory
       conditions will normalize within the first half of next year.                               Formatted: Font: Not Italic, Underline
                                                                                                   Formatted: Font: Not Bold, Not Italic
       168.   During the Q3 2017 earnings call on November 7, 2017, one analyst directly

questioned Defendants’ explanations given for the 100G decrease by Amazon, to which Defendant

Murry side-stepped responding, and added in follow-up that “we remain a major supplier to all of




                                               91
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 184 of 244




our major customers for their long-reach transceiver needs and intra-datacenter applications. And        Formatted: Font color: Black

I’ll kind of leave it at that as far as customer positioning”:

        Simon Matthew Leopold - Raymond James & Associates, Inc., Research                               Formatted: Font color: Black
        Division - Research Analyst
         146. Great. That's very helpful. Pleased to hear that. The other thing is -- and I'm            Formatted: Font color: Black

assuming I've entered formulas correctly, so apology if I botch this. But I think the 100 gig business

was down sequentially. So given that the primary explanation is a pause of 40 to 100 gig, I would

have imagined you'd sell every piece of 100-gig gear. So maybe help us understand if: one, I did

the math correctly; and two, if so, why would 100 gig be down in your third quarter.Defendant

Murry once again stressed AOI’s ability to adapt to transitioning markets:

         We believe that one of the strengths of our business model is our ability to flexibly
         adjust manufacturing to adapt to changing customer requirements, while
         maintaining industry-leading gross margin. As you know, we serve a customer
         base that is composed of some of the most dynamic, rapidly evolving companies
         in the world. As their needs change, we think our ability to adapt along with them
         gives us a long-term sustainable advantage.

        147.     While the sales of 100G products represented an all-time high 56% of datacenter

 revenues for AOI for the quarter, one analyst noted that 100G sales were actually down

 sequentially:

        The other thing is -- and I'm assuming I've entered formulas correctly, so apology
        if I botch this. But I think the 100 gig business was down sequentially. So given
        that the primary explanation is a pause of 40 to 100 gig, I would have imagined
        you'd sell every piece of 100-gig gear. So maybe help us understand if: one, I did
        the math correctly; and two, if so, why would 100 gig be down in your third quarter.

                                                                                                         Formatted: Font color: Black
        Stefan J. Murry - Applied Optoelectronics, Inc. - CFO and Chief Strategy                         Formatted: Normal, Don't adjust space between Latin
        Officer                                                                                          and Asian text, Don't adjust space between Asian text
        Well, I think we saw an overall decline -- as we mentioned in our prepared remarks,              and numbers
        we saw an overall decline in business from one customer. So that included both 40                Formatted: Font: Bold, Font color: Black
        gig and 100 gig. On the other hand, the other customers that we had, were actually
                                                                                                         Formatted: Font color: Black
        up for 100 gig, so that didn't quite balance out the overall decline from the one
        customer.                                                                                        Formatted: Font color: Black
                                                                                                         Formatted: No Spacing, Left, Indent: Left: 0.5", Tab
                                                                                                         stops: Not at 0.25"

                                                  92
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 185 of 244




       Well, I think we saw an overall decline -- as we mentioned in our prepared remarks,
       we saw an overall decline in business from one customer. So that included both 40
       gig and 100 gig. On the other hand, the other customers that we had, were
       actually up for 100 gig, so that didn't quite balance out the overall decline from
       the one customer.

       148.   With AOI’s false reassurances, its stock price once again rose by $5.75 per share

over its closing price of $37.89 on November 7, 2017. And again, some analysts appeared to

believe the false misrepresentations as well, with Northland Securities stating that “[d]espite the

top line reduction…our estimates continue to imply a very solid ramp for estimated 100G revs in

Q4. . . .”

       149.   The statements above were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) they lacked the capacity to transition quickly from 40G to 100G manufacturing

as effectively admitted to by the Defendants on the May 2017 Call (“growth rate is not dependent

on demand. It’s dependent on our ability to continue to ramp our manufacturing”) and on the

August 2017 Call (“the time to actually shift over the production is…about 6 weeks.”); (ii) they

were taking shortcuts in manufacturing and quality assurance to increase manufacturing yields,

lower costs, and maintain high gross margins, as identified by CW1 and resulting in faulty

transceivers being sent to Amazon prior to this statement; (iii) they were losing market leadership

to increasing competition due to customers adopting the “merchant model,” as discussed by

merchant model competitor beginning in April of 2017 and resulting in the publicly announced

transceiver building alliance between Amazon, Fabrinet and MACOM on June 26, 2017; (iv) they

knew that, based on customers’ minimum purchase obligations and forecasted requirements, that



                                               93
          Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 186 of 244




demand for AOI’s 100G transceivers was not going to grow at the rate Defendants represented,

because Amazon had committed order amounts and gave purchase forecasts to AOI prior to the

beginning of the Class Period; and (v) as a result of the foregoing, the Company’s financial

statements were materially false and misleading.

          169.   The above statements were materially false and misleading when made for the

reasons stated in paragraphs 122, 148, and 150 above. For those reasons, Defendants knew

Amazon was not going to increase its orders in 2018 and the decline in Amazon’s demand was not

the result of a slower transition from 40G to 100G. Rather, Amazon was going elsewhere to meet

its transceiver needs. Thus, inventory conditions would not normalize because Amazon did not

intend to resume purchasing AOI products, certainly not at the levels it had been before the Class

Period.

          170.   Despite the serious problems with AOI’s vertical integration and manufacturing

process, Defendants continued to tout it as giving AOI a competitive advantage that allowed the

Company to adapt quickly to shift from 40G to 100G transceivers. On November 14, 2017, AOI,

represented by Defendant Murry, gave a presentation at the November 2017 Conference during

which he stated:

          And so by having that flexible capacity support, for example, when we’ve seen
          rapid shifts from 40 gig to 100 gig or demand changes, we can adapt to those
          demand changes relatively quickly compared to a company that had to rely on
          a long supply chain to be able to react to those changes. And that rapid
          response that we have also allows us to keep our customers very happy, right.
          I mean let's face it, they need product and they need it at the right time and
          the companies that can supply that and react to their changes in demand are
          generally ones that are going to be the most successful.

          I mean we view our customer base as some of the, let’s say, the customers that we
          have are among the most fast moving high-tech dynamic companies out there in
          the world and our ability to keep up with their pace of innovation is very important
          to them both in terms of keeping our manufacturing efficient, but also in terms of
          meeting their needs. And so having that vertical integration, having a great deal

                                                  94
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 187 of 244




       of scale in-house allows us to keep our customers happy and maintain high
       gross margins in the process.

       171.   The above statements were materially false and misleading when made for the

reasons stated in paragraphs 122-23 above. Moreover, as a result of AOI’s faulty manufacturing

and quality control, defective transceivers and low yield, AOI was unable to adapt quickly to

changes in customer needs or meet customer demand, causing at least Amazon, its largest

customer, to reduce its sales from 48% in Q218 to 10% in Q318. Thus, AOI’s largest customer

was far from “happy” with the Company and AOI was not able to generate “a great deal of scale

in-house” as represented.

              E.C. The February 21, 2018 Press Release and Conference CallReveals AOI             Formatted: No underline
                 Had Fallen Behind in Its Transition to 100G Due to “Customer-Specific”           Formatted: Level 2, Indent: Left: 1", Hanging: 0.25",
                 Issues                                                                           Numbered + Level: 1 + Numbering Style: A, B, C, … +
                                                                                                  Start at: 1 + Alignment: Left + Aligned at: 0.25" +
       150.   On February 21, 2018, AOI issued a press release reporting its announcing the       Indent at: 0.5"
                                                                                                  Formatted: No underline
Company’s financial results for the fourth quarter and year-endended December 31, 2017

financial results (the “February 2018 Press Release”). This press release revealed the full

financial impact of Amazon’s weakening demand.

       “We achieved revenue in the fourth quarter of $79.9 million, which was slightly
       below our expectations due to lower demand from our datacenter customers as they
       continue to evolve their network architectures. While our revenue came in slightly
       below expectations, I am pleased with our ability to continue to generate strong
       gross margin even in a price sensitive market,” said Dr. Thompson Lin, Applied
       Optoelectronics Inc. founder and CEO. “Even though we see inventory headwinds
       with one of our customers and the typical seasonality in Q1 due to fewer production
       days in China because of the Lunar New Year, we continue to expect the second
       half of 2018 to be stronger than the first half. We believe we have a strong
       leadership position in advanced optics, and this belief is bolstered by a large
       purchase commitment that we disclosed earlier today.”

       151.172.       On the same day after market close, AOI held a conference call to discuss   Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                  + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
its fourth quarter and year-end 2017 financial results (the “”) and held an earnings call (the    Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"




                                               95
        Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 188 of 244




“February 2018 Call”). During this call, the Defendants revealed the full extent of Amazon’s lack

of 100G demand. Defendant Murry stated, in relevant part:                                                   Formatted: Font color: Black

        173.    During the February 2018 Call, the staggering effect of Amazon’s 100G purchasing

withdrawal was exposed to investors with reported 100G sales dropping from 56% of data center

revenues during the third quarter to 35% during the fourth quarter of 2017.

        When questioned by analysts about the “skew . . . in favor of 40 gig,” Defendant                    Formatted: Font color: Black
        Murry admitted “[i]t’s largely customer specific.” Our datacenter revenue was $62                   Formatted: Font color: Black
        million, compared with $68.1 million in Q4 of last year. In the quarter, 35% of our
        datacenter revenue was derived from our 100G datacenter products and 58% was
        from our 40G products.

        152.    Additionally, when asked about the reasons as to why there was weakness in the

 quarter, instead of the false assurance that it was due to Instead of pointing to the 40G to 100G          Formatted: Font color: Black

 transition, Defendant Murry instead as the reason behind shifting demand, when asked whether

 there was “any particular seasonality that drives the sequential weakness in the fourth quarter,”

 Defendant Murry responded:                                                                                 Formatted: Font color: Black

        174.    Yes, , “I can’t really comment on the specific customers and their trends. But I            Formatted: No Spacing, Left, Indent: Left: 0", First line:
                                                                                                             0.5", Right: 0", Numbered + Level: 1 + Numbering
think, it’s not reasonable to expect that, in any given quarter, there can be a lot of things that affect   Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned
                                                                                                            at: 0.44" + Indent at: 0.69", Adjust space between
                                                                                                            Latin and Asian text, Adjust space between Asian text
a particular customer’s purchasing patternspartners, timing of orders, specific things that they’re         and numbers
                                                                                                            Formatted: Font color: Black
doing within their datacenters, what type of products they’re deploying to mix. So there’s a lot of
                                                                                                            Formatted: Font color: Black
things that can affect that on a short-term basis. But longer-term, I think, we’ve seen strong growth

from our hyperscale customers and we would expect to do continue to see their volume growth in

the future..”                                                                                               Formatted: Font color: Black

        175.    On this news, AOI’s shares fell $7.04 from a close of $34.55 on February 21, 2018

to a close of $27.51 on February 22, 2018.

                D. The May 8, 2018 Press Release Reveals That AOI Continues to Struggle
                   With the Transition to 100G

                                                   96
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 189 of 244




                                                                                                     Formatted: Font color: Black
       On                                                                                            Formatted: Indent: Left: 1.5", Right: 0"
       153.    On this news, AOI share price fell by $7.04 per share or over 20% from its previous

closing price to close at $27.51 per share on February 22, 2018, causing damage to investors.

Craig-Hallum immediately downgraded the Company to sell from hold and slashed its price target

from $32 to $17, reporting “[w]e do not have clear signs that AMZN will improve dramatically

in the near term….” Piper Jaffray, Needham & Co., Northland Capital Markets, and B. Riley

FBR also cut their price targets. Piper Jaffray called the “drop in 100G…alarming as Datacom

business should be transitioning from 40G to 100G, not the other way around.” Beating Wall

Street reacted strongly to AOI’s final disclosures, deciding to drop coverage of the Company

altogether.

       176.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value ofMay 8, 2018, AOI issued a press release announcing its first quarter 2018

financial results (the “May 2018 Press Release”) reporting that, compared to Q1 2017, total

revenue was down $31 million (to $65.2 million); GAAP gross margin was down 3.5% (to 39.6%);

GAAP net income was down $17.7 million, or $0.89 per diluted share (to $2.1 million and $0.11);

and non-GAAP net income was down $16.2 million, or $0.82 per diluted share (to $5.6 million

and $0.28). On the same day, after market close, AOI held a conference call to discuss its first

quarter financial results (the “May 2018 Call”).

       177.    During the May 2018 Call, Defendant Murry continued to tout AOI’s vertical

integration model and boldly projected 100G transceiver sales to “more than double” in the second

half of 2018, despite known manufacturing and product issues with the 25G laser chips and 100G

transceivers, quality control problems, and low yield:

       We continue to maintain focus on diversifying our customer base and in the quarter
       had nine design wins, including five for our 100G products. We believe our cost

                                                   97
        Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 190 of 244




        leadership, scalable production capacity, in-house component supply and
        track record of innovation will allow us to be successful in this customer
        engagements.
                                            *      *       *
        On a more positive note, market trends were in line with our expectations. We
        couldn’t believe in the first quarter we represent the pattern of a decline there in the
        demand we have seen over the past few quarters. There is an inventory condition
        has begun to normalize with our expectation [being] that [inventory levels] will
        return to more normal level later this year. We also currently expect 100G
        volumes to more than double in the second half of the year over the first half
        as we deliver on the committed orders we announced last quarter. We also met
        good profit in diversifying our customer base with nine design wins, including five
        for our 100G products and some of this design wins were with new customers.

        178.   The above statements were materially false and misleading when made for the

reasons stated in paragraphs 122 and 150 above. Thus, AOI’s 100G transceiver sales were going

to decline. Indeed, AOI’s Q1 2018 100G sales were far lower than 100G sales in Q1, Q2, and Q3

2017.

        179.   On August 7, 2018, AOI issued a press release announcing the Company’s second

quarter 2018 financial results (the “August 2018 Press Release”). The August 2018 Press Release

announced yet another quarter of disappointing results, with revenue declining from $117.4

million in the second quarter 2017 to $87.8 million in the second quarter 2018. The August 2018

Press Release stated that the company expected third quarter 2018 revenue to be in the range of

$82 million to $92 million.

        180.   On the earnings call that occurred that day after market close (the “August 2018

Call”), Defendant Lin reiterated the importance of vertical integration to the Company’s securities,

Plaintiff and other Class members have sufferedsuccess, without disclosing the endemic problems

with the laser chips manufactured in AOI’s facilities. He stated,

        We believe the new innovative technologies and techniques that we have
        developed position us well to build on our momentum. The cost advantage,
        time to market and flexibility afforded us through our vertical integration is a               Formatted: Font: Bold, Underline




                                                  98
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 191 of 244




       significant losses and damages.factor in our success and sets us apart from the
       competition.

       181.   The above statements were materially false and misleading when made for the

reasons set forth in paragraphs 122-23 above.

       182.   Also during the August 2018 Call, Loop Capital Markets analyst James Kisner

specifically asked the Individual Defendants about the threat of the white box model (i.e., the

merchant model), to which Defendant Lin provided a boastful and misleading response:

               Q: KISNER: Okay. And also this has been a topic in the past about your
       customers, you're kind of in run going to the manufacturing partners and making
       their own white box transceivers in this quarter, obviously, I'm sure you saw that
       the competitor, another player in this space talked about that becoming a more
       serious effort again after kind of head fate [sic] 18 months ago. I'm just wondering,
       if you give any updated thoughts on that, is that something that you're going to be
       worried about at all? Just any updated thoughts on kind of white box transceiver
       idea would be helpful. Thanks

                A: LIN: And I can see something missing in this model is not radio [sic
       throughout]. Who is responsible for the year loss for the automation? For the
       manufacturing processing improvement? Who’s responsible for the quality issue?
       That's not clear. I think there's still many issues in this model. I don’t seeing it
       really work, all right? And I don’t believe there comes a manufacturer like
       people in Taiwan. I don't believe they will be responsible for this kind of job,
       so who will be responsible? Will it be the end customer responsible for this? But
       I don't think really do they have the right people to take care of this issue because
       it’s difficult to have manpower. It’s not easy. And AOI is very quick, we always
       spent many years. So we know how to do automation. We know how to
       improve the process. This is very important. The year could be very bit different
       between company from 72% to 95%, there's a huge difference, so who is
       responsible? So there's many questions that need to be answered.

       183.   The above statements were materially false and misleading when made for the

reasons set forth in paragraph 148 above.

              E. The September 27 and 2018 Admissions That AOI Was Experiencing
                 Issues With Its 25G Laser Chips, Forcing AOI to Suspend Shipments to
                 Facebook




                                                99
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 192 of 244




       184.   On September 27, 2018, analyst Loop Capital Markets downgraded its

recommendation from Hold to Sell following Loop’s “industry checks suggesting that: 1) AAOI

is having product quality issues in 100G CWDM4 transceivers, and 2) the pricing environment for

100G data center optics remains very tough.” Loop Capital Markets lowered its price target from

$45 to $20.

       185.   On the date of Loop Capital Market’s announcement, AOI’s share price fell from a

close of $31.34 on September 26, 2018 to $28.36 on September 27, 2018, a drop of 9.5%, on heavy

trading volume.

       186.   The following day, on the morning of September 28, 2018 AOI issued a press

release (filed on Form 8-K) in which it stated that the Company had lowered 3Q 2018 revenue

guidance from between $82 million and $92 million to between $55 million and $58 million.

       187.   In the same press release, Defendant Lin admitted that

       During the third quarter, we identified an issue with a small percentage of 25G
       lasers within a specific customer environment. Consistent with AOI's commitment
       to supreme product quality and customer support, we mutually agreed with the
       customer to temporarily suspend shipments of certain transceivers utilizing these
       lasers while we worked to gain a deeper understanding of the scope of the issue
       and implement a solution. We have since determined that less than one percent of
       these lasers were subject to this issue, we have enacted a solution and with the
       agreement of the customer, resumed shipments.

       188.   Following the analyst’s revelation and Defendants’ admission, AOI’s share price

fell from a close of $28.36 on September 27, 2018 to $24.66 on September 28, 2018, a drop of

13%, on heavy trading volume. By Monday, October 1, the share price had fallen to $24.00. The

share price continued to plummet until it reached $23.36 on October 2, 2018, a drop of 17.6% from

its September 27, 2018 close.




                                              100
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 193 of 244




       189.    Other analysts were quick to investigate the cause of the significant shortfall in

projected earnings. An analyst from Cowen and Company cast a skeptical eye on AOI’s

explanation:

       Taking AAOI’s 9/28/18 press release at face value, the issue appears to be
       transitory in nature--isolated to one customer and already to have been addressed.
       That said, to be clear, AAOI’s assertions notwithstanding, its press release raises
       some unanswered questions. . . Admittedly, we are giving AAOI the benefit of
       the doubt. As for the unanswered questions, in short, was the issue specific to a
       dedicated production line for the customer in question, which, based on the size
       of the expected shortfall—almost $40M—we believe to be [Facebook]? We
       assume the answer is yes[.] Even assuming AAOI has a dedicated 25G laser and
       100G CWDM4 module production line for FB, a related question is what, if
       anything, is different in AAOI’s production line for 25G lasers and 100G
       CWDM4 modules for FB from its 25G laser and 100G CWDM4 production lines
       for other customers? [O]therwise, we do not understand how AAOI can assert
       that it is an issue isolated to a single customer. 25G lasers go into 100G CWDM4
       modules, which are used, to varying extent, by other AAOI customers beyond just
       FB. And if not—and perhaps even if so—the thought arises that AMZN, MSFT
       and other existing and prospective customers would at a minimum be concerned
       as to prospective issues with their AAOI sourced transceivers.

       190.    With respect to Cowen’s question as to why there would be defects only in the laser

chips were deployed across many products—and not just a small percentage of those shipped to

Facebook in 3Q 2018—Cowen was right to be concerned. Indeed, as Defendant Murry stated in

the August 3, 2017 earnings call, the hundreds of thousands or millions of laser chips being

manufactured by AOI “will continue to be leveraged across our product portfolio.”

       191.    The Cowen analyst also stated that, based on the 3Q18 revenue shortfall, it had

lowered not only the 3Q18 forecast, but also its “4Q18 and CY19-20 forecasts entirely driven in

our FB and 100G revenue forecasts.” Furthermore, the Cowen analyst stated,

       We also have reduced our 3Q18 gross and operating margin forecasts given
       AAOI’s fully vertically integrated manufacturing model and attending likely
       adverse impact of the revenue shortfall. We have decreased our total revenue and
       PF (ex-ESC) EPS forecasts as follows: CY18 by ($47M)/($0.78) to $300M/$1.75;
       CY19 by ($11M)/($0.10) to $405M/$3.53; and CY20 by ($13M)/($0.12) to



                                               101
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 194 of 244




       $449M/$4.03.Our decreased Data Center transceiver revenue forecast drives all of
       our decreased total revenue forecast.

       192.   Also on September 28, 2018, Loop Capital Markets issued a follow-up report,

entitled “We Don’t Think They Are Out of the Woods Yet; Maintain Sell Rating,” in which he

stated that AOI’s disclosure of laser chip problems was “[c]onsistent with our downgrade report

yesterday.” AOI’s disclosure did not change Loop’s “sell” rating.

       Negative Pre-Announcement. This morning, AAOI negatively pre-announced 3Q
       results. Consistent with our downgrade report yesterday (link here), the company
       stated that a laser product quality issue led to a delay of 3Q shipments. The company
       now expects 3Q revenue of $55-$58 million versus prior guidance of $82-$92
       million. The company stated that the issue only affected a small percentage of 25G
       lasers in a specific customer environment and that the company has enacted a
       solution and resumed shipments.

       We Remain Cautious; Maintaining Sell Rating. While AAOI is indicating that
       this issue is largely resolved, the company didn't provide any key financial details
       on 3Q results such as gross margin, nor did the company provide an outlook for
       4Q. At this point we're wondering if the company might have to make pricing
       concessions to make up for the issue, and it's also possible that other customers
       could change their purchasing behavior as result of this development. We believe
       investors should exercise caution. We're maintaining our Sell rating.

       193.   The same day, Northland Capital Markets noted that, among the myriad “risks in

the 100G Cloud Datacom market” it had identified, “25G laser product quality at AAOI was not

among them.” Northland stated that “given the highly competitive environment at FB and

elsewhere AAOI is in danger of share loss to INTC and Innolight.” Northland further stressed that

the quality control problems at AOI could strengthen the competitive position of other market

participants, including MACOM:

       Given that internal control over the laser/manufacturing processes has been one
       of the main selling points for vertical integration, we believe AAOI[’]s continued
       struggles make the emerging outsource/whitebox model ramping at MTSI
       [MACOM] in 2H18 more attractive to Cloud providers. We also believe these
       issues put a premium of 25G datacom laser quality with OCLR [Oclaro Inc.] at the
       top of the pack from a merchant standpoint and one of several reasons to own LITE
       [Lumentum Holdings Inc.] at current levels heading out of the show. Finally, we

                                               102
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 195 of 244




       see potential benefits for FNSR [Finisar Corporation] as the industry's largest
       datacom optics supplier despite no exposure to date at FB. Finally, INTC noted at
       the ECOC show a 100G datacom transceiver run rate that has eclipsed 1MM units,
       adding additional competitive intensity to the mix at FB.

       194.    On September 28, 2018, an analyst at Piper Jaffray reiterated its “neutral” rating

for AOI, based on the analyst’s belief that the laser chip issue “was a company specific quality

problem.” The analyst stated [his] belief that

       Applied has built a solid business with industry leading margins supplying quality
       optical transceivers to customers like Facebook and Amazon, but we have recently
       been neutral on the stock given the high degree of customer concentration risk
       and these results exemplify these concerns.

       195.    Both Cowen and Northland Capital Markets stated on September 28, 2018 their

view that the quality issue with 25G lasers affected Facebook based on the size of the shortfall in

Q3 earnings against the Company’s earlier forecast. A Piper Jaffray analyst stated that day his

belief that the customer was either Facebook or Amazon.

       196.    The details concerning the extent of the failure of AOI’s vertically integrated

manufacturing platform, and its impact on AOI’s biggest customer relationships, have continued

to emerge.

       VII.    POST-CLASS PERIOD EVENTS

       197.    On November 1, 2018, Jun Zhang of Rosenblatt Securities reported that AOI’s laser

chip issue at Facebook was ongoing and, on that basis, slashed revenue projections for Q4 2018

from $96 million to $30 million due to the expected continuing loss of Facebook sales.

       198.    On November 7, 2018, Defendants Released the November 2018 Press Release and

held the November 2018 Call concerning Q3 2018 earnings. On the call, Defendant Lin confirmed

the Company’s belated September 28, 2018 admission that AOI had experienced

       [A]n issue we identified with a small percentage of 25G lasers, which led to a
       temporary delay in 1 of digital receiver shipments to a datacenter customer. As

                                                 103
         Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 196 of 244




         we work to troubleshoot the issues, we enact a solution quickly and with agreement
         of data customer, resumed shipments. The delay, however, resulted in softer-than-
         expected datacenter revenue of $39 million. We continue to have active
         engagement with this customer and believe we have a solid relationship.

         199.   Defendant Murry admitted that the “issue” that AOI had to “troubleshoot” for the

datacenter customer (which is Facebook) was a “quality issue.” This “quality issue” prevented

AOI from “complet[ing] the manufacturing process” for certain goods during the quarter. He also

alerted investors that AOI would suffer decreased production capacity and increased costs in Q4

due to

         [A]dditional product testing sets that we have implemented in order to further
         reassure our customer base that we have eliminated any potentially troublesome
         laser devices from our inventory, including work in process. Most of these
         additional testing steps are temporary measures to screen existing inventory. In
         addition to the reduced production capacity, these costs will also temporarily
         increase our cost of goods sold and thus negatively impact our gross margin in Q4.

         200.   Defendant Murry sought to downplay any potential problem with AOI’s customer

relationships by stating that he believed the quality issued had not “affected our business with

other customers,” that AOI “continue[s] to have ongoing discussions and active engagement” with

Facebook and “[w]e currently expect demand from this customer [Facebook] in Q4 to meet our

earlier expectations.” However, when pressed about the health of the Facebook customer

relationship, Defendant Murry did not emphasize the soundness of the products sent to its biggest

customer, but rather conveyed that “what's really important for us is continuing to diversify our

customer base, right?”

         201.   Moreover, Defendants admitted (as analysts ascertained from the September 28,

2018 admissions) that the undisclosed (but known to Defendants) “quality issue” affecting 25G

laser chips in transceivers sent to data center customers had impacted nearly every measure of the

Company’s financial health.



                                                104
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 197 of 244




   •   Revenue of $56.4 million was over $24 million below AOI’s originally forecasted Q3
       outlook due to the suspended shipments.

   •   Gross margin declined from 40.4% to 34%, “primarily due to capacity underutilization
       while we worked to resolve the inventory issue we experienced this quarter.”

   •   AOI had been forced to take “about $1.5 million of inventory write-downs related to the
       quality issue.”

   •   Operating expenses increased to 40.4% of revenue compared to 23.7% of revenue in the
       prior quarter “mostly due to higher R&D expense incurred to troubleshoot and resolve the
       issue we experienced in the quarter.”

   •   “[I]t’s reasonable to believe that some of the business [lost by AOI] went to a competitor
       in the quarter.”

       202.   Although Defendants took pains to treat the “quality problem” as a customer- and

product-specific and temporally isolated incident, the prospective financial impact on the

Company belied those reassurances. As Defendant Murry stated,

   •   AOI projected a fourth-quarter revenue outlook of between $56 million and $63 million,
       which, if achieved, would result in total 2018 revenues of approximately $265 million, a
       31% drop from 2017 revenues of $382.3 million.

   •   AOI would probably fall short of projected 2018 Facebook revenue by $35 million, and,
       as to AOI’s future relationship with Facebook following Q4 2018, all Defendant Murry
       could say was that “we’re still working with them on the time periods [after] that.”

   •   More inventory write downs were likely if testing results were negative: “I wouldn’t expect
       huge inventory adjustments in the fourth quarter, but a lot of that depends on the testing
       that we have ongoing at this point.”

   •   The “additional testing steps” would negatively affect gross margin in Q4, but Defendant
       Murry stated only that “we think that we can get back to that 40% gross margin target
       sometime in the future.”

   •   Production capacity in Q4 was expected to continue to lag demand.
                                                                                                     Formatted: List Paragraph,List Para 1, Justified, Indent:
       VII.VIII.      ADDITIONAL FACTS PROBATIVE OF SCIENTER                                         Left: 0", First line: 0", Right: 0", Space Before: 0 pt, No
                                                                                                     widow/orphan control, Don't adjust space between
                                                                                                     Latin and Asian text, Don't adjust space between Asian
              A. Defendant’ Belatedly Admitted That the Decline in AOI’s Sales to
                                                                                                     text and numbers, Pattern: Clear (White)
                 Amazon and Facebook Were the Result of AOI’s Defective 25G Laser
                 Chips Causing Low Yields, Production Shortfalls, and Latent Defects in              Formatted: Level 1, Indent: Left: 0.5"
                 AOI’s 100G Transceivers

                                              105
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 198 of 244




       203.    On September 28, 2018, Defendants finally admitted (after being forced to do so

by a Loop Capital analyst report) that the real reason for AOI’s decaying sales was that AOI’s 25G

laser ships that make up its 100G transceivers that it shopped to its premier customers, Amazon

and Facebook, were defective. Thus, it was not a slow transition from 40G to 100G transceivers

or changes in the way a key customer architect their network that caused the significant drop in

sales, as Defendants were leading investors to believe.

       204.    These manufacturing and chip failures were so grave that AOI was forced to

suspend shipments to Facebook in Q3 2018, indefinitely, and lost the bulk of its revenue from

Amazon and Facebook by the end of the Class Period. This admission demonstrates that the laser

chip manufacturing problems affecting AOI in 2017 and 2018 (as described by CW2 and CW3)

continued to plague the Company throughout the Class Period. Moreover, this admission came

only a few weeks after AOI falsely and/or misleadingly informed investors on August 8, 2018 in

its 2Q 2018 10-Q that AOI sales were sagging “due to changes in the way [a key customer]

architect[s] their network” and referring to the risk that “manufacturing problems” that could

cause AOI “to lose sales and damage our customer relationships,” without disclosing that the risk

had already materialized.

               B. Defendants Were Aware of the Production Issues Plaguing the 100G
                  Transceivers Through Weekly R&D Meetings Discussing “Yields,”
                  Reliability Issues, and Other Key Metrics

       205.    According to CW2, the Individual Defendants and other senior executives at AOI

were constantly monitoring all aspects of the Company’s operations. Many of the managers at

AOI, CW2 stated, are “yes men” and “the CEO [Lin] rules with fear,” and “would react pretty big

to even the littlest problems,” such that even “small problem would be blown out of proportion.”




                                               106
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 199 of 244




       206.    Defendant Lin was fully aware of any production issues with the optical

transceivers, and the component laser chips for its 100G products because his key deputies

attended (and reported back to Lin concerning) the weekly Wednesday R&D meetings held at 4:30

pm Central Time. According to CW2, the main topics of discussion at these weekly meetings

throughout the Class Period always included production capacity and shortfalls and low yield for

the 100G transceiver About 20 people attended these meetings, including various product

managers, engineers, senior engineers. Senior participants included VP of R&D Jun Zheng, who

ran the meeting; Huanlin Zhang, the senior R&D manager responsible for laser chips; I Lung

(Morris) Ho, the Senior R&D Engineer in charge of packaging; Fred (Hung-Lun) Chang, the SVP

of the Optical Component Business Unit; and , and Chan Chih (David) Chen, a special assistant to

Defendant Lin and Assistant VP, Sales & Marketing, who was also in charge of corporate quality

control and quality assurance. At the time of these meetings, all participants reported to Chen and,

in addition, according to CW2, Chen provided Defendant Lin with updates after the weekly

Wednesday R&D meetings.

       207.    Additionally, CW2 stated that Defendant Lin received monthly status reports from

all R&D managers about transceiver manufacturing issues during the Class Period, including with

respect to AOI’s struggle to increase laser chip manufacturing yields

       208.    Furthermore, at the Wednesday meetings in Texas, the managers (or their lead

engineers) for chips, packaging, and transceivers would each make a PowerPoint presentation.

Each manager uploaded the PowerPoint presentations they gave at the meetings into a “projects

folder” on the shared network drive, which was accessible by the Individual Defendants and

anyone in the R&D department. An Excel file containing notes on what was discussed at the

meetings was prepared for each meeting and placed on the same shared network drive.



                                                107
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 200 of 244




       209.    All R&D managers and project managers from the Texas facility also conferenced

with the teams in Taiwan, and likely the People’s Republic of China, once a week as well. At

these meetings, according to CW2, there were discussions about production capacity, yields for

the optical modules and transceivers, production issues and shortfalls.

       210.    Furthermore, Jun Zheng, the VP of the R&D Department in Texas, helped prepare

Defendants Lin and Murry for earnings calls by providing them with information presented during

these meetings. Thus, Defendants were aware of the manufacturing problems that were having a

severe negative effect on AOI’s 100G transceiver yields.

               C. Defendants Were Aware of Amazon and Facebook’s Declining Demand
                  Through Projections Reported in the SAP System

       211.    The Individual Defendants had access to SAP, the Company-wide enterprise           Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                  + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
resource planning program that includes customer relationship management tools that track         Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


customer forecasts and purchases. As described above, Company salespeople entered into the

SAP system the annual, periodic, and updated forecasts provided by AOI’s main customers, which

informed AOI of the type and volume of transceivers the customers would require in the future.

By reviewing this data and reports generated from this data, the Individual Defendants knew or

recklessly disregarded the fact that the forecasts and actual purchases made by Amazon for 100G

transceivers fell far short of what Defendants had been priming investors to expect in the next

quarter.

               A.D.   AOI’s Data Center Business Is Its Most Important                            Formatted: Level 2, Indent: Left: 1", Space Before: 0 pt

       155.212.       Defendants have repeatedly underscored the data center market as AOI’s      Formatted: Indent: Left: 0", First line: 0.5", Right: 0",
                                                                                                  Space Before: 0 pt, Numbered + Level: 1 + Numbering
most important and the primary driver of the Company’s revenues:                                  Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned
                                                                                                  at: 0.44" + Indent at: 0.69"

   a.• “Our revenue growth in the quarter was driven by continued strong demand for our           Formatted: Bulleted + Level: 1 + Aligned at: 0.25" +
                                                                                                  Indent at: 0.5"
       market-leading datacenter products….” Defendant Lin, February 2017 Call.

                                               108
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 201 of 244




   b.• “Demand for our market-leading datacenter products continued to drive our exciting

       result this quarter.” Defendant Lin, May 2017 Call.

   c.• “Total revenue for the first quarter grew 91% year-over-year to reach another record $96.2

       million.   This was primarily driven by continued demand for our market-leading

       datacenter products.” Defendant Murry, May 2017 Call.

   d.• “Our results were driven by strong demand for our datacenter products….” Defendant

       Lin, August 2017 Call.

       156.213.        The Company and the Individual Defendants also specifically recognized         Formatted: Indent: Left: 0", First line: 0.5", Right: 0",
                                                                                                      Space Before: 0 pt, Numbered + Level: 1 + Numbering
Amazon’s major contribution and importance to their data center market and revenues, breaking         Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned
                                                                                                      at: 0.44" + Indent at: 0.69"

out the percentage of revenue attributed to Amazon each quarter and stating, for example: “So,

when we look at our heavy concentration to Amazon, that certainly goes a long way towards

explaining why we’re so heavily concentrated there. They are just much larger than most of the

other data center operators.”

       157.214.        AsDefendants stated numerous times throughoutduring the Class Period

and reiterated in the 2016 Form 10-K, the Defendants that they had visibility into its customers’

demand, including, for example, in the 2016 Form 10-K:

       Our sales model focuses on direct engagement and close coordination with our
       customers to determine product design, qualifications, performance and price. . . .
       Throughout our sales cycle, we work closely with our customers to qualify our
       products into their product lines. As a result, we strive to build strategic and long-
       lasting customer relationships and deliver products that are customized to our
       customers’ requirements.

       160.215.        Furthermore, during the Class Period, the Individual Defendants were           Formatted: Indent: Left: 0", First line: 0.5", Right: 0",
                                                                                                      Space Before: 0 pt, Numbered + Level: 1 + Numbering
AOI’s most senior executives with direct control and supervision over its business, operations, and   Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned
                                                                                                      at: 0.44" + Indent at: 0.69"

public statements. By virtue of their executive positions, the Individual Defendants knew non-




                                                109
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 202 of 244




public material facts concerning AOI’s data center customers, which was the Company’s core

business.

               E. Motive to Conceal Product Defects
                                                                                                      Formatted: Font: Not Bold, No underline
                 B. Defendants were motivated to Defendants Were Aware of Amazon’s                    Formatted: Normal, Right: 0", No bullets or
                    Declining Demand Through Projections Reported in the SAP System                   numbering

       216.    The Individual Defendants had access to SAP, the companydeceive the public

about the endemic defects in 25G laser chips and low yields for 100G transceivers because they

needed to retain their three biggest customers—Amazon, Facebook, and Microsoft—and to attract

new ones (including a Chinese datacenter and non-datacenter customers). But they knew that,

inevitably, the existing customers’ transceivers would fail (and did fail) and that those customers

would consequently look elsewhere for a better supply of more reliable 100G transceivers.

       217.    Indeed, after the Company’s sales to Amazon plummeted beginning in Q2 2017,

Defendants told investors to put their hopes in large volumes of future sales from Facebook. But,

as Defendants knew from the terms of the Supply Agreement and Master Purchase Agreement

with Facebook, the social media giant imposed onerous terms on its suppliers, ones demanding

reliable delivery of flawless products—which, as Defendants learned from their experience with

Amazon, AOI was unable to provide. Defendants were thus highly motivated to deceive the public

about problems with its supposedly distinctive vertically integrated model, so that customers

would not forego AOI’s products and look elsewhere—including to merchant model vendors—to

obtain transceivers, and thereby accelerate the decline in AOI’s fortunes that Defendants,

throughout the Class Period, had been so desperate to hide.

       161.1. -wide enterprise resource planning program that includes customer relationship          Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                      + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
management tools that track customer forecasts and purchases. As described above, Company             Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


salespeople entered into the SAP system the annual, periodic, and updated forecasts provided by

                                               110
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 203 of 244




AOI’s main customers, which informed AOI of the type and volume of transceivers the customers

would require in the future. By reviewing this data and reports generated from this data, the

Individual Defendants knew or recklessly disregarded the fact that the forecasts and actual

purchases made by Amazon for 100G transceivers fell far short of what Defendants had been

priming investors to expect in the next quarter.

                  C. Defendants Were Aware of the Production Issues Plaguing the 100G
                     Transceivers Through Weekly Meetings Discussing “Yields” and
                     Other Key Metrics

       162.    Defendant Lin was fully aware of any production issues with the optical

transceivers, and the component laser chips. According to CW1, Defendant Lin received monthly

reports directly from all of the R&D managers. Additionally, the notes from the weekly meetings

held at the Texas office between the R&D managers, product managers, senior engineers and

David Chen (the special assistant to Defendant Lin in charge of corporate quality assurance) were

available on the shared network drive and accessible by the Defendants.

       163.    All R&D managers and project managers from the Texas facility also conferenced

with the teams in Taiwan, and likely China, once a week as well. At these meetings, according to

the CWs, there were discussions about production capacity, yields for the optical modules and

transceivers, production issues and shortfalls. The VP of R&D department in Texas attended these

meetings and reported on yields directly to Defendant Lin prior to the issuance of earnings reports.

D.     Insider Stock Sales                                                                             Formatted: Normal, Right: 0", No bullets or
       164. Defendants were motivated to engage in the alleged fraudulent scheme and issue             numbering
                                                                                                       Formatted: Font: Not Bold, No underline
materially false and misleading statements and/or omit material facts in order to inflate AOI’s

securities price and maximize individual profits through insider trading.

       165.    As reflected in the chart below, Defendant Murry sold 11,498 shares of Applied

Optoelectronics stock over the course of the Class Period for proceeds of $630,468.77.

                                                   111
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 204 of 244




        Date           Shares Sold       Proceeds                   10b5-1 Plan

        3/13/2017      334               $17,018.64                 No

        3/13/2017      666               $33,935.36                 No

        5/18/2017      3,168             $201,185.11                No

        8/17/2017      3,050             $214,138.06                Yes (Entered into 5/31/2017)

        12/18/2017 3,000                 $117,510.00                Yes (Entered into 11/15/2017)

        1/16/2018      1,280             $46,681.60                 Yes (Entered into 11/15/2017)

        TOTAL          11,498            $630,468.77


       166.    As reflected in the chart, these sales were either not traded pursuant to a Rule 10b5-

1 trading plan, or traded pursuant to plans entered into at suspicious times during the Class Period.

       167.    Defendant Lin also profited from his sales during the Class Period, garnering

proceeds of over $729,000 (making a profit of approximately $642,000).

        Date           Shares Sold       Proceeds                   10b5-1 Plan

        5/11/2017      8.586             $566,676.00                No

        11/16/2017 1,300                 $58,890.00                 No

        11/20/2017 2,300                 $103,960.00                No

        TOTAL          12,186            $729,526.00



       168.    Furthermore, the timing of these sales was suspicious with a large portion of the

stock being sold prior to the first partial disclosure on August 3, 2017, and each Individual

Defendants’ largest sale occurring shortly after the positive first quarter 2017 earnings

announcement (neither according to a Rule 10b5-1 trading plan). The Defendants’ other main



                                                112
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 205 of 244




sales occurred after the market had absorbed the second partial disclosure on October 12, 2017,

but well before the Defendants’ final revelations on February 21, 2018.

       VIII.IX.        LOSS CAUSATION                                                                  Formatted: Level 1, Indent: Left: 0.5"


       169.218.        During the Class Period, as detailed herein, Defendants engaged in a scheme     Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                       + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
to deceive the market and a course of conduct that artificially inflated the Company’s stock price     Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


during the Class Period, and operated as a fraud or deceit on acquirers of the Company’s securities.

       170.219.        As detailed above, when the truth about AOI’s manufacturing problems and

loss of customer demand from Amazon and then Facebook was revealed, the value of the

Company’s securities declined precipitously as the prior artificial inflation no longer propped up

its stock price. The decline in AOI’s share price was a direct result of the nature and extent of

Defendants'Defendants’ fraud finally being revealed to investors and the market. The timing and

magnitude of the securities’ price decline negates any inference that the loss suffered by Plaintiff

and other members of the Class was caused by changed market conditions, macroeconomic or

industry factors or Company-specific facts unrelated to the Defendants’ fraudulent conduct. The

economic loss, i.e., damages, suffered by Plaintiff and other Class members was a direct result of

Defendants'Defendants’ fraudulent scheme to artificially inflate the Company'sCompany’s stock

price and the subsequent significant decline in the value of the Company'sCompany’s share, price

when Defendants'Defendants’ prior misrepresentations and other fraudulent conduct was revealed.

       171.220.        The artificial inflation created by Defendants’ misrepresentations and

omissions was removed through a series of partial corrective disclosures by DefendantDefendants

starting with their announcement on August 3, 2017 that one of their largest data center customers

—Amazon —would be decreasing its demand for the Company’s 40 GbpsGG products. The

market was surprised by this disclosure and reacted swiftly. AOI’s stock price declined 34% from


                                                113
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 206 of 244




a close of $97.99 per share on August 3, 2017, to close at $64.60 per share on August 4, 2017, on

heavier than usual trading volume of more than 17 million shares.

       172.221.       This disclosure, however, failed to fully reveal would be the first in a series

of many disclosures correcting Defendants’ prior misrepresentations and omissions concerning the

Company’s manufacturing capacity and , manufacturing process, customer demand. Defendants

continued to mislead investors by stating that Amazon would only be decreasing its demand of

40G , and known manufacturing problems with products, that they had only recently been

informed of this decision by Amazon purchased and that there were still “meaningful 100 gig sales

with all 3 of [their]delivered to AOI’s two largest datacenter customers.” —Amazon and

Facebook.

       173.222.       On October 12, 2017, the risks concealed byfalsity of Defendants’

materially false and misleading statements and omissions further materialized with the Company’s

preliminary financial results for the third quarter of 2017 ending September 30, 2017, when AOI

revealed that Amazon’s demand had dropped to a mere 10% of the Company’s revenues, that

Amazon’s demand for both 40G and 100G products had decreased, and that despite previous

claims otherwise, the vendor warehouse model did not allow AOI to accurately predict revenues

from the customer. Following this news, AOI’s stock price dropped from a closing price of $58.84

on October 12, 2017, to a closing price of $47.01 on October 13, 2017, over 20%, on heavier than

normal trading volume of almost 8.7 million shares.

       174.   Again, this disclosure, failed to fully reveal Defendants’ misrepresentations and

omissions concerning the Company’s manufacturing capacity and customer demand. Defendants

continued to mislead investors by stating “we don’t believe that this disruption in the order flow

is related to anything AOI-specific. It’s related to an ongoing transition from 40G to 100G.”



                                               114
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 207 of 244




       175.223.         Finally, onOn February 21, 2018, the full extent of Defendants’ false and   Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                    + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
misleading statements and omissions materialized with Defendants revelation that it had fallen      Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


behind in Defendants’ disclosed that its transition from 40G to 100G had been hampered due to

“customer-specific” issues, with 100G data center revenues decreasing from 56% of those

revenues during the third quarter of 2017 to 35% during the fourth quarter of 2017. On this news,

AOI’s stock price fell over 20% from a closing price of $34.55 on February 21, 2018 to a closing

price of $27.51 on February 22, 2018.

       224.    On September 27, 2018, analyst Loop Capital Markets reported that “industry

checks suggested that: 1) AAOI is having product quality issues in 100G CWDM4 transceivers,

and 2) the pricing environment for 100g data center optics remains very tough” further revealing

that AOI was experiencing undisclosed product quality issues that would devastate its expected

revenue and deteriorate its relationship with another one of its large customers.

       225.    The next day, on September 28, 2018 AOI issued a press release (filed on Form 8-

K) in which the Company admitted that AOI had issues with its 25G laser ships and, accordingly,

Facebook had suspended shipments. AOI also lowered 3Q 2018 revenue from $82 million and

$92 million to between $55 million and $58 million. All told, from September 26, 2018 to October

1, 2018 the value of AOI’s stock plummeted from $31.34 to $24.00—a drop of over 23%—on

heavy trading volume.

       176.226.         At all relevant times, Defendants’ materially false and misleading          Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                    + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
statements or omissions alleged herein directly or proximately caused the damages suffered by the   Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


Plaintiff and other Class members. Those statements were materially false and misleading through

their failure to disclose a true and accurate picture of AOI’s manufacturing capacity, existing

problems with its manufacturing, known or inevitable product failures, and corresponding



                                                115
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 208 of 244




reductions in customer demand, as alleged herein. Throughout the Class Period, Defendants

publicly issued materially false and misleading statements and omitted material facts necessary to

make Defendants’ statements not false or misleading, causing AOI’s securities to be artificially

inflated. Plaintiff and other Class members purchased AOI’s securities at those artificially inflated

prices, causing them to suffer the damages complained of herein.                                        Formatted: Font: Bold, Underline, Font color: Black

       I.X.    PRESUMPTION OF RELIANCE; FRAUD-ON-THE-MARKET                                             Formatted: Font: Times New Roman, 12 pt, Bold,
                                                                                                        Underline, Font color: Auto
       177.227.        At all relevant times, the market for Applied Optoelectronics Securities was

an efficient market for the following reasons, among others:

               (a)     AOI Securities met the requirements for listing, and were listed and actively    Formatted: Indent: Left: 1", Hanging: 0.5"

                       traded on the NASDAQ, a highly efficient market;

               (b)     During the Class Period, AOI Securities were actively traded,

                       demonstrating a strong presumption of an efficient market;

               (c)     As a regulated issuer, AOI filed with the SEC periodic public reports during

                       the Class Period;

               (d)     AOI regularly communicated with public investors via established market

                       communication mechanisms;

               (e)     AOI was followed by securities analysts employed by major brokerage

                       firms who wrote reports that were distributed to the sales force and certain

                       customers of brokerage firms during the Class Period. Each of these reports

                       was publicly available and entered the public marketplace; and

               (f)     Unexpected material news about AOI was rapidly reflected in and

                       incorporated into the Company's stock price during the Class Period.




                                                116
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 209 of 244




       178.228.        As a result of the foregoing, the market for AOI Securities promptly              Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                         + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
digested current information regarding AOI from all publicly available sources and reflected such        Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"
                                                                                                         Formatted: Font color: Auto
information in AOI’s stock price. Under these circumstances, all purchasers of Applied

Optoelectronics Securities during the Class Period suffered similar injury through their purchase

of AOI’s Securities at artificially inflated prices, and a presumption of reliance applies.

       179.229.        Alternatively, reliance need not be proven in this action because the action

involves omissions and deficient disclosures. Positive proof of reliance is not a prerequisite to        Formatted: Font color: Auto

recovery pursuant to ruling of the United States Supreme Court in Affiliated Ute Citizens of Utah

v. United States, 406 U.S. 128 (1972). All that is necessary is that the facts withheld be material in

the sense that a reasonable investor might have considered the omitted information important in

deciding whether to buy or sell the subject security. Here, the facts withheld are material because

an investor would have considered the Company’s financials and adequacy of internal controls

over financial reporting when deciding whether to purchase and/or sell stock in AOI.

       II.XI. INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND                                           Formatted: Font: (Default) Times New Roman, 12 pt,
              BESPEAKS CAUTION DOCTRINE                                                                  Bold, Underline, Font color: Auto
                                                                                                         Formatted: Heading 1, Left, Indent: Left: 0.5",
       180.230.        The statutory safe harbor provided for forward-looking statements under           Numbered + Level: 1 + Numbering Style: I, II, III, … +
                                                                                                         Start at: 1 + Alignment: Left + Aligned at: 0.67" +
certain circumstances does not apply to any of the false and misleading statements alleged in this       Indent at: 1.17"
                                                                                                         Formatted: Indent: Left: 0", First line: 0.5", Numbered
Complaint. The statements alleged to be false and misleading herein all relate to then-existing facts    + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
                                                                                                         Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"
and conditions.

       181.231.        To the extent certain of the statements alleged to be misleading or inaccurate

may be characterized as forward looking, they were not identified as “forward-looking statements”

when made and there were no meaningful cautionary language identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements.

                                                 117
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 210 of 244




       182.232.        To the extent certain that the statutory safe harbor is determined to apply to   Formatted: Font color: Black

any forward-looking statements pleaded herein, Defendants are also liable for those false or

misleading “forward-looking statements” pleaded because, at the time each “forward-looking

statement” was made, the speaker had actual knowledge that the “forward-looking statement” was

false or misleading and/or the “forward-looking statement” was authorized and/or approved by an

executive officer of AOI who knew that the “forward-looking statement” was false when made.

Alternatively, none of the historic or present-tense statements made by the defendants were

assumptions underlying or relating to any plan, projection, or statement of future economic

performance, as they were not stated to be such assumptions underlying or relating to any

projection or statement of future economic performance when made, nor were any of the

projections or forecasts made by the defendants expressly related to or stated to be dependent on

those historic or present-tense statements when made.

       III.XII.        CLASS ACTION ALLEGATIONS

       183.233.        Plaintiff brings this action as a class action pursuant to Federal Rules of

Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all individuals and entities who

purchased or otherwise acquired Applied Optoelectronics Securities on the public market during

the Class Period, and were damaged, excluding the Company and its subsidiaries and affiliates,

any their respective officers and directors at all relevant times, the Individual Defendants and each

of their immediate family members, legal representatives, heirs, successors or assigns, and any

entity in which any of the Defendants have or had a controlling interest (the “Class”).

       184.234.        The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, AOI securities were actively traded on the NASDAQ.

While the exact number of Class members is unknown to Plaintiff at this time and can be



                                                118
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 211 of 244




ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by AOI or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions. Upon information and belief, these shares are held by thousands if not

millions of individuals located geographically throughout the country and possibly the world.

Joinder would be highly impracticable.

       185.235.        Plaintiff’s claims are typical of the claims of the members of the Class as    Formatted: Font color: Auto

all members of the Class are similarly affected by the Defendants’ respective wrongful conduct in

violation of the federal laws complained of herein.

       186.236.        Plaintiff will fairly and adequately protect the interests of the members of

the Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       187.237.        Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               (a)     whether the federal securities laws were violated by the defendants’           Formatted: Indent: Left: 1", Hanging: 0.5"

                       respective acts as alleged herein;

               (b)     whether statements made by the Defendants to the investing public during

                       the Class Period misrepresented material facts, or omitted material facts

                       necessary in order to make the statements made, in light of the

                       circumstances under which they were made, not misleading;

               (c)     whether the defendants acted knowingly or with deliberate recklessness in



                                                 119
        Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 212 of 244




                         issuing false and misleading statements and/or omissions;

                (d)      whether the price of AOI securities during the Class Period was artificially

                         inflated because of the defendants’ conduct complained of herein; and

                (e)      whether the members of the Class have sustained damages and, if so, what

                         is the proper measure of damages.

        188.238.         A class action is superior to all other available methods for the fair and     Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                        + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
efficient adjudication of this controversy since joinder of all members is impracticable.               Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"
                                                                                                        Formatted: Font color: Auto
Furthermore, as the damages suffered by individual Class members may be relatively small, the

expense and burden of individual litigation make it impossible for members of the Class to

individually redress the wrongs done to them. There will be no difficulty in the management of

this action as a class action.

        IV.XIII.         CLAIMS FOR RELIEF                                                              Formatted: Level 1, Indent: Left: 0.5", Numbered +
                                                                                                        Level: 1 + Numbering Style: I, II, III, … + Start at: 1 +
                                            COUNT I                                                     Alignment: Left + Aligned at: 0.67" + Indent at: 1.17"
                Violation of Section 10(b) and Rule 10b-5 Against All Defendants                        Formatted: Font color: Auto
                                                                                                        Formatted: Space Before: 0 pt
        189.239.         Plaintiff repeats and realleges each and every allegation contained above as
                                                                                                        Formatted: Line spacing: single, Adjust space between
                                                                                                        Latin and Asian text, Adjust space between Asian text
if fully set forth herein.                                                                              and numbers
                                                                                                        Formatted: Font: Italic
        190.240.         During the Class Period, Defendants carried out a plan, scheme and course
                                                                                                        Formatted: Font color: Black
of conduct which was intended to and, throughout the Class Period, did: (1) deceive the investing       Formatted: Indent: Left: 0", First line: 0.5", Numbered
                                                                                                        + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
public, including Plaintiff and other Class members, as alleged herein; and (2) cause Plaintiff and     Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"


other members of the Class to purchase Applied Optoelectronics Securities at artificially inflated

prices. In furtherance of this unlawful scheme, plan and course of conduct, each of the Defendants

took the actions set forth herein.

        191.241.         Defendants: (a) employed devices, schemes, and artifices to defraud; (b)

made untrue statements of material fact and/or omitted to state material facts necessary to make

                                                 120
          Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 213 of 244




the statements not misleading; and (c) engaged in acts, practices, and a course of business that       Formatted: Font color: Black

operated as a fraud and deceit upon the purchasers of the Company’s Securities in an effort to

maintain artificially high market prices for AOI securities in violation of Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder. All Defendants are sued either as primary

participants in the wrongful and illegal conduct charged herein or as controlling persons as alleged

below.

          192.242.     Defendants, individually and in concert, directly and indirectly, by the use,

means or instrumentalities of interstate commerce and/or of the mails, engaged and participated in

a continuous course of conduct to conceal adverse material information about the business,

operations and future prospects of AOI as specified herein.

          193.243.     These Defendants employed devices, schemes, and artifices to defraud

while in possession of material adverse non-public information, and engaged in acts, practices,

and a course of conduct as alleged herein in an effort to assure investors of AOI’s value and

performance and continued substantial growth, which included the making of, or participation in

the making of, untrue statements of material facts and omitting to state material facts necessary in

order to make the statements made about AOI and its business operations and future prospects in

the light of the circumstances under which they were made, not misleading, as set forth more

particularly herein, and engaged in transactions, practices and a course of business that operated

as a fraud and deceit upon the purchasers of Applied Optoelectronics Securities during the Class

Period.

          194.244.     Individual Defendants’ primary liability, and controlling person liability,     Formatted: Font color: Black

arises from the following facts: (1) Individual Defendants were high-level executives, directors,

and/or agents at the Company during the Class Period and members of the Company’s



                                                121
        Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 214 of 244




management team or had control thereof; (2) each Individual Defendant, by virtue of his

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s financial condition; (3)

each Individual Defendant enjoyed significant personal contact and familiarity with the other

Individual Defendant and was advised of and had access to other members of the Company’s

management team, internal reports and other data and information about the Company’s finances,

operations, and sales at all relevant times; and (4) each Individual Defendant was aware of the

Company’s dissemination of information to the investing public which they knew or recklessly

disregarded was materially false and misleading.

        195.245.        Defendants had actual knowledge of the misrepresentations and omissions

of material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing AOI’s operating condition and future business prospects

from the investing public and supporting the artificially inflated price of its securities. As

demonstrated by Defendants’ overstatements and misstatements of the Company’s financial

condition throughout the Class Period, Defendants, if they did not have actual knowledge of the

misrepresentations and omissions alleged, were reckless in failing to obtain such knowledge by

deliberately refraining from taking those steps necessary to discover whether those statements

were false or misleading.

        196.246.        As a result of the dissemination of the materially false and misleading

information and failure to disclose material facts, as set forth above, the market price of AOI’s

securities was artificially inflated during the Class Period. In ignorance of the fact that market



                                                  122
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 215 of 244




prices of AOI’s publicly-traded securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of the

market in which the Securities trades, and/or on the absence of material adverse information that

was known to or recklessly disregarded by Defendants but not disclosed in public statements by

Defendants during the Class Period, Plaintiff and the other members of the Class acquired Applied

Optoelectronics’ Securities during the Class Period at artificially high prices and were or will be

damaged thereby.

       197.247.        At the time of said misrepresentations and omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff and

the other members of the Class and the marketplace known the truth regarding AOI’s financial

results, which was not disclosed by Defendants, Plaintiff and other members of the Class would

not have purchased or otherwise acquired their AOI’s securities, or, if they had acquired such

securities during the Class Period, they would not have done so at the artificially inflated prices

that they paid.

       198.248.        By virtue of the foregoing, Defendants have violated Section 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

       199.249.        As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff

and the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s Securities during the Class Period.

       200.250.        This action was filed within two years of discovery of the fraud and within

five years of each plaintiff’s purchases of Securities giving rise to the cause of action.

                                        COUNT II                                                       Formatted: Space Before: 0 pt
            The Individual Defendants Violated Section 20(a) of the Exchange Act




                                                 123
        Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 216 of 244




        201.251.         Plaintiff repeats and realleges each and every allegation contained above as    Formatted: Font color: Auto
                                                                                                         Formatted: Indent: Left: 0", First line: 0.5", Numbered
if fully set forth herein.                                                                               + Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
                                                                                                         Alignment: Left + Aligned at: 0.44" + Indent at: 0.69"
        202.252.         The Individual Defendants acted as controlling persons of AOI within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions, agency, ownership and contractual rights, and participation in and/or awareness of the        Formatted: Font color: Auto

Company’s operations and/or intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, the Individual Defendants had

the power to influence and control, and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the various

statements that Plaintiff contends are false and misleading. The Individual Defendants provided

with or had unlimited access to copies of the Company’s reports, press releases, public filings and

other statements alleged by Plaintiff to have been misleading prior to and/or shortly after these

statements were issued and had the ability to prevent the issuance of the statements or to cause the

statements to be corrected.

        203.253.         In particular, each of these Defendants had direct and supervisory

involvement in the day-to-day operations of the Company and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same.

        204.254.         As set forth above, AOI, the Individual Defendants each violated Section

10(b), and Rule 10b-5 promulgated thereunder, by their acts and omissions as alleged in this

Complaint.

        205.255.         By virtue of their positions as controlling persons, the Individual

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate



                                                 124
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 217 of 244




result of Defendants’ wrongful conduct, Plaintiff and other members of the Class suffered damages

in connection with their purchases of the Company’s Securities during the Class Period.

       206.256.        This action was filed within two years of discovery of the fraud and within

five years of each Plaintiff’s purchases of Securities giving rise to the cause of action.

                                     PRAYER FOR RELIEF                                                  Formatted: Space Before: 0 pt

               WHEREFORE, Plaintiff prays for relief and judgment as follows:                           Formatted: Indent: First line: 0.5"

               (a)     Determining that this action is a proper class action, certifying Plaintiff as

                       class representative under Federal Rule of Civil Procedure 23 and Plaintiff’s

                       counsel as class counsel;

               (b)     Awarding compensatory damages in favor of Plaintiff and the other

                       members of the Class against all Defendants, jointly and severally, for all

                       damages sustained as a result of the defendants’ wrongdoing, in an amount

                       to be proven at trial, including interest thereon;

               (c)     Awarding Plaintiff and the Class their reasonable costs and expenses

                       incurred in this action, including counsel fees and expert fees;

               (d)     Granting extraordinary equitable and/or injunctive relief as permitted by

                       law; and

               (e)     Such other and further relief as the Court may deem just and proper.

                                   JURY TRIAL DEMANDED                                                  Formatted: Space Before: 0 pt

               Plaintiff hereby demands a jury trial.                                                   Formatted: Indent: First line: 0.5"




Dated: March 5November 8, 2018                               _//s/ Jamie J. McKey____
                                               KENDALL LAW GROUP, PLLC
                                               JOE KENDALL
                                               Texas Bar No. 11260700

                                                 125
Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 218 of 244




                      JAMIE J. MCKEY
                      Texas Bar No. 24025262
                      3232 McKinney Avenue, Suite 700
                      Dallas, Texas 75204
                      Tel.: (214) 744-3000
                      Fax: (214) 744-3015
                      jkendall@kendalllawgroup.com
                      jmckey@kendalllawgroup.com

                      Liaison Counsel for Plaintiff and Class


                      LEVI & KORSINSKY, LLP
                      Shannon L. Hopkins (1887)
                      LEVI & KORSINSKY, LLP
                      733 Summer Street, Suite 304
                      Stamford, Connecticut 06901
                      Telephone: (203) 992-4523
                      Facsimile: (212) 363-7171

                      Lead Counsel for Plaintiff and Class




                       126
Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 219 of 244




              Exhibit B
                 Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 220 of 244

                                                                   COMMUNICATIONS INFRASTRUCTURE
September 27, 2018
Company Update
                                                              Applied Optoelectronics, Inc. (AAOI - $31.34)
RATING: Hold > Sell                                           Houston, We Have a Problem: Downgrading to Sell
Price Target: $20.00

James Kisner, CFA, Senior Vice                                Summary
President                                                     We downgrading suburban Houston-based Applied Optoelectronics from Hold to Sell given
james.kisner@loopcapital.com                                  our industry checks suggesting that: 1) AAOI is having product quality issues in 100G CWDM4
Tel: 713-714-1991
                                                              transceivers, and 2) the pricing environment for 100G data center optics remains very tough.
Loop Equity Trading: 312-913-4908                             We're taking our PT from $45 to $20.

                  STOCK DATA
Price                            $31.34
Price Target                     $20.00
Market Cap ($M)                  $617
52-Week Range                    $22.54 - $66.23
Shares (M)                       19.6
ADTV (000)                       1,294
Enterprise Value ($M)            $711
Dividend Per Share               $0.00
Dividend Yield                   0.00%
Debt To Capitalization           (6)%

               FINANCIAL DATA
                         2017A            2018E    2019E
EBITDA Margin            30.5%            20.9%    19.5%
EV/Revenue                 1.9x            2.1x      1.8x
EV/Sales                   1.9x            2.1x      1.8x
P/E Ratio                  6.8x           14.4x     15.7x
EBITDA/Share              $5.94           $3.68     $4.05
EBITDA ($M)               116.5            72.1      79.3
EV/EBITDA                  6.1x            9.9x      9.0x

                 REVENUE ($M)
FY December              2017A           2018E     2019E
Q1                        96.2            65.2A     81.9E
Q2                       117.4            87.8A     95.3E
Q3                        88.9            85.9E    113.1E
Q4                        79.9           105.7E    115.8E
FY                       382.3           344.6E    406.1E

                          EPS
FY December              2017A           2018E     2019E
Q1                        1.10            0.28A     0.27E
Q2                        1.54            0.64A     0.43E
Q3                        1.08            0.56E     0.65E
Q4                        0.89            0.68E     0.62E
Previous                    —             2.62E     3.65E
FY                        4.61            2.17E     1.99E




PLEASE SEE IMPORTANT DISCLOSURES STARTING ON PAGES 7 - 8 OF THIS REPORT
                                             ek@zlk.com Ed Korsinsky 10/17/18 02:42:29 PM Levi & Korsinsky
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Applied
                                                                  Page 221Optoelectronics,
                                                                            of 244         Inc.
                                                                          September 27, 2018


                                    IMPORTANT DISCLOSURES AND INFORMATION
                                    ABOUT THE USE OF THIS DOCUMENT
                                    This report has been prepared by Loop Capital Markets LLC ("Loop Capital
                                    Markets"). Loop Capital Markets is a broker-dealer registered with the SEC and a
                                    member of FINRA and the Securities Investor Protection Corporation (SIPC). Loop
                                    Capital Markets is located at 111 W. Jackson Blvd., Suite 1901, Chicago, IL 60604.

                                    Analyst Certification
                                    James Kisner who is principally responsible for the preparation of this report with
                                    respect to each subject security or issuer contained within this report certifies as of
                                    the date of the report that:
                                    (1) the recommendations and guidance expressed accurately reflects the research
                                    analyst's personal views;
                                    (2) no part of the compensation was, is, or will be directly, or indirectly, related to the
                                    specific recommendations or views expressed in this report.

                                    Company Disclosures
                                    For up-to-date Loop Capital Markets' disclosures, including company-
                                    specific disclosures and price charts, please click on the following link
                                    or paste URL in a web browser: https://loopcapital.bluematrix.com/sellside/
                                    Disclosures.action. Alternatively, disclosures may also be made available by emailing
                                    researchcompliance@loopcapital.com or by calling 888-294-8898.
                                    Research Analyst Compensation: Loop Capital Markets' Research Analysts,
                                    including the author(s) of this report, receive compensation that is based on a variety
                                    of factors, including overall profitability of the Firm and total revenue from all
                                    sources, including those from investment banking.
                                    Investment Banking Services (Next 3 Months): Loop Capital Markets expects to
                                    receive, or intends to seek, compensation for investment banking services in the
                                    next three months from the Subject Company and other companies discussed in this
                                    Report.

                                    The information and rating included in this report represent the long-term view as
                                    described more fully below. The analyst may have different views regarding short
                                    term trading strategies with respect to the stocks covered by the rating, options on such
                                    stocks, and/or other securities or financial instruments issued by the company. Our
                                    brokers and analysts may make recommendations to their clients, and our affiliates
                                    may make investment decisions that are contrary to the recommendations contained
                                    in this research report. Such recommendations or investment decisions are based on
                                    the particular investment strategies, risk tolerances, and other investment factors of
                                    that particular client or affiliate. From time to time, Loop Capital Markets, and its
                                    respective directors, officers, employees, or members of their immediate families may
                                    have a long or short position in the securities or other financial instruments mentioned
                                    in this report. We provide to certain customers on request specialized research
                                    products or services that focus on covered stocks from a particular perspective.
                                    These products or services include, but are not limited to, compilations, reviews, and
                                    analysis that may use different research methodologies or focus on the prospects for
                                    individual stocks as compared to other covered stocks or over differing time horizons
                                    or under assumed market events or conditions. Readers should be aware that we may
                                    issue investment research on the subject companies from a technical perspective and/
                                    or include in this report discussions about options on stocks covered in this report and/
                                    or other securities or financial instruments issued by the company. These analyses
                                    are different from fundamental analysis, and the conclusions reached may differ.
                                    Technical research and the discussions concerning options and other securities and
                                    financial instruments issued by the company do not represent a rating or coverage


PLEASE SEE IMPORTANT DISCLOSURES STARTING ON PAGES 7 - 8 OF THIS REPORT                                               Page 2
                   ek@zlk.com Ed Korsinsky 10/17/18 02:42:29 PM Levi & Korsinsky
       Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Applied
                                                                  Page 222Optoelectronics,
                                                                            of 244         Inc.
                                                                          September 27, 2018
                                    of any discussed issuer(s). The disclosures concerning distribution of ratings and
                                    price charts refer to fundamental research and do not include reference to technical
                                    recommendations or discussions concerning options and other securities and financial
                                    instruments issued by the company.

                                    Disclaimer
                                    Information about our recommendations, holdings and investment decisions:
                                    The information presented in this report is for informational purposes only. It was
                                    prepared based on information and sources that we believe to be reliable, but we make
                                    no representations or guarantees as to the accuracy or completeness of the information
                                    contained herein. This report is not to be construed as an offer to sell or a solicitation
                                    of an offer to buy any security. The opinions expressed in this report may change
                                    without notice.
                                    Loop Capital Markets research reports are intended for use by institutional investors.
                                    The securities discussed in Loop Capital Markets research reports may not be
                                    suitable for some investors. Investors must make their own determination as to the
                                    appropriateness of an investment in any securities referred to herein, based on their
                                    specific investment objectives, financial status and risk tolerance. Past performance is
                                    no guarantee of future results and the predictions made in this report may not be met.
                                    Loop Capital Markets accepts no liability whatsoever for any loss or damage of any
                                    kind arising out of the use of all or any part of this report. Loop Capital Markets
                                    specifically prohibits the re-distribution of this report by third parties, via the internet
                                    or otherwise, and accepts no liability whatsoever for the actions of such third parties
                                    in this respect. Additional information is available to clients upon request.
                                                                                   Applied Optoelectronics, Inc. Rating History as of 09/25/2018
                                                                                                         powered by: BlueMatrix
                                     I:H:$35.00   H:$32.00     H:$45.00
                                     01/29/18     05/09/18     08/08/18

                                        120
                                        100
                                          80
                                          60
                                          40
                                          20
                                           0
                                            Oct 15           Jan 16       Apr 16   Jul 16   Oct 16     Jan 17      Apr 17         Jul 17       Oct 17   Jan 18        Apr 18   Jul 18




                                                                                                        Closing Price                 Target Price




                                    Stock Ratings
                                    Buy - The stock is expected to trade higher on an absolute basis or outperform relative
                                    to the market or its peer stocks over the next 12 months.
                                    Hold - The stock is expected to perform in line with the market or its peer stocks over
                                    the next 12 months.
                                    Sell - The stock is expected to trade lower on an absolute basis or underperform
                                    relative to the market or its peer stocks over the next 12 months.

                                    Ratings Distribution for Loop Capital Markets as of
                                    September 26, 2018
                                                                                                                                                             IB Serv./Past 12 Mos.
                                                                                            Count                       % of total                        Count          % of total
                                    Buy                                                         91                        62.76%                                 11                     12.09%
                                    Hold                                                        50                        34.48%                                  2                      4.00%
                                    Sell                                                         4                         2.76%                                  0                      0.00%
                                                                                                                                                           Source: Loop Capital Markets




PLEASE SEE IMPORTANT DISCLOSURES STARTING ON PAGES 7 - 8 OF THIS REPORT                                                                                                             Page 3
                   ek@zlk.com Ed Korsinsky 10/17/18 02:42:29 PM Levi & Korsinsky
Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 223 of 244




              Exhibit C
11/7/2018                            Applied Optoelectronics
                Case 4:17-cv-02399 Document     68-4 Filed   (AAOI)
                                                                 inCould
                                                                    TXSD Guideon
                                                                               Below $30M - Rosenblatt
                                                                                  11/08/18      Page 224 of 244
                                                 TICKER/NAME        Go    SEARCH SITE                   Go    Logout | Home | E-mail Alerts | My Headlines | Portfolio




                     Menu    Calendars

    QUICK LINKS : Goldman Sachs Conviction Buy List     Warren Buffett News   Elliott Associates News        Follow @Street_Insider   52K followers      Like 7.3K



     Analyst Comments, Analyst PT Change, Hot Comments


    Applied Optoelectronics (AAOI) Could Guide Below $30M - Rosenblatt
      Article   Stock Quotes (1)        Comments (0)

                                                                                         Tweet     Share        E-mail
    November 1, 2018 7:27 AM EDT
                                             Rosenblatt analyst, Jun Zhang, reiterated his Sell rating on                   FREE Breaking News Alerts from StreetInsider.com!
                                             shares of Applied Optoelectronics (NASDAQ: AAOI) and cut his
                                             price target 50% to $15 from $30 ahead of Q3 earnings on                      E-mail Address
                                             November 7 after the close. On September 28, the company                                                                 Subscribe
                                             revised its revenue guidance for Q3 to between $55 mil-lion and
      AAOI Hot Sheet          Get Alerts     $58 million, down from $82 million to $92 million. The steep
     Price: $19.08 -6.01%                    decline in revenues was due to its laser failure rate exceeding
                                             Facebook’s requirements.                                                       StreetInsider.com Top Tickers, 11/7/2018
     Rating Summary:
                                             The analyst stated "AAOI’s laser quality issue seems to have                 1. ZG                       6. WEN
       5 Buy   , 2 Hold      , 5 Sell
                                             returned, after we believed the company had resumed shipping                 2. INFN                     7. ICHR
                                             to Facebook in late September. With the return of the laser                  3. TWLO                     8. GDDY
     Rating Trend:     Up
                                             quality issue, we believe AAOI will not be able to continue                  4. MB                       9. Z
                                             shipping to Facebook, resulting in the company’s revenues from               5. JAZZ                     10. DXCM
     Today's Overall Ratings:
                                             Facebook being very small in Q4. We believe AAOI may guide
       Up: 23 | Down: 24 | New: 3
                                             C4Q revenues of $30 million or less".
    For an analyst ratings summary and ratings history on Applied Optoelectronics click here. For more                     Top News       Most Read      Special Reports
    ratings news on Applied Optoelectronics click here.
    Shares of Applied Optoelectronics closed at $19.63 yesterday.                                                            World stocks, Wall Street surge after US vote but
                                                                                                                             dollar takes hit
                                                                                                                             Oil rises to $73 on report Russia, Saudi
    You May Also Be Interested In                                                                                            discussing possible output cut
                                                                                                                             Dollar's losses gather steam as U.S. stimulus
            Addus HomeCare (ADUS) PT Raised to $80 at Oppenheimer                                                            hopes fade
            Paratek Pharmaceuticals (PRTK) PT Lowered to $20 at Baird                                                        Virtu Financial (VIRT) to Acquire ITG (ITG) for
            Jazz Pharmaceuticals (JAZZ) PT Lowered to $203 at BMO Capital                                                    $30.30/Share
                                                                                                                             Cowen Upgrades Target (TGT) to Outperform as
                                                                                                                             Investments Gain Traction




                                                                                                                                            Set up related e-mail alerts – FREE!
      Related Categories                                                                    Create E-mail Alert

      Analyst Comments, Analyst EPS Change, Analyst PT Change, Hot Comments


      Related Entities
      Earnings, Rosenblatt

                                                                 Login with Facebook
      Add Your Comment

      Name           ed k


      Subject


      Body




                      Add Your Comment


      Sign up for StreetInsider Free!
https://www.streetinsider.com/Analyst+Comments/Applied+Optoelectronics+%28AAOI%29+Could+Guide+Below+%2430M+-+Rosenblatt/14770431.html                                             1/2
11/7/2018                            Applied Optoelectronics
                Case 4:17-cv-02399 Document     68-4 Filed   (AAOI)
                                                                 inCould
                                                                    TXSD Guideon
                                                                               Below $30M - Rosenblatt
                                                                                  11/08/18      Page 225 of 244
      Receive full access to all new and archived articles, unlimited portfolio tracking, e-mail alerts, custom
      newswires and RSS feeds - and more!

      E-mail Address                   Go!




     Home Member's Home Premium Content                                                                                                                Free News Feed
     Links Entities About StreetInsider Get Our Content                                                                                                Get our RSS Feed!
     Advertise with Us Contact Us Disclaimer Privacy Policy                                                       © Copyright 2018 StreetInsider.com




https://www.streetinsider.com/Analyst+Comments/Applied+Optoelectronics+%28AAOI%29+Could+Guide+Below+%2430M+-+Rosenblatt/14770431.html                                      2/2
Case 4:17-cv-02399 Document 68-4 Filed in TXSD on 11/08/18 Page 226 of 244




             Exhibit D
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  227 |ofSeeking
                                                                                                                           244Alpha


Transcripts | Technology


Applied Optoelectronics, Inc. (AAOI) CEO Thompson Lin on Q3
2018 Results - Earnings Call Transcript
Nov. 7, 2018 9:39 PM ET13 comments | 5 Likes
by: SA Transcripts

Q3: 10-06-18 Earnings Summary

            Press Release                      8-K                  News

EPS of $0.14 beats by $0.10 | Revenue of $56.4M (- 36.5% Y/Y) misses by $-3.09M


Applied Optoelectronics, Inc. (NASDAQ:AAOI) Q3 2018 Earnings Conference Call
November 7, 2018 4:30 PM ET

Executives

Stefan Murry - CFO & Chief Strategy Officer

Thompson Lin - Founder, Chairman of the Board, President & CEO

Maria Riley - Director, The Blueshirt Group

Analysts

Simon Leopold - Raymond James & Associates

Paul Silverstein - Cowen and Company

Mark Kelleher - D.A. Davidson & Co.

Alexander Henderson - Needham & Company

James Kisner - Loop Capital Markets

Operator

Hello, and welcome to the Applied Optoelectronics' 3Q '18 Financial Results Conference
Call. [Operator Instructions]. Please note, this event is being recorded.


https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   1/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  228 |ofSeeking
                                                                                                                           244Alpha
I'd now like to turn the conference over to Maria Riley, Investor Relations for AOI. Please
go ahead, ma'am.

Maria Riley

Thank you. I'm Maria Riley, Applied Optoelectronics Investor Relations, and I'm pleased to
welcome you to AOI's Third Quarter 2018 Financial Results Conference Call. After the
market closed today, AOI issued a press release announcing its third quarter 2018
financial results and provided its outlook for the fourth quarter of 2018. The release is also
available on the company's website at ao-inc.com.

This call is being recorded and webcast live. A link to that recording can be found on the
Investor Relations page of the AOI website and will be archived for 1 year.

Joining us on today's call is Dr. Thompson Lin, AOI's Founder, Chairman and CEO; and
Dr. Stefan Murry, AOI's Chief Financial Officer and Chief Strategy Officer. Thompson will
give an overview of AOI's Q3 results, and Stefan will provide financial details and the
outlook for the fourth quarter of 2018. A question-and-answer session will follow our
prepared remarks.

Before we begin, I would like to remind you to review AOI's safe harbor statement. On
today's call, management will make forward-looking statements. These forward-looking
statements involve risks and uncertainties as well as assumptions and current
expectations, which could cause the company's actual results to differ materially from
those anticipated in such forward-looking statements. You can identify forward-looking
statements by terminologies such as may, well, should, expects, plans, anticipates,
believes or estimates and by other similar expressions. Except as required by law, we
assume no obligation to update forward-looking statements for any reason after the date
of this earnings call to confirm these statements to actual results or to changes in the
company's expectations. More information about other risks that may impact the
company's business are set forth in the Risk Factors section of the company's reports on
file with the SEC.

Also, with the exception of revenue, all financial numbers discussed today are on a non-
GAAP basis unless specifically noted otherwise. Non-GAAP financial measures are not
intended to be considered in isolation or as a substitute for results prepared in accordance



https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   2/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  229 |ofSeeking
                                                                                                                           244Alpha
with GAAP. A reconciliation between our GAAP and non-GAAP measures as well as our
discussion of why we present non-GAAP financial measures are included in our earnings
press release that is available on our website.

Before moving to the financial results, I'd like to announce that AOI management will
attend the Needham Network & Security Conference on November 13 and the Raymond
James Technology Conference in New York on December 4. We hope to have the
opportunity to see many of you there.

Additionally, I'd like to note the date of our fourth quarter 2018 earnings conference call is
currently scheduled for Thursday, February 21, 2019.

Now I would like to turn the call over to Dr. Thompson Lin, Applied Optoelectronics'
Founder, Chairman and CEO. Thompson?

Thompson Lin

Thank you, Maria. Thank you, everyone, for joining us today in reviewing our third quarter
results. AOI delivered revenue of $56.4 million and gross margin of 34%, which grew our
net income to $2.7 million or $0.14 per diluted shares. As we announced this September,
our revenue was below our expectations due to an issue we identified with a small
percentage of 25G lasers, which led to a temporary delay in 1 of digital receiver shipments
to a datacenter customer. As we work to troubleshoot the issues, we enact a solution
quickly and with agreement of data customer, resumed shipments. The delay, however,
resulted in softer-than-expected datacenter revenue of $39 million. We continue to have
active engagement with this customer and believe we have a solid relationship.

Here at AOI, we are committed to a high standard of product quality and customer
support. We believe our customer appreciates the measure we take to truly resolve any
issues, and our aim is to go above and beyond. While we are disappointed with our
quarter performance, we've been encouraged by the demands we are experiencing with
our other datacenter customers. In CATV, we are also pleased with increased activity and
interest we are seeing in this market, especially for our Remote-PHY products.

We have continued to focus on expanding the reach of our product to a broad group of
customers and diversifying our customer base. We are pleased with the progress we
continue to make on this front.


https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   3/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  230 |ofSeeking
                                                                                                                           244Alpha
Building on the last design wins with the datacenter operator in China that we announced
last quarter, in Q3, we secured 7 new design wins. This brings our total number of design
wins to 46 for the year, which includes design wins for datacenter in other segments.

We also continue to make progress innovating across our optical platform, expanding our
vertical integration. We believe our platform, propriety manufacturing process and vertical
integration are keys to our success in the market, and we remain focused on building on
this solid foundations.

With that, I will turn the call over to Stefan to review the details of our Q3 performance and
outlook for Q4. Stefan?

Stefan Murry

Thank you, Thompson. Total revenue for the third quarter was $56.4 million compared
with $88.9 million in the prior year period. Our datacenter revenue was $39 million
compared with $65.8 million in Q3 of last year. As Thompson mentioned, our revenue in
the quarter was impacted by a temporary delay in 100G transceiver shipments to a
datacenter customer as we work to troubleshoot an issue we identified with a small
percentage of 25G lasers. We hold ourselves to a high standard and acted to resolve the
quality issue. We determined less than 1% of the lasers were impacted, implemented a
solution and continued shipments using our internally sourced 25G lasers to the customer.
We believe the measures we took to resolve this issue reflect our strong commitment to
our customers. Shipments have resumed to this customer, and we continue to have
ongoing discussions and active engagement. We currently expect demand from this
customer in Q4 to meet our earlier expectations. However, our production capacity in Q4
is expected to continue to lag demand, and this is reflected in our Q4 guidance.

The production capacity in Q4 will be negatively impacted primarily by additional product
testing sets that we have implemented in order to further reassure our customer base that
we have eliminated any potentially troublesome laser devices from our inventory, including
work in process. Most of these additional testing steps are temporary measures to screen
existing inventory. In addition to the reduced production capacity, these costs will also
temporarily increase our cost of goods sold and thus negatively impact our gross margin
in Q4.




https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   4/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  231 |ofSeeking
                                                                                                                           244Alpha
We continue to experience good demand with our other top datacenter customers and
began shipping volume orders to a large Chinese datacenter operator. In the quarter, 63%
of our datacenter revenue was derived from our 40G transceiver products and 34% was
from our 100G products. We continue to work diligently to diversify our customer base and
remain in active qualification for our 100G and 200G products with customers outside of
our core hyperscale customer base.

In the quarter, we secured 7 design wins, including 4 design wins with 2 large U.S.-based
equipment manufacturers. This brings our total number of design wins to 46 for the year,
which includes design wins for datacenter and other segments. As a reminder, our
transceiver customer base has historically been focused on direct sales to datacenter
customers. So these design wins with the equipment OEMs are an important step as we
continue our push to diversify our customer base.

In our cable TV business, we continued our momentum in the quarter due to ongoing
upgrade projects. We generated revenue of $14.3 million, up slightly sequentially and
below the record $18.9 million reported in Q3 of last year. We are very encouraged by the
customer activity we see in this market, especially with our Remote-PHY product. We are
currently in trials with 5 customers for our Remote-PHY product, and these trials appear to
be going well. At the recent SCTE Expo Conference in Atlanta, AOI was the first company
to demonstrate Remote-PHY capability to 1.7 gigahertz, which is a significant technical
achievement that will allow MSOs to unlock additional revenue-generating spectrum
already installed in their plants. This technology was well received by many attendees at
the conference.

Our telecom products delivered $2.7 million in revenue compared with $3.5 million
generated in Q3 of last year. For the quarter, 69% of our revenue was from datacenter
products, 25% from CATV products, with the remaining 6% from FTTH telecom and other.
In the third quarter, we had 4 10% or greater customers; 3 in the datacenter business that
contributed 31%, 22% and 15% of total revenue, respectively; and 1 in the CATV business
that contributed 15% of total revenue.

Moving beyond revenue. We generated a gross margin of 34%, a decrease from the
40.4% reported last quarter. Our gross margin came in below our expectations due
primarily to capacity underutilization while we worked to resolve the inventory issue we
experienced this quarter. Additionally, we incurred approximately $1.5 million in inventory

https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   5/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  232 |ofSeeking
                                                                                                                           244Alpha
write-downs related to the quality issue. Looking ahead, we expect our gross margin to
decline in Q4 due to the temporary increases in testing costs I mentioned earlier. We
expect these additional costs to largely be eliminated by the end of the year and margins
are expected to improve starting in Q1. Longer term, we remain committed to our 40%
gross margin target.

Total operating expenses in the quarter were $22.8 million or 40.4% of revenue compared
with $20.8 million or 23.7% of revenue in the prior quarter. The sequential increase was
mostly due to higher R&D expense incurred to troubleshoot and resolve the issue we
experienced in the quarter. We expect R&D to remain at an elevated level for a few
quarters as we continue to invest in new technologies and improve our execution. Our
operating loss in Q3 was $3.6 million compared with operating income of $14.7 million in
Q2 of 2018.

Non-GAAP net income after tax for the third quarter was $2.7 million or $0.14 per diluted
share compared with income of $12.9 million or $0.64 per diluted share in Q2 of 2018.

GAAP net loss for Q3 was $3.7 million or a loss of $0.19 per diluted share compared with
GAAP net income of $8 million or $0.40 per diluted share last quarter. The Q3 weighted
average fully diluted share count was approximately 20.2 million shares. We recognized
approximately $0.6 million in tax benefit from employee options that were exercised and
restricted stock divested during the quarter.

Turning now to the balance sheet. We ended Q3 with $64.1 million in total cash, cash
equivalents, short-term investments and restricted cash compared with $77.9 million at the
end of the previous quarter. As of September 30, we had $107.9 million in inventory, an
increase from $93.3 million in Q2. The increase is largely due to products in production
that could not be completed during the quarter due to additional reliability testing time
required. Operating cash flow in the quarter totaled $7.5 million compared with $8.1 million
in Q3 of last year. We made a total of $21.4 million in capital investments in the quarter,
including $14 million in production equipment and machinery and $6.7 million on
construction and building improvements. This brings our total capital investments year-to-
date to $57.9 million.

Before turning to our outlook, I would like to make a few comments on the tariff situation
with China. AOI uses a variety of raw materials and manufactures a diverse set of
products. While a small number of these are on the tariffs list, we believe there will be
https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   6/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  233 |ofSeeking
                                                                                                                           244Alpha
minimal impact overall from tariffs on AOI's business. If the tariff situation changes, we
continue to believe that we are well positioned to adapt and plan for such contingencies.
As you know, all 3 of our locations are capable of manufacturing transceivers, with Taiwan
and China both capable of manufacturing these products in high volume.

Moving now to our Q4 outlook. We expect Q4 revenue to be between $56 million and $63
million. Non-GAAP gross margin is expected to be in the range of 30% to 31%. Non-
GAAP net income is expected to be in the range of a loss of $1.5 million to income of $0.7
million, and non-GAAP EPS between the loss of $0.07 per share and earnings of $0.04
per share, using a weighted average fully diluted share count of approximately 20.1 million
shares. We expect a Q4 income tax benefit of between $1.4 million and $2 million.

With that, I'll turn it back over to the operator for the Q&A session. Operator?

Question-and-Answer Session

Operator

[Operator Instructions]. The first question comes from Simon Leopold with Raymond
James.

Simon Leopold

So as I understand it, the fourth quarter is affected by the capacity limitation. Basically, the
bottleneck is around the new quality control and testing that you have to do in order to
assure that you've resolved all the problems. Is that the correct way to think about it?

Stefan Murry

Yes, Simon, that's correct. And just to put a little more color on it, as we mentioned, the
additional testing steps -- a lot of the additional testing steps that we're implementing in
the quarter are temporary steps, that is we're having to screen existing inventory, work in
process, and that's what's temporarily affecting us in Q4. There will be some ongoing
additional testing steps, but those are expected to be much less than what we're seeing in
the fourth quarter.

Simon Leopold




https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   7/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  234 |ofSeeking
                                                                                                                           244Alpha
So presumably, this prevents you from achieving the $125 million commitment that you
disclosed in the 8-K at the beginning of the year. And I guess what I'd like to try to
understand is, how does that dovetail into the contractual agreements? Is there some
catch-up that then shows up at some point in 2019? Is the contract voided because of the
issues? Could you help us understand the relationship between these two events?

Stefan Murry

What I could say is that we think we'll probably deliver around $90 million of that $125
million in this year, and we continue to have a very strong relationship with this customer
as well as our other datacenter customers. And we're working through this issue with
them.

Simon Leopold

I guess, what I don't understand is, is there -- based on the way the contract's structured,
is there sort of a make good whereas in basically the gap between $90 million and $125
million, that $35 million, does that get added to a 2019? Should we think of it that way? Or
should we think of it as that business has gone? How should we treat that?

Stefan Murry

And I can't give you too many specifics on it other than, I mean, to point out that the
contract was filed along with the 8-K, so you can read most of those provisions in there.
There isn't a specific provision in there to my knowledge that would be consistent with a
sort of catch-up in the way that you're describing it. However, as I mentioned, this
customer continues to work very closely with us and they've agreed to take the
commitment that they had given us in the fourth quarter, and we're still working with them
on the time periods on that.

Simon Leopold

Great. And you did address this in your prepared remarks, but I want to make crystal clear
that I understand. In terms of the gross margin in the fourth quarter, it's really the effect of
the extra testing that when you talked about the 40% gross margin is your long-term
target, I presume, essentially, the pricing environment, your pricing agreements and
commitments are unchanged from your prior assumptions and, therefore, once you get



https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   8/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  235 |ofSeeking
                                                                                                                           244Alpha
past this extra testing and these certifications that you're going for quality control, that the
ultimate pricing environment and that 40% kind of gross margin is what we should think
about beyond the fourth quarter?

Stefan Murry

Yes. That's correct. I mean, the additional testing steps are what's negatively impacting us
in the fourth quarter. The pricing environment was consistent with what we had expected,
and we think that we can get back to that 40% gross margin target sometime in the future.

Simon Leopold

And just one last one, if I might. In terms of the shortfall in your revenue versus what we
all once expected, is it your sense that essentially the demand was unmet? Or do you
suspect or have reason to believe that a competitor took that business?

Stefan Murry

I think it's reasonable to believe that some of the business went to a competitor in the
quarter. I mean, I -- obviously, all of our customers have needs in terms of their datacenter
requirements, and if one of their suppliers can't deliver it, then I think it wouldn't be
surprising to see that a competitor picked up that share, at least temporarily.

Operator

And the next question comes from Paul Silverstein with Cowen and Company.

Paul Silverstein

Stefan, I'm sorry to revisit the issue but I suspect we're all going to be revisiting the issue
on this call. In terms of the specific problem, I think where you referenced 25G lasers, can
you give us anymore insight why was this isolated to that particular customer? I assume
there is 1 or more lines that are dedicated to that customer as opposed to other
customers. But what is the nature of the issue? And with respect to your other customers,
I assume there's concern if you had an issue with 1 customer, even if it was a small
number of lasers, why aren't other customers concerned? Why should they believe this is
isolated and, therefore, is not a larger issue? And why shouldn't that in turn impact your
revenue with those customers now and in the future? What is that you can share with us?


https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   9/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  236 |ofSeeking
                                                                                                                           244Alpha
Stefan Murry

Yes, I think, Paul, basically, obviously I can't go into too many customer-specific details
about this because we're covered by nondisclosure agreements with virtually all of our
customers, but in very broad terms, every customer that we have has different sort of
requirements, they operate in different environments and they have different expectations
in terms of the performance of these devices. And again, that's a very general statement, I
recognize that, but I can't be more specific given the nondisclosure agreements that we
have in place. But -- so within that context, right, every customer has different
requirements, environments and expectations. We haven't seen this problem cropping up
with other customers. We've been proactive in going out to all of our major customers and
discussing with them what we found, and I think the one thing that I could say is, I'm very
proud of the team that we have here in terms of addressing this issue very quickly. I think
our customers appreciated not only the speed at which we were able to address the
problem but our proactiveness, if you will, in going out and talking to the other customers
and giving them the data, being very transparent about what we found.

Paul Silverstein

So Stefan, the direct follow-up question would be, I trust you don't believe that the issues
impacted your business with other customers? Or has it?

Stefan Murry

I don't believe it has affected our business with other customers.

Operator

And the next question comes from Mark Kelleher with D.A. Davidson.

Mark Kelleher

Maybe we could talk more generally about the competitive environment. You mentioned
that you thought maybe some competitor had taken some of that market share there.
What are the pricing trends you're seeing? Are they consistent with what you've been
expecting? Are you seeing any new competitors coming to the market?

Stefan Murry


https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   10/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  237 |ofSeeking
                                                                                                                           244Alpha
No. Pricing trends are consistent with what we had expected. And no, I don't really see
any new competitors coming into the market.

Mark Kelleher

All right. The new Chinese datacenter customer, you said that just began ramping in the
quarter?

Stefan Murry

That's correct, yes.

Mark Kelleher

And do you expect that datacenter customer to be similar in opportunity to the U.S.
datacenter customers?

Stefan Murry

Yes. It's a customer that definitely has the potential to be as big as any of the other
datacenter customers that we have in the U.S. It's one of the very largest datacenter
operators in the world.

Mark Kelleher

Okay. And maybe just a few thoughts on the CATV. Talk about what your expectations are
there? I know you kind of highlighted that a little bit.

Stefan Murry

Yes, I think, we just recently finished the SCTE, Society of Cable Telecommunications
Engineers Expo, which is sort of a technology conference for the cable TV business. It
was earlier in October. And we had very good commentary, very good receptivity, I guess
you could say, to our Remote-PHY product. In particular, we were showcasing a 1.7
gigahertz Remote-PHY product at the show. To my knowledge, we were the only supplier
that had such a product, and I think we're seeing very positive trends in the cable
business. A number of the MSOs are either undergoing upgrade projects currently or are
about to embark on upgrade projects. That's true for North American MSOs as well as




https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   11/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  238 |ofSeeking
                                                                                                                           244Alpha
MSOs in Europe and Latin America as well. And we're seeing very positive signs in terms
of both our existing products or sort of DOCSIS 3.1 product and this emerging new
Remote-PHY product.

Operator

And the next question comes from Alex Henderson with Needham & Company.

Alexander Henderson

I was hoping you could talk conceptually about how we should be thinking about the CY19
time frame relative to the resolution of this issue. And what the snapback might look like?
Is it reasonable to think that as we get through -- fully through the testing process and start
to move into '19, that ultimately you would get back to the type of numbers that had been
out on the street beforehand than the expectations that you'd kind of implied for next year
where you would be seeing a doubling of demand in a 100 gig from '18 to '19? Or
alternatively, are we so constrained by the current situation that we haven't been able to
add capacity at a rate that would have got us to that 2019 level that means that we'll be
operating at a much lower level because we haven't been able to take our resources and
ramp them in the third quarter and fourth quarter because of the troubleshooting
problems?

Stefan Murry

No. As I mentioned earlier, the additional testing that we've implemented is primarily
confined to part of the third quarter and the fourth quarter. Beyond that, there won't be a
lot of additional testing that we'll be doing, and certainly it's consistent with our ability to
continue to ramp our production capacity. If you look at our overall -- we don't give specific
guidance more than 1 quarter out as you're aware, but in general, we still think that the
volumes can double next year compared to this year. Now admittedly that's on a little bit
lower base now because we're -- we missed some of the volume shipments that we
expected to have in the third and fourth quarter, but we still expect it to be able to double
into next year.

Alexander Henderson




https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   12/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  239 |ofSeeking
                                                                                                                           244Alpha
Is it reasonable to say that you thought or you think you could double relative to your prior
expectations before you ran into this issue? In other words, the true capacity would be
there to supply the original expectations. If you -- once this totally is resolved, assuming
it's resolved by year-end, therefore, we'd be back to prior thought process to double your
volume from the original expectations as opposed to from the lower base.

Stefan Murry

So the capacity will be put in place as needed to be able to achieve the demand that we
see at the time. We don't have to add capacity now to have it ready by the end of next
year, for example. So we're continuing to evaluate the needed capacity and add it as we
need to. With respect to doubling it, it's really too hard -- too early to have the crystal ball
for the entire year, next year, I think there are certainly scenarios where we could double
based on our prior expectations, but we feel comfortable saying we think we can double
given where we actually came out in 2018 or where we expect to come out 2018.

Alexander Henderson

And do you think that there is any lingering share losses as a result of this with the core
customer that you were working with to resolve the issue with? Or is this just a dividend-ly
trajectory in your back to where you would have been otherwise once it's fully resolved?

Stefan Murry

It's hard to say right now. We're still working through this, and I can't really say for sure at
this point. What I can say what's really important for us is continuing to diversify our
customer base, right? And we've made great success, and as Thompson highlighted and I
mentioned in my remarks as well, we have 7 design wins in the quarter, 3 of those were
for 200-gig products. Several of them were with a new class of customers that is large
equipment manufacturers as opposed to datacenter operators. So I feel very good where
we are with our efforts in terms of customer diversification, both in terms of new products,
new customers and new classes of customers, that is non-datacenter operators, for
example. So I think that effort is what's been taking primacy for us. It's our most important
effort right now, besides, of course, getting back on track relative to deliveries to the
customers that we have now. And I think, long term, that's really the most important thing
for all of us to keep in mind for our business.

Alexander Henderson
https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   13/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  240 |ofSeeking
                                                                                                                           244Alpha
And one last question, I know you don't guide out to '19, but for the tax rate, I think you
talked about 16% in the past. Is that still kind of the ballpark that you are thinking for '19?

Stefan Murry

It sounds about right. Actually, we haven't done our planning process in detail for 2019. So
it's a bit early to give you a precise guess on the tax rate, but that sounds not
unreasonable.

Operator

And the next question comes from James Kisner with the Loop Capital Markets.

James Kisner

I just wanted to talk about the balance sheet a little bit. It looks like you burned some cash
here. I'm just wondering -- in Q3, wondering what your expecting for cash burn in Q4. And
obviously, inventory buildup, a little of that product issue, are you anticipating you might
have to write some of that off? Or do you expecting to be able to sell it all? And just kind of
relatedly, what are your plans for CapEx? Are they adapted at all here just given the cash
flow pressure in near term?

Stefan Murry

That is a couple questions embedded in there. First of all, in terms of the cash balance, it
was lower at the end of the quarter. A lot of that went into inventories. We mentioned we
have a lot of inventory that was partway through the manufacturing process and we
weren't able to ship all of that out or complete the manufacturing and ship it all out in the
quarter. So we expect that will come back down from here. We think Q3 was probably the
high-water mark in terms of inventory. So that will start turning back into cash, I think, as
we move forward. You asked the question about capital expenditures, and as I kind of
mentioned in my previous answer, we are evaluating our capital expenditures and the
need to add additional equipment and what have you as we see the demand's shaping up.
So we don't have to buy equipment a year in advance in most cases, for example. We can
do that much quicker as we see the demand's shaping up. So really, our CapEx is defined
by what we see in terms of demand over the next couple of quarters, and we'll continue to
adjust that as we need to. And I thought there was another question embedded -- oh, you
asked about inventory write-downs. We had about $1.5 million of inventory write-downs or

https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   14/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  241 |ofSeeking
                                                                                                                           244Alpha
reserves in the quarter. I suspect that should be -- most of that should already be -- I mean
that's already flushed out in the balance sheet. Now I wouldn't expect huge inventory
adjustments in the fourth quarter but a lot of that depends on the testing that we have
ongoing at this point.

James Kisner

Okay. It helps. And just sort of be -- you view this a little bit better. I mean, you can always
talk about slowing hyperscale, I mean, in general and just given you're not shipping.
Recently, maybe you 2 didn't have a good view on that. But just, in general, thoughts on
the hyperscale demand environment as we exit the year and begin kind of Q1? Is it -- are
you seeing kind of a slowdown that others are also seeing?

Stefan Murry

I mean, a lot of people have had slowdowns or talked about slowdowns in particular
customers. What matters for us, I think, is that we have a few datacenter customers but
we don't have all of them yet. And in particular, we talked about this Chinese datacenter
operator and a few other operators that we're working very diligently to get. So I think what
matters to us mostly is continuing to diversify and adding new customers. And so
whatever happens with our existing customer base, these customers, of course, are very,
very -- they are very quick to react, they are very diligent about managing their needs in
terms of bandwidth. And so as we -- they change their forecast up and down all the time,
and if so, the best thing that we can do to react to that, I think, is to get a more diversified
customer base and make sure that we can average out any fluctuations that we might see
over a larger number of customers. And particularly, if we can get customers that are in
different segments, like, for example, the equipment manufactures that we talked about
earlier, they're primarily selling to an enterprise-type datacenter market, so that's a
completely different dynamic and, I think, one that will help continue to further allow us to
minimize our risk associated with any one large customer.

Operator

And this concludes our question-and-answer session, so I would like to turn the floor back
to Thompson Lin for any closing comments.

Thompson Lin


https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   15/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  242 |ofSeeking
                                                                                                                           244Alpha
Okay, and thank you for joining us today. As always, we thank our investors, customers
and employees for your continued support.

Operator

The conference has now concluded. Thank you for attending today's presentation. You
may now disconnect your lines.




Comments (13)

NTE888
This is a complete and very sad disaster

07 Nov 2018, 09:54 PM




johnnyk89
I bought before earnings before it ripped... And didn't sell when I could have made a good profit.. Now I'm
down significantly 😔

07 Nov 2018, 09:58 PM




szxjj
Why there is no one mention the lawsuit about this company?

08 Nov 2018, 12:30 AM



            AL BOO BOO
            Because those lawsuits normally don't do anything and/or will take a long time to have any impact.

            08 Nov 2018, 08:12 AM



BlaBlub12
ehmmmm issues with 25G Lasers, which lead to revenue break down of 29 million $...
and now 40G and 100G combined make 97% of Lasers... so 3% or less of 25G Lasers makes out 29 million$
of revenues?? Does this make sense to anybody who can calculate?
and in the first reports, I somewhere read the issues were with the 100G lasers and now its 25G .. its very
bizarre... I expect this company is bancrupt in a few years

08 Nov 2018, 02:50 AM



https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   16/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  243 |ofSeeking
                                                                                                                           244Alpha
            bannakedshorting
            Don't you know that 100G is made up of 4x25G lasers?

            08 Nov 2018, 04:32 AM



BlaBlub12
and besides regarding "contracts" with customers, -which I dont understand is-, last year they mentioned they
dont have real "contracts", they would stick to a customer inventory model (meaning, they some sort of see
who is doing commands and thats the projection of sales based on the customer orders I think..)
I dont know if this was another stupid excuse not to mention the loss of Amazon as customer (probably they
had quality issues and fucked up some products), or if this time their "contracts" model is a fraud to play with
people / shareholders money for another quarter and saying everything is okay with customers until they
fucked it up again...

This really hurts my eyes reading such unclear nonsense stuff from conference call, they aren't giving any
clear details on what is going on and in general you just have to avoid such companies...

08 Nov 2018, 02:57 AM




            k24
            Agree. The questions werent really clearing the cloud. They were some silly question on the issues
            rather than the business as such.

            08 Nov 2018, 03:12 AM



            bannakedshorting
            What they said was that they have contracts lined up and could do the $80m revenue next quarter,
            but are deliberately choking back production to $55m while they continue to do QA on the production
            line. A perfectly valid explanation given that they have proprietary product manufacturing and a
            vertically-integrated manufacturing strategy. This being an important differentiator for the company,
            they need to demonstrate to customers that they are on top of these manufacturing processes.
            Whether their customers wait for delivery or go elsewhere will determine whether AAOI turns out to be
            a stellar stock in the next quarter or so. It would make sense that they want to be properly read for the
            massive 5G opportunity coming round the corner.

            08 Nov 2018, 04:38 AM



            k24
            Mate you are too generous to them. Read between the lines in the commentary. They say the ones
            affected were only for one customer and only to 1 % of the portfolio they have. But sales is down
            more close to 50 % for this quarter and next quarter.
            Like the business but hate the management. They have been consistently fooling retail investors

https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   17/18
11/8/2018              Applied Optoelectronics,
               Case 4:17-cv-02399               Inc. (AAOI) CEO
                                           Document         68-4Thompson
                                                                   FiledLin
                                                                         inonTXSD
                                                                              Q3 2018on
                                                                                      Results - Earnings Call
                                                                                        11/08/18         Page Transcript
                                                                                                                  244 |ofSeeking
                                                                                                                           244Alpha
            08 Nov 2018, 05:54 AM



            seeking.theta
            I've also taken too long to reach the same conclusion. The executive team is technically competent
            but doesn't know how to run a business. This earnings report is a disaster.

            08 Nov 2018, 07:50 AM



            bannakedshorting
            Yeah, but listen to the answer to the question about whether other customers would be nervous
            knowing they had been shipped the same product but had not found the bug!
            They are deliberately slowing down production temporarily in order to implement more rigorous Q&A
            precisely to quell any fears that existing and future customers might have. In an industry where all
            suppliers only have 10 or so customers, that makes perfect sense. We're only talking about this
            happening over 3 or 4 months, meaning that a couple of quarters of published earnings are affected.
            If they are painting this situation correctly, there's obviously a good chance that they will beat their
            own projections by a big margin.

            08 Nov 2018, 07:54 AM



            k24
            I dont agree, their previous promises are down in the drain along with lot of money transferred from
            retail investors to shorts.

            08 Nov 2018, 07:59 AM




https://seekingalpha.com/article/4219622-applied-optoelectronics-inc-aaoi-ceo-thompson-lin-q3-2018-results-earnings-call-transcript?part=single   18/18
